   1       JAMES L. DAY (WSBA #20474)                       HONORABLE WHITMAN L. HOLT
           THOMAS A. BUFORD (WSBA #52969)
           BUSH KORNFELD LLP
   2       601 Union Street, Suite 5000
           Seattle, WA 98101
   3       Tel: (206) 292-2110
           Email: jday@bskd.com
                   tbuford@bskd.com
   4
           SAMUEL R. MAIZEL (Admitted Pro
           Hac Vice)
   5       DENTONS US LLP
           601 South Figueroa Street, Suite 2500
   6       Los Angeles, California 90017-5704
           Tel: (213) 623-9300
           Fax: (213) 623-9924
   7       Email: samuel.maizel@dentons.com
           SAM J. ALBERTS (WSBA #22255)
   8       DENTONS US LLP
           1900 K. Street, NW
   9       Washington, DC 20006
           Tel: (202) 496-7500
           Fax: (202) 496-7756
  10       Email: sam.alberts@dentons.com
           Attorneys for the Chapter 11 Debtors and
  11       Debtors In Possession
                           UNITED STATES BANKRUPTCY COURT
  12                       EASTERN DISTRICT OF WASHINGTON
  13       In re:                            Chapter 11
                                             Lead Case No. 19-01189-11
           ASTRIA HEALTH, et al.,            Jointly Administered
  14
                     Debtors and             DEBTORS’ NOTICE AND OMNIBUS
  15                 Debtors in 1            MOTION FOR ORDER AUTHORIZING
                     Possession.             REJECTION, PURSUANT TO 11 U.S.C.
  16                                         § 365(A), OF CERTAIN EXECUTORY
                                             CONTRACTS AND UNEXPIRED LEASES
  17

  18   1
      The Debtors, along with their case numbers, are as follows: Astria Health (19-01189-11), Glacier
     Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings, LLC (19-01194-11), Oxbow Summit,
     LLC (19-01195-11), SHS Holdco, LLC (19-01196-11), SHC Medical Center - Toppenish (19-
  19 01190-11), SHC Medical Center - Yakima (19-01192-11), Sunnyside Community Hospital
     Association (19-01191-11), Sunnyside Community Hospital Home Medical Supply, LLC (19-
  20 01197-11), Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
     01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA Home Health,
     LLC (19-01200-11).
  21       NOTICE AND OMNIBUS                                  DENTONS US LLP                B USH K ORNFELD L L P
           MOTION TO REJECT                         1
                                                       601 South Figueroa Street, Suite 2500           LAW OFFICES

           CONTRACTS AND LEASES                            Los Angeles, CA 90017-5704            601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                                                             Phone: (213) 623-9300
19-01189-WLH11       Doc 1019    Filed 02/05/20    Entered 02/05/20      15:21:55
                                                               Fax: (213) 623-9924         Pg  1Telephone
                                                                                                  of 141(206) 292-2110
   1                                       OF REAL PROPERTY, NUNC PRO TUNC
                                           TO JANUARY 15, 2020; DECLARATION
   2                                       OF JOHN M. GALLAGHER IN SUPPORT
                                           THEREOF
   3
                                           [Related Docket Nos. 867 and 874]
   4

   5                                       TELEPHONIC HEARING:
                                           Date/Time: March 18, 2020 at 11:00 a.m.
   6
                                            Telephone Conference: (877) 402-9757;
                                                     Access Code: 7036041#
   7

   8           PLEASE TAKE NOTICE that Astria Health (“Astria”) and SHC Medical
   9 Center - Yakima, both Washington nonprofit corporations, doing business as Astria

  10 Regional Medical Center (the “Medical Center”), along with the above-referenced

  11 affiliated debtors (collectively, the “Debtors”), the debtors and debtors in possession

  12 in the above-captioned chapter 11 bankruptcy cases (collectively, the “Chapter 11

  13 Cases”), hereby file this omnibus motion (the “Motion”) requesting the United States

  14 Bankruptcy Court for the Eastern District of Washington (the “Court”) to enter an

  15 order, pursuant to 11 U.S.C. §§ 105 and 365(a),2 authorizing rejection of certain

  16 Medical Center executory contracts (the “Contracts”) and unexpired leases of real

  17

  18

  19
       2
           All references to “section” or “§” herein are to sections of title 11 of the United
  20
       States Code, 11 U.S.C § 101, et seq. (the “Bankruptcy Code”) unless otherwise noted.
  21
           NOTICE AND OMNIBUS                                 DENTONS US LLP                B USH K ORNFELD L L P
           MOTION TO REJECT                        2
                                                      601 South Figueroa Street, Suite 2500          LAW OFFICES
           CONTRACTS AND LEASES                           Los Angeles, CA 90017-5704           601 Union St., Suite 5000
19-01189-WLH11       Doc 1019    Filed 02/05/20             Phone: (213)
                                                  Entered 02/05/20        623-9300
                                                                        15:21:55          PgSeattle,
                                                                                             2 of Washington
                                                                                                     141 98101-2373
   1 property (the “Leases”) identified in Exhibit A3 attached hereto, effective nunc pro

   2 tunc to January 15, 2020, or alternatively, to the date this Motion is filed. Pursuant

   3 to the Court’s ruling on the Debtors’ motion to close [Docket No. 867] (the “Motion

   4 to Close”) the Medical Center [Docket No. 874] (the “Order”), the Debtors ceased

   5 operations at the Medical Center on or before January 15, 2020. Accordingly, to halt

   6 accrual of administrative costs associated with the Contracts and Leases, the Debtors

   7 seek to reject the Contracts and Leases effective nunc pro tunc January 15, 2020, or

   8 alternatively, to the date this Motion is filed.

   9           PLEASE TAKE FURTHER NOTICE that the Motion is based on this

  10 Notice of Motion and Motion and the attached Memorandum of Points and

  11 Authorities and the attached Declaration of John M. Gallagher (the “Declaration”),

  12 as well as the Declaration of John M. Gallagher [Docket No. 21] (the “Gallagher

  13 Declaration”) and the Declaration of Michael Lane [Docket No. 16] (the “Lane

  14

  15   3
           The Debtors hereby reserve all rights to assume and assign or reject all other
  16
       contracts and/or leases not listed in Exhibit A attached hereto. Furthermore, to the
  17
       extent another Debtor besides the Medical Center is a party to such Contract or Lease,
  18
       the Debtors hereby reserve all rights to bifurcate and/or sever such Contract or Lease
  19
       and assume and assign such Contract or Lease by another Debtor’s separate action
  20
       and/or motion.
  21
           NOTICE AND OMNIBUS                               DENTONS US LLP                B USH K ORNFELD L L P
           MOTION TO REJECT                      3
                                                    601 South Figueroa Street, Suite 2500          LAW OFFICES
           CONTRACTS AND LEASES                         Los Angeles, CA 90017-5704           601 Union St., Suite 5000
19-01189-WLH11      Doc 1019   Filed 02/05/20             Phone: (213)
                                                Entered 02/05/20        623-9300
                                                                      15:21:55          PgSeattle,
                                                                                           3 of Washington
                                                                                                   141 98101-2373
   1 Declaration,” and together with the Gallagher Declaration, the “First Day

   2 Declarations”), both filed in conjunction with the “First Day Motions”, the Motion

   3 to Close, the Order, the arguments of counsel, and other admissible evidence properly

   4 brought before the Court at or before the hearing on this Motion, if any. In addition,

   5 the Debtors request that the Court take judicial notice of all documents filed with the

   6 Court in this case.

   7          PLEASE TAKE FURTHER NOTICE that, the Debtors have made a good-

   8 faith effort to identify only executory contracts and unexpired leases for purposes of

   9 creating Exhibit A. However, due to the large volume of contracts, agreements, and

  10 leases executed by or on behalf of the Debtors, this list may include certain Contracts

  11 or Leases that (a) have already terminated or expired, (b) were not formed

  12 prepetition, and/or (c) are no longer executory or otherwise binding. Thus, the

  13 inclusion of a Contract or Lease in Exhibit A does not constitute an admission by the

  14 Debtors of the “executory” or “unexpired” nature of such Contract or Lease, legal

  15 rights or any claim of any counterparty or other beneficiary to such agreement, or a

  16 waiver of the Debtors’ right to recharacterize, reclassify, or defend against such

  17 Contract or Lease, or to dispute the validity, status, or enforceability of any Contract

  18 or Lease. While reasonable efforts have been made to ensure the accuracy of

  19 Exhibit A, inadvertent errors or omissions may have occurred. As such, the Debtors

  20 reserve all of their rights to add additional Contracts or Leases, or to supplement any

  21 description of any Contract or Lease listed on Exhibit A.
      NOTICE AND OMNIBUS                                  DENTONS US LLP                  B USH K ORNFELD           LLP
      MOTION TO REJECT                         4
                                                  601 South Figueroa Street, Suite 2500          LAW OFFICES
      CONTRACTS AND LEASES                            Los Angeles, CA 90017-5704            601 Union St., Suite 5000
19-01189-WLH11       Doc 1019     Filed 02/05/20              Phone: (213)
                                                     Entered 02/05/20      623-9300
                                                                         15:21:55     PgSeattle,
                                                                                         4 of Washington
                                                                                                 141 98101-2373
   1         PLEASE TAKE FURTHER NOTICE that if you object to the entry of an

   2 order granting the relief requested in this Motion, please do so by filing a written

   3 objection with the Court and serve a copy upon the undersigned within twenty-one

   4 (21) days of the date of this Notice. Should you fail to timely and properly object to

   5 this Motion, the Court may enter an Order granting the relief requested herein without

   6 a hearing and without further notice to you.

   7         PLEASE TAKE FURTHER NOTICE that failure to timely file and serve

   8 any opposition may be considered consent to the granting of the Motion.

   9         PLEASE TAKE FURTHER NOTICE that if an objection is timely filed, a
       telephonic hearing will occur at 11:00 am (prevailing Pacific Time), on March 18,
  10
       2020, before the Honorable Whitman L. Holt without further notice to you.
  11

  12   Dated: February 5, 2020                   /s/ Sam J. Alberts
                                               JAMES L. DAY (WSBA #20474)
  13                                           THOMAS A. BUFORD (WSBA
                                               #52969)
  14                                           BUSH KORNFELD LLP
  15                                           SAMUEL R. MAIZEL (Admitted Pro
                                               Hac Vice)
  16                                           SAM J. ALBERTS (WSBA #22255)
                                               SARAH M. SCHRAG (Admitted Pro
  17                                           Hac Vice)
                                               DENTONS US LLP
  18
                                               Attorneys for the Chapter 11 Debtors
  19                                           and Debtors In Possession
  20

  21
       NOTICE AND OMNIBUS                                  DENTONS US LLP                B USH K ORNFELD L L P
       MOTION TO REJECT                         5
                                                   601 South Figueroa Street, Suite 2500          LAW OFFICES
       CONTRACTS AND LEASES                            Los Angeles, CA 90017-5704           601 Union St., Suite 5000
19-01189-WLH11    Doc 1019    Filed 02/05/20             Phone: (213)
                                               Entered 02/05/20        623-9300
                                                                     15:21:55          PgSeattle,
                                                                                          5 of Washington
                                                                                                  141 98101-2373
   1                 MEMORANDUM OF POINTS AND AUTHORITIES

   2                                                I.

   3                               JURISDICTION AND VENUE
             1.     The Court has subject matter jurisdiction to consider and determine this
   4
       Motion pursuant to 28 U.S.C. §§ 157 and 1334. This is a core proceeding pursuant
   5
       to 28 U.S.C. § 157(b)(2). The Debtors consent to entry of final orders and judgments
   6
       by the bankruptcy judge. Venue is proper before this Court pursuant to 28 U.S.C.
   7
       §§ 1408 and 1409.
   8
                                                    II.
   9
                                       STATEMENT OF FACTS
  10
       A.    The Bankruptcy.
  11
             2.     The Debtors filed voluntary petitions for relief under chapter 11 of the
  12
       Bankruptcy Code on May 6, 2019 (the “Petition Date”). These Chapter 11 Cases are
  13
       currently being jointly administered before the Court [Docket No. 10]. Since the
  14
       Petition Date, the Debtors have been operating their businesses as debtors in
  15
       possession pursuant to §§1107 and 1108.
  16
             3.     The United States Trustee appointed the Official Committee of
  17
       Unsecured Creditors (the “Committee”) in these Chapter 11 Cases on May 24, 2019
  18
       [Docket No. 135]. No trustee or examiner has been appointed.
  19

  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            1
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213) 623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20       15:21:55 Pg 6 of 141    Facsimile (206) 292-2104
   1 B.      Closure of the Medical Center and Decision to Reject the Medical Center’s
             Contracts and Leases.
   2
             4.     On the Petition Date, the Medical Center was a 214-bed hospital that
   3
       provided a full complement of medical services including open-heart surgery,
   4
       advanced imaging, comprehensive robotics, neurosurgery, and a Commission on
   5
       Accreditation of Rehabilitation Facilities (CARF) accredited inpatient rehabilitation.
   6
       The Astria Heart Institute (part of the Medical Center) was a Level I Cardiac and
   7
       Level II Stroke center, with a Level III Trauma designation. The Medical Center
   8
       owns 14 clinics with various specialties. On September 1, 2017, the Medical Center
   9
       became a part of Astria and began doing business as Astria Regional Medical Center
  10
       on October 17, 2018.
  11
             5.     The decision to reject the Contracts and Leases identified in Exhibit A
  12
       attached hereto, effective nunc pro tunc January 15, 2020⸺or alternatively, to the
  13
       date this Motion is filed⸺stems from the Debtors’ plan (the “Closure Plan”) for the
  14
       closure of the Medical Center (the “Closure”), which was an act taken as a last resort
  15
       to ensure the safety of patients and to maintain the financial viability of the Debtors’
  16
       remaining two hospitals and related clinics. On January 8, 2020, the Court entered an
  17
       Order granting the Debtors’ Motion to Close the Medical Center [Docket No. 874].
  18
       In accordance with the Order, the Debtors ceased operations at the Medical Center on
  19
       or before January 15, 2020. Accordingly, to halt accrual of administrative costs
  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            2
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213) 623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20       15:21:55 Pg 7 of 141    Facsimile (206) 292-2104
   1 associated with the Contracts and Leases, the Debtors seek to reject the Contracts and

   2 Leases effective nunc pro tunc January 15, 2020, or alternatively, to the date this

   3 Motion is filed.

   4         6.     During the Closure process and afterwards, rent obligations and other

   5 administrative expenses will continue to accrue⸺all without the Debtors generating

   6 revenue from the Medical Center⸺unless the Debtors are allowed to reject the

   7 Medical Center’s Leases and Contracts identified in Exhibit A. Indeed, these Leases

   8 and Contracts will not be needed upon Closure. The Debtors’ rejection of the

   9 Contracts and Leases identified in Exhibit A will reduce overhead expenses and

  10 minimize administrative expenses arising from obligations under those Contracts and

  11 Leases, thereby maximizing the return to the Debtors’ unsecured creditors. For all

  12 these reasons, the Debtors have exercised their business judgment and have concluded

  13 that rejecting the Contracts and Leases identified in Exhibit A attached hereto,

  14 effective nunc pro tunc January 15, 2020, or alternatively, to the date this Motion is

  15 filed, is the right decision.

  16

  17

  18

  19

  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            3
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213) 623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20       15:21:55 Pg 8 of 141    Facsimile (206) 292-2104
   1                                               III.

   2                                        ARGUMENT

   3 A.      The Court Should Approve Rejection of the Medical Center’s Contracts
             and Leases.
   4
             Barring exceptions not relevant here, § 365(a) authorizes a debtor in possession
   5
       to “assume or reject any executory contract or unexpired lease of the debtor,” “subject
   6
       to the court’s approval.” In reviewing a debtor in possession’s decision to assume or
   7
       reject an executory contract or unexpired lease, a bankruptcy court should apply the
   8
       “business judgment test” to determine whether to approve the assumption or rejection.
   9
       See NLRB v. Bildisco & Bildisco, 465 U.S. 513, 523, 104 S.Ct. 1188, 79 L.Ed.2d 482
  10
       (1984) (recognizing that the business judgment rule is used in reviewing motions to
  11
       reject executory contracts); Agarwal v. Pomona Valley Med. Grp., Inc. (In re Pomona
  12
       Valley Med. Grp., Inc.), 476 F.2d 665, 671 (9th Cir. 2007). A debtor in possession
  13
       may assume or reject executory contracts or unexpired leases for the benefit of its
  14
       estate and its creditors. In re Pomona Valley, 476 F.2d at 671; In re Chi-Feng Huang,
  15
       23 B.R. 798, 801 (B.A.P. 9th Cir. 1982) (“The primary issue is whether rejection
  16
       would benefit the general unsecured creditors.”). “The purpose of the power to reject
  17
       is to augment the estate of the debtor.” Chi-Feng Huang, 23 B.R. at 800 (quoting
  18
       Krasnowiecki, The Impact of the New Bankruptcy Reform Act on Real Estate
  19
       Development and Financing, 53 AM. BANKR. L.J. 363, 382 (1979)).
  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            4
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213) 623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20       15:21:55 Pg 9 of 141    Facsimile (206) 292-2104
    1           The business judgment standard requires that the bankruptcy court “presume

    2 that the debtor-in-possession acted prudently, on an informed basis, in good faith, and

    3 in the honest belief that the action taken was in the best interests of the bankruptcy

    4 estate.” In re Pomona Valley, 476 F.2d at 670. As a result, the bankruptcy court

    5 should approve rejection “unless it finds that the debtor-in-possession’s conclusion

    6 that rejection would be ‘advantageous is so manifestly unreasonable that it could not

    7 be based on sound business judgment, but only on bad faith, or whim or caprice.’”

    8 Id. (quoting Lubrizol Enters. v. Richmond Metal Finishers, 726 F.2d 1043, 1047 (4th

    9 Cir. 1985)).

  10            The Debtors, in the exercise of their business judgment, have determined that

  11 rejection of the Medical Center’s Contracts and Leases identified in Exhibit A45

  12
        4
            The Debtors hereby reserve all rights to assume and assign or reject all other
  13
        contracts and/or leases not listed in Exhibit A attached hereto.
  14
        5
            While the Medical Center has no further need for these Leases and Contracts, it is
  15
        possible that some of the Contracts and/or Leases identified in Exhibit A were
  16
        executed by or for the benefit of multiple Debtors such that other Debtors may choose
  17
        to assume such Contracts and/or Leases under § 365 by separate action and/or motion.
  18
        To the extent another Debtor besides the Medical Center is a party to or beneficiary
  19
        of such Contract or Lease, the Debtors hereby reserve all rights to bifurcate and/or
  20

  21        NOTICE AND OMNIBUS                                 DENTONS US LLP                B USH K ORNFELD L L P
            MOTION TO REJECT                        5
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
            CONTRACTS AND LEASES                           Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 10 of 141
                                                                                                   Facsimile (206) 292-2104
    1 attached hereto, effective nunc pro tunc January 15, 2020, or alternatively, to the date

    2 this Motion is filed, is in the best interests of the estates. Operations at the Medical

    3 Center ceased on January 15, 2020, pursuant to this Court’s Order on the Motion to

    4 Close the Medical Center.           During the Closure process and afterwards, rent

    5 obligations and other administrative expenses will continue to accrue⸺all without the

    6 Debtors generating revenue from the Medical Center⸺unless the Debtors are allowed

    7 to reject the Medical Center’s Leases and Contracts identified in Exhibit A. Indeed,

    8 the Medical Center will have no need for these Leases and Contracts upon Closure.

    9 The Debtors’ rejection of the Contracts and Leases identified in Exhibit A will reduce

  10 overhead expenses and minimize administrative expenses arising from obligations

  11 under those Contracts and Leases, thereby maximizing the return to the Debtors’

  12 unsecured creditors.

  13          Accordingly, it is in the best interests of the estates to reject the Contracts and

  14 Leases, effective nunc pro tunc January 15, 2020, or alternatively, to the date this

  15 Motion is filed. “Since the debtor has the right under the Bankruptcy Code to reject

  16 the contract [or unexpired lease], the court’s discretion is limited once it has

  17 determined that the debtor is exercising sound business judgment.” In re Health Plan

  18
       sever such Contract or Lease and assume and assign such Contract or Lease by
  19
       another Debtor’s separate action and/or motion.
  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            6
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 11 of 141
                                                                                                   Facsimile (206) 292-2104
    1 of the Redwoods, 286 B.R. 779, 780 (Bankr. N.D. Cal. 2002). Consequently, because

    2 the Debtors’ rejection of the Contracts and Leases is rational, reasonable and within

    3 their sound business judgment, the Court should grant the motion.

    4 B.      Rejection of the Contracts and Leases Should Be Effective Nunc Pro Tunc
              January 15, 2020, or Alternatively, to the Date this Motion is Filed.
    5
              Regarding the effective date of this Motion’s rejection of the Contracts and
    6
        Leases, the Ninth Circuit has identified four non-exclusive factors to be applied by a
    7
        bankruptcy court in making a determination whether retroactive rejection is
    8
        warranted: (1) the debtor’s immediate filing of a motion to reject the lease; (2) the
    9
        debtor’s prompt action in setting that motion for hearing; (3) the vacancy of the leased
  10
        premises; and (4) the landlord’s conduct and motivation in opposing a retroactive
  11
        rejection of the lease. In re At Home Corp., 392 F.3d 1064, 1072 (9th Cir. 2004)
  12
        (finding rejection appropriate for administrative efficiency nunc pro tunc the petition
  13
        date). Although that case dealt specifically with leases and not executory contracts
  14
        generally, the reasoning of that decision applies here.
  15
              Indeed, “there is nothing in either At Home or the line of authority relied upon
  16
        by the Ninth Circuit in adopting its retroactive lease rejection standard that expressly
  17
        limits the bankruptcy court’s equitable authority to establish a retroactive rejection
  18
        date no earlier than the motion filing date.” In re New Meatco Provisions, LLC, No.
  19
        2:13-BK-22155-PC, 2013 WL 3760129, at *4 (Bankr. C.D. Cal. July 16, 2013), aff'd,
  20

  21     NOTICE AND OMNIBUS                                    DENTONS US LLP                B USH K ORNFELD L L P
         MOTION TO REJECT                           7
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
         CONTRACTS AND LEASES                              Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 12 of 141
                                                                                                   Facsimile (206) 292-2104
    1 No. BAP CC-13-1319, 2014 WL 2446314 (B.A.P. 9th Cir. May 30, 2014) (citing

    2 Thinking Machs. Corp. v. Mellon Fin Servs. Corp. (In re Thinking Machs. Corp.), 67

    3 F.3d 1021, 1029 (1st Cir. 1995) (holding that the bankruptcy court “has the equitable

    4 power, in suitable cases, to order a rejection to operate retroactively” to the date the

    5 trustee takes affirmative steps to reject the lease); Stonebriar Mall Ltd. P’ship v. CCI

    6 Wireless, LLC (In re CCI Wireless, LLC), 297 B.R. 133, 140 (Bankr.D.Colo. 2003)

    7 (“[B]ecause section 365 does not, as a matter of law, prohibit selection of a retroactive

    8 date for rejection, the bankruptcy court has authority under section 365(d)(3) to set

    9 the effective date of rejection at least as early as the filing date of the motion to reject.”

  10 (emphasis added)); Constant Ltd. P’ship v. Jamesway Corp. (In re Jamesway Corp.),

  11 179 B.R. 33, 38 (S.D.N.Y. 1995) (ordering lease rejection retroactive to the date the

  12 court would have approved rejection had it not been delayed in doing so by the

  13 landlord’s frivolous objections); In re O'Neil Theaters, Inc., 257 B.R. 806, 808

  14 (Bankr. E.D.La. 2000) (authorizing retroactive rejection of a nonresidential real

  15 property lease to the petition date where the debtor had vacated the premises

  16 prepetition and landlord had locked the premises before the petition date); In re

  17 Amber's Stores, Inc., 193 B.R. 819, 827 (Bankr. N.D.Tex. 1996) (permitting rejection

  18 retroactive to the petition date where the debtor had vacated the premises and

  19 relinquished the keys prior to bankruptcy)).

  20          Here, the Debtors filed this Motion and set it for hearing shortly after Closure

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            8
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 13 of 141
                                                                                                   Facsimile (206) 292-2104
    1 of the Medical Center pursuant to the Court’s Order on the Motion to Close the

    2 Medical Center.        The Debtors have also notified⸺concurrent with filing this

    3 Motion⸺each of the parties in interest to the Contracts and Leases attached in

    4 Exhibit A of the Debtors’ intent to reject the Contracts and Leases. Moreover, as

    5 early as January 8, 2020, all parties were on constructive notice that the Medical

    6 Center would be closing no later than January 15, 2020. See, e.g., Docket Nos. 872,

    7 873, and 874. Accordingly, rejection of the Contracts and Leases effective nunc pro

    8 tunc January 15, 2020 (the date of Closure of the Medical Center), or alternatively, to

    9 the date this Motion is filed, is proper in these circumstances.

  10                                                IV.

  11                                        CONCLUSION

  12          Based on the foregoing and such additional reasons as may be advanced at or

  13 prior to the hearing on this Motion, the Debtors respectfully request that this Court

  14 enter an order authorizing the Debtors to reject the Medical Center’s Contracts and

  15 Leases identified in Exhibit A attached hereto, effective nunc pro tunc January 15,

  16 2020, or alternatively, to the date this Motion is filed; and granting such other and

  17 further relief as this Court deems proper.

  18

  19

  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            9
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 14 of 141
                                                                                                   Facsimile (206) 292-2104
    1   Dated: February 5, 2020                           /s/ Sam J. Alberts
                                                        JAMES L. DAY (WSBA #20474)
    2                                                   THOMAS A. BUFORD (WSBA
                                                        #52969)
    3                                                   BUSH KORNFELD LLP
    4                                                   SAMUEL R. MAIZEL (Admitted Pro
                                                        Hac Vice)
    5                                                   SAM J. ALBERTS (WSBA #22255)
                                                        SARAH M. SCHRAG (Admitted Pro
    6                                                   Hac Vice)
                                                        DENTONS US LLP
    7
                                                        Attorneys for the Chapter 11 Debtors
    8                                                   and Debtors In Possession
    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            10
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 15 of 141
                                                                                                   Facsimile (206) 292-2104
    1    DECLARATION OF JOHN M. GALLAGHER IN SUPPORT OF MOTION
            TO REJECT MEDICAL CENTER’S CONTRACTS AND LEASES
    2
              I, John M. Gallagher, hereby state and declare as follows:
    3
              1.     I am the President and Chief Executive Officer (“CEO”) of Astria Health
    4
        (“Astria”). I am employed by AHM, Inc. (“AHM”), a nondebtor entity that provides
    5
        management services to Astria and its affiliated debtors and debtors in possession
    6
        (collectively, the “Debtors”) under chapter 11 of title 11 of the United States Code,
    7
        11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”) in these chapter 11 cases (the
    8
        “Chapter 11 Cases”).
    9
              2.     A full description of the facilities and services which comprise the Astria
  10
        Health system are contained in my declaration in support of the Emergency First Day
  11
        Motions [Docket No. 21].
  12
              3.     On the Petition Date, the Medical Center was a 214-bed hospital that
  13
        provided a full complement of medical services including open-heart surgery,
  14
        advanced imaging, comprehensive robotics, neurosurgery, and a Commission on
  15
        Accreditation of Rehabilitation Facilities (CARF) accredited inpatient rehabilitation.
  16
        The Astria Heart Institute (part of the Medical Center) was a Level I Cardiac and
  17
        Level II Stroke center, with a Level III Trauma designation. The Medical Center
  18
        owns 14 clinics with various specialties. On September 1, 2017, the Medical Center
  19

  20

  21     NOTICE AND OMNIBUS                                    DENTONS US LLP                B USH K ORNFELD L L P
         MOTION TO REJECT                           1
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
         CONTRACTS AND LEASES                              Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 16 of 141
                                                                                                   Facsimile (206) 292-2104
    1 became a part of Astria and began doing business as Astria Regional Medical Center

    2 on October 17, 2018.

    3         4.     The decision to reject the Contracts and Leases identified in Exhibit A

    4 attached hereto, effective nunc pro tunc January 15, 2020⸺or alternatively, to the

    5 date this Motion is filed⸺stems from the Debtors’ plan for the closure of the Medical

    6 Center (the “Closure”), which was an act taken as a last resort to ensure the safety of

    7 patients and to maintain the financial viability of the Debtors’ remaining two hospitals

    8 and related clinics. On January 8, 2020, the Court entered an Order granting the

    9 Debtors’ Motion to Close the Medical Center [Docket No. 874]. In accordance with

  10 the Order, the Debtors ceased operations at the Medical Center on or before January

  11 15, 2020. Accordingly, to halt accrual of administrative costs associated with the

  12 Contracts and Leases, the Debtors seek to reject the Contracts and Leases effective

  13 nunc pro tunc January 15, 2020, or alternatively, to the date this Motion is filed.

  14          7.     During the Closure process and afterwards, rent obligations and other

  15 administrative expenses will continue to accrue⸺all without the Debtors generating

  16 revenue from the Medical Center⸺unless the Debtors are allowed to reject the

  17 Medical Center’s Leases and Contracts identified in Exhibit A. Indeed, these Leases

  18 and Contracts will not be needed upon Closure. The Debtors’ rejection of the

  19 Contracts and Leases identified in Exhibit A will reduce overhead expenses and

  20 minimize administrative expenses arising from obligations under those Contracts and

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            2
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 17 of 141
                                                                                                   Facsimile (206) 292-2104
    1 Leases, thereby maximizing the return to the Debtors’ unsecured creditors. For all

    2 these reasons, the Debtors have exercised their business judgment and have concluded

    3 that rejecting the Contracts and Leases identified in Exhibit A attached hereto,

    4 effective nunc pro tunc January 15, 2020, or alternatively, to the date this Motion is

    5 filed, is the right decision.

    6         I declare under penalty of perjury and of the laws in the United States of

    7 America, the foregoing is true and correct.

    8         Executed this 5th day of February, 2020, at Yakima, Washington.

    9                                                   ASTRIA HEALTH

  10
                                                        By:
  11                                                      John M. Gallagher
                                                          Chief Executive Officer
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                            3
                                                       601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 18 of 141
                                                                                                   Facsimile (206) 292-2104
    1                                          Exhibit A

    2            (List of the Medical Center’s Contracts and Leases to be Rejected)

    3

    4

    5

    6

    7

    8

    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21    NOTICE AND OMNIBUS                                     DENTONS US LLP                B USH K ORNFELD L L P
        MOTION TO REJECT                               601 South Figueroa Street, Suite 2500          LAW OFFICES
        CONTRACTS AND LEASES                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                             Phone: (213) 623-9300           Seattle, Washington 98101-2373
      US_Active\113840830\V-9                                  Fax: (213)15:21:55
                                                                          623-9924              Telephone (206) 292-2110
19-01189-WLH11         Doc 1019   Filed 02/05/20   Entered 02/05/20                        Pg 19 of 141
                                                                                                   Facsimile (206) 292-2104
Notice Party                                Contract Parties                              Document Reference ID                         Contract Details
3E Company                                  Yakima Regional Hospital
1905 Aston Avenue
Ste. 100                                    3E Company Environmental, Ecological
Carlsbad, CA 92008                          and Engineering                               3E.pdf                                        Master Services Agreement
A.T. Still University of Health Sciences    Yakima HMA LLC, d/b/a Yakima Regional
Patty Gibson                                Medical and Cardiac Center
5850 E. Still Circle
Suite 110                                   A.T. Still University School of Osteopathic   AT Still University - Clinic Ed - MSS - 10-
Mesa, Arizona 85206                         Medicine in Arizona                           2010.pdf                                      Clinical Education Agreement
A.T. Still University of Health Sciences    Yakima HMA LLC, d/b/a Yakima Regional
Patty Gibson                                Medical and Cardiac Center
5850 E. Still Circle
Suite 110                                   A.T. Still University School of Osteopathic   AT Still University - Clinic Ed - MSS - 10-
Mesa, Arizona 85206                         Medicine in Arizona                           2010_2.pdf                                    Clinical Education Agreement
                                            Yakima Regional Medical and Cardiac
Abbott Laboratories Inc., Abbott Vascular   Center
PO BOX 92679                                                                              Abbott - Equip consignment - Xience Alpine
Chicago, IL 60675-2679                      Abbott Laboratories Inc., Abbott Vascular     - amendment- 02-2015.pdf                   Inventory Stocking Agreement
Abbott Laboratories
Strategic Pricing & Planning D303 I Bldg.
AP30                                        Abbott Laboratories
200 Abbott Park Road                                                                                                                    Letter re: Abbott Ultane® (Sevoflurane)
Abbott Park, IL 60064-6148                  Yakima HMA, Inc.                              Abbott.pdf                                    Vaporizer Agreement
Abbott Laboratories, Inc.                   Yakima Regional Medical Center
PO BOX 92679                                                                              Abbott Laboratories - Stent Purchasing -
Chicago, IL 60675-2679                      Abbott Laboratories Inc.                      Contract - 10-2014.pdf                        Offer of Purchase
Abbott Vascular Division
Abbott Laboratories Inc.
3650 Mansell Road
Suite 200
Alpharetta, GA 30022
Attn: Manager, Contract Marketing

Abbott Vascular Inc.                        SHC Medical Center - Yakima dba Astria
3200 Lakeside Drive                         Regional Medical Center                       Abbott - Addendum - Xience Sierra Drug
Santa Clara, CA 95054                                                                     Eluting Stents - Fully Signed - 03-22-
Attn: Divisional Vice President — Legal     Abbott Laboratories Inc.                      2019.pdf                                      Amendment to Agreement #41016
Abbott Vascular Division
Abbott Laboratories Inc.
3650 Mansell Road
Suite 200
Alpharetta, GA 30022
Attn: Manager, Contract Marketing

Abbott Vascular Inc.                        Astria Regional Medical Center
3200 Lakeside Drive
Santa Clara, CA 95054                       Abbott Laboratories and St. Jude Medical      Abbott - Drug Eluting Stents - Fully Signed -
Attn: Divisional Vice President — Legal     S.C., Inc.                                    07-2018.pdf                                   Proposal
Abbott Vascular Division, Abbott
Laboratories Inc.
Abbott Vascular Division
Abbott Laboratories Inc.                    Yakima HMA, LLC dba Yakima Regional
3650 Mansell Road                           Medical Center
Suite 200
Alpharetta, GA 30022                        Abbott Vascular Division, Abbott              Abbott Inv Stocking Agreement - 10-
Attn: Manager, Contract Marketing           Laboratories Inc.                             2010.pdf                                      Inventory Stocking Agreement
Abbott Vascular Inc.                        YAKIMA REGIONAL MEDICAL AND
3200 Lakeside Drive                         CARDIAC                                                                                     FIRST AMENDMENT TO THE CLINICAL
Santa Clara, CA 95054                                                                     Abbott Vascular - CHOICE Amendment -          STUDY SITE AGREEMENT CHOICE —
Attn: Divisional Vice President — Legal     ABBOTT VASCULAR, INC                          11-2010.pdf                                   PROTOCOL # 06-717
Abbott Vascular                             Yakima Regional Medical Center
75 REMITTANCE DRIVE, SUITE 1138                                                           Abbot - ML8 Stocking Agreement - 08-
Chicago, IL 60675-1138                      Abbott Vascular                               2012.pdf                                      Inventory Stocking Agreement - Exhibit A

Abbott Vascular                             Yakima Regional Medical Center
75 REMITTANCE DRIVE, SUITE 1138                                                           Abbott - Equip consignment - Xience Alpine
Chicago, IL 60675-1138                      Abbott Vascular                               - amendment- 02-2015_2.pdf                 Exhibit A/B - Inventory Stocking Agreement
Abbott Vascular                             Yakima Regional Medical Center
75 REMITTANCE DRIVE, SUITE 1138                                                           Abbott - Equip consignment - Xience Alpine Exhibit A/B - Inventory Stocking Agreement
Chicago, IL 60675-1138                      Abbott Vascular                               - amendment- 02-2015.pdf


Abbott Vascular                             Abbott Vascular
75 REMITTANCE DRIVE, SUITE 1138                                                           Abbott Vascular - Inventory Stocking
Chicago, IL 60675-1138                      Yakima Regional Medical Center                Agreement - Amendment - 09-2013.pdf           Inventory Stocking Agreement - Exhibit A



               19-01189-WLH11                 Doc 1019             Filed 02/05/20                  Entered 02/05/20 15:21:55                        Pg 20 of 141
                                                                                          1
Notice Party                         Contract Parties                           Document Reference ID                    Contract Details

                                     Brian Fischer

                                     Yakima Regional Medical & Cardiac Center

                                     Abbott Vascular
Abbott Vascular
75 REMITTANCE DRIVE, SUITE 1138      HEALTHTRUST PURCHASING GROUP,              Abbott - Vascular Xpedition Consignment - Abbott Vascular Xpedition Consignment
Chicago, IL 60675-1138               LP by HPG Enterprises, LLC                 02-2013.pdf                               Agreement - Cath Lab
                                     Yakima Regional Medical and Cardiac
                                     Center
Abiomed, Inc.
Senior Manager, Corporate Programs   Abiomed Impella                                                                     CONTRACT FINANCIAL DISCLOSURE
22 Cherry Hill Drive                                                                                                     QUESTIONNAIRE RENEWAL Agreement
Danvers, MA 01923                    Yakima HMA, LLC                            Abiomed Service Contract - 04-2014.pdf
Abiomed, Inc.
Senior Manager, Corporate Programs   Yakima Regional Medical & Cardiac Center
22 Cherry Hill Drive                                                            Abiomed Impella - Renewal - Agreement    AIC SERVICE AGREEMENT — POST
Danvers, MA 01923                    ABIOMED, Inc                               signed - 03-2017.pdf                     WARRANTY
Abiomed, Inc.
Senior Manager, Corporate Programs   Yakima Regional Medical & Cardiac Center
22 Cherry Hill Drive                                                            Abiomed Impella - Renewal - Agreement    AIC SERVICE AGREEMENT — POST
Danvers, MA 01923                    Abiomed, Inc.                              signed - 03-2017.pdf                     WARRANTY
Abiomed, Inc.                        ABIOMED
Senior Manager, Corporate Programs
22 Cherry Hill Drive                 Yakima HMA, LLC Yakima Regional            Abiomed Impella - Approved               AIC SERVICE AGREEMENT - POST
Danvers, MA 01923                    Medical & Cardiac Center                   Agreement.pdf                            WARRANTY




                                     Above All Cleaners
Above All Cleaners
421 E. Gleed Road                    Yakima HMA. LLC, d/b/a Yakima Regional                                              OUTSIDE SERVICES AGREEMENT
Naches, WA 98937                     Medical and Cardiac Center             Above All Cleaners - 03-2013.pdf             HOSPITAL-CONTRACTOR

                                     Above All Cleaners
Above All Cleaners
421 E. Gleed Road                    Yakima HMA. LLC, d/b/a Yakima Regional Above All Cleaners - CWMG aquariums -
Naches, WA 98937                     Medical and Cardiac Center             Agreement signed -05-2015.pdf                Contract Agreement
                                     Above All Cleaners
Above All Cleaners
421 E. Gleed Road                    Yakima HMA. LLC, d/b/a Yakima Regional                                              ADDENDUM TO OUTSIDE SERVICES
Naches, WA 98937                     Medical and Cardiac Center             Above All Cleaners - CWMG.pdf                AGREEMENT for AQUARIUM SERVICES
                                     Above All Cleaners
Above All Cleaners
421 E. Gleed Road                    Yakima HMA. LLC, d/b/a Yakima Regional
Naches, WA 98937                     Medical and Cardiac Center             Above All Cleaners - 03-2013.pdf             OUTSIDE SERVICES AGREEMENT

Accent Health                        Yakima Regional
c/o Outsome Health
330 N. Wabash Ave                    Central Washington Medical Group
Suite 2500                                                                                                               Waiting Room Network - Digital / Health
Chicago, IL 60611                    Accent Health                              Accent Health.pdf                        Panel Agreement

                                     Acclarent, Inc.

                                     Yakima Regional Medical and Cardiac
Acclarent, Inc.                      Center
1525-B O'Brien Drive                                                            Acclarent - Emergency Stock Form - 02-   Emergency Stock: Order & Acceptance
Menlo Park, CA 94025 U.S             Yakima Regional                            2013.pdf                                 Form
ACIST Medical Systems, Inc.          ACIST Medical Systems, Inc
7905 Fuller Road Eden
Prairie MN 5534                      YAKIMA REG MED & CARDIAC CNTR              ACIST 1-2009.pdf                         Service Contract Quote

Action Towing & Storage              Action Towing & Storage
805 N. 7th St.                                                                  Action towing - impound service -
Yakima, WA 98901                     Yakima Regional Outpatient Therapy         Agreement signed - 07-2015.pdf           Private Property Impound Agreement

Action Towing & Storage              Action Towing & Storage
805 N. 7th St.                                                                  Action towing - impound service -
Yakima, WA 98901                     Yakima Regional Outpatient Therapy         Agreement signed - 07-2015.pdf           Private Property Impound Agreement




Advanced Life Systems
William "Woody" Woodcock             YAKIMA REGIONAL MEDICAL CENTER
2106 West Washington Suite 3                                                    Advanced Life Systems - Ambulance
Yakima, WA 98903                     ADVANCED LIFE SYSTEMS, INC.                Services - Agreement signed - 11-2016.pdf AMBULANCE SERVICE AGREEMENT

               19-01189-WLH11          Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 21 of 141
                                                                                2
Notice Party                                Contract Parties                            Document Reference ID                     Contract Details

Advanced Life Systems
William "Woody" Woodcock                    ADVANCED LIFE SYSTEMS, INC.
2106 West Washington Suite 3                                                            Advanced Life Systems - Ambulance
Yakima, WA 98903                            YAKIMA REGIONAL MEDICAL CENTER              Services - Agreement signed - 11-2016.pdf AMBULANCE SERVICE AGREEMENT
                                            Yakima HMA.

Advanced Life Systems                       Yakima HMA. LLC, d/b/a Yakima Regional
William "Woody" Woodcock                    Medical and Cardiac Center
2106 West Washington Suite 3                                                            Advanced Life Systems - Services - 06-    OUTSIDE SERVICES AGREEMENT
Yakima, WA 98903                            Advanced Life Systems, Inc.                 2012.pdf                                  HOSPITAL-CONTRACTOR
Advanced Life Systems                       Yakima HMA, Inc., d/b/a Yakima Regional
William "Woody" Woodcock                    Medical and 6ardiac Center
2106 West Washington Suite 3
Yakima, WA 98903                            Advanced Life Systems, Inc.                 AdvancedLifeSysCE.pdf                     CLINICAL EDUCATION AGREEMENT


Advanced Professionals, Inc.                ADVANCED Professionals. Inc.
Jim Smith, VP Recruitment
5006 Tromble Creed Road, Suite 100          Yakima HMA LLC dba Yakima Regional                                                    Health Management Associates, Inc.
New Port Richey, FL 34652                   Medical and Cardiac Center                  Advanced Professionals Inc - 7-2013.pdf   CANDIDATE RECRUITING AGREEMENT
                                            Yakima Regional

                                            Fortive Corporation

                                            Advanced Sterilization Products Services,
Advanced Sterilization Products Services,   Inc.
Inc.
33 Technology Drive                         Johnson & Johnson Health Care Systems, Fortive - Letter - Purchase of ASP - 01-       Advanced Sterilization Products Sale
Irvine, CA 92618                            Inc.                                   2019.pdf                                       Notice
Advanced Sterilization Products Services,
Inc.                                        Yakima Regional Medical Center
McKenzie Wiseman
33 Technology Drive                         Advanced Sterilization Products Services
Irvine, CA 92618                            Inc.                                        Sterrad 2016 full 1yr CHS 0020059780.pdf Services Agreement
Advanced Sterilization Products Services,
Inc.                                        YAKIMA REGL MEDCL CTR
McKenzie Wiseman
33 Technology Drive                         Advanced Sterilization Products Services    Yakima Reg Med Ctr 2016 full 3yr CHS      SERVICE AGREEMENT
Irvine, CA 92618                            Inc.                                        0020060178.pdf

                                            Yakima HMA, LLC d/b/a Yakima Regional
Advanced Transfusion Services               Medical and Cardiac Center                  Advanced Transfusion - Perfusionists
3600 BEE CAVE ROAD, SUITE 102                                                           Extension 2 - Agreement signed -10-       EXTENSION TO Independent Contractor
AUSTIN TX 78746                             Advanced Transfusion Services               2016.pdf                                  Agreement
                                            Advanced Transfusion Services
Advanced Transfusion Services
3600 BEE CAVE ROAD, SUITE 102               Yakima HMA, LLC d/b/a Yakima Regional       Advanced Transfusion - Perfusionists -    EXTENSION TO Independent Contractor
AUSTIN TX 78746                             Medical and Cardiac Center                  Extension signed -10-2015.pdf             Agreement
                                            ADVANCED TRANSFUS SERVICES c/o
                                            PROGENICARE 1476
Advanced Transfusion Services
3600 BEE CAVE ROAD, SUITE 102               Yakima HMA, LLC d/b/a: Yakima Regional Advanced Transfusion - Perfusionists -         INDEPENDENT CONTRACTOR
AUSTIN TX 78746                             Medical & Cardiac Center               Agremeent executed -10-2014.pdf                AGREEMENT (Non-Physician)
                                            Yakima HMA, LLC d/b/a Yakima Regional
Advanced Transfusion Services               Medical & Cardiac Center
3600 BEE CAVE ROAD, SUITE 102                                                      Advanced Transfusion - Perfusionists -         AGREEMENT FOR INDEPENDENT
AUSTIN, TX 78746                            Advanced Transfusion Services          Agremeent executed -10-2014.pdf                CONTRACTOR
                                            Yakima HMA, LLC d/b/a Yakima Regional
Advanced Transfusion Services               Medical and Cardiac Center             Advanced Transfusion - Perfusionists
3600 BEE CAVE ROAD, SUITE 102                                                      Extension 2 - Agreement signed -10-
AUSTIN, TX 78746                            Advanced Transfusion Services          2016.pdf                                       Independent Contractor Agreement
                                            Yakima HMA, LLC d/b/a Yakima Regional
Advanced Transfusion Services               Medical and Cardiac Center
3600 BEE CAVE ROAD, SUITE 102                                                      Advanced Transfusion - Perfusionists -
AUSTIN, TX 78746                            Advanced Transfusion Services          Extension signed -10-2015.pdf                  Independent Contractor Agreement
                                            Rick Swyers, Thomas Kutty Alumparambil,
                                            Isaiah Dalager, Tony Delorenzo
Advanced Transfusion Services
408 South Freya Street                      SHC Medical Center -Yakima d/b/a: Astria Advanced Transfusion - Perfusionist          INDEPENDENT CONTRACTOR
Spokane, WA 99202                           Regional Medical Center                  Renewal - Agreement signed - 01-2018.pdf     AGREEMENT (Non-Physician)
Advanced Transfusion Services. LLC          Yakima HMA, LLC, d/b/a Yakima Regional
408 South Freva Street                      Medical and Cardiac Center
Spokane, WA 99202                                                                    Advanced Transfusion Services - 10-          OUTSIDE SERVICES AGREEMENT
Attention: Tom Arnzen                       Advanced Transfusion Services            2013.pdf                                     HOSPITAL-CONTRACTOR
AdvantEdge Television Advertising
Westchester Financial Center                AdvantEdge Television Advertising, Inc.
50 Main Street 4th Floor
White Plains, NY 10606 (914) 421-1234       Yakima Regional Medical Center              AdvantEdge.pdf                            License Agreement


               19-01189-WLH11                 Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 22 of 141
                                                                                        3
Notice Party                               Contract Parties                           Document Reference ID                     Contract Details
Agfa Corporation                           YAKIMA REGIONAL MEDICAL CENTER                                                       FACILITY AGREEMENT
P. O. Box 19046
Greenville, SC 29602-9048                  Agfa Corporation                       Agfa.pdf                                      Imager Trade-in Agreement
                                           Yakima HMA, LLC, d/b/a Yakima Regional
Akuri Creative                             Medical and Cardiac Center
28 Kenny Drive
Yakima, WA 98902                           Akuri Creative                             Akuri Creative - 05-2013.pdf              OUTSIDE SERVICES AGREEMENT
                                           Yakima HMA, LLC d/b/a Yakima Regional
Akuri Creative                             Medical and Cardiac Center
28 Kenny Drive
Yakima, WA 98902                           Akuri Creative                             Akuri Creative - 01-2012.pdf              OUTSIDE SERVICES AGREEMENT
Allergan USA, Inc.
12975 COLLECTIONS CENTER                   Yakima Regional Med Center
CHICAGO                                                                               Allergan - Surgery Consignment Agreement CONSIGNMENT AGREEMENT
IL603930000                                Allergan USA, Inc.                         - 05-2013.pdf                            CONTRACT


                                           Alliance HealthCare Services, Inc. d/b/a
                                           Alliance Imaging

                                           HOSPITAL MANAGEMENT
Alliance HealthCare Services, Inc. d/b/a   ASSOCIATES, INC
Alliance Imaging
100 Bayview Circle, Suite 400              Yakima HMA LLC, cl/b/a Yakima Regional                                               MULTI-MODALITY MASTER SERVICES
Newport Beach, California 92660            Medical & Cardiac Center                   Alliance Imaging - Addendum - 08-2011.pdf AGREEMENT


                                           ALLIANCE HEALTHCARE SERVICES,
                                           INC. d/b/a ALLIANCE IMAGING

                                           HOSPITAL MANAGEMENT                                                                  MULTI-MODALITY MASTER SERVICES
Alliance HealthCare Services, Inc. d/b/a   ASSOCIATES, INC.                                                                     AGREEMENT
Alliance Imaging
100 Bayview Circle, Suite 400              Yakima HMA LLC, cl/b/a Yakima Regional                                               ADDENDUM TO THE MULTI-MODALITY
Newport Beach, California 92660            Medical & Cardiac Center                   Alliance Imaging - 08-2011.pdf            MASTER SERVICES AGREEMENT

Ambulatory Surgical Center                 Ambulatory Surgical Center, CENTRAL
Central Washington Podiatry Service,       WASHINGTON PODIATRY SERVICE,
PLLC                                       PLLC
307 S. 12th Avenue, Suite 9                                                         Central WA Podiatry Transfer - 04-2009 -
Yakima, WA 98902                           Yakima Regional Medical & Cardiac Center Auto Renewal - 05-2013.jpg                  Automatic Renewal Agreement

Ambulatory Surgical Center                 Ambulatory Surgical Center, Central
Central Washington Podiatry Service,       Washington Podiatry Service, PLLC
PLLC
307 S. 12th Avenue, Suite 9                Yakima HMA, LLC, DBA Yakima Regional
Yakima, WA 98902                           Medical & Heart Center                     Central WA Podiatry Transfer 4-2009.pdf   Agreement
                                           Ambulatory Surgical Center, CENTRAL
Ambulatory Surgical Center                 WASHINGTON PODIATRY SERVICE,
CENTRAL WASHINGTON PODIATRY                PLLC
SERVICE, PLLC
307 SOUTH 12th AVENUE, SUITE 9             Yakima HMA, Inc. DBA Yakima Regional
YAKIMA, WA 98902                           Medical & Cardiac Center                   Central WA Podiatry.pdf                   Agreement
Ambulatory Surgical Center
CENTRAL WASHINGTON PODIATRY                Ambulatory Surgical Center, Central
SERVICE, PLLC                              Washington Podiatry Service, PLLC
307 SOUTH 12TH AVENUE, SUITE 9                                                      Central WA Podiatry Transfer - 04-2009 -
YAKIMA, WA 98902                           Yakima Regional Medical & Cardiac Center Auto Renewal - 05-2013.pdf                  Automatic Renewal
                                           Yakima Regional Medical and Cardiac
American Association of Critical-Care      Center
Nurses                                                                                                                          American Association of Critical-Care
101 Columbia                               American Association of Critical-Care                                                Nurses Hosted E-Learning Site License
Aliso Viejo, CA 92656-1491                 Nurses                                     AACCN Contract 8-2009.pdf                 Agreement
American Board of Medical Specialties                                                                                           AMERICAN BOARD OF MEDICAL
353 N. Clark Street                        Yakima Regional Medical & Cardiac Center                                             SPECIALTIES DIRECT CONNECT
Suite 1400                                                                                                                      SELECT DATA LICENSING AND TERMS
Chicago, IL 60654                          American Board of Medical Specialties      ABMS 9-2008.pdf                           OF USE AGREEMENT


American Business Personnel Services. Inc American Business Personnel Services. Inc
ABPS MedStaff
7547 Central Parke Blvd.                  Yakima HMA LLC dba Yakima Regional        American Business Personnel Services -      Candidate Recruiting Agreement
Mason, OH 45040                           Medical and Cardiac Center                Allied Health Staff - 08-2012.pdf
American College of Cardiology Foundation HMA, LLC d/b/a Yakima Regional Medical
2400 N Street NW                          and Cardiac Center
Washington, DC 20037                                                                NCDR Action Registry - approved 12-23-
Attn: General Counsel                     American College of Cardiology Foundation 09.pdf                                      DATA RELEASE CONSENT FORM




             19-01189-WLH11                  Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                       Pg 23 of 141
                                                                                      4
Notice Party                                Contract Parties                            Document Reference ID                         Contract Details
                                          THE AMERICAN COLLEGE OF
American College of Cardiology Foundation CARDIOLOGY FOUNDATION
2400 N Street NW
Washington, DC 20037                      Yakima HMA, LLC, d/b/a Yakima Regional ACCF Master Agreement - 2014 - ACTION
Attn: General Counsel                     Medical and Cardiac Center             Registry - 10-2013.pdf                2014 Hospital Master Agreement
                                          THE AMERICAN COLLEGE OF
                                          CARDIOLOGY FOUNDATION

                                            American College of Cardiology Foundation
American College of Cardiology Foundation   (“ACCF”)
2400 N Street NW
Washington, DC 20037                        Yakima HMA, LLC dba Yakima Regional         ACCF Master Agreement - 2014 - CathPCI 2014 Hospital Master Agreement
Attn: General Counsel                       Medical and Cardiac Center                  Registry - 10-2013.pdf
American College of Cardiology Foundation
2400 N Street NW                            Astria Regional Medical Center
Washington, DC 20037                                                                    American College of Cardiology - Final
Attn: General Counsel                       American College of Cardiology              Notice of Termination - 04-11-2019.pdf        Notice of Termination
                                                                                                                                      ADDENDUM TO THE AMERICAN
                                                                                                                                      COLLEGE OF CARDIOLOGY
                                                                                                                                      FOUNDATION NATIONAL
                                                                                                                                      CARDIOVASCULAR DATA REGISTRY
                                                                                                                                      AGREEMENT BY AND BETWEEN THE
                                                                                                                                      AMERICAN COLLEGE OF CARDIOLOGY
                                                                                                                                      FOUNDATION AND HMA, LLC dba
                                                                                                                                      Yakima Regional Medical and Cardiac
                                                                                                                                      Center

                                                                                                                                DATA RELEASE CONSENT FORM
                                          HMA, LLC dba Yakima Regional Medical                                                  AUTHORIZING AND DIRECTING THE
American College of Cardiology Foundation and Cardiac Center                                                                    AMERICAN COLLEGE OF CARDIOLOGY
2400 N Street, NW                                                                       American College of Cardiology Addendum FOUNDATION TO TRANSMIT DATA
Washington, DC 20037                      American College of Cardiology Foundation     - 03-2013.pdf                           FINDINGS TO THE CENTERS FOR
American College of Cardiology Foundation Yakima HMA dba Yakima Regional Medical                                                FIRST ADDENDUM TO NCDR MASTER
Attn: Melissa Ketchum c/oNCDR Account and Cardiac                                                                               AGREEMENT BY AND BETWEEN THE
Management                                                                                                                      NCDR PARTICIPANT AND THE
2400 N St, NW                             American College of Cardiology Foundation                                             AMERICAN COLLEGE OF CARDIOLOGY
Washington, DC 20037                      ("ACCF")                                      ACCF.pdf                                FOUNDATION
American College of Cardiology
Heart House                               Astria Regional Medical Center
2400 N Street, NW                                                                       American College of Cardiology - Final        Formal notice of termination of the Hospital
Washington, DC 20037-1153                 American College of Cardiology                Notice of Termination Letter - 4-11-19.pdf    Master Agreement

American College of Radiology               Yakima Regional Breast Health Center
1891 Preston White Drive                                                                American College of Radiology Mammo           MAMMOGRAPHY ACCREDITATION
Reston, VA 20191-4397                       American College of Radiology               Accreditation Agreement - 11-2013.pdf         SURVEY AGREEMENT
                                            Yakima Regional Medical and Cardiac
American Heart Association, Mission:        Center
Lifeline
7272 Greenville Ave.                        American Heart Association, Mission:        American Heart Association Release Form - Mission: Lifeline Performance Achievement
Dallas, TX 75231                            Lifeline                                    05-2012.pdf                               Award Release Form
American Medical Recruiters
Lilliana del Real, Senior Executive         American Medical Recruiters
Recruiter
6644 Parkside Drive                         Yakima Regional Medical and Cardiac         American Medical Recruiters - Agreement       EMPLOYMENT PLACEMENT SERVICES
Parkland, Florida 33067                     Center                                      executed - 1-2015.pdf                         AGREEMENT
American Medical Recruiters
Lilliana del Real, Senior Executive         American Medical Recruiters
Recruiter
6644 Parkside Drive                         Yakima Regional Medical and Cardiac         American Medical Recruiters - Agreement       EMPLOYMENT PLACEMENT SERVICES
Parkland, Florida 33067                     Center                                      executed - 1-2015.pdf                         AGREEMENT
                                            Yakima HMA, Inc., d/b/a Yakima Regional
American Medical Response Ambulance         Medical and Cardiac Center
Service, Inc.
PO BOX 749667                               American Medical Response Ambulance         American Medical Response - Clinical
LOS ANGELES, CA 900749667                   Service, Inc.                               Education.pdf                                 CLINICAL EDUCATION AGREEMENT
                                            Yakima Regional Medical and Cadiac
American Recruiters                         Center
6810 N State Road 7                                                                     American Recruiters - lab recruitment -
Coconut Creek, FL 33073                     American Recruiters                         YRMCC Agreement signed - 09-2017.pdf          CONTINGENCY AGREEMENT
American University of Antigua College of
Medicine                                    Yakima HMA, LLC dba Yakima Regional
University Park                             Medical and Cardiac Center
Jabberwock Beach Road
PO Box W1451                                American University of Antigua College of   Antigua College of Medicine - Affiliation -   CLINICAL CLERKSHIP AFFILIATION
Coolidge, Antigua                           Medicine                                    02-2014.pdf                                   AGREEMENT
                                            Yakima HMA, Inc. d/b/a Yakima Regional
AMN HealthCare                              Medical and Cardiac Center
12400 High Bluff Drive                                                                                                                AGENCY STAFFING AGREEMENT AND
San Diego, CA 92130                         AMN Healthcare, INC                         AMN Healthcare.pdf                            ADDENDUM

               19-01189-WLH11                 Doc 1019            Filed 02/05/20               Entered 02/05/20 15:21:55                          Pg 24 of 141
                                                                                        5
Notice Party                    Contract Parties                        Document Reference ID                      Contract Details

AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Beck - 11-2013.pdf                         CONFIRMATION


AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation - C AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          McBean - 04-2013.pdf                     CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Duke - 10-2012.pdf                         CONFIRMATION

AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Hammack - 10-2012.pdf                      CONFIRMATION

AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Jones - 01-2013.pdf                        CONFIRMATION

AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation - L   AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Beck - 11-2013.pdf                         CONFIRMATION
                                Yakima Regional Medical Center
AMN HEALTHCARE, INC.
FILE 56157                      Maria Beck, Registered Nurse
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation - M AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Beck & L Beck - 1-2014.pdf               CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          McBean - 04-2013.pdf                       CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          McBean - 1-7-13.pdf                        CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          Pelingon - 01-2013.pdf                     CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          RN - 09-2012.pdf                           CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157                      Yakima Regional Medical Center                                                     AMN Healthcare TRAVELER
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     CONFIRMATION
CA90074-6157                    AMN Healthcare                          RN - L Beck - 10-2012.pdf

                                Yakima Regional Medical Center
AMN HEALTHCARE, INC.
FILE 56157                      Maria Beck, Registered Nurse
LOS ANGELES                                                             AMN Healthcare Traveler Confirmation -     AMN Healthcare TRAVELER
CA90074-6157                    AMN Healthcare                          RN - M Beck - 10-2012.pdf                  CONFIRMATION
AMN HEALTHCARE, INC.
FILE 56157
LOS ANGELES
CA90074-6157                    AMN Healthcare, Inc.

Broadlane, Inc.                 Yakima Regional Medical Center
3820 State St.                                                           AMN Healthcare Traveler Confirmation -    AGREEMENT FOR TRAVELER AND
Santa Barbara, CA 93105         Broadlane. Inc.                          HHC PT - 01-2014.pdf                      LOCAL LONG TERM STAFF
                                SHC Medical Center — Yakima d/b/a Astria
Anatole S. Kim, M.D.            Regional Medical Center
7106 Scenic Drive                                                        Anatole Kim MD - Cardiac Functional
Yakima, WA 98908                Anatole S. Kim, M.D.                     Medical Director - SIGNED.pdf             MEDICAL DIRECTOR AGREEMENT
                                SHC Medical Center — Yakima d/b/a Astria
Anatole S. Kim, M.D.            Regional Medical Center
7106 Scenic Drive                                                        Kim, Anatole MD - Cardiac Functional      MEDICAL DIRECTOR AGREEMENT -
Yakima, WA 98908                Anatole S. Kim, M.D.                     Medical Director - SIGNED.pdf             Cardiac Functional Imaging
                                SHC Medical Center - Yakima d/b/a Astria
Anatole S. Kim, M.D.            Regional Medical Center
7106 Scenic Drive                                                        Kim, Anatole MD - Physician Employment
Yakima, WA 98908                Anatole S. Kim, MD                       Agreement - SIGNED.pdf                    PHYSICIAN EMPLOYMENT AGREEMENT

               19-01189-WLH11     Doc 1019             Filed 02/05/20         Entered 02/05/20 15:21:55                       Pg 25 of 141
                                                                         6
Notice Party                            Contract Parties                           Document Reference ID                         Contract Details
                                        SHC Medical Center - Yakima d/b/a Astria
Anatole S. Kim, M.D.                    Regional Medical Center
7106 Scenic Drive                                                                  Kim, Anatole MD - Initialized front page with
Yakima, WA 98908                        Anatole S. Kim. MD                         new commencement date.pdf                     PHYSICIAN EMPLOYMENT AGREEMENT
                                        ASTRIA REGIONAL MEDICAL C NTER
Andrea Valicoff                                                                    Valicoff Andrea CRNA - Signed Offer
Yakima, Washington, 98902               Andrea Valicoff                            Letter.pdf                                    CRNA Employment Agreement

ANESTHESIA EQUIPMENT SUPPLY,            Yakima Regional Medical &Cardiac Center                                                  ANESTHESIA AND MONITORING
INC.                                                                                                                             EQUIPMENT
24301 Roberts Drive                     A.E.S., Inc. ANESTHESIA EQUIPMENT                                                        BASIC SERVICE AND MAINTENANCE
Black Diamond, WA 98610                 SUPPLY Technical Service Department        Anesthesia Equipment Supply.pdf               AGREEMENT

AngioScore Inc.                         Yakima Regional Medical and Heart Center
5055 Brandin Court
Fremont. CA 94538                       AngioScore Inc.                            Angio Score Inc - 08-2010.pdf                 CONSIGNMENT AGREEMENT
                                        Yakima Regional Medical And Cardiac
AngioScore Inc.                         Center                                                                              REVISED EXHIBIT A
5055 Brandin Court                                                                 AngioScore Inc - Consignment Agreement - LIST OF CONSIGNED PRODUCTS AND
Fremont. CA 94538                       AngioScore Inc.                            04-2013.pdf                              PRICES
                                        Yakima Regional Medical and Heart
AngioScore Inc.                         [Cardiac] Center                                                                         REVISED EXHIBIT A
5055 Brandin Court                                                                 Angio Score Inc - Inventory Change - 04-      LIST OF CONSIGNED PRODUCTS AND
Fremont. CA 94538                       AngioScore Inc.                            2013.pdf                                      PRICES
Anthrex, Inc.                           Yakima Regional Medical Center
1370 Creekside Boulevard
Naples, Florida 34108                   Arthrex, Inc                               Arthrex Consignment - 06-2010.pdf             CONSIGNMENT AGREEMENT
A-OPTIC                                 Appalachian Postgraduate Training
Michael K. Murphy, D.0                  Institute Consortium, Inc.
Executive Director
147 Sycamore Street                     Yakima HMA, D/B/A Yakima Regional
Pikeville, KY 41501                     Medical and Heart Center                   AOPTIC Affiliation.pdf                        A-OPTIC AFFILIATION AGREEMENT
Aperture/OptumInsight
PO Box 221049                           YAKIMA REGIONAL MEDICAL AND                                                              Sterling Health Plans - Aperture
Louisville, KY 40252-1049               CARDIAC CENTER                             Sterling Second Notice - 02-27-12.pdf         Credentialing, Inc.

Apogee Medical Management, Inc.         SHC Medical Center — Yakima d/b/a Astria                                                 Amendment to Professional Services
15059 North Scottsdale Road             Regional Medical Center                                                                  Agreement
Suite 600                                                                          Apogee - 1st Amendment to Professional
Scottsdale, Arizona 85254               Apogee Medical Management, Inc.            Services Agreement, effective 3-1-19.pdf      AGREEMENT

Apogee Medical Management, Inc.         SHC Medical Center — Yakima d/b/a Astria
15059 North Scottsdale Road             Regional Medical Center
Suite 600                                                                          Apogee - 1st Amendment - Hospitalist &        Amendment to Professional Services
Scottsdale, Arizona 85254               Apogee Medical Management, Inc.            Intensivist - Fully Signed - 01-15-2019.pdf   Agreement

Apogee Medical Management, Inc.         SHC Medical Center Yakima d/b/a Astria     Apogee Agreement SHC Med Center-
15059 North Scottsdale Road             Regional Medical Center                    Yakima dba Astria Regional Med Center -
Suite 600                                                                          Fully Executed 9-2018, effective 10-23-
Scottsdale, Arizona 85254               Apogee Medical Management, Inc.            18.pdf                                        AGREEMENT

Applied Statistics & Management, Inc.   Yakima Regional Medical & Cardiac Center
32848 Wolf Store Road                                                              Applied Statistics and Management, Inc        Notice of MD ... STAFF License and
Temecula, CA 92592                      Applied Statistics & Management, Inc.      letter 4-22-19.pdf                            Maintenance Agreement
                                        Yakima HMA, Inc.

                                        Appraisal Solutions Group

                                        Yakima Regional Medical Center and
Appraisal Solutions Group               Cardiac Center
14400 Metcalf Avenue
Overland Park, KS 66223                 Health Management Associates               ASG 5-2008_2.pdf                              Additional Terms of Engagement

                                        Yakima HMA, Inc.

                                        Yakima Regional Medical Center and
Appraisal Solutions Group               Cardiac Center
14400 Metcalf Avenue
Overland Park, KS 66223                 Appraisal Solutions Group                  ASG 5-2008.pdf                                Additional Terms of Engagement
Aquatic Solutions Yakima                Astria Health Centers f/k/a Central
Tonya Breaum                            Washington Medical Group                   Aquatic Solutions - Aquarium Maint -
111 Emhoff Rd.                                                                     Extension Agreement to vendor - 06-           EXTENSION TO Aquarium Maintenance
Naches, WA 98937                        Aquatic Solutions                          2018_2.pdf                                    Agreement

Aquatic Solutions Yakima                Astria Health Centers f/k/a Central
Tonya Breaum                            Washington Medical Group                   Aquatic Solutions - Aquarium Maint -
111 Emhoff Rd.                                                                     Extension Agreement to vendor - 06-           EXTENSION TO Aquarium Maintenance
Naches, WA 98937                        Aquatic Solutions                          2018.pdf                                      Agreement


               19-01189-WLH11             Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                           Pg 26 of 141
                                                                                   7
Notice Party                        Contract Parties                             Document Reference ID                       Contract Details
Aquatic Solutions Yakima            Astria Health Centers f/k/a Central
Tonya Breaum                        Washington Medical Group
111 Emhoff Rd.                                                                   Aquatic Solutions - Maintenance             EXTENSION TO Aquarium Maintenance
Naches, WA 98937                    Aquatic Solutions                            Agreement - Extension - 12-2018.pdf         Agreement

Aquatic Solutions Yakima            Yakima HMA Physician Management, LLC
Tonya Breaum                        d/b/a Central Washington Medical Group
111 Emhoff Rd.                                                                   Aquatic solutions - maintenance renewal -   EXTENSION TO Aquarium Maintenance
Naches, WA 98937                    Aquatic Solutions                            Extension signed - 07-2016.pdf              Agreement

Aquatic Solutions Yakima            Yakima HMA Physician Management, LLC
Tonya Breaum                        d/b/a Central Washington Medical Group
111 Emhoff Rd.                                                                   Aquatic solutions - maintenance renewal -
Naches, WA 98937                    Aquatic Solutions                            Extension signed - 07-2016.pdf              Aquarium Maintenance Agreement

                                    Aquatic Solutions Yakima
Aquatic Solutions Yakima
Tonya Breaum                        Central Washington Occupational Medicine
111 Emhoff Rd.                                                                   Aquatic solutions - maintenance -           Aquarium Cleaning/Maintenance Contract
Naches, WA 98937                    Central Washington Rehabilitation Clinic     Agreement signed - 07-2015.pdf              Agreement
                                    Aquatic Solutions

                                    Central Washington Occupational Medicine
                                    - Yakima

                                    Central Washington Occupational Medicine
Aquatic Solutions Yakima            - Toppenish
Tonya Breaum
111 Emhoff Rd.                      Central Washington Rehabilitation Clinic -   Aquatic solutions - maintenance -
Naches, WA 98937                    Yakima                                       Agreement signed - 07-2015.pdf              Contract Agreement
                                    Ardor Health Solutions

                                    Albert Maloy
Ardor Health Solutions
5830 Coral Ridge Dr. #120           Yakima HMA, LLC d/b/a Yakima Regional
Coral Springs, FL 33076             Medical and Cardiac Center                   Ardor Health - 05-2013_2.pdf                CANDIDATE CONFIRMATION
                                    Ardor Health Solutions

                                    Albert Maloy
Ardor Health Solutions
5830 Coral Ridge Dr. #120           Yakima HMA, LLC d/b/a Yakima Regional
Coral Springs, FL 33076             Medical and Cardiac Center                   Ardor Health - 05-2013.pdf                  CANDIDATE CONFIRMATION

                                    ARDOR HEALTH SOLUTIONS

Ardor Health Solutions              Eli Lambert
5830 Coral Ridge Drive Suite 120                                                 Ardor Health Solutions - HHC PT - 06-
Coral Springs, FL 33076             Yakima Regional Medical Center               2013.pdf                                    CANDIDATE CONFIRMATION
                                    ARDOR HEALTH SOLUTIONS

ARDOR HEALTH SOLUTIONS              Eli Lambert
5830 Coral Ridge Drive, Suite 120                                                Ardor Health Solutions - HHC PT - 06-
Coral Springs, FL 33076             Yakima Regional Medical Center               2013_2.pdf                                  CANDIDATE CONFIRMATION
                                    Ardor Health Solutions

Ardor Health Solutions              Eli Lambert
5830 Coral Ridge Drive, Suite 120                                                Ardor Health Solutions - HHC PT Extension CANDIDATE EXTENSION
Coral Springs, FL 33076             Yakima Regional Medical Center               - 08-2013_2.pdf                           CONFIRMATION
                                    Ardor Health Solutions

Ardor Health Solutions              Eli Lambert
5830 Coral Ridge Drive, Suite 120                                                Ardor Health Solutions - HHC PT Extension CANDIDATE EXTENSION
Coral Springs, FL 33076             Yakima Regional Medical Center               - 08-2013.pdf                             CONFIRMATION
                                    Ardor Health Solutions

Ardor Health Solutions              Eli Lambert
5830 Coral Ridge Drive, Suite 120                                                Ardor Health Solutions - HHC PT Extension CANDIDATE EXTENSION
Coral Springs, FL 33076             Yakima Regional Medical Center               - 10-2013_2.pdf                           CONFIRMATION
                                    Ardor Health Solutions

Ardor Health Solutions              Eli Lambert
5830 Coral Ridge Drive, Suite 120                                                Ardor Health Solutions - HHC PT Extension CANDIDATE EXTENSION
Coral Springs, FL 33076             Yakima Regional Medical Center               - 10-2013.pdf                             CONFIRMATION
                                    Arizant Healthcare Inc.

ARIZANT HEALTHCARE - AUGUSTINE      HealthTrust Purchasing Group, L.P.
MEDICAL
10393 WEST 70TH STREET              Yakima HMA, LLC d/b/a Yakima Regional
EDEN PRAIRIE, MN 55344              Medical and Cardiac Center                   Arizant Bair Huggers - 05-2013.pdf          Equipment Lease Agreement


            19-01189-WLH11            Doc 1019             Filed 02/05/20              Entered 02/05/20 15:21:55                        Pg 27 of 141
                                                                                 8
Notice Party                               Contract Parties                        Document Reference ID                    Contract Details
ARIZANT HEALTHCARE - AUGUSTINE             Arizant Healthcare Inc
MEDICAL
10393 WEST 70TH STREET                     Yakima HMA, LLC d/b/a Yakima Regional
EDEN PRAIRIE, MN 55344                     Medical and Cardiac Center              Arizant Healthcare Inc - 09-2010.pdf     Equipment Lease. Agreement
ARIZANT HEALTHCARE - AUGUSTINE             Arizant Healthcare Inc
MEDICAL
10393 WEST 70TH STREET                     Yakima HMA, LLC d/b/a Yakima Regional
EDEN PRAIRIE, MN 55344                     Medical and Cardiac Center              Arizant Healthcare Inc - 09-2010_2.pdf   Equipment Lease Agreement
                                           Arizant Healthcare Inc.

ARIZANT HEALTHCARE - AUGUSTINE             Yakima HMA, LLC d/b/a Yakima Regional
MEDICAL                                    Medical and Cardiac Center
10393 WEST 70TH STREET
EDEN PRAIRIE, MN 55344                     HealthTrust Purchasing Group, L.P.      Arizant Bair Huggers - 05-2013_2.pdf     Equipment Lease Agreement
ARJOHUNTLEIGH
PO BOX 640799
PITTSBURGH                                 ArjoHuntleigh, Inc. Yakima Regional     Arjo Huntleight Inc - SCD Pumps -        DVT Vascular Compression Transaction
PA15264-0799                               Medical and Cardiac Center              Agreement - 11-2014_2.pdf                Agreement
ARJOHUNTLEIGH
PO BOX 640799                              Yakima Regional Medical Center
PITTSBURGH                                                                         Arjo Huntleight Inc - SCD Pumps -        DVT Vascular Compression Transaction
PA15264-0799                               ArjoHuntleigh, Inc.                     Agreement - 11-2014.pdf                  Agreement

ARJOHUNTLEIGH
PO BOX 640799                              Yakima Regional Medical Center
PITTSBURGH                                                                         ArjoHuntleight Inc - SCD Pumps -         DVT Vascular Compression Transaction
PA15264-0799                               ArjoHuntleigh, Inc.                     Agreement - 11-2014.pdf                  Agreement
                                           Yakima Regional Medical and Cardiac
ARM US Corporation                         Center                                  ARMUS_Amendment #2 to ASPA_Yakima Amendment #2 - Application Service
1510 Fashion Island Blvd., Suite 310                                               Regional_2014 Renewal_For Review  Provider Agreement for the STS Adult CV
San Mateo, CA 94404                        ARMUS Corporation                       signed.pdf                        Database Services
                                           SHC Medical Center — Yakima dba Astria Armus Corp - Amendment 5 to Application
ARMUS Corporation                          Regional Medical Center                Service Provider Agreement for STS        AMENDMENT #5 to Application Service
1510 Fashion Island Blvd., Suite 310                                              Registry Database Services - Amendment    Provider Agreement for the STS Registry
San Mateo, CA 94404                        ARMUS Corporation                      5 renewal signed May 2018.pdf             Database Services
                                           Yakima Regional Medical and Cardiac
ARMUS Corporation                          Center                                  ARMUS_Amendment #2 to ASPA_Yakima AMENDMENT # 2 To Application Service
1510 Fashion Island Blvd., Suite 310                                               Regional_2014 Renewal_For Review  Provider Agreement for the STS Adult CV
San Mateo, CA 94404                        ARMUS Corporation                       signed_2.pdf                      Database Services

                                           SHC Medical Center — Yakima dba Astria
ARMUS Corporation                          Regional Medical Center formerly fka
1510 FASHION ISLAND BLVD., SUITE           Yakima Regional Medical Center         Armus - ACC registry database -           AMENDMENT #4 To Application Service
310                                                                               Amendment 4 org change signed - 05-       Provider Agreement for the STS Registry
SAN MATEO, CA 94404                        ARMUS Corporation                      2018.pdf                                  Database Services

ARMUS Corporation                          SHC Medical Center — Yakima dba Astria
1510 FASHION ISLAND BLVD., SUITE           Regional Medical Center                Armus - ACC registry database -           AMENDMENT #5 To Application Service
310                                                                               Amendment 5 renewal signed - 05-          Provider Agreement for the STS Registry
SAN MATEO, CA 94404                        ARMUS Corporation                      2018.pdf                                  Database Services
ARMUS Corporation
1510 FASHION ISLAND BLVD., SUITE           Yakima Regional Medical Center                                                   AMENDMENT #3 To Application Service
310                                                                                Armus - Amendment 3 - Agreement signed - Provider Agreement for the STS Registry
SAN MATEO, CA 94404                        ARMUS Corporation                       06-2017.pdf                              Database Services
                                           Yakima Regional Medical and Cardiac
ARMUS Corporation                          Center                                                                           AMENDMENT #1 To Application Service
1510 Fashion Island Boulevard, Suite 310                                           Yakima ARMUS Amendment #1_FULLY          Provider Agreement for the STS Adult CV
San Mateo, CA 94404                        ARMUS Corporation                       Executed.pdf                             Surgery Database Services
                                           ARMUS Corporation
ARMUS Corporation
1818 Gilbreth Road Suite 211               Yakima HMA, LLC d/b/a Yakima Regional
Burlingame, CA 94010                       Medical and Cardiac Center              Armus Renewal - 07-2011_2.pdf            Application Service Provider Agreement
ARMUS Corporation
950 Tower Lane                             ARMUS
Suite 375                                                                          Armus - Change of Address Notice - 05-
Foster City, CA 94404-2198                 Astria Regional Medical Center          2019.pdf                                 change of address notice
ARMUS Corporation                          Yakima Regional Medical and Cardiac
Accounting Department                      Center                                  ARMUS_Amendment #2 to ASPA_Yakima AMENDMENT # 2 To Application Service
1510 Fashion Island Blvd, Suite 310                                                Regional_2014 Renewal_For Review  Provider Agreement for the STS Adult CV
San Mateo, CA 94404                        ARMUS Corporation                       signed.pdf                        Database Services
ARMUS Corporation
Accounting Department                      ARMUS Corporation
1818 Gilbreth Road
Suite 211                                  Yakima Regional Medical and Cardiac     Armus Corp - Contract Renewal, 8-26-     Application Service Provider Agreement
Burlingame, CA 94010                       Center                                  09.pdf                                   (“ASPA”)
ARMUS Corporation                          ARMUS Corporation
Accounting Department
1818 Gilbreth Road, Suite 211              Yakima Regional Medical and Cardiac
Burlingame, CA 94010                       Center                                  Armus 2009 original agreement.pdf        Application Service Provider Agreement

             19-01189-WLH11                  Doc 1019               Filed 02/05/20       Entered 02/05/20 15:21:55                     Pg 28 of 141
                                                                                   9
Notice Party                      Contract Parties                           Document Reference ID                       Contract Details
ARMUS Corporation                 ARMUS Corporation
Accounting Department
1818 Gilbreth Road, Suite 211     Yakima HMA, LLC d/b/a Yakima Regional
Burlingame, CA 94010              Medical and Cardiac Center                 Armus Renewal - 07-2011.pdf                 Application Service Provider Agreement
                                  Health Management Associates, Inc. -
Arrow S3                          Yakima Regional
2850 South 36th Street                                                                                                   Hardware, Software, Maintenance, and
Phoenix, AZ 85034                 Arrow S3                                   Shared Technologies - 12-2011.pdf           Services Agreement
                                  Yakima HMA, Inc. d/b/a Yakima Regional
                                  Medical and Cardiac Center

                                  Arrowhead Cleaning Services

ARROWHEAD Cleaning Services       Yakima HMA, Inc. d/b/a Yakima Regional                                                 ADDENDUM TO OUTSIDE SERVICES
6907 Easy Street                  Medical and Cardiac Center Outpatient                                                  AGREEMENT for OUTPATIENT
Yakima, WA 98903                  Therapy                                    ArrowheadCleaning_2.pdf                     THERAPY CLEANING SERVICES
                                  Yakima HMA, Inc. d/b/a Yakima Regional
ARROWHEAD Cleaning Services       Medical and Cardiac Center                                                             ADDENDUM TO OUTSIDE SERVICES
6907 Easy Street                                                                                                         AGREEMENT for OUTPATIENT
Yakima, WA 98903                  Arrowhead Cleaning Services                ArrowheadCleaning.pdf                       THERAPY CLEANING SERVICES
Arthrex Inc.
1370 Creekside Boulevard
Naples, FL 34108

ARTHREX INC                       Yakima Regional Medical Center
14550 PLANTATION ROAD                                                        Arthrex - arthroscope maint - Agreement
FT. MYERS, FL 33912               Arthrex, Inc.                              signed - 05-2016_2.pdf                      Service Agreement / Extended Warranty



Arthrex Inc.
1370 Creekside Boulevard
Naples, FL 34108

ARTHREX INC                       Arthrex, Inc.
14550 PLANTATION ROAD                                                        Arthrex - arthroscope maint renewal -
FT. MYERS, FL 33912               Yakima Regional Medical Center             Agreement to vendor - 04-2017.pdf           Service Agreement/Extended Warranty
Arthrex Inc.
1370 Creekside Boulevard
Naples, FL 34108

ARTHREX INC                       Arthrex, Inc.
14550 PLANTATION ROAD                                                        Arthrex - arthroscope maint - Agreement
FT. MYERS,FL 33912                Yakima Regional Medical Center             signed - 05-2016.pdf                        Service Agreement / Extended Warranty
Arthrex Inc.
1370 Creekside Boulevard
Naples, FL 34108

ARTHREX INC                       Arthrex, Inc.
14550 PLANTATION ROAD                                                        Arthrex - arthroscope maint - Agreement
FT. MYERS,FL 33912                Yakima Regional Medical Center             signed - 05-2016.pdf                        Service Agreement / Extended Warranty


                                  Arthrex
Arthrex
1370 Creekside Boulevard          Yakima Regional Medical and Cardiac        Arthrex - ACP purchasing - Agreement
Naples, Florida 34108             Center                                     signed - 01-2016.pdf                        ACP Centrifuge Capital Agreement - B
                                  Pacific Medical

Arthrex, Inc.                     Yakima Regional Medical Center
1370 Creekside Boulevard
Naples, Florida 34108             Anthrex, Inc.                              Arthrex Consignment - 06-2010_2.pdf         CONSIGNMENT AGREEMENT

ASAHI INTECC USA, INC.            Yakima Regional Medical & Cardiac Center
2500 Red Hill Ave., Suite 210                                                Asahi Intecc - vascular specialty catheters -
Santa Ana, CA 92705 USA           ASAHI INTECC USA, INC.                     07-2012.pdf                                   Asahi Intecc Agreement

                                  Yakima Regional Medical and Cardiac
ASAHI INTECC USA, INC.            Center                                                                                   Asahi Intecc — Vascular Specialty
2500 Red Hill Avenue, Suite 210                                              Asahi Intecc - vascular specialty catheters - Catheters - Dr. Zammit
Santa Ana, CA 92705 USA           ASAHI INTECC USA, INC.                     07-2012_2.pdf                                 Pricing Agreement

A-SPECIAL CLEANING SERVICES
208 BEL AIR DR                    Central Washington Medical Group
YAKIMA                                                                       A Special Cleaning - janitorial - CWMG      General Contract & Areas Covered
WA98908                           A-Special Cleaning Services                agreement signed -12-2015.pdf               Addendum (A)
A-SPECIAL CLEANING SERVICES
208 BEL AIR DR                    Yakima Regional
YAKIMA                                                                       A Special Cleaning - janitorial - YRMCC     General Contract & Areas Covered
WA98908                           A-Special Cleaning Services                agreement signed -12-2015.pdf               (Addendum A)


             19-01189-WLH11         Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                         Pg 29 of 141
                                                                             10
Notice Party                             Contract Parties                          Document Reference ID                      Contract Details

A-SPECIAL CLEANING SERVICES
208 BEL AIR DR                           Yakima Regional
YAKIMA                                                                             A Special Janitorial - Warehouse           General Contract & Areas Covered
WA98908                                  A-Special Cleaning Services               Amendment signed - 07-2017.pdf             Addendum (A)

A-SPECIAL CLEANING SERVICES
208 BEL AIR DR                           Yakima Regional
YAKIMA                                                                             A-Specialty - YRMCC janitorial - Agreement General Contract & Areas Covered
WA98908                                  A-Special Cleaning Services               signed - 05-2017.pdf                       Addendum (A)
A-SPECIAL CLEANING SERVICES              Astria Regional Medical Center & Astria
208 BEL AIR DR                           Clinics
YAKIMA                                                                             A Special Cleaning - Term Letter - Mutual -
WA98908                                  A-Special Cleaning Services               12-23-2018.docx                             Mutual termination agreement
A-SPECIAL CLEANING SERVICES
208 BEL AIR DR                           Central Washington Medical Group
YAKIMA                                                                             A Special Cleaning - janitorial - CWMG
WA98908                                  A-Special Cleaning Services               agreement signed -12-2015.pdf              Cleaning Services
                                         Atrium Medical Corporation
Atrium Medical Corporation
5 Wentworth Drive                        Yakima HMA LLC, Yakima Regional           Atrium Consignment Agreement - 10-
Hudson, NH 03051                         Medical and Cardiac Center                2012_2.pdf                                 CONSIGNMENT AGREEMENT
                                         Atrium Medical Corporation
Atrium Medical Corporation
5 Wentworth Drive                        Yakima HMA LLC, Yakima Regional           Atrium Consignment Agreement - 10-         Atrium Vascular Grafts Consignment
Hudson, NH 03051                         Medical and Cardiac Center                2012.pdf                                   Agreement


                                         Yakima Regional Medical Center
Aureus Nursing, LLC d/b/a Aureus
Healthcare                               Patrick J. Dudley
13609 California, Suite 200                                                        Aureus Medical Group - OR Tech - 09-
Omaha, NE 68154-5233                     Aureus Nursing, LLC-Nursing Division      2012.pdf                                   Contract Assignment - OR Tech
                                         Yakima Regional Medical Center

Aureus Nursing, LLC d/b/a Aureus         Patrick J. Dudley
Healthcare
13609 California, Suite 200              Aureus Nursing, LLC-Nursing Division, dba Aureus Medical Group - OR Tech - 09-
Omaha, NE 68154-5233                     Aureus HealthCare                         2012_2.pdf                                 Contract Assignment - OR Tech
                                         Yakima Regional Medical Center

Aureus Nursing, LLC d/b/a Aureus         Laura A. Jungers
Healthcare
13609 California, Suite 200              Aureus Radiology, LLC-Allied Health                                                  Contract Assignment re: Respiratory
Omaha, NE 68154-5233                     Services Division                         Aureus - RT Traveler - 11-2012_2.pdf       Therapist

                                         Yakima Regional Medical Center

Aureus Nursing, LLC d/b/a Aureus         Laura A. Jungers
Healthcare
13609 California, Suite 200              Aureus Radiology, LLC-Allied Health                                                  Contract Assignment - Respiratory
Omaha, NE 68154-5233                     Services Division                         Aureus - RT Traveler - 11-2012.pdf         Therapist
                                         Avallity, L.L.C.
Availity, LLC
Registration Department                  Yakima HMA Physician Mgmt
PO Box 550857
Jacksonville, FL 32255-0857              Heather Heckart                           Availity CBO EOB - 03-2012_2.pdf           AGREEMENT

                                         Yakima HMA Physician Mgmt
Availity, LLC
Registration Department                  Heather Heckart
PO Box 550857
Jacksonville, FL 32255-0857              Availity, L.L.C.                          Availity CBO EOB - 03-2012.pdf             AGREEMENT

Aya Healthcare, Inc.
5930 Cornerstone Court West, Suite 300
San Diego, CA 92121                      Aya Healthcare, Inc
                                                                                                                              ATTACHMENT 1 TO STATEMENT OF
Mike Carter                              Yakima Regional MC                                                                   WORK TO AGREEMENT FOR
127 Schuler Lane Stop D                                                            Aya Healthcare Inc - CVTU Traveler -       TRAVELER AND LOCAL LONG TERM
Dillon , MT 59725                        Mike Carter                               Carter - 02-2014_2.pdf                     STAFF
Aya Healthcare, Inc.
5930 Cornerstone Court West, Suite 300
San Diego, CA 92121                      Aya Healthcare, Inc
                                                                                                                              ATTACHMENT 1 TO STATEMENT OF
Mike Carter                              Yakima Regional MC                                                                   WORK TO AGREEMENT FOR
127 Schuler Lane Stop D                                                            Aya Healthcare Inc - CVTU Traveler -       TRAVELER AND LOCAL LONG TERM
Dillon , MT 59725                        Mike Carter                               Carter - 02-2014.pdf                       STAFF


               19-01189-WLH11               Doc 1019           Filed 02/05/20            Entered 02/05/20 15:21:55                       Pg 30 of 141
                                                                                   11
Notice Party                             Contract Parties                           Document Reference ID                        Contract Details
Aya Healthcare, Inc.
5930 Cornerstone Court West, Suite 300
San Diego, CA 92121

Prolucent Workforce Management
13727 Noel Road, Suite 1400              Aya Healthcare
Dallas, Texas 75240
Attn: Workforce Management Team          Yakima Regional MC

Mike Carter                              Prolucent Workforce Management
127 Schuler Lane, Stop D                                                            Med Assets - RN Traveler - Carter - 10-      AGREEMENT FOR TRAVELER AND
Dillon, MT 59725                         Mike Carter                                2013.pdf                                     LOCAL LONG TERM STAFF - Mike Carter
Aya Healthcare, Inc.
5930 Cornerstone Court West, Suite 300
San Diego, CA 92121

Prolucent Workforce Management
13727 Noel Road, Suite 1400              Aya Healthcare
Dallas, Texas 75240
Attn: Workforce Management Team          Yakima Regional

Sabrina Hamilton                         Prolucent Workforce Management                                                          AGREEMENT FOR TRAVELER AND
4789 Graham Lake Drive                                                              Med Assets - RN Traveler - Hamilton - 11-    LOCAL LONG TERM STAFF - Sabrina
Olive Branch, Mississippi 38654          Sabrina Hamilton                           2013.pdf                                     Hamilton
Aya Healthcare, Inc.
5930 Cornerstone Court West, Suite 300
San Diego, CA 92121                      Aya Healthcare, Inc

Sabrina Hamilton                         Yakima Regional MC                                                                      ATTACHMENT 1 TO STATEMENT OF
4789 Graham Lake Drive                                                              Aya Healthcare Inc - CVTU Traveler -         WORK AGREEMENT FOR TRAVELER
Olive Branch, MS 38654                   Sabrina Hamilton                           Hamilton - 02-2014_2.pdf                     AND LOCAL LONG TERM STAFF
Aya Healthcare, Inc.
5930 Cornerstone Court West, Suite 300
San Diego, CA 92121                      Aya Healthcare, Inc

Sabrina Hamilton                         Yakima Regional MC                                                                      ATTACHMENT 1 TO STATEMENT OF
4789 Graham Lake Drive                                                              Aya Healthcare Inc - CVTU Traveler -         WORK AGREEMENT FOR TRAVELER
Olive Branch, MS 38654                   Sabrina Hamilton                           Hamilton - 02-2014.pdf                       AND LOCAL LONG TERM STAFF
BAILON, DR OSCAR V                       SHC Medical Center - Yakima d/b/a Astria
7303 Heathers Way                        Regional Medical Center
YAKIMA                                                                              Bailon, Oscar MD - Employment
WA98903 US                               Oscar Bailon. M.D.                         Agreement - Signed.pdf                       PHYSICIAN EMPLOYMENT AGREEMENT
BAILON, DR OSCAR V                       SHC Medical Center - Yakima d/b/a Astria
7303 Heathers Way                        Regional Medical Center
YAKIMA                                                                              Bailon, Oscar - Updated Commencement
WA98903 US                               Oscar Bailon, M.D.                         date - Signed.pdf                            PHYSICIAN EMPLOYMENT AGREEMENT
BAILON, DR OSCAR V                       SHC Medical Center Yakima d/b/a Astria
7303 Heathers Way                        Regional Medical Center                    Bailon, Oscar MD - First Amendment -
YAKIMA                                                                              Medical Director Card Rehab - 05-            First Amendment to Physician Employment
WA98903 US                               Oscar Bailon, MD                           2018_2.pdf                                   Agreement

BAILON, DR OSCAR V                       SHC Medical Center Yakima d/b/a Astria
7303 Heathers Way                        Regional Medical Center
YAKIMA                                                                              Bailon, Oscar MD - First Amendment -      First Amendment to Physician Employment
WA98903 US                               Oscar Bailon, MD                           Medical Director Card Rehab - 05-2018.pdf Agreement


Baljit K. Sharma, M.D.                   ASTRIA REGIONAL MEDICAL CENTER
602 No. 28th Avenue #200                                                            Sharma- Medical Director Termination
Yakima, WA 98902                         Dr. Baljit Sharma                          Letter 08.27.2018.pdf                        Medical Director Agreement

Baljit K. Sharma, M.D.                   ASTRIA REGIONAL MEDICAL CENTER
602 No. 28th Avenue #200                                                            Sharma - Specialty On-Call Termination
Yakima, WA 98902                         Dr. Baljit Sharma                          Letter 08.27.2018.pdf                        Specialty On-Call Coverage Agreement
BALTZO HEALTH PHYSICS SERVICE            Baltzo Health Physics Service, Inc.
32927 NE 51ST ST                                                                    Baltzo Health Physics Service - radiation    Baltzo Health Physics Service Agreement
CARNATION                                Yakima Regional Medical and Cardiac        equip calibration - Agreement signed - 08-   for Radiology, Mammography, Magnetic
WA980140900                              Center                                     2017.pdf                                     Resonance Imaging
                                         Bard Peripheral Vascular, Inc.
Bard Peripheral Vascular, Inc.
1415 West Third Street                   Yakima Regional Medical and Cardiac        BARD Peripheral Vascular - Consignment -
Tempe, AZ 85281                          Center                                     Agreement - 08-2014.pdf                  CONSIGNMENT AGREEMENT
Bauer Consulting Group, Inc.
Alan G. Bauer
President                                Bauer Consulting Group, Inc.
1790 Lee Trevino, Ste. 309                                                          Bauer Consulting Group - HR Recruitment - EMPLOYMENT PLACEMENT SERVICES
El Paso, TX 79936                        Yakima Regional Medical                    Agreement - 07-2014.pdf                   AGREEMENT



             19-01189-WLH11                Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 31 of 141
                                                                                    12
Notice Party                     Contract Parties                           Document Reference ID                    Contract Details
                                 Yakima Regional Medical and Cardiac
Baxter Healthcare Corporation    Center
One Baxter Parkway, DF6-3W                                                  Baxter - Sigma Spectrum Software Lease - Equipment Lease and Software License
Deerfield, Illinois 60015-4633   Baxter Healthcare Corporation              YR - 11-2011.pdf                         Agreement

Baxter Healthcare Corporation    Yakima Regional Medical                                                             Equipment Lease and Software License
One Baxter Parkway. DF6-3W                                                  Baxter - Sigma Spectrum Lease - YR - 06- Agreement
Deerfield, Illinois 60015.4633   Baxter Healthcare Corporation              2011.pdf

Bayer HealthCare Medical Care    Bayer HealthCare Medical Care
100 Global View Drive                                                       Bayer Healthcare - Imaging Services
Warrendale, PA 15086             Yakima Regional                            Agreement - Agreement - 08-2014.pdf      DirectCARE Standard Service Agreement
                                 Yakima HMA LLC., dba Yakima Regional
Beck-Field Associates, Inc.      Medical and Cardiac Center                                                          SERVICE FEE AGREEMENT FOR
17460 IH 35 N, STE 430-407                                                                                           RECRUITMENT OF: Orthopedic Physician
Schertz, TX 78154                Beck-Field & Associates, Inc.              Beck-Field & Associates.pdf              Assistant
Beckman Coulter
250 South Kraemer Boulevard
P.O. Box 8000                    Yakima Regional Medical and Cardiac        Beckman-Coulter Reagent Purchase         Berckman Coulter - Coagulation Reagent-
Brea, California 92821-8000      Center                                     Agreement - YR - 01-2011.pdf             Rental Agreement
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    YAKIMA REGIONAL
11800 SW 147TH AVE                                                          Beckman Coulter - maintenance -
MIAMI, FL. 33116- 9015           BECKMAN COULTER, INC                       Agreement executed - 10-2015.pdf         SERVICE AGREEMENT
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    YAKIMA REGIONAL
 11800 SW 147TH AVE                                                         Beckman Coulter Analyzer Agreement - YR
MIAMI, FL. 33116- 9015           BECKMAN COULTER, INC                       - 09-2013.pdf                           Service Agreement
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    YAKIMA REGIONAL
 11800 SW 147TH AVE                                                         Beckman Coulter Analyzer Agreement - YR
MIAMI, FL. 33116- 9015           BECKMAN COULTER, INC                       - 11-2013.pdf                           Service Agreement
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    YAKIMA REGIONAL
 11800 SW 147TH AVE                                                         Beckman Coulter- DxH800 Maint Renewal -
MIAMI, FL. 33116- 9015           BECKMAN COULTER, INC                       Agreement signed - 10-2016.pdf          SERVICE AGREEMENT
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    Yakima Regional Medical & Cardiac Center
 11800 SW 147TH AVE                                                         Beckman Coulter Hematology Analyzer      Beckman Coulter Preventative
MIAMI, FL. 33116- 9015           Beckman Coulter                            Maintenance - YR - 03-2013.pdf           Maintenance Agreement Renewal
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    YAKIMA REGIONAL
 11800 SW 147TH AVE                                                         Beckman Coulter - maintenance -          SERVICE AGREEMENT Agreement No:
MIAMI, FL. 33116- 9015           BECKMAN COULTER, INC                       Agreement executed - 10-2015.pdf         S95339US
BECKMAN COULTER, INC.
IRVING OSSORIO
MAIL CODE 42- B06
PO BOX 169015                    BECKMAN COULTER INC.
11800 SW 147TH AVE.                                                         Beckman Coulter- DxH800 Maint Renewal -
MIAMI, FL. 33116- 9015           YAKIMA REGIONAL                            Agreement signed - 10-2016.pdf          SERVICE AGREEMENT
BECKMAN COULTER, INC.
JOSE BRITO
MAIL CODE 42- B06
PO BOX 169015                    Astria Regional Medical Center
11800 SW 147TH AVE.                                                     Beckman Coulter - Service Agreement -
MIAMI, FL. 33116- 9015           Beckman Coulter                        Lab Analyzers - Fully Signed - 10-2018.pdf   SERVICE AGREEMENT
                                 Yakima HMA, LLC d/b/a: Yakima Regional
Belmont University               Medical & Cardiac Center
1900 Belmont Blvd                                                       Belmont Univ - PT Student Affiliation -      NON EXCLUSIVE STUDENT
Nashville, TN 37212              Belmont University                     Agreement signed - 01-2017.pdf               AFFILIATION AGREEMENT
                                 Yakima HMA, LLC d/b/a: Yakima Regional
Belmont University               Medical & Cardiac Center
1900 Belmont Blvd                                                       Belmont Univ - PT Student Affiliation -      NON EXCLUSIVE STUDENT
Nashville, TN 37212              Belmont University                     Agreement signed - 01-2017.pdf               AFFILIATION AGREEMENT




               19-01189-WLH11      Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                     Pg 32 of 141
                                                                            13
Notice Party                          Contract Parties                         Document Reference ID                      Contract Details

Best Practice Professionals, Inc.
d/b/a oneSOURCE Document Management   Astria Regional Medical Center
PO Box 581230                                                                  oneSource - Surgery On-line Manual
Salt Lake City, UT 84158-1230         oneSOURCE Document Management            Access - Fully Signed - 06-2019.pdf        On-Line Database Subscription
Big Bend Community College
Health Education Department           Big Bend Community College
7662 Chanute St.                                                                                                          HEALTH AGENCY AGREEMENT
Moses Lake, WA 98837                  MEDICAL CENTER                           Big Bend CC Clinical agmt 3-22-19.pdf      AFFILIATION AGREEMENT
BIO SYSTEMS
ATTN: CHARLIE ALUTTO,
CORPORATE VP                          Yakima Regional Medical Center
28161 NORTH KEITH DRIVE
LAKE FOREST, IL 60045                 BIO SYSTEMS                              Biosystems.pdf                             SERVICE AGREEMENT

BIO SYSTEMS
ATTN: CHARLIE ALUTTO,
CORPORATE VP                          Yakima Regional Medical Center
28161 NORTH KEITH DRIVE                                                                                                   SERVICE AGREEMENT - Stericycle Bio
LAKE FOREST, IL 60045                 BIO SYSTEMS                              Stericycle Bio Systems.pdf                 Systems
BioMedix Vascular Solutions, Inc.     Yakima Regional Hospital
4215 White Bear Parkway                                                        BioMedix Padnet Purchase Agreement - 03-
Saint Paul, MN 55110                  BioMedix Vascular Solutions, Inc         31-10.pdf                                PADnet+ Purchase & Service Agreement
BioMedix, Inc.                        Central Washington Medical Group
4215 White Bear Parkway                                                                                                   PADnet+ Reading License Agreement
Saint Paul, MN 55110                  BioMedix Vascular Solutions, Inc.        BioMedix, Inc..pdf
BioMerieux, Inc                       YAKIMA REGIONAL
100 Rodolphe St                                                                Biomerieux - BacTAlert Renewal 2 -
Durham, NC 27712                      BIOMERIEUX                               Agreement signed - 08-2016.pdf             SERVICE AGREEMENT

BioMerieux, Inc                       YAKIMA REG MED-YAKIMA
100 Rodolphe St                                                                Biomerieux - BacTAlert Service Agreement
Durham, NC 27712                      BIOMERIEUX                               Renewal signed - 08-2015.pdf             SERVICE AGREEMENT
BioMerieux, Inc                       ASTRIA REG MED CTR
100 Rodolphe St                                                                Biomerieux - BacTAlert Service -
Durham, NC 27712                      bioMerieux                               Agreement to vendor - 08-2018.pdf          SERVICE AGREEMENT QUOTATION

BioMerieux, Inc                       Astria Regional Medical Center
100 Rodolphe St                                                                Biomerieux - Vitek 2 XL Analyzer - Fully
Durham, NC 27712                      Biomerieux                               Signed - 04-04-2019.pdf                    Service Agreement

                                      Yakima HMA Inc. dba Yaldma Medical and
BioMerieux, Inc                       Cardiac Center
100 Rodolphe St
Durham, NC 27712                      BioMerieux, Inc                          bioMerieux Addendum July2008.pdf           FIVE (5) YEAR CPT AGREEMENT

BioMerieux, Inc                       YAKIMA REG MED-YAKIMA
100 Rodolphe St                                                                BioMerieux - VITEK Maintenance -
Durham, NC 27712                      Biomeriux                                Renewal Agreement signed - 11-2015.pdf     SERVICE AGREEMENT


BioMerieux, Inc                       YAKIMA HMA INC.
100 Rodolphe St                                                                Biomerieux - Vitek maint renewal -
Durham, NC 27712                      Biomeriux                                Agreement signed - 06-2017.pdf             SERVICE AGREEMENT
BioMerieux, Inc                       YAKIMA HMA INC
100 Rodolphe St                                                                Biomerieux - Vitek renewal - Agreement
Durham, NC 27712                      Biomeriux                                signed - 06-2016.pdf                       SERVICE AGREEMENT
BIOMERIEUX, INC.                      bioMerieux, Inc.
100 RODOLPHE AVENUE                                                            BioMerieux Service Agreement - YR Lab -
DURHAM, NC 27712                      YAKIMA HMA INC.                          06-2013.pdf                                bioMerieux Service Agreements
BIOMERIEUX, INC.                      YAKIMA REG MED-YAKIMA
100 RODOLPHE AVENUE                                                            BioMerieux Service Agreement - YR Lab -
DURHAM, NC 27712                      BIOMERIEUX, INC                          08-2014.pdf                                SERVICE AGREEMENT
BIOMERIEUX, INC.                      YAKIMA HMA INC.
100 RODOLPHE AVENUE                                                            BioMerieux Service Agreement - YR Lab -    Vitek Microbiology Service Agreement
DURHAM, NC 27712.                     BIOMERIEUX, INC.                         11-2012.pdf                                Renewal
BIOMERIEUX, INC.                      YAKIMA REG MED-YAKIMA
100 RODOLPHE AVENUE                                                            BioMerieux Service Agreement - YR Lab -
DURHAM, NC 27712.                     BIOMERIEUX, INC.                         11-2013.pdf                                SERVICE AGREEMENT

BIOMERIEUX, INC.                      YAKIMA REG MED-YAKIMA
100 RODOLPHE AVENUE                                                            BioMerieux - VITEK Maintenance -
DURHAM, NC 27712.                     BIOMERIEUX, INC                          Agreement signed- 12-2014.pdf              SERVICE AGREEMENT
BioMerieux, Inc.
100 Rodolphe St.
Durham, NC 27712
                                      Yakima HMA Inc. dba Yakima Regional                                                 Five (5) Year Reagent Agreement
International Technyne Corporation    Medical and Cardiac Center
8 Olsen Avenue                                                                                                            ATTACHMENT A
Edison, NJ 08620                      BioMerieux, Inc.                         bioMerieux2.pdf                            Volume and Price Agreement

               19-01189-WLH11           Doc 1019            Filed 02/05/20           Entered 02/05/20 15:21:55                       Pg 33 of 141
                                                                               14
Notice Party                              Contract Parties                         Document Reference ID                     Contract Details
                                          Medical and Cardiac Center

                                          BD DIAGNOSTICS
bioMerieux, Inc.,
100 Rodolphe St,                          CARDINAL HEALTH MEDICAL
Duurham NC 27712                          PRODUCTS

BD DIAGNOSTICS                            FISHER HEALTHCARE
1 Becton Drive
Franklin Lakes, NJ 7417                   bioMerieux                               bioMerieux.pdf                            FIVE (5) YEAR REAGENT AGREEMENT
Biomet Microfixation, Inc.
75 REMITTANCE DRIVE                       Yakima HMA, LLC dba YAKIMA
SUITE 3283                                REGIONAL & CARDIAC CENTER
CHICAGO
IL606753283                               Biomet Microfixation, Inc.               Biomet Microfixation - 09-2013.pdf        INVENTORY RECEIPT
Biosense Webster, Inc.                    BIOSENSE WEBSTER, INC.
3333 Diamond Canyon Road                                                           Biosense Webster - equip lease extension - ADDENDUM TO Evaluation Agreement #
Diamond Bar, California 91765             Yakima Regional Medical Center           Addendum signed - 07-2016.pdf              1602066


Biosense Webster, Inc.                    Yakima Regional Medical Center
3333 Diamond Canyon Road                                                           Biosense - equipment lease- Agreement     CARTO 3 System Evaluation Agreement #
Diamond Bar, California 91765             Biosense Webster, Inc.                   signed - 03-2016.pdf                      1602066


Biosense Webster, Inc.                    Yakima Regional Medical Center
3333 Diamond Canyon Road                                                           Biosense Webster - equip lease extension - ADDENDUM TO Evaluation Agreement #
Diamond Bar, California 91765             Biosense Webster, Inc.                   Addendum signed - 07-2016.pdf              1602066
Biosense Webster, Inc.
33 Technology Drive
Irvine, CA 92618, USA

Johnson & Johnson Health Care Systems
Inc.
425 Hoes Lane
P.O. Box 6800
Piscataway, New Jersey 08855-680o         Astria Regional Medical Center                                                     BIOSENSE WEBSTER, INC.
Attention: Contract Manager, Enterprise                                            Biosense Webster - Carto 3 Renewal -      CARTO® 3 System Rental Agreement #
Contracting                               Biosense Webster, Inc.                   Fully Signed - 04-15-2019.pdf             1810154 Rev 1
Biosense Webster, Inc.                    Yakima Regional Medical Center
3333 Diamond Canyon Rd                                                             Biosense Webster- equip lease renewal -   CARTO 3 System Rental Agreement #
Diamond Bar, CA 91765                     Biosense Webster, Inc.                   Agreement signed - 11-2016.pdf            1608168

                                          Biosense Webster, Inc.

Biosense Webster, Inc.                    HMA, Inc.                                                                          HEALTH MANAGEMENT ASSOCIATES,
3333 Diamond Canyon Rd                                                             Biosense Webster & St Jude - EP Lab - 06- INC.
Diamond Bar, CA 91765                     Yakima Regional Medical & Cardiac Center 2012.pdf                                  ANALYSIS OF LEASE TRANSACTIONS
Biosense Webster, Inc.
3333 Diamond Canyon Rd
Diamond Bar, CA 91765

Biosense Webster, Inc.                    BIOSENSE WEBSTER, INC.
5110 Commerce Street                                                               Biosense Webster- equip lease renewal -   CARTO® 3 System Rental Agreement #
Baldwin Park, CA 91706                    Yakima Regional Medical Center           Agreement signed - 11-2016.pdf            1608168
Biosense Webster, Inc.
3333 Diamond Canyon Rd
Diamond Bar, CA 91765                     Biosense Webster, Inc

BWI Technical Support                     Yakima Regional Medical Center
15715 Arrow Hwy                                                                    Biosense - equipment lease- Agreement     CARTO 3® System Evaluation Agreement
Irwindale, CA 91760                       BWI Technical Support                    signed - 03-2016.pdf                      # 1602066
Biosite Incorporated                      Yakima Regional Medical Center
9915 SUMMERS RIDGE ROAD
SAN DIEGO, CA 92121                       Biosite Incorporated                     Biosite.pdf                               Biosite Agreement Participation Form
BIOTRONIK Inc.                            BIOTRONIK
6024 Jean Road                                                                     Biotronik - Pacemaker Agreement - 01-
Lake Oswego, OR 97035                     Yakima Regional Medical Center           2014.pdf                                  BULK PRICING AGREEMENT
BIOTRONIK Inc.                            Astria Regional Medical Center
6024 Jean Road                                                                     Biotronic - Bulk Purchasing Agreement -
Lake Oswego, OR 97035                     BIOTRONIK, Inc.                          Fully Signed - 11-5-2018.pdf              BULK PRICING AGREEMENT
BIOTRONIK Inc.                            Astria Regional Medical Center
6024 Jean Road                                                                     Biotronic - Bulk Purchasing Agreement -
Lake Oswego, OR 97035                     BIOTRONIK, Inc.                          Fully Signed - 3-1-2019.pdf               BULK PRICING AGREEMENT

                                          Yakima HMA Physician Management, LLC
Black Wasp Digital                        d/b/a Central Washington Medical Group
160 Sunnyslope Road
Yakima, WA 98908                          Black Wasp Digital                       Black Wasp Digital - CWMG - 06-2012.pdf OUTSIDE SERVICES AGREEMENT


               19-01189-WLH11               Doc 1019              Filed 02/05/20         Entered 02/05/20 15:21:55                      Pg 34 of 141
                                                                                   15
Notice Party                                 Contract Parties                             Document Reference ID                     Contract Details

                                             Sunnyside Community Hospital Association
                                             Sunnyside Community Hospital & Clinics

                                             SHC Medical Center - Yakima

Bradley Titus, M.D.                          SHC Medical Center - Toppenish
708 S. 88th Avenue                                                                        Titus, Bradley MD - Executed Emp Agmt 7
Yakima, Washington, 98908                    Bradley Titus, M.D.                          7 17.pdf                                PHYSICIAN EMPLOYMENT AGREEMENT

                                             Yakima HMA Physician Management, LLC
Black Wasp Digital                           d/b/a Central Washington Medical Group
160 Sunnvslope Road
Yakima, WA 98908                             Black Wasp Digital                           Black Wasp Digital.pdf                    OUTSIDE SERVICES AGREEMENT
Bloom Group LLC
Candace Henson                               Bloom Group, LLC
Managing Director
4304 Glenwick                                Yakima HMA LLC dba Yakima Regional
Dallas, TX 75205                             Medical and Cardiac Center                   Bloom Group - Res Mgmt Dir - 05-2013.pdf CANDIDATE RECRUITING AGREEMENT

                                             Boehringer Ingelheim Pharmaceuticals, Inc.

                                             Yakima Regional Medical and Cardiac
                                             Center
Boehringer Ingelheim Pharmaceuticals, Inc.
900 Ridgebury Road                         Adriana Slobodova, MD
P.O. Box 368
Ridgefield, CT 06877-0368                  GLORIA-AF

Adriana Slobodova, MD                        Yakima HMA Physician Management LLC
111 S 11th Avenue, Suite 203                 d/b/a Cardiac & Thoracic Institute of        Boehringer Ingelheim Pharmaceuticals -
Yakima WA 98902                              Central Washington                           Research - 12-2012.pdf                    Non-Disclosure Agreement

Boehringer Ingelheim Pharmaceuticals, Inc.
900 Ridgebury Road
P.O. Box 368
Ridgefield, CT 06877-0368

Cardiac & Thoracic Institute of Central
Washington                                   Boehringer Ingelheim Pharmaceuticals, Inc.
111 S 11th Avenue, Suite 203
Yakima, WA 98902                             Yakima lima, LLC d/b/a Yakima Regional
                                             Medical and Cardiac Center
Covance, Inc.
555 North Lane, Suite 6000                   Cardiac & Thoracic Institute of Central
Conshohocken, PA 19428                       Washington
Attn: Olivia Feiro, Project Manager                                                       Boehringer Ingelheim Clinical Trial
Reference number: 8254597                    Covance Inc.                                 Agreement - 07-2013.pdf                   REGISTRY SITE CONTRACT
                                             Boston Scientific

Boston Scientific Corporation                Yakima Regional Medical Cardiac Ctr
100 Boston Scientific Way                                                                 Boston Scientific - Pacemaker & AICD - 03-
Marlborough, MA 01752                        Health Management Associates, Inc.           2012.pdf                                   Special purchase agreement

Boston Scientific Corporation                Yakima Regional
100 Boston Scientific Way                                                                 Boston Scientific - TAXUS Inventory
Marlborough, MA 01752                        Boston Scientific Corporation                Program -02-2010.pdf                      Confidential Letter Agreement

Boston Scientific Corporation                Yakima Regional Medical Center
100 Boston Scientific Way                                                                 Boston Scientific - Vascular Ultrasound   Vascular Ultrasound Evaluation
Marlborough, MA 01752                        Boston Scientific Corporation                Evaluation - 06-2013.pdf
Boston Scientific Corporation                Boston Scientific Corporation
100 Boston Scientific Way                                                                 Boston Scientific - Spyglass consignment -
Marlborough, MA 01752                        Yakima Regional Medical Cardiac Ctr          Agreement executed - 06-2016.pdf           SpyGlass DS Primary Vendor Agreement
                                             Boston Scientific Corporation
Boston Scientific Corporation
100 Boston Scientific Way                    YAMIMA REGIONAL MEDICALCARDIAC               Boston Scientific - Spyglass consignment -
Marlborough, MA 01752                        CTR                                          Agreement executed - 06-2016.pdf           SpyGlass DS Primary Vendor Agreement
Boston Scientific Corporation
Attn: CE Business Operations Manager         YAKIMA REGIONAL
170 Baytech Drive                                                                         Boston Scientific - Angiojet maint -      Essential Care Service Agreement Quote:
San Jose, CA 95134                           Boston Scientific Corporation                Agreement signed - 05-2017.pdf            Angiojet




               19-01189-WLH11                  Doc 1019             Filed 02/05/20               Entered 02/05/20 15:21:55                     Pg 35 of 141
                                                                                          16
Notice Party                               Contract Parties                          Document Reference ID                         Contract Details
Boston Scientific Corporation
Attn: Endoscopy Sales Programs, M-11
100 Boston Scientific Way
Marlborough, MA 01752

Boston Scientific Corporation              YAKIMA REGIONAL MEDICAL CARDIAC
Attn: Manager, Shared Services             CTR
100 Boston Scientific Way                                                            Boston Scientific - Stents Consignment -
Marlborough, MA 01752                      Boston Scientific Corporation             Agreement executed - 06-2016.pdf              Inventory Solutions Program Agreement
Boston Scientific Corporation
Attn: Endoscopy Sales Programs, M-11
100 Boston Scientific Way
Marlborough, MA 01752

Boston Scientific Corporation              YAKIMA REGIONAL MEDICAL CARDIAC
Attn: Manager, Shared Services             CTR
100 Boston Scientific Way                                                            Boston Scientific - Stents Consignment -
Marlborough, MA 01752                      Boston Scientific Corporation             Agreement executed - 06-2016.pdf              Inventory Solutions Program Agreement
Boston Scientific Corporation
Attn: Manager, Shared Services
One Boston Scientific Way
Marlborough, MA 01752

Boston Scientific Corporation
Attn: Executive Vice President & General
Counsel                                    Yakima Regional
One Boston Scientific Place                                                          Boston Scientific - Peripheral Intervention -
Natick, MA 01760                           Boston Scientific Corporation             06-2010.pdf                                   letter outlining proposed pricing
Boston Scientific Corporation
Neurovascular                              Yakima Regional Medical Center
47900 Bayside Parkway                                                                Boston Scientific - Neuroform - Singel - 07-
Fremont, CA 94538                          Boston Scientific Corporation             2010.pdf                                     Agreement
Boston Scientific Corporation              Boston Scientific Corporation
One SCIMED Place                                                                     Boston Scientific - consignment -             CONSIGNMENT STOCKING
Maple Grove, MN 55311                      Yakima Regional Medical Cardiac Ctr       Agreement signed - 07-2015.pdf                AGREEMENT
Boston Scientific Corporation
One SCIMED Place                           Boston Scientific Corporation
Maple Grove, MN 55311                                                               Boston Scientific - consignment -              CONSIGNMENT STOCKING
Attn: LPFI Manager                         Yakima Regional Medical Cardiac Ctr      Agreement signed - 07-2015.pdf                 AGREEMENT
                                           SHC Medical Center —Yakima d/b/a Astria
Bradley Titus, M.D.                        Regional Medical Center
708 S. 88th Avenue                                                                  Titus, Bradley MD - First Amendment -          First Amendment to Physician Employment
Yakima, Washington, 98908                  Bradley Titus, M.D.                      Medical Directorship - 12-18.pdf               Agreement
                                           SHC Medical Center - Yakima d/b/a Astria
Bradley Titus, M.D.                        Regional Medical Center
708 S. 88th Avenue                                                                  Titus, Bradley MD - Independent Contractor     INDEPENDENT CONTRACTOR CALL
Yakima, Washington, 98908                  Bradley Titus, M.D.                      Call Agreement signed - 06-2018.pdf            COVERAGE AGREEMENT

BrainLab Inc.                              Yakima Regional Medical Center
3 Westboork Corporate Center, Suite 400                                                                                            BrainLab Quotation
Westchester, IL 60154                      BrainLab Inc.                             BrainLab Quotation.pdf

                                           Yakima Regional Medical Center

BRAMSTEDT INSTRUMENT, INC                  BRAMSTEDT INSTRUMENT, INC
703 NORTH KITTITAS STREET
ELLENSBURG, WASHINGTON 98926               YAKIMA REGIONAL MEDICAL CENTER Bramstedt Instrument Inc - 01-2011.pdf                   CONTRACT
                                           Yakima HMA Physician Management, LLC

                                           Yakima Regional Medical and Cardiac
Brian Cook                                 Center                                                                                  CERTIFIED REGISTERED NURSE
310 NE 158th Street                                                                                                                ANESTHETIST PRN EMPLOYMENT
Shoreline, WA 98155                        Brian Cook                              Cook - PRN agreement 11-16.pdf                  AGREEMENT
                                           Yakima HMA. LLC., d/b/a Yakima Regional
Bryant Tillotson                           Medical and Cardiac Center
P.O. Box 1095                                                                                                                      OUTSIDE SERVICES AGREEMENT
Moxee, WA. 98936                           Mark Krause                               Krause Mark 4-2009.pdf                        (“Agreement”)
Busybee Magazine                           BUSYBEE MAGAZINE
PO Box 2683
Yakima WA 98907                            Yakima Regional Medical & Cardiac         Busy Bee Magazine - 02-2012.pdf               ADVERTISING AGREEMENT
California State University, Sacramento
Procurement and Contract Services          Yakima HMA, d/b/a Yakima Regional
6000 J Street, Sacramento, CA 95819-       Medical and Cardiac Center
6008
Attn: Suzanne Swartz                       California State University, Sacramento   CSU Sacramento CE.pdf                         CLINICAL EDUCATION AGREEMENT
                                           Cameron and Company, Inc. The
Cameron and Company, Inc.                  Pharmacists' Registry
The Pharmacists' Registry
9081 W. Sahara Ave. Suite 270              Yakima Regional Medical and Cardiac       Cameron and Co - Pharm services -             PHARMACIST and PHARMACY
Las Vegas, NV 89117                        Center                                    Agreement signed-01-2015.pdf                  TECHNICIAN SERVICES CONTRACT

               19-01189-WLH11                Doc 1019             Filed 02/05/20           Entered 02/05/20 15:21:55                           Pg 36 of 141
                                                                                     17
Notice Party                           Contract Parties                          Document Reference ID                        Contract Details
                                       Cameron and Company, Inc.
Cameron and Company, Inc.
9081 W. SAHARA AVENUE SUITE 270        Yakima Regional Medical and Cardiac       Cameron and Co - Pharm services -            PHARMACIST and PHARMACY
LAS VEGAS, NV 89117                    Center                                    Agreement signed-01-2015.pdf                 TECHNINCIAN SERVICES CONTRACT
                                       Yakima HMA, Inc., d/b/a Yakima Regional
                                       Medical and Cardiac Center

Cancer Institutes of Washington dba:   Yakima HMA, Inc., d/b/a/ Toppenish
Washington Hematology-Oncology         Community Hospital
Albert M. Brady, MD
391 Castlevale Road #201               Cancer Institutes of Washington dba:
Yakima, WA 98902                       Washington Hematology-Oncology            Cancer Institute.pdf                         OUTSIDE SERVICES AGREEMENT
Cardon Healthcare Network, Inc.        Cardon Healthcare Network, Inc.
P.O. Box 4950
The Woodlands, Texas 77387-4950        Yakima HMA, Inc. d/b/a Yakima Regional
Attention: Doug Cardon                 Medical and Cardiac Center                Cardon 12-2008.pdf                           SERVICES AGREEMENT
Cardon Outreach                        Yakima Regional Medical Center
920 N. 34th St., Suite 300                                                                                                    Termination of Out-of-State Medicaid Billing
Seattle, WA 98103                      Cardon Outreach                           Cardon Termination Notice - 02-2014.pdf      Services

Career Search International –
Headquarters                           Career Search International
8817 E Mission Ave
Suite 204                              Yakima HMA, LLC dba Yakima Regional       Career Search International- recruitment -   EMPLOYMENT PLACEMENT SERVICES
Spokane Valley, WA 99212               Medical and Cardiac Center                Agreement signed - 04-2016.pdf               AGREEMENT
CareFusion 209 Inc.
88059 Expedite Way
Chicago, IL 60695-0001

CENTRAL WA NEUROSCIENCES CLN
111 S 11TH AVE STE 321
YAKIMA, WA 98902                       YAKIMA HMA PHYS MGMT CORP

YAKIMA HMA PHYS MGMT CORP              CareFusion 209, Inc.
A/P 732 SUMMITVIEW AVE STE 621
YAKIMA, WA 98902                       CENTRAL WA NEUROSCIENCES CLN              Care Fusion 209, Inc..pdf                    Service Agreement 719017
                                       CareFusion 2200, Inc.
CareFusion 2200, Inc.
Respiratory Contract Administrator     YAKIMA HMA LLC dba YAKIMA
75 North Fairway Drive                 REGIONAL MEDICAL AND CARDIAC              Care Fusion - Min Purchase Commitment -
Vernon Hills, IL 60061                 CENTER                                    YR - 12-2013.pdf                        Minimum Purchase Commitment
                                       CareNational Healthcare Services
CareNational Healthcare Services
P.O. Box 14116                         Yakima HMA LLC dba Yakima Regional        CareNational Healthcare Services - RN
Mesa, AZ 85216                         Medical and Cardiac Center                Case Mgrs - 11-2013.pdf                      CANDIDATE RECRUITING AGREEMENT
CareNational Healthcare                CareNational Healthcare Services, LLC
5111 N. Scottsdale Road, Suite 210                                               CareNational Healthcare Services - RN
Scottsdale, AZ 85250                   Yakima Regional Medical Center            Case Mgrs - 1-2014.pdf                       Temporary Staffing Services Agreement
                                       CARESTREAM HEALTH, Inc
Carestream Health, Inc.
150 Verona St.                         YAKIMA REGIONAL MED & CARDIAC             Carestream-MammoPrinter-Agreement v2
Rochester New York 14608               CTR                                       executed -12-2014.pdf                        SERVICE AGREEMENT
                                       Yakima HMA, LLC d/b/a Yakima Regional
Carl Lauer, MD                         Medical & Cardiac Center
3915 Parkside Ave                                                                Lauer, Carl - Vascular Lab Med Dir -
Erie, PA 16508                         Carl Lauer, MD                            contract signed - 04-2017.pdf                MEDICAL DIRECTOR AGREEMENT
Carrier Commercial Service
3215 So. 116th St. Suite #133
Tukwila, WA 98168
                                       YAKIMA REGIONAL MEDICAL AND
Main Hospital                          HEART CARE CENTER
Medical Office Building
1&7                                    Main Hospital
110 S. 9th Avenue
Yakima, WA 98902                       Carrier Commercial Service                Carrier Commercial Svc.pdf                   SERVICE AGREEMENT
Carrot Medical                         Yakima Regional Medical and Cardiac
22122 206 Avenue SE                    Center
Suite H-166                                                                      Carrot Medical - C-view warranty -
Bothell, WA 98021                      Carrot Medical                            Agreement - 04-2015.pdf                      Proposal for Support Plan
Carrot Medical LLC                     Yakima Regional Medical and Cardiac
22122 20th Avenue SE                   Center
Suite H-166                                                                      Carrot Medical - Service Agreement - Cath
Bothell, WA 98021                      Carrot Medical LLC                        Lab - 05-2014.pdf                         Proposal for Medical Support Plan

CARROT MEDICAL                         Yakima Regional Medical and Cardiac
22122 20th Ave SE                      Center
Suite H-166                                                                      Carrot Medical - C-view Maintenance -
Bothell, WA 98021                      Carrot Medical                            Agreement signed - 07-2016.pdf               Proposal for Support Plan




               19-01189-WLH11            Doc 1019             Filed 02/05/20           Entered 02/05/20 15:21:55                          Pg 37 of 141
                                                                                 18
Notice Party                                Contract Parties                           Document Reference ID                        Contract Details
Carrot Medical                              Yakima Regional Medical and Cardiac
22122 20th Avenue SE                        Center
Suite H-166                                                                            Carrot Medical - C-view maint renewal -      Proposal for Warrant Renewal for C-View
Bothell, WA 98021                           Carrot Medical                             Agreement signed - 08-2017.pdf               2324
Carrot Medical                              Yakima Regional Medical and Cardiac
22122 20th Avenue SE                        Center
Suite H-166                                                                            Carrot Medical - Service Agreement - Cath
Bothell, WA 98021                           Carrot Medical                             Lab - 05-2013.pdf                         Proposal for Support Plan
Carrot MEDICAL                              Yakima Regional Medical and Cardiac
75 Arlington Street                         Center
Suite 500                                                                              Carrot Medical - Cath Lab Expansion - 02-
Boston, MA 02116                            Carrot Medical                             2011.pdf                                     Proposal for Products
                                            Yakima Regional Medical Center

                                            CASCADE NATURAL GAS
CASCADE NATURAL GAS                         CORPORATION
CORPORATION
222 FAIRVIEW AVENUE N.                      Washington Utilities and Transportation                                                 Amendment to Agreement for Natural Gas
SEATTLE, WASHINGTON 98109-5312              Commission                                 Cascade NaturalGas.pdf                       Service

Castlepointe Properties, LLC                Yakima Regional Medical & Cardiac Center
c/o 3502 Tieton Drive                                                                                                               MEDICAL OFFICE BUILDING SPACE
Yakima, WA 98902                            Castlepointe Properties, LLC               Castlepointe Properties - 07-2011.pdf        LEASE
Catherine Schreck
President/CEO
2770 N. University Dr.                      HealthCare Connections, Inc.
STE 2770                                                                             Healthcare Connections - recruitment -         EMPLOYMENT PLACEMENT SERVICES
Coral Springs, FL, 33065                    Yakima Regional Medical & Cardiac Center Agreement signed- 08-2015.pdf                  AGREEMENT
                                            Central Washington Physicians
                                            Group/Central Washington Physicians
                                            Group

CBS Outdoor                                 Yakima Regional Medical Center
135 Silver Lane, Suite 230
Eugene, OR 97404                            CBS Outdoor                                CBS - Billboard Advertising.pdf              ADVERTISER AGREEMENT
CDW Government                              CDW Government
75 Remittance Drive, Suite 1515                                                        CDW - HP Servers - Agreement - 11-
Chicago, IL 60675-1515                      YAKIMA REGIONAL MEDICAL CENTER             2014.pdf                                     SALES Agreement
                                            Yakima Regional Medical and Cardiac
CDW Government                              Center
230 North Milwaukee Avenue                                                             CDW-G - EMC Server Maintenance - 03-
Vernon Hills, IL 60061                      CDW-G                                      2014.pdf                                     Renewal of Services Agreement
CDW Government
75 Remittance Drive, Suite 1515
Chicago, IL 60675-1515

CDW•G-LLC                                   YAKIMA REGIONAL MEDICAL CENTER
200 N. Milwaukee Avenue                                                                CDW - Server Maint Renewal - Agreement
Vernon Hills, IL 60061                      CDW Government                             signed -12-2016.pdf                    QUOTE CONFIRMATION
CDW Government                              YAKIMA REGIONAL MEDICAL CENTER
75 Remittance Drive, Suite 1515                                                        CDW-G - EMC Service Maintenance -
Chicago, IL 60675-1515                      CDW Government                             Approved Quote - 02-2014.pdf                 SALES Agreement

CDW Government                              YAKIMA REGIONAL MEDICAL CENTER
75 Remittance Drive, Suite 1515                                                        CDW - EMC Data Domain - Agreement -
Chicago, IL 80675-1515                      CDW Government                             11-2014.pdf                                  SALES Agreement
Cedar Hills Adult Family Home               Yakima HMA, LLC d/b/a Yakima Regional
1603 Drake Court                            Medical and Cardiac Center
Yakima, WA 98902                                                                       Cedar Hills - Patient Transfer - Extension
Attn: Chief Executive Officer               Cedar Hills Adult Family Home              signed - 09-2017.pdf                         Patient Transfer Agreement

Cedar Hills Adult Family Home               Yakima HMA, LLC d/b/a Yakima Regional
1603 Drake Court                            Medical and Cardiac Center
Yakima, WA 98902                                                                       Cedar Hills - Patient Transfer - Extension
Attn: Chief Executive Officer               Cedar Hills Adult Family Home              signed - 09-2017.pdf                         Patient Transfer Agreement
Cedar Hills Adult Family Home               Yakima HMA, LLC dba Yakima Regional
1603 Drake Court                            Medical & Cardiac Center
Yakima, WA 98902                                                                       Cedar Hills - Patient Transfer - Agreement
Attn: Chief Executive Officer               Cedar Hills Adult Family Home              signed - 05-2017.pdf                         PATIENT TRANSFER AGREEMENT

Cellco Partnership d/b/a Verizon Wireless
One Verizon Way                             Cellco Partnership d/b/a Verizon Wire
Mail Stop 4AW100                                                                       Verizon - iDAS installation - Agreement      In Building iDAS Agreement - Cell Tower
Basking Ridge, NJ 07920                     Yakima HMA LLC                             signed - 05-2016.pdf                         Installation Lease




             19-01189-WLH11                   Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 38 of 141
                                                                                       19
Notice Party                                Contract Parties                           Document Reference ID                      Contract Details


Cellco Partnership d/b/a Verizon Wireless
One Verizon Way
Mail Stop 4AW100
Basking Ridge, NJ 07920

Cellco Partnership d/b/a Verizon Wireless
180 Washington Valley Road                Yakima HMA LLC
Bedminster, NJ 07921                                                                   Verizon - iDAS installation - Agreement
Attention Network Real Estate             Cellco Partnership d/b/a Verizon Wireless    signed - 05-2016.pdf                       IN BUILDING iDAS AGREEMENT
Central Washington Comprehensive Mental
Health
Candy Crain Joachims
Victim Services Coordinator
402 South 4th Ave.
Yakima, WA 98902                          Yakima Victim Services

Yakima Center                               Central Washington Comprehensive Mental                                             INTERAGENCY AGREEMENT BETWEEN
402 South 4th Avenue                        Health                                                                              YAKIMA REGIONAL MEDICAL CENTER
P.O. Box 959                                                                           Central WA Comprehensive Mental Health - AND COMPREHENSIVE MENTAL
Yakima, WA 98907                            Yakima Regional Medical Center             02-2011.pdf                              HEALTH YAKIMA VICTIM SERVICES
Central Washington Fair Association         YAKIMA REGIONAL MEDICAL CARDIAC
Judy Buermann                               CENTER
Commercial Exhibits Manager                                                                                                       HAAS & WILKERSON INSURANCE
1301 S. Fair Avenue                         CENTRAL WASHINGTON FAIR                    Central Washington State Fair - YR - Booth APPLICATION - CENTRAL
Yakima, WA 98901                            ASSOCIATION                                Space Liability Coverage - 2013.pdf        WASHINGTON STATE FAIR
Central Washington Fair Association         YAKIMA REGIONAL MEDICAL CARDIAC
Judy Buermann                               CENTER
Commercial Exhibits Manager
1301 S. Fair Avenue                         CENTRAL WASHINGTON FAIR                    Central Washington State Fair - YR - Booth
Yakima, WA 98901                            ASSOCIATION                                Space - 2013.pdf                           Contract for Exhibit Booth Space

                                            Yakima HMA, Inc., d/b/a Yakima Regional
Central Washington Medical Group            Medical & Cardiac Center
110 S. 9th Avenue                                                                                                                 MEDICAL DIRECTOR AGREEMENT
Yakima, WA 98902                            Yakima HMA Physician Management. LLC Seaman - Med Dir Hospice - 03-2014.pdf           (PHYSICIAN GROUP)
                                            Yakima HMA LLC, d/b/a Yakima Regional
Central Washington Medical Group            Medical & Cardiac Center
111 S. 11th Ave., Suite 320                                                       Speciality On-Call - Cardiovascular             SPECIALTY ON-CALL COVERAGE
Yakima, WA 98902                            Central Washington Medical Group      Surgery.pdf                                     AGREEMENT

                                            Yakima HMA, LLC

Central Washington Medical Group            Yakima Regional Medical & Cardiac Center                                              Physician Employment/PSA/Asset
111 S. 11th Ave., Suite 320                                                                                                       Purchase - Specialty On-Call Coverage
Yakima, WA 98902                            Yakima HMA Physician Management LLC Cardiovascular Interv On call 2012.pdf            Agreement
                                            Yakima HMA. LLC, d/b/a Yakima Regional
                                            Medical & Cardiac Center

Central Washington Orthopedic Surgeons      Yakima HMA Physician Management LLC.
111 S. 11th Ave., Suite 48                  d/b/a Central Washington Orthopedic  Roesler - CWMG & YR Agreement - 03-              SPECIALTY ON-CALL COVERAGE
Yakima, WA 98902                            Surgeons                             2014.pdf                                         AGREEMENT

CENTRAL WASHINGTON PODIATRY                 Central Washington Podiatry Service,
SERVICE, PLLC                               PLLC
307 SOUTH 12TH AVENUE, SUITE 9                                                       Central WA Podiatry Transfer - 04-2009 -
YAKIMA, WA 98902                            Yakima Regional Medical & Cardiac Center Auto Renewal - 05-2013.JPG                   Patient Transfer Agreement


CENTRAL WASHINGTON PODIATRY                 Central Washington Podiatry Service,
SERVICE, PLLC                               PLLC
307 SOUTH 12TH AVENUE, SUITE 9                                                       Central WA Podiatry Transfer - 04-2009 -
YAKIMA, WA 98902                            Yakima Regional Medical & Cardiac Center Auto Renewal - 05-2013.pdf                   Patient Transfer Agreement
                                            Central Washington Podiatry Service,
Central Washington Podiatry Service,        PLLC
PLLC
307 S. 12th Avenue, Suite 9                 Yakima HMA, LLC DBA Yakima Regional
Yakima, WA 98902                            Medical & Heart Center                     Central WA Podiatry Transfer 4-2009.pdf    Patient Transfer Agreement
Central Washington Podiatry                 Yakima HMA, LLC dba Yakima Regional
307 S. 12th Avenue, Suite 9                 Medical & Cardiac Center
Yakima, WA 98902                                                                       Central WA Podiatry - Patient Transfer -
Attn: Chief Executive Officer               Central Washington Podiatry                Agreement signed - 06-2016.pdf             PATIENT TRANSFER AGREEMENT


Central Washington Podiatry                 Yakima HMA, LLC d/b/a Yakima Regional
307 S. 12th Avenue, Suite 9                 Medical & Cardiac Center
Yakima, WA 98902                                                                       Central WA Podiatry - Patient Transfer -
Attn: Chief Executive Officer               Central Washington Podiatry                Agreement signed - 06-2016.pdf             PATIENT TRANSFER AGREEMENT


               19-01189-WLH11                 Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 39 of 141
                                                                                       20
Notice Party                      Contract Parties                           Document Reference ID                         Contract Details
Central Washington Podiatry       Yakima HMA, LLC d/b/a Yakima Regional
307 S. 12th Avenue, Suite 9       Medical & Cardiac Center
Yakima, WA 98902                                                             Central WA Podiatry - Patient Transfer -
Attn: Chief Executive Officer     Central Washington Podiatry                Agreement signed - 06-2016.pdf                PATIENT TRANSFER AGREEMENT
Central Washington Senior Times   Yakima HMA, LLC dba Yakima Regional
Post Office Box 2052              Medical and Cardiac Center
416 South Third Street                                                       Central Washington Senior Times - 09-         APPLICATION AND CONTRACT FOR
Yakima, WA 98907                  Central Washington Senior Times            2012.pdf                                      EXHIBIT SPACE


Central Washington Senior Times   Central Washington Senior Times
Post Office Box 2052
416 South Third Street            Yakima Regional Medical and Cardiac        Central Washington Senior Times - Senior APPLICATION AND CONTRACT FOR
Yakima, WA 98907                  Center                                     Expo 2013.pdf                            EXHIBIT SPACE
Central Washington University     Central Washington University
400 E University Way
Ellensburg, WA 98926-7474         Yakima HMA, Inc. d/b/a Yakima Regional     CWU Education Program - YR & TCH - 07- AFFILIATION AGREEMENT - Education
Attn: Bruce Porter                Medical and Cardiac Center                 2007.pdf                               Program
                                  Yakima HMA, LLC d/b/a Yakima Regional
Central Washington University     Medical & Cardiac Center
400 E. University Way                                                        Central Washington University - Student      NON EXCLUSIVE STUDENT
Ellensburg, WA 98926-7480         Central Washington University              Affiliation - Agreement signed - 08-2016.pdf AFFILIATION AGREEMENT
                                  CENTRAL WASHINGTON UNIVERSITY
Central Washington University
400 East University Way           Yakima HMA, LLC Yakima Regional            CWU Clinical Ed Dietary - Amendment - 11-
Ellensburg WA 98926-7474          Medical Center                             2010.pdf                                  AMENDMENT 2 TO THE AGREEMENT
                                  Health Management Associates, Inc.

                                  Central Washington University
Central Washington University
Contracts & Procurement           Yakima HMA, LLC d/b/a Yakima Regional
400 E. University Way             Medical & Cardiac Center Yakima HMA,       Central Washington University Affiliation -   Affiliation Agreement - Central Washington
Ellensburg, WA 98926-7480         LLC d/b/a Toppenish Community Hospital     08-2013.pdf                                   University - Yakima

                                  CH2O, Inc.
CH2O Inc.
15518 Graham Street               Yakima Regional Medical and Cardiac
Huntington Beach, CA 92649        Center                                     CH20-2.pdf                                    Chemical Sales & Service Contract
                                  CH2O Incorporated
CH2O Incorporated
8820 Old Hwy 99 SE                Yakima Regional Medical and Cardiac                                                      Chemical Sales & Service Contract
Olympia, WA 98501                 Center                                     CH20-2 - Term Letter - 10-2014.pdf            Termination Notice

Channing Bete Company, Inc.       Yakima Regional Medical & Cardiac Center                                                 Yakima Regional Medical & Cardiac Center
One Community Place                                                                                                        Contract for Purchasing AHA Publications
South Deerfield, MA 01373-0200    Channing Bete Company, Inc.                Channing Bete - 2009-2010.pdf                 and CPR/AED Training Products
                                  Yakima Regional Medical Center

ChartConnect                      ChartConnect
300 East Chestnut Avenue
Yakima, Washington 98901          CENTRAL WASHINGTON MEDICAL                 Chart Connect.pdf                             ChartConnect ResultManager License
ChartConnect, Inc.                Yakima Regional Medical Center
300 East Chestnut                                                                                                          CHARTCONNECT SUBSCRIPTION
Yakima, Washington 98901          ChartConnect, Inc.                         ChartConnect.pdf                              AGREEMENT
                                  Charter Business
Charter Business
521 Northeast 136th Avenue        Yakima HMA, LLC d/b/a Yakima Regional      Charter - Letter of Good Faith - 04-28-
Vancouver, WA 98684               Medical and Cardiac Center                 2014.pdf
Charter Business                  Yakima Regional Medical Center                                                           MASTER SERVICES AGREEMENT
521 Northeast 136th Avenue                                                                                                 COMMUNICATION TRANSPORT
Vancouver, WA 98684               Charter Video Communications LP            Charter.pdf                                   SERVICES
                                  Yakima HMA, LLC d/b/a Yakima HMA
                                  Physician Management, LLC

CHARTER COLLEGE                   Yakima
2706 W. NOB HILL BLVD                                                        Charter College - CWMG Student Affiliation NON EXCLUSIVE STUDENT
YAKIMA, WA 98902                  CHARTER COLLEGE                            Agreement - 09-2015.pdf                    AFFILIATION AGREEMENT
                                  Yakima HMA, LLC d/b/a: Yakima HMA
                                  Physician Management, LLC

CHARTER COLLEGE                   Yakima
2706 W. NOB HILL BLVD                                                        Charter College - CWMG Student Affiliation NON EXCLUSIVE STUDENT
YAKIMA, WA 98902                  CHARTER COLLEGE                            Agreement signed - 09-2015.pdf             AFFILIATION AGREEMENT
Charter Communications
ATTN: CB Corporate -- Contracts
Management                        Yakima Regional Medical and Cardiac
Dept: Corporate Operations        Center
12405 Powersccurt Drive                                                                                                    BUSINESS INTERNET, VIDEO AND
St. Louis. MO 63131               Falcon Video Communications, L.P.          Charter - 06-2014.pdf                         MUSIC SERVICE AGREEMENT


            19-01189-WLH11          Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                          Pg 40 of 141
                                                                             21
Notice Party                                 Contract Parties                            Document Reference ID                        Contract Details
                                             Yakima Regional Medical and Cardiac
CharterMedia                                 Center
400 Atlantic Street, 10th Floor                                                          Charter Media - Breast Cancer Month - 10- Lifetime Stop Breast Cancer For Life
Stamford, CT 06901                           CharterMedia                                2012.pdf                                  Promotion
Chelsey Quaale, RVT
Yakima Regional Medical and Cardiac          Chelsey Quaale
Center
110 S 9th Ave                                Yakima Regional Medical and Cardiac         Quaale - HR Relocation Allowance - 10-09-
Yakima, WA 98902                             Center                                      2012.pdf                                  REPAYMENT AGREEMENT
Cheryl Riley, B.S.N., M.S.                   Yakima HMA, Inc. DBA Yakima Regional
Assistant Dean, CORE and Academic            Medical and Cardiac Center
Affairs Operations Ohio University College
of Osteopathic Medicine Grosvenor Hall       Ohio University College of Osteopathic
Athens, Ohio 45701                           Medicine                                    Ohio Univ CE.pdf                             Clinical Education Agreement
                                             Yakima H.M.A., L.L.C. d/b/a Yakima
                                             Regional Medical & Cardiac Center

ChoiceCare Network                           Health Management Associates
P.O. Box 19013
Green Bay, Wisconsin 54307                   Health Value Management, Inc. d/b/a                                                      HOSPITAL PARTICIPATION
Attn: President                              ChoiceCare Network                          Choice Care Network.pdf                      AGREEMENT

                                             Yakima HMA Physician Management. LLC,
Christy Camarata                             d/b/a Central Washington Medical Group
3040 South Thorp Highway                                                                 Camarata - Sign Language Interpreter - 04-
Ellensburg, WA 98924                         Christy Camarata                            2013.pdf                                   OUTSIDE SERVICES AGREEMENT
                                             YAKIMA HMA INC DBA YAKIMA
                                             REGIONAL MEDICAL & CARDIAC
Cigna Facility Credentialing Department      CENTER
2 College Park Dr                                                                        Cigna Credentialling Packet - 10-15-
Hooksett, NH 03106                           Cigna Facility Credentialing Department     2012.pdf                                     CREDENTIALING CONTACT NOTICE
Cintas Corporation                           CINTAS CORPORATION
918 N. 5TH Ave                                                                           Cintas - Mat Cleaning - Agreement signed - FACILITY SERVICES RENTAL SERVICE
Yakimao, WA 99301                            Yakima Regional                             05-2016.pdf                                AGREEMENT
Cintas Corporation                           Cintas Corporation
918 North 5th Avenue                                                                     Cintas - Mat Cleaning - Agreement signed - FACILITY SERVICES RENTAL SERVICE
Yakima, WA 98902                             Yakima Regional                             05-2016.pdf                                AGREEMENT

Cintas Corporation                           Yakima Regional Medical & Cardiac Center
918 North 5th Avenue                                                                     Cintas - Logo Mats Replacement - 04-         FACILITY SERVICES RENTAL SERVICE
Yakima, WA 98902                             Cintas Corporation                          2013.pdf                                     AGREEMENT
Cintas Corporation                           Yakima Regional
918 North 5th Avenue                                                                                                                  FACILITY SERVICES RENTAL SERVICE
Yakima, WA 98902                             Cintas Corporation                          Cintas - YR - 05-2013.pdf                    AGREEMENT Renewal
Cirrus ALLIED formerly MDI Medical
3000 NORTHWOODS COMMONS, SUITE
105
NORCROSS, GA 30071                           Prolucent Workforce Management

Susan Brown                                  Cirrus Allied
PO Box 648                                                                               Cirrus Allied - COTA - Travelor Form - 06-
Kittitas, WA 98934                           Yakima Regional                             2011.pdf                                     TRAVELER FORM
Cirrus ALLIED formerly MDI Medical
3000 NORTHWOODS COMMONS, SUITE               Cirrus ALLIED formerly MDI Medical
105
NORCROSS, GA 30071                           Susan Brown, COTA

Susan Brown                                  Yakima Regional Medical Center
PO Box 648
Kittitas, WA 98934                           Prolucent Workforce Management              Cirrus Allied - COTA - 06-2011.pdf           Client Confirmation Memorandum
Cirrus Medical Staffing
Attention: Pamela Honeycutt Mackey
4651 Charlotte Park Drive, Suite 400         Yakima HMA, Inc. d/b/a Yakima Regional
Charlotte, NC 28217                          Medical and Cardiac Center

Patrick Hayward Medical Staffing             Cirrus Medical Staffing
5337 Atchinson Drive SE
Olympia, WA 98513                            Patrick Hayward Medical Staffing            Cirrus Med Staff.pdf                         AGENCY STAFFING AGREEMENT
City of Yakima Public Works
Denise Nichols Manager                       Yakima HMA, Inc., d/b/ a/ Yakima Regional
Parks & Recreation Division                  Medical and Heart Center
2301 Fruitvale Boulevard
Yakima, WA 98902                             THE CITY OF YAKIMA                          Yakima City Pool.pdf                         POOL USE AGREEMENT
City of Yakima Public Works
Denise Nichols, Manager                      THE CITY OF YAKIMA
Parks & Recreation Division
2301 Fruitvale Boulevard                     Yakima HMA, Inc., d/b/a Yakima Regional
Yakima, WA 98902                             Medical and Cardiac Center                  Yakima City Pool 2008 Evergreen.pdf          POOL USE AGREEMENT



               19-01189-WLH11                  Doc 1019                Filed 02/05/20          Entered 02/05/20 15:21:55                         Pg 41 of 141
                                                                                         22
Notice Party                              Contract Parties                          Document Reference ID                         Contract Details
Clairvia/AtStaff Solutions                Clairvia/AtStaff Solutions
ATTN: Contracts
3000 Croasdaile Drive, Suite 100          Yakima HMA, LLC d/b/a Yakima Regional
Durham, NC 27705                          Medical and Cardiac Center                At Staff Cancellation 2009_2.pdf              Letter of Nonrenewal
Clairvia/AtStaff Solutions                Clairvia/AtStaff Solutions
ATTN: Contracts                                                                                                                   Letter dated July 24, 2009 re: non-renewal
3000 Croasdaile Drive, Suite 100          Yakima HMA, LLC d/b/a Yakima Regional                                                   notice
Durham, NC 27705                          Medical and Cardiac Center                At Staff Cancellation 2009.pdf
Clinical Colleagues, Inc.
Kurt D. Zumwalt                           Clinical Colleagues, Inc.
Managing Partner
613 Tatem Avenue                          Yakima HMA Physician Management LLC                                                     BUSINESS ASSOCIATE HIPAA
Collingswood, NJ 018108                   d/b/a Yakima Regional                     Clinical Colleagues BAA - 05-2010.pdf         Agreement

Clinical Colleagues, Inc.                 Yakima HMA Physician Management, LLC
Attn: Managing Partner
1121 North Bethlehem Pike                 Yakima Regional
Suite 60-234                                                                        Clinical Colleagues - CWMG - Term letter -
SpringHouse, PA 19477                     Clinical Colleagues, Inc.                 12-2015.pdf                                Notice of Termination
Clinical Colleagues, Inc.
1121 N. Bethlehem Pike                    Central Washington Medical Group
Suite 60-234
SpringHouse, PA 19477                     Yakima HMA Physician / Management,
Atm: Managing Partner                     LLC Clinical Colleagues, Inc.             Clinical Collegues Inc (CCI) - 11-2010.pdf    Anesth Billing Services Agreement
                                          Clinical Management Consultants
Clinical Management Consultants                                                     Clinical Management Consultants -
1606 Stockton Street, Mezzanine Ste.      Yakima HMA, LLC dba Yakima Regional       Recruitment Renewal - Agreement signed - EMPLOYMENT PLACEMENT SERVICES
San Francisco, CA 94133                   Medical and Cardiac Center                12-2015.pdf                              AGREEMENT
Clinical Management Consultants, Inc.
Sarah Fisher                              Clinical Management Consultants, Inc.
Consultant
435 Pacific Ave., Suite 500               Yakima Regional Medical and Cardiac       Clinical Management Consultants -           EMPLOYMENT PLACEMENT SERVICES
San Francisco, CA 94133                   Center                                    recruiting - Agreement signed - 09-2017.pdf AGREEMENT
Clinical Placement Coordinator
Vanderbilt University School of Nursing   Yakima HMA, LLC d/b/a Yakima Regional
Godchaux Hall                             Medical & Cardiac Center
461 21st Avenue South
Nashville, TN 37240-1119                  Vanderbilt University School of Nursing   Vanderbilt School of Nursing - Affiliation.pdf Clinical Affiliation Agreement
CliniPost
5851 Legacy Circle                        CliniPost
Suite 600                                                                           CliniPost - Recruitment Agreement - Fully     CONTINGENCY FEE AGREEMENT -
Plano, TX 75024                           Astria Regional Medical Center            Signed - 06-2018.pdf                          Candidate Recruiting
Clinipost, LLC
Patty Wyatt, Managing Director            ClInipost, LLC
15950 N. Dallas Parkway
Tower II, Suite 400                       Yakima HMA LLC dba Yakima Regional        Clinipost - HR Recruitment - ARNP & PA &
Dallas, TX 75248                          Medical and Cardiac Center                CRNA - 01-2014.pdf                       CANDIDATE RECRUITING AGREEMENT
Clinipost, LLC
Patty Wyatt, Managing Director            Clinipost LLC
15950 N. Dallas Parkway
Tower II, Suite 400                       Yakima HMA LLC dba Yakima Regional        Clinipost LLC - OT PT Recruitment - 2-
Dallas, TX 75248                          Medical and Cardiac Center                2013.pdf                                      Candidate Recruiting Agreement
Clinipost, LLC
Patty Wyatt, Managing Director            Clinipost, LLC
6860 N. Dallas Parkway
Suite 239                                 Yakima HMA LLC dba Yakima Regional        Clinipost - HR Recruitment - Agreement -      EMPLOYMENT PLACEMENT SERVICES
Plano, TX 75024                           Medical and Cardiac Center                05-2014.pdf                                   AGREEMENT
Clinipost, LLC
Patty Wyatt, Managing Director            Clinipost, LLC
6860 N. Dallas Parkway                                                              Clinipost - HR Recruitment -
Suite 239                                 Yakima HMA, LLC d/b/a Yakima Regional     Extension_to_Agreement signed -03-            Employment Placement Services
Plano, TX 75024                           Medical and Cardiac Center                2015.pdf                                      Agreement Extension
Clinipost, LLC
Patty Wyatt, Managing Director            Clinipost, LLC
6860 N. Dallas Parkway                                                              Clinipost - HR Recruitment -
Suite 239                                 Yakima HMA, LLC d/b/a Yakima Regional     Extension_to_Agreement vendor signed -        Employment Placement Services
Plano, TX 75024                           Medical and Cardiac Center                03-2015.pdf                                   Agreement - Extension
Clinipost, LLC                            Yakima HMA LLC dba Regional Medical
Patty Wyatt, Managing Director            and Cardiac Center
6860 N. Dallas Parkway, Suite 239                                                   Clinipost LLC - OT PT Recruitment - 5-        EMPLOYMENT PLACEMENT SERVICES
Plano, TX 75024                           Clinipost, LLC                            2014.pdf                                      AGREEMENT
                                          Clinlogix LLC

Clinlogix LLC                             Yakima Regional
321 Norristown Road, Suite 100                                                                                                    CONFIDENTIALITY AND NON-
Spring House , PA 19002                   Terumo Medical Corporation                Clinlogix - 03-2011.pdf                       DISCLOSURE AGREEMENT
                                          Clonch & Associates
Clonch & Associates
6106 Savoy Circle                         Yakima HMA, LLC dba Yakima Regional       Clonch and Associates - Recruitment -         EMPLOYMENT PLACEMENT SERVICES
Lutz, FL 33558                            Medical and Cardiac Center                Agreement signed - 12-2015.pdf                AGREEMENT
             19-01189-WLH11                 Doc 1019              Filed 02/05/20           Entered 02/05/20 15:21:55                           Pg 42 of 141
                                                                                    23
Notice Party                             Contract Parties                           Document Reference ID                    Contract Details
                                         Clonch & Associates
Clonch & Associates
6106 Savoy Circle                        Yakima HMA, LLC dba Yakima Regional        Clonch and Associates - Recruitment -    EMPLOYMENT PLACEMENT SERVICES
Lutz, FL 33558                           Medical and Cardiac Center                 Agreement signed - 12-2015.pdf           AGREEMENT
Club Staffing, Inc.
AMN HEALTHCARE, INC.                     Yakima Regional Medical Center and
FILE 56157                               Cardiac Center
LOS ANGELES
CA90074-6157                             Club Staffing, Inc.                        Club Staffing.pdf                        Occupational Therapist Agreement
Coca-Cola                                Yakima Regional
613 So. 6th Ave.                                                                    Coca-Cola vending machine agreement -
Yakima, Wa 98902                         Coca-Cola                                  08-2007.pdf                              VENDING AGREEMENT - Coca-Cola
COLLECTIVE MEDICAL TECHNOLOGIES
LLC                                      Collective Medical Technologies LLC
Attention: General Manager                                                                                                   Authorization and Supplement to
17111 Ardisia Dr.                        Yakima HMA LLC d/b/a Yakima Regional                                                Healthcare Data Exchange Memorandum
Pflugerville, TX 78660                   Medical and Cardiac Center                 WSHA MOU EDIE Reports - 07-2013.pdf      of Understanding
Collective Medical Technologies, Inc.    Collective Medical Technologies, Inc.
4760 S. Highland Dr., STE 217
Holladay, UT 84117                       Regional Health, d/b/a Astria Health a
Attention: Legal                         Washington                                 CollectiveMedical_BAA.pdf                BUSINESS ASSOCIATE AGREEMENT
College of Pharmacy
Luke E. Rice                             WASHINGTON STATE UNIVERSITY
Director of Experiential Programs and    Department of Pharmacotherapy College of
Assessment                               Pharmacy
Dept.of Pharmacotherapy
P.O. Box 1495                            Yakima HMA, LLC d/b/a Yakima Regional      Washington State University - CE -       Washington State University Student
Spokane, WA 99210-1495                   Medical and Cardiac Center                 Pharmacy - 8-2011.pdf                    Affiliation Agreement
Community Health of Central Washington
Mike Maples, MD, CEO                     Community Health of Central Washington
1806 West Lincoln                                                                   CHCW - ARMC Rescind Term Letter -        Residency Program Agreement re: Notice
Yakima, WA 98902                         Astria Regional Medical Center             Rescinded 12-12-2018.pdf                 of Termination

Community Health of Central Washington
Mike Maples, MD, CEO                     ASTRIA REGIONAL MEDICAL CENTER
1806 West Lincoln                                                                   CHCW - ARMC Rescind Term Letter -         Residency Program Agreement re: Notice
Yakima, WA 98902                         Community Health of Central Washington     Rescinded - Fully Signed - 12-12-2018.pdf of Termination
                                         CHSPSC Leasing, Inc.                                                                 MASTER SUBLEASE AGREEMENT

                               Yakima HMA, LLC                                                                               EQUIPMENT SCHEDULE NO. 1476-14-
COMMUNITY INSURANCE GROUP SPC,                                                                                               023 DATED AS OF 08/01/2014 TO
LTD.                           Yakima Regional Medical and Cardiac                                                           MASTER LEASE AGREEMENT DATED
P. 0. BOX 69                   Center                                                                                        AS OF March 27, 2009 AND
GRAND CAYMAN, KY1-1102, CAYMAN                                                      CHSPSC Leasing agreement- Equipment      TO MASTER SUBLEASE AGREEMENT
ISLANDS                        Community Insurance Group SPC, LTD                   schedule - 08-2014.pdf                   DATED AS OF 08/01/2014

CompHealth                               Yakima HMA Physician Management Corp
4021 South 700 t #300                                                                                                        SERVICE AGREEMENT FOR PHYSICIAN
Salt Lake City, Utah 84107               CompHealth                                 CompHealth.pdf                           LOCUM TENENS COVERAGE

CompHealth                               Astria Regional Medical Center
7259 South Bingham Junction Blvd.                                                   CompHealth - Locum Tenens Agreement - AGREEMENT FOR PHYSICIAN LOCUM
Midvale, UT 84047                        CompHealth                                 10-2017.pdf                           TENENS COVERAGE
                                         Comp Health Permanent Placement
CompHealth
6440 South Millrock Dr., Suite 175       Yakima HMA LLC dba Yakima Regional
Salt Lake City, UT 84121                 Medical and Cardiac Center                 Comp Health - ARNP & PA - 01-2014.pdf    CANDIDATE RECRUITING AGREEMENT
                                         Health Management Associates, Inc.

                                         Comp Health Permanent Placement
CompHealth
6440 South Millrock Dr., Suite 175       Yakima HMA LLC dba Yakima Regional         Comp Health Permanent Placement - PT
Salt Lake City, UT 84121                 Medical and Cardiac Center                 Recruitment - 10-2013.pdf                CANDIDATE RECRUITING AGREEMENT
CompHealth                               Yakima Regional Medical Center
6440 South Millrock Dr., Suite 175                                               CompHealth - Cardiologist Locum Tenens - SERVICE AGREEMENT FOR PHYSICIAN
Salt Lake City, UT 84121                 CompHealth                              12-2011.pdf                              LOCUM TENENS COVERAGE
                                         Health Management Associates, Inc. Comp
                                         Health
CompHealth
6440 South Millrock Dr., Suite 175       Yakima HMA LLC dba Yakima Regional         Comp Health - CRNA Recruitment - 01-
Salt Lake City, UT 84121                 Medical and Cardiac Center                 2014.pdf                                 CANDIDATE RECRUITING AGREEMENT
CompHealth                               Yakima Regional Medical Center
6440 South Millrock Dr., Suite 175                                                  CompHealth - Cardiologist Locum Tenens - Service Agreement for Physician Locum
Salt Lake City, UT 84121                 CompHealth                                 Acceptance Letter - 12-2011.pdf          Tenens Coverage Fees




               19-01189-WLH11              Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                     Pg 43 of 141
                                                                                    24
Notice Party                                Contract Parties                       Document Reference ID                            Contract Details
                                            Yakima HMA, LLC, d/b/a Yakima Regional
CompHealth                                  Medical Center
6440 South Millrock Dr., Suite 175
Salt Lake City, UT 84121                    Prolucent Workforce Management

Jason Kroulik                               Jason Kroulik
520 Ross Street                                                                         Comp Health - PT HHC Traveler - 02-         AGREEMENT FOR TRAVELER AND
Plymouth, MI 48170                          CompHealth                                  2014.pdf                                    LOCAL LONG TERM STAFF
CompHealth
Jason Kroulik                               CompHealth
520 Ross Street                                                                         Med Assets - PT Traveler HHC - 02-          AGREEMENT FOR TRAVELER AND
Plymouth, MI 48170                          Yakima Regional Medical Center              2014.pdf                                    LOCAL LONG TERM STAFF
                                            CompHealth

                                            Yakima Regional Medical Center
CompHealth
Jason Kroulik                               Prolucent Workforce Management                                                          AGREEMENT FOR TRAVELER AND
520 Ross Street                                                                         Med Assets - PT Traveler - Kroulik - 02-    LOCAL LONG TERM STAFF - Jason
Plymouth, MI 48170                          Jason Kroulik                               2014.pdf                                    Kroulik
Comprehensive Healthcare Aspen Victim
Advocacy Services                           YAKIMA REGIONAL MEDICAL CENTER
402 S. 4th Avenue
P.O. Box 959                                COMPREHENSIVE HEALTHCARE                    Aspen Victim Advocacy - MOU - signed -
Yakima, WA 98907                            ASPEN VICTIM ADVOCACY SERVICES              05-2017.pdf                                 MEMORANDUM OF UNDERSTANDING
Comprehensive Healthcare Aspen Victim
Advocacy Services                           YAKIMA REGIONAL MEDICAL CENTER
402 S. 4th Avenue
P.O. Box 959                                COMPREHENSIVE HEALTHCARE                    Aspen Victim Advocacy - MOU - to vendor -
Yakima, WA 98907                            ASPEN VICTIM ADVOCACY SERVICES              05-2017.pdf                               MEMORANDUM OF UNDERSTANDING
                                            CONCERRO, INC.
CONCERRO, INC.
5405 OBERLIN DR.                            Yakima HMA, LLC., dba, Yakima Regional                                                  CONCERRO SOFTWARE SERVICES
SAN DIEGO, CA. 92121                        Medical and Cardiac Center,            Concerro 5-2009.pdf                              AND SUPPORT AGREEMENT
CONCORDE CAREER COLLEGES, INC               Concorde Career College
ATTN: DIRECTOR
1425 IRVING                                 Yakima HMA, LLC, d/b/a Yakima Regional Concorde Career College Clinical Ed - 07-
PORTLAND OR 97232                           Medical and Cardiac Center             2010.pdf                                         Clinical Education Agreement

                                            Management Services, Inc. d/b/a Yakima
Concordia University                        Regional Medical and Cardiac Center
12800 North Lake Shore Drive                                                            Concord University - PT student affiliation -
Mequon, WI 53097                            Concordia University                        Insurance COI -05-2018.pdf                    CERTIFICATE OF LIABILITY INSURANCE
                                            Concordia University
Concordia University                                                                                                                STUDENT AFFIUATION AGREEMENT -
12800 North Lake Shore Drive                Yakima HMA, LLC d/b/a: Yakima Regional Concordia University - OT Program -              ADDENDUM 1 Occupational Therapy
Mequon, WI 53097-2402                       Medical and Cardiac Center             Addendum 1 Revised - 09-2014.pdf                 Student
                                            Yakima HMA, LLC d/b/a: Yakima Regional
Concordia University                        Medical and Cardiac Center
12800 North Lake Shore Drive                                                       Concordia University - OT Program -              NON EXCLUSIVE STUDENT
Mequon, WI 53097-2402                       Concordia University                   Approved Agreement - 7-2014.pdf                  AFFILIATION AGREEMENT
                                            Yakima HMA, LLC d/b/a: Yakima Regional
Concordia University                        Medical and Cardiac Center
12800 North Lake Shore Drive                                                       Concordia University - OT Program -              NON EXCLUSIVE STUDENT
Mequon, WI 53097-2402                       Concordia University                   Approved Agreement - 7-2014.pdf                  AFFILIATION AGREEMENT

Condo Laser & Aesthetic Medical Institute   Gondo Laser & Aesthetic Medical Institute
Dr. Roy Condo
306 South 12th Avenue                       Yakima HMA, LLC d/b/a Yakima Regional       GLAM Pt Transfer Agreement - 07-
Yakima, WA 98902                            Medical and Cardiac Center                  2011.pdf                                    PATIENT TRANSFER AGREEMENT
Consistent Care Services SPC, PS            Yakima Regional Medical and Cardiac
Darin Neven                                 Center                                      Consistent Care Services - ED
14608 N Tormey Road                                                                     Coordination - Agreement executed - 06-
Nine Mile Falls, WA 99026                   Consistent Care Services SPC, PS            2016.pdf                                    ED CARE COORDINATION SERVICES
Consistent Care Services SPC, PS            Consistent Care
Darin Neven
14608 N Tormey Road                         Yakima HMA, LLC d/b/a Yakima Regional       Consistent Care Services - ED
Nine Mile Falls, WA 99026                   Medical and Cardiac Center                  Coordination - BAA executed - 06-2016.pdf BUSINESS ASSOCIATE ADDENDUM

Consistent Care Services                    Yakima Regional Medical and Cardiac
Darin Neven                                 Center                                      Consistent Care Services - ED
14608 N Tormey Road                                                                     Coordination - Agreement executed - 06-     Yakima Regional contract with Consistent
Nine Mile Falls, WA 99026                   Consistent Care Services SPC, PS            2016.pdf                                    Care Services

Cook Medical Incorporated                   Yakima Regional Hospital
400 Daniels Way                                                                         Cook Medical - Zenith Endovascular Graft - Consignment Agreement - Zenith
Bloomington, IN 47402                       Cook Medical Incorporated                   05-2010.pdf                                Endovascular Graft

Cook Medical Incorporated                   Cook Medical Incorporated Yakima HMA,
400 Daniels Way                             LLC, d/b/a Yakima Regional Medical &        Cook Medical - Zilver Pheripheral Stent -   CONSIGNMENT AGREEMENT - ZILVER
Bloomington, IN 47402                       Cardiac Center                              02-2010.pdf                                 PERIPHERAL STENT


               19-01189-WLH11                 Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                        Pg 44 of 141
                                                                                        25
Notice Party                             Contract Parties                           Document Reference ID                        Contract Details
                                         Cordis Corporation

Cordis Corporation                       Yakima IIMA, LLC d/b/a Yakima Regional
430 Route 22 East                        Medical and Cardiac Center
Bridgewater, NJ 08807                                                                                                            Second Amendment to Clinical Study
Attention: Director, Medical Affairs     R. Thomas McLaughlin, M.D.                 Cordis - 02-2013.pdf                         Agreement
Cordis Corporation
430 Route 22 East                        Cordis Corporation
Bridgewater, NJ 08807
Attention: Director, Medical Affairs     Yakima Regional Medical Center             Cordis - 09-2012.pdf                         Cordis EXOSEAL Agreement
Cordis Corporation
430 Route 22 East
Bridgewater, NJ 08807
Attention: Director, Medical Affairs
                                         Johnson & Johnson Health Care Systems
Johnson & Johnson Health Care Systems    Inc.
Inc.
425 Hoes Lane                            Cordis Corporation
Piscataway, NJ 08855                                                                Cordis - Assignment from Johnson &
Attention: Affiliate Contracting         Yakima HMA, LLC d/b/a Yakima Regional      Johnson - Vascular Labs & OR - 10-
Services/Cordis                          Medical and Cardiac Center                 2012.pdf                                     Vascular Consignment Agreements
Cordis Corporation
430 Route 22 East
Bridgewater, NJ 08807
Attention: Director, Medical Affairs

Johnson & Johnson Law Department
3333 Diamond Canyon Road
Diamond Bar, CA 91765
Attention: Vice President of Law,        Cordis Corporation
Cardiovascular Care Franchise
                                           Yakima HMA, LLC d/b/a Yakima Regional
R. Thomas McLaughlin, M.D.                 Medical and Cardiac Center
406 So. 30th Ave., #201                                                                                                     Second Amendment to Clinical Study
Yakima, WA 98902                           R. Thomas McLaughlin, M.D.               Cordis - Second Amendment - 03-2013.pdf Agreement
Cordis Corporation
7 Powder Horn Drive
Warren, NJ 07059
Attention: Worldwide V.P.Clinical Research
Endovascular

Cordis Corporation
14201 N.W. 60th Avenue
Miami Lakes, FL 33014
Attention Vice President - Law           Cordis Corporation R. Thomas McLaughlin,
                                         M.D.
R. Thomas McLaughlin, M.D.
406 So. 30th Ave., #201                  Yakima Regional Medical and Cardiac
Yakima, WA 98902                         Center                                     Cordis.pdf                                   CLINICAL STUDY AGREEMENT
                                         Core Medical Group
Core Medical Group
2 Keewaydin Drive                        Yakima HMA, LLC d/b/a Yakima Regional      Core Medical Group - HR Recruitment -        EMPLOYMENT PLACEMENT SERVICES
Salem, NH 03079                          Medical and Cardiac Center                 Agreement signed - 02-2014.pdf               AGREEMENT
                                         Core Medical Group
Core Medical Group
2 Keewaydin Drive                        Yakima HMA, LLC d/b/a Yakima Regional      Core Medical Group - HR Recruitment -        EMPLOYMENT PLACEMENT SERVICES
Salem, NH 03079                          Medical and Cardiac Center                 Agreement signed - 02-2014.pdf               AGREEMENT
Core Medical Group
Kevin Dionne                             Core Medical Group
Account Executive
2 Keewaydin Drive                        Yakima HMA, LLC dba Yakima Regional        Core Medical Group - Renewal -               EMPLOYMENT PLACEMENT SERVICES
Salem, NH 03079                          Medical and Cardiac Center                 Agreement signed - 01-2016.pdf               AGREEMENT
CoreMedical Group                        Health Management Associates, Inc.
Greg Henrichon
Vice President of Permant Placement      Core Medical Group
Services
2 Keewaydin Drive                        Yakima HMA LLC dba Yakima Regional         Core Medical Group - Allied Health Staff -
Salem, NH 03079                          Medical and Cardiac Center                 08-2012.pdf                                  CANDIDATE RECRUITING AGREEMENT
CoreMedical Group
Greg Henrichon
Vice President of Permant Placement      Core Medical Group
Services
2 Keewaydin Drive                        Yakima HMA LLC dba Yakima Regional         Core Medical Group - HR Director - 09-
Salem, NH 03079                          Medical and Cardiac Center                 2013.pdf                                     Candidate Recruiting Agreement
CoreMedical Group
Jay Labrie                               Yakima Regional Medical and Cardiac
Account Executive                        Center
2 Keewaydin Drive                                                                   Core Medical Group - HR Recruitment -        EMPLOYMENT PLACEMENT SERVICES
Salem, NH 03079                          Core Medical Group                         Agreement - 07-2014.pdf                      AGREEMENT


               19-01189-WLH11              Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                         Pg 45 of 141
                                                                                    26
Notice Party                               Contract Parties                           Document Reference ID                       Contract Details
CoreMedical Group
Kevin Dionne                               Core Medical Group
Account Executive
2 Keewaydin Drive                          Yakima HMA, LLC dba Yakima Regional        Core Medical Group - Renewal -              EMPLOYMENT PLACEMENT SERVICES
Salem, NH 03079                            Medical and Cardiac Center                 Agreement signed - 01-2016.pdf              AGREEMENT
                                           Yakima HMA LLC d/b/a Yakima Regional
                                           Medical and Cardiac Center
                                                                                      Country Wide Therapy - OT & PT - 01-
Country Wide Therapy                       Country Wide Therapy                       2013.pdf                                    Candidate Recruiting Agreement
                                           Yakima Regional Medical & Heart Center
Coventry Health Care
2650 South Decker Lake Lane                Coventry Health Care, Inc. of Coventry     Coventry Credentialling Packet - November
Salt Lake City, UT 84119                   National                                   2011.pdf                                  Coventry Credentialing Agreement

Covidien Sales, LLC d/b/a superDimension   Yakima Regional                            Covidien - super D brochoscope
161 Cheshire Lane, Suite 100                                                          maintenance - Agreement signed -04-         Extended Warranty + Software Agreement -
Plymouth, MN 55441                         Covidien Sales LLC                         2015.pdf                                    Maintenance
Covidien, LLC d/b/a superDimension         Yakima Regional
161 Cheshire Lane, Suite 100                                                          Covidien - super D brochoscope warranty - Extended Warranty + Software Agreement
Plymouth, MN 55441                         Covidien, LLC d/b/a superDimension         Agreement signed -04-2015.pdf             Promotion
Covidien, LLC d/b/a superDimension         Yakima Regional
161 Cheshire Lane, Suite 100                                                        Covidien - SuperD maint addendum -            superDimension® iLogicTM Preventive
Plymouth, MN 55441                         Covidien, LLC d/b/a superDimension       Agreement signed - 12-2016.pdf                Maintenance
                                           Continuous Quality Improvement Executive
                                           Search
CQ1 Executive Search
3617 Pinehurst Court                       Yakima HMA, LLC dba Yakima Regional        CQI Executive Search - Recruitment       EMPLOYMENT PLACEMENT SERVICES
Plano, 7X 75075                            Medical and Cardiac Center                 Renewal - Agreement signed - 03-2017.pdf AGREEMENT
                                           Continuous Quality
CQ1 Executive Search
3617 Pinehurst Court                       Yakima HMA, LLC dba Yakima Regional      CQI Executive Search - Recruitment -          EMPLOYMENT PLACEMENT SERVICES
Plano, TX 75075                            Medical and Cardiac Center               Agreement signed - 06-2016.pdf                AGREEMENT
                                           Continuous Quality Improvement Executive
                                           Serach
CQI Executive Search
3617 Pinehurst Court                       Yakima HMA, LLC dba Yakima Regional        CQI Executive Search - Recruitment -        EMPLOYMENT PLACEMENT SERVICES
Plano, TX 75075                            Medical and Cardiac Center                 Agreement signed - 06-2016.pdf              AGREEMENT
                                           Yakima HMA LLC, d/b/a Yakima Regional
Creighton University                       Medical and Cardiac Center
2500 California Plaza                                                                 Creighton University - Clinical Ed - 08-
Omaha, NE 68178                            Creighton University, Clinical Education   2010.pdf                                    Clinical Education Agreement
                                           Crest Medical Search
Crest Medical Search
9720 Coit Rd, Ste 200-127                  Yakima HMA, LLC d/b/a Yakima Regional      Crest Medical Search - HR Recruitment -     EMPLOYMENT PLACEMENT SERVICES
Plano, TX 75025                            Medical and Cardiac Center                 Agreement signed - 02-2015.pdf              AGREEMENT
                                           Crest Medical Search
Crest Medical Search
1709 Terrell Drive                         Yakima HMA, LLC d/b/a Yakima Regional      Crest Medical Search - HR Recruitment -     EMPLOYMENT PLACEMENT SERVICES
Allen, TX 75002                            Medical and Cardiac Center                 Agreement signed - 02-2015.pdf              AGREEMENT
Crest Medical Search
George M. Laurin
Vice President
9720 Coit Road                             Crest Medical Search
Suite 220-127                                                                       Crest Medical Search- Renewal -               EMPLOYMENT PLACEMENT SERVICES
Plano, TX 75025                            Yakima Regional Medical & Cardiac Center Agreement signed -01-2016.pdf                 AGREEMENT
Crest Medical Search
George M. Laurin
Vice President
9720 Coit Road                             Crest Medical Search
Suite 220-127                                                                       Crest Medical Search- Renewal -               EMPLOYMENT PLACEMENT SERVICES
Yakima, WA 98902                           Yakima Regional Medical & Cardiac Center Agreement signed -01-2016.pdf                 AGREEMENT
Crest Medical Search, Inc.
Peter L. Papa                              Crest Medical Search
President
1709 Terrell Drive                         Yakima HMA LLC dba Yakima Regional         Crest Medical Search - HR Director - 08-
Allen, TX 75002                            Medical and Cardiac Center                 2013.pdf                                    Candidate Recruiting Agreement
Crest Medical Search, Inc.
Peter Papa                                 Crest Medical Search
President
132 Admiral Porter                         Yakima HMA LLC dba Yakima Regional         Crest Medical Search - Quality Position -
Shreveport, LA 71115                       Medical and Cardiac Center                 02-2013.pdf                                 Candidate Recruiting Agreement
                                           Cross Country Staffing, Inc. et al.
Cross Country Staffing
Attn: Marco Esposito                       Yakima HMA Home Health, LLC d/b/a
6551 Park of Commerce Boulevard, NW        Yakima Regional Home Health and            Cross Country Staffing - HHC OT Traveler -
Boca Raton, Florida 33487                  Hospice                                    06-2012.pdf                                HEALTHCARE STAFFING AGREEMENT
Crothall Laundry Services Inc.
1500 Liberty Ridge Drive                   Yakima Regional Medical Center
Suite 210
Wayne, PA 19087                            Crothall Laundry Services Inc.             Crothalllnencontract.pdf                    STATEMENT OF WORK

             19-01189-WLH11                  Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 46 of 141
                                                                                      27
Notice Party                          Contract Parties                           Document Reference ID                    Contract Details
Crothall Laundry Services Inc.        Yakima Regional Medical Center
Attn: General Counsel
1500 Liberty Ridge Drive, Suite 210   Crothall Laundry Services Inc CHSPSC,      Crothall - Ecotex laundry - Agreement
Wayne, PA 19087                       LLC                                        signed - 09-2016.pdf                     STATEMENT OF WORK
CTL Consulting, LLC
Lawrence Hurst
Vice President
705B SE Melody Lane                   CTL Consulting, LLC
Lee's Summit, Mo                                                                 CTL Consulting - Recruitment - Agreement EMPLOYMENT PLACEMENT SERVICES
64063                                 Yakima Regional Medical Center             signed - 01-2016.pdf                     AGREEMENT
Culligan                              Central Washington Medical Group
25 E 3rd Ave.                                                                    Culligan - CWMG coolers Renewal -
Spokane, WA 99202                     Culligan                                   Agreement signed -07-2014.pdf            CUSTOMER ORDER
                                      Culligan

Culligan                              Central Washington Occup Med
25 E 3rd Ave.                                                                    Culligan - CWMG Cooler Renewal -
Spokane, WA 99202                     Central Washington Med Group               Agreement signed - 07-2017.pdf           Services Agreement
Culligan                              Culligan
25 E 3rd Ave.                                                                    Culligan - CWMG coolers Renewal -
Spokane, WA 99202                     Central Washington Med Group               Agreement signed -07-2014.pdf            Services Agreement
Culligan                              Culligan
25 E 3rd Ave.
Spokane, WA 99202                     Central Washington Med Group               Culligan OSA for CWMG 2014.pdf           Service Agreement
                                      Culligan Water

Culligan of Yakima                    Central Washington Medical Group Clinics
617 Fruitvale Blvd                                                                                                        COMMERCIAL DRINKING WATER
Yakima, WA 98902                      Yakima HMA Physician Management LLC        Culligan Water - 02-2011.pdf             RENTAL SERVICES AGREEMENT

                                      Culligan Water
Culligan of Yakima
617 Fruitvale Blvd                    Central Washington Medical Group Clinics
Yakima, WA 98902                      Yakima HMA Physician Management, LLC Culligan Water Systems.pdf                     RENTAL SERVICES AGREEMENT
Culligan Water Co
Ravleen Knight
Office Manager
Prospect WaterCo LLC                  Yakima HMA Physician Management, LLC,
WaterCo Holding, LLC                  d/b/a Central Washington Medical Group
1920 South Highland Ave. Unit 114
Lombard, IL 60148                     Culligan Water Co.                         Culligan Water Systems - 07-2013.pdf     OUTSIDE SERVICES AGREEMENT
Culligan                              Central Washington Medical Group
18445 SW 86th Avenue                                                             Culligan - CWMG Cooler Renewal -
Portland, Oregon 97602                Culligan                                   Agreement signed - 07-2017.pdf           Customer Order
                                      Yakima HMA Inc., d/b/a Yakima Regional
CWI Security Inc.                     Medical & Cardiac Center
45 West Mead Ave
Yakima, WA 98902                      CWI Security Inc                           CWI -Centrex-2008.pdf                    Telecommunications Agreement
                                      CWI Security, Inc.

CWI Security Inc.                     Yakima HMA, Inc. d/b/a Yakima Regional                                              ADDENDUM TO
45 West Mead Ave                      Medical and Heart Center HEALTH                                                     TELECOMMUNICATIONS SERVICES
Yakima, WA 98902                      MANAGEMENT ASSOCIATES, INC                 CWI Security.pdf                         AGREEMENT
                                      Cynthia Walsh
Cynthia F. Walsh
c/o Emery Reddy PLLC                  Health Management Associates, Inc. d/b/a
600 Stewart St. Ste 1100              Yakima HMA, Inc. d/b/a Yakima HMA, LLC
Seattle, WA 98101                     d/b/a Yakima Regional Medical Center     Walsh - L&I Settlement - 05-2012.pdf       AGREEMENT
                                      D & B Power Associates, Inc.

D & B Power Associates, Inc.          APC Global Services
453 Dunham Rd. Ste. 100                                                          APC Global Services Service Plan - 01-
St. Charles, Illinois 60174           Yakima Regional Medical Center             2011.pdf                                 Service Plan

D & B Power Associates. Inc           D & B Power Associates. Inc
453 Dunham Rd. Ste. 100                                                          D&B Power - IS Server room - Agreement
St. Charles, Illinois 60174           Yakima Regional Medical Cardiac Center     signed - 03-2015.pdf                     Preventative Maintenance

D & B Power Associates. Inc.          D & B Power Associates. Inc.
453 Dunham Rd. Ste. 100                                                          D&B Power - IS Server room - Agreement   Equipment and Preventative Maintenance
St. Charles, Illinois 60174           Yakima Regional Medical Cardiac Center     signed - 03-2015.pdf                     Agreement

D & B Power Associates. Inc.          Yakima Regional Medical & Cardiac Center
453 Dunham Rd. Ste. 100                                                                                                   WAYAK-MAINTENANCE AGREEMENT-D
St. Charles, Illinois 60174           Dr. B Power Associates, Inc.               D & B Power Associates - 04-2014.pdf     AND B POWER ASSOCIATES-20140416
Dade Behring Inc.                     YAKIMA REGIONAL MEDICAL & HEART                                                     EQUIPMENT LEASE AGREEMENT
1717 Deerfield Road                   CENTER
Suite 2102                                                                                                                Consumables Agreement
Deerfield, IL 60015                   Dade Behring Inc.                          Dade Behring 6-06 to 6-11.pdf

             19-01189-WLH11             Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                     Pg 47 of 141
                                                                                 28
Notice Party                             Contract Parties                           Document Reference ID                         Contract Details
Daily Record                             Daily Record
401 N Main St                                                                     Ellensburg Daily Record - advertisement -
Ellensburg, WA 98926                     Yakima Regional Medical & Cardiac Center Agreement signed - 09-2015.pdf                  Advertising Agreement
                                         Daniel & Yeager Inc.
Daniel & Yeager Inc.
6767 Old Madison Pike Ste 690            Yakima Regional Medical and Cardiac                                                      LOCUM TENENS COVERAGE
Huntsville, AL 35806                     Center                                     D and Y Locums2.pdf                           AGREEMENT
                                         Daniel & Yeager Inc.
Daniel & Yeager Inc.
6767 Old Madison Pike Ste 690           Yakima Regional Medical and Cardiac                                                       LOCUM TENENS COVERAGE
Huntsville, AL 35806                    Center                                      D and Y Locums.pdf                            AGREEMENT
Daniel Williams, MAEd, BSRT, RRT-ACCS- Independence University, a branch of
NPS, RCP Director of Clinical Education Stevens-Henager College West Haven
Independence University
4021 South 700 East, Suite 400          SHC Medical Center - Yakima dba Astria      Independence University - Student
Salt Lake City, UT 84107                Regional Medical Center                     Affiliation - Fully signed - 04-30-2019.pdf   Student Affiliation Agreement
Data Base Records Destruction           Yakima Regional
11128 117th PL NE                                                                                                                 Confidential Document Destruction Service
Kirkland, WA 98033                      Data Base Records Destruction               dataBase destruction.pdf                      Agreement
DATEX-OHMEDA INC., Ohmeda Medical DATEX-OHMEDA INC., Ohmeda Medical
division, a GE Healthcare business      division, a GE Healthcare business
9900 Innovation Drive
Wauwatosa, WI 53226                     Yakima Regional                             GE Anesthesia 1-2009.pdf                      Anesthesia Service Agreement
                                        Health Management Associates, Inc.

                                         Yakima Regional Medical and Cardiac
                                         Center

Datex-Ohmeda, a GE Healthcare Business GE Healthcare Financial Services,
PO Box 641936                          component of General Electric Capital
Pittsburgh, PA 15264-1936              Corporation                                  GE CareStation Ventilators - 06-2011.pdf      GE CareStation Ventilators Agreement

DATEX-OHMEDA, INC. (Ohmeda Medical YAKIMA REG MED & CARDIAC CTR
division), a GE Healthcare business
PO Box 7550                         DATEX-OHMEDA, INC. (Ohmeda Medical GE Healthcare - RT Vent Maintenance -
Madison, WI 53707-7550              division), a GE Healthcare business Agreement - 10-2014.pdf                                   Service Agreement

DATEX-OHMEDA, INC., Ohmeda Medical       YAKIMA REG MED & CARDIAC CTR
division, a GE Healthcare business
PO Box 7550                              DATEX-OHMEDA, INC., Ohmeda Medical         GE Healthcare - Service Quotation - CVTU
Madison, WI 53707-7550                   division, a GE Healthcare business         Ventilator Maintenance - 08-2013.pdf     Maintenance Agreement

Datex-Ohmedo (a GE Healthcare
Business)                                Datex-Ohmedo, a GE Healthcare business
PO Box 641936                                                                     GE Healthcare - ISO Vap &
Pittsburgh, PA 15264-1936                Yakimo Regional Medical & Cordiac Center Cardiopulmonary Bracket - 11-2012.pdf           ISO vap and Cardio Pulmonary Bracket

                                         David A. Becerill, MD

                                         Yakima Reaionat MadicaLCenter and
David A. Becera MD                       Cardiac CentM
12708 Summitylew Road                                                         Becerril, David MD - Employment
Yakima, WA 98908                         Yakima HMA Physician Management. LLC Agreement - 7-17.pdf                                PHYSICIAN EMPLOYMENT AGREEMENT

                                         David A. Becerril, M.D
David A. Becerril, M.D
12708 Summitview Road                    Astria Regional Medical Center f/k/a Becerril David - Base Guarantee Extension           FIRST AMENDMENT TO EMPLOYMENT
Yakima, WA 98908                         Yakima HMA Physician Management, LLC - Fully Signed - 1-3-2019.pdf                       AGREEMENT
                                         Astria Regional Medical Center f/k/a
David A. Becerril, MD                    Yakima HMA Physician Management, LLC
12708 Summitview Road                                                         Becerril, David MD - First Amendment for            FIRST AMENDMENT TO EMPLOYMENT
Yakima WA 98908                          David A. Becerril. M.D.              change in compensation - SIGNED.pdf                 AGREEMENT
                                         Hospital Management Associates, Inc.

DaVita Inc.                              Yakima Regional Medical & Cardiac Center
15253 Bake Parkway
Irvine, CA 92618                         Total Renal Care, Inc., a subsidiary of                                                  MASTER ACUTE SERVICES
Attention: Acute Paralegal               DaVita Inc.                                Davita - 07-2011.pdf                          AGREEMENT
DaVita Inc.                              Renal Treatment Centers - West, Inc.,
5200 Virginia Way                        subsidiary of DaVita Inc.
Brentwood, TN 37027
Attention: Hospital Services Group       SHC Medical Center — Yakima, f/k/a       Davita - Dialysis services agreement
Paralegal                                Yakima Regional Medical & Cardiac Center signed - 09-2017.pdf                            HOSPITAL SERVICES AGREEMENT
                                         Yakima Regional Medical Center
Davita Inc.
Team Music City                          Team Music City
5200 Virginia Way                                                                   Davita - Fee Schedule Increase - 02-
Brentwood, TN 37027                      DaVita Inc                                 2013.pdf                                      Acute Services Agreement



               19-01189-WLH11              Doc 1019               Filed 02/05/20           Entered 02/05/20 15:21:55                          Pg 48 of 141
                                                                                    29
Notice Party                             Contract Parties                           Document Reference ID                      Contract Details
                                         Health Management Associates

                                         Yakima HMA, LLC d/b/a Yakima Regional
Debtors                                  Medical and Cardiac Center                 BAA - YR & HMA - 09-2011.pdf               BUSINESS ASSOCIATE AGREEMENT
                                         Yakima HMA, LLC d/b/a Yakima Regional
                                         Medical & Cardiac Center

                                         Yakima HMA, LLC d/b/a YAKIMA HMA       CWMG - Henderson - Rehab Med Dir -             REHABILITATION UNIT DIRECTOR
Debtors                                  PHYSICIAN MANAGEMENT, LLC              Agreement executed- 12-2014.pdf                AGREEMENT
                                         Yakima HMA, LLC d/b/a: Yakima Regional
                                         Medical & Cardiac Center

                                         YAKIMA HMA PHYSICIAN                       CWMG - Surgery On-call - Agreement
Debtors                                  MANAGEMENT, LLC                            executed - 12-2014.pdf                     CALL COVERAGE AGREEMENT

                                         Yakima HMA, LLC doing business as
                                         Yakima Regional Medical & Cardiac Center
                                                                                    Sunnyside - Patient Transfer - Agreement
Debtors                                  Sunnyside Community Hospital               executed - 07-2015.pdf                     PATIENT TRANSFER AGREEMENT
                                         Yakima HMA, Inc. d/b/a Yakima Regional                                                WASHINGTON CRITICAL ACCESS
                                         Medical and Heart Center                                                              HOSPITAL PROGRAM MEDICARE
                                                                                                                               RURAL HOSPITAL FLEXIBILITY
Debtors                                  Sunnyside Community Hospital               Sunnyside.pdf                              PROGRAM NETWORK AGREEMENT
Delta Flex Partners LLC
3100 OLYMPUS BLVD, SUITE 500
COPPELL, TX
75019-5473

Prolucent Workforce Management
13727 Noel Road, Suite 1400              Delta Flex Partners LLC
Dallas, Texas 75240
Attn: Workforce Management Team          Yakima Regional

Megan Richey                             Prolucent Workforce Management                                                        AGREEMENT FOR TRAVELER AND
16150 20 Mile Road                                                                  Med Assets - RN Traveler - Richey - 02-    LOCAL LONG TERM STAFF - Megan
Marshall, MI 49068                       Megan Richey                               2013.pdf                                   Richey
Delta Healthcare Providers - Permanent   Yakima Regional Medical and Cardiac
1755 Wittington Place                    Center
Suite 800                                                                           Delta Healthcare Providers - Nurs          Delta Healthcare Providers - Permanent
Dallas, TX 75234                         Delta Healthcare Providers - Permanent     Practitioner - 12-2013.pdf                 Service Agreement
Delta Healthcare Providers - Permanent   Yakima Regional Medical and Car lac
1755 Wittington Place                    Center
Suite 800                                                                           Delta Healthcare Providers - PT Traveler - Delta Healthcare Providers - Permanent
Dallas, TX 75234                         Delta Healthcare Providers - Permanent     11-2013.pdf                                Service Agreement
Delta Healthcare Providers - Permanent   SHC Medical Center - Yakima d/b/a Astria
1755 Wittington Place                    Regional Medical Center
Suite 800                                                                           Delta - Locum Tenens Agreement - 10-
Dallas, TX 75234                         Delta Locum Tenens, LLC                    2017.pdf                                   Delta Locum Tenens Service Agreement
Delta Healthcare Providers - Permanent   SHC Medical Center - Yakima d/b/a Astria
1755 Wittington Place                    Regional Medical Center
Suite 800                                                                           Delta Locum Tenens - Locums placement
Dallas, TX 75234                         Delta Loctrn Tenens. LLC                   agreement signed -01-2018.pdf              Delta Locum Tenens Service Agreement
DePuy Mitek, Inc.                        DePuy Mitek, Inc.
325 Paramount Drive                                                                 DePuy Mitek - Consignment Agreement -      CONSIGNMENT RENEWAL
Raynham, MA 02767                        Yakima Regional Medical Center             10-2013.pdf                                AGREEMENT
                                         Depuy Mintek, Inc

                                         Dr. Greenwald
DePuy Mitek, Inc.
325 Paramount Drive                      Yakima Regional Medical and Cardiac        DePuy Mitek Inc - consignment agreement - Depuy Mintek, Inc Orthopedic Consignment
Raynham, MA 02767                        Center                                     12-2012_2.pdf                             Agreement
                                         Depuy Mintek, Inc

                                         Dr. Greenwald
DePuy Mitek, Inc.
325 Paramount Drive                      Yakima Regional Medical and Cardiac        DePuy Mitek Inc - consignment agreement - Depuy Mintek, Inc Orthopedic Consignment
Raynham, MA 02767                        Center                                     12-2012.pdf                               Agreement
                                         DePuy Orthopaedics, Inc.

DePuy Mitek, Inc.                        Health Management Associates, Inc.
325 Paramount Drive                                                                 DePuy Orthopaedics Inc - Amendment to      AMENDMENT #5 TO SYSTEM
Raynham, MA 02767                        Yakima Regional Medical Center             System Agreement - 03-2010.pdf             AGREEMENT
Des Moines University, COM               Yakima HMA, Inc. d/b/a Yakima Regional
Attn: Site & Affiliations Manager        Medical and Cardiac Center
3200 Grand Avenue                                                                   Des Moines Clinical Ed - Addendum - 08-    ADDENDUM TO CLINICAL EDUCATION
Des Moines, IA 50312                     Des Moines University                      2010.pdf                                   AGREEMENT
                                         HMA Yakima, Inc. DBA Yakima Regional
Des Moines University, COM               Medical and Heart Center
Attn: Site & Affiliations Manager
3200 Grand Avenue                        Des Moines University, College of
Des Moines, IA 50312                     Osteopathic Medicine                       Des Moines Clinical Ed - 08-2010.pdf       Clinical Education Agreement
               19-01189-WLH11              Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 49 of 141
                                                                                    30
Notice Party                               Contract Parties                           Document Reference ID                         Contract Details

Diamond Cab Co.                            Yakima Regional Hospital
2105 So. 1st Ave.
Union Gap, WA 98903                        Diamond Cab Co.                            Diamond Cab contract.pdf                      Transportation Services
Direct Radiology, LLC                      Yakima Regional Medical and Cardiac
1839 N Government Way, Suite B             Center
Coeur d’ Alene, ID 83814                                                              Direct Radiology -
Attn: Kyle Henneberry, MD                  Direct Radiology                           credentialing_LOU_Signed 12-30-2013.pdf Letter of Understanding
                                           Doris Boshaw
Doris Boshaw
101 E. Crawford Street, Suite 401          Yakima HMA, LLC d/b/a Yakima Regional      Boshaw, Doris - Interim Periop Dir -
Springfield, OR 97478                      Medical & Cardiac Center                   Agreement signed - 11-2015.pdf                Independent Contractor Agreement
DragerService®, a division of Draeger      Yakima Regional Medical Center
Medical, Inc.                                                                                                                       RESPIRATORY, MONITORING AND
3122 Commerce Drive                        DragerService, division of Draeger Medical. Draeger - RT Maintenance - Agreement -       WARMING THERAPY PRODUCTS
Telford, Pennsylvania 18969                Inc                                         10-2014.pdf                                  SERVICE AGREEMENT

DragerService®, a division of Drager       YAKIMA REG MED CTR
Medical, Inc.,
3122 Commerce Drive                        DragerService®, a division of Draeger      Draeger - RT Maintenance - Agreement -        CHS Professional Services Corp. Perferred
Telford, Pennsylvania 18969                Medical, Inc                               10-2014.pdf                                   Customer Discount
Duane T. Brandau, D.O., PhD
Assistant Dean of Clinical Education and
Research Rocky Vista University LLC        Rocky Vista University LLC
College of Osteopathic Medicine
8401 S. Chambers Road                      SHC Medical Center - Yakima d/b/a Astria Rocky Vista University LLC - Student            MEDICAL FACILITY AFFILIATION
Parker, CO 80134                           Regional Medical Center                  Affiliation - Fully Signed - 02-27-2019.pdf     AGREEMENT
                                           EAST SLOPE NEUROPSYCHOLOGY INC

EAST SLOPE NEUROPSYCHOLOGY INC Yakima Regional Medical and Cardiac                                                                  NEUROPSYCHOLOGY/PSYCHOLOGY
1015 SOUTH 40TH AVENUE                  Center d/b/a d/b/a: Yakima Regional           East Slope Neuropsychology - Agreement        SERVICES TO INPATIENT MEDICAL
YAKIMA, WA 98908                        Medical & Cardiac Center                      signed - 09-2015.pdf                          PATIENTS
                                        EAST SLOPE NEUROPSYCHOLOGY INC
EAST SLOPE NEUROPSYCHOLOGY INC
1015 SOUTH 40TH AVENUE                  Yakima Regional Medical and Cardiac           East Slope Neuropsychology - Agreement        INDEPENDENT CONTRACTOR
YAKIMA, WA 98908                        Center                                        signed - 09-2015.pdf                          AGREEMENT
Eastern Washington University
Department of Physical Therapy
Room 270H, Box T                        Yakima HMA, d/b/a Yakima Regional
310 North Riverpoint Blvd.              Medical and Heart Center
Spokane, WA 99202-1675
Attn: Nancy Erickson, MS, PT, GCS, ACCE Eastern Washington University                 Eastern WA Univ CE PT & OT.pdf                CLINICAL EDUCATION AGREEMENT
Eastern Washington University
Department of Physical Therapy
Room 270H, Box T                        Yakima HMA, d/b/a Yakima Regional
310 North Riverpoint Blvd.              Medical and Heart Center
Spokane, WA 99202-1675
Attn: Nancy Erickson, MS, PT, GCS, ACCE Eastern Washington University                 Eastern WA Univ PT CE.pdf                     CLINICAL EDUCATION AGREEMENT
                                        Yakima HMA, LLC d/b/a YAKIMA
Eaton Corporation                       REGIONAL MEDICAL & CARDIAC
1000 Eaton Boulevard                    CENTER
Cleveland, OH 44122
USA                                     EATON CORPORATION                             Eaton - Repair Request CT - 04-2013.pdf       Time and Material Service Agreement
Educational Institution:
Allied Health Institute
Corporate Office                        Allied Health Institute
1291. South State Road 7                                                              Allied Health Institute - TH Clinic student
North Lauderdale, FL 33068              Yakima HMA Physician Management               affiliation - 09-2011.pdf                     STUDENT AFFILIATION AGREEMENT
Edwards & Greer Healthcare Partners
Lisa Rear-Thierry                          Edwards and Greer Healthcare Partners
President
9 View Street                              Yakima Regional Medical and Cardiac        Edwards and Greer - HR Recruitment -          EMPLOYMENT PLACEMENT SERVICES
Lincoln, RI 02865                          Center                                     Agreement - 09-2014.pdf                       AGREEMENT
Edwards & Greer Healthcare Partners
Lisa Rear-Thierry                          Yakima HMA LLC dba Yakima Regional
President                                  Medical and Cardiac Center
9 View Street                                                                         Edwards & Greer Healthcare Partners - 07-
Lincoln, RI 02865                          Edwards & Greer Healthcare Partners        2013.pdf                                  CANDIDATE RECRUITING AGREEMENT
                                           Edwards and Greer Healthcare
Edwards & Greer Healthcare Partners
Lisa Rear-Thierry                          Partners
President
9 View Street                              Yakima Regional Medical and Cardiac        Edwards & Greer Healthcare Partners - 09- EMPLOYMENT PLACEMENT SERVICES
Lincoln, RI 02865                          Center                                     2014.pdf                                  AGREEMENT
                                           Edwards Lifesciences LLC
EDWARDS LIFESCIENCES LLC
One Edwards Way                            Yakima HMA, LLC, d/b/a Yakima Regional Edwards Lifesciences - Cardiovascular
Irvine, CA 92614                           Medical Heart Center                   Valves - 01-2013 Original Agreement.pdf           CONSIGNMENT AGREEMENT



               19-01189-WLH11                Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                         Pg 50 of 141
                                                                                      31
Notice Party                     Contract Parties                        Document Reference ID                   Contract Details
                                 EDWARDS LIFESCIENCES LLC

EDWARDS LIFESCIENCES LLC         YAKIMA HMA, LLC dba YAKIMA
One Edwards Way                  REGIONAL MEDICAL AND CARDIAC            Edwards Lifescience - purchasing renewal -
Irvine, CA 92614                 CENTER                                  Amendment signed - 12-2015.pdf             AMENDMENT TO AGREEMENT
                                 EDWARDS LIFESCIENCES LLC

EDWARDS LIFESCIENCES LLC         YAKIMA HMA, LLC dba YAKIMA              Edwards lifesciences - Critical Care
One Edwards Way                  REGIONAL MEDICAL AND CARDIAC            Purchasing Renewal Amendment 2 -
Irvine, CA 92614                 CENTER                                  Agreement signed - 12-2016.pdf          AMENDMENT TO AGREEMENT

                                 Edwards Lifesciences LLC
EDWARDS LIFESCIENCES LLC
One Edwards Way                  Yakima HMA, LLC, d/b/a Yakima Regional Edwards Lifesciences - Cardiovascular
Irvine, CA 92614                 Medical Heart Center                   Valves - 01-2013.pdf                     CONSIGNMENT AGREEMENT

                                 EDWARDS LIFESCIENCES LLC
EDWARDS LIFESCIENCES LLC
One Edwards Way                  YAKIMA HMA LLC d/b/a Yakima Regional    Edwards Lifescienes - renewal -         FIRST AMENDMENT TO CONSIGNMENT
Irvine, CA 92614                 Medical Heart Center                    Amendment and contract - 04-2015.pdf    AGREEMENT

                                 EDWARDS LIFESCIENCES LLC

EDWARDS LIFESCIENCES LLC         YAKIMA HMA, LLC dba YAKIMA
One Edwards Way                  REGIONAL MEDICAL AND CARDIAC            Edwards Lifescience - purchasing renewal -
Irvine, CA 92614                 CENTER                                  Amendment signed - 12-2015.pdf             AMENDMENT TO AGREEMENT
EDWARDS LIFESCIENCES LLC         EDWARDS LIFESCIENCES LLC
One Edwards Way
Irvine, CA 92614                 YAKIMA HMA LLC d/b/a YAKIMA             Edwards Lifescienes - renewal -
                                 REGIONAL MEDICAL HEART CENTER           Amendment signed - 04-2015.pdf          FIRST AMENDMENT TO AGREEMENT
Edwards Lifesciences LLC         Edwards Lifesciences LLC Yakima HMA,
One Edwards Way                  LLC d/b/a Yakima Regional Medical &     Edwards Lifesciences - Critical Care
Irvine, California 92614         Cardiac Center                          Products - 11-2011.pdf                  Pricing Agreement - Critical Care Products
Edwards Lifesciences LLC         Edwards Lifesciences LLC YAKIMA HMA,
One Edwards Way                  LLC d/b/a Yakima Regional Medical &     Edwards Lifesciences - Critical Care    Expiration of Current Purchase Price
Irvine, California 92614         Cardiac Center                          Products - 11-2012.pdf                  Agreement

EDWARDS LIFFtiSCIENCES LLC       Edwards Lifesciences LLC Yakima HMA,    Edwards Lifesciences - Critical Care
One Edwards Way                  LLC d/b/a Yakima Regional Medical &     Products - 11-2011 - Original
Irvine, California 92614         Cardiac Center                          Agreement.pdf                           Pricing Agreement - Critical Care Products
EFFICIENCY, INCORPORATED         Efficiency, Inc.
5612 6Th Ave S
Seattle, WA 98108                Yakima Regional                         Efficiency.pdf                          HARDWARE Maintenance Agreement
                                 Yakima Regional Medical and Cardiac
                                 Center

EHL                              EHL                                     EHL.pdf                                 SERVICE FEE AGREEMENT
                                 EKOS Corporation
EKOS Corporation
11911 Northcreek Parkway South   Yakima Regional Medical and Cardiac     EKOS - Contract - Executed - 03-17-     EKOS Sonic Endovascular System
Bothell, WA 98011                Center                                  2014.pdf                                EQUIPMENT LOAN AGREEMENT
                                 EKOS Corporation BTC International
EKOS Corporation                                                                                                 WAYAK ENDOVASCULAR SERVICES
11911 Northcreek Parkway South   Yakima HMA, LLC d/b/a Yakima Regional                                           AGREEMENT EKOS CORPORATION -
Bothell, WA 98011                Medical and Cardiac Center              EKOS Corporation - 03-2014.pdf          EQUIPMENT LOAN AGREEMENT
                                 Yakima Regional Medical and Cardiac
EKOS Corporation                 Center
11911 Northcreek Parkway South                                           EKOS - Renewal 2 - Agreement signed -
Bothell, WA 98011                EKOS Corporation                        06-2016.pdf                             Second Amendment to Contract
                                 Yakima Regional Medical and Cardiac
EKOS Corporation                 Center
11911 Northcreek Parkway South                                           Ekos - Renewal Amendment 2 - Agreement
Bothell, WA 98011                EKOS Corporation                        - 06-2017.pdf                          Third Amendment to Contract
                                 EKOS Corporation
EKOS Corporation
11911 Northcreek Parkway South   Yakima Regional Medical and Cardiac     EKOS - renewal amendment - Agreement
Bothell, WA 98011                Center                                  signed - 03-2015.pdf                    First Amendment to Contract
                                 EKOS Corporation
EKOS Corporation
11911 Northcreek Parkway South   Yakima Regional Medical and Cardiac     EKOS - Renewal 2 - Agreement signed -
Bothell, WA 98011                Center                                  06-2016.pdf                             Second Amendment to Contract
                                 EKOS Corporation
EKOS Corporation
11911 Northcreek Parkway South   Yakima Regional Medical and Cardiac     EKOS - renewal amendment - Agreement
Bothell, WA 98011                Center                                  signed - 03-2015.pdf                    First Amendment to Contract
                                 Yakima Regional Medical and Cardiac
EKOS Corporation,                Center
11911 Northcreek Parkway South                                           EKOS - Endovascular Equipment lease -
Bothell, WA 98011.               EKOS Corporation                        Agreement - 06-2017.pdf                 Third Amendment to Contract



               19-01189-WLH11      Doc 1019           Filed 02/05/20           Entered 02/05/20 15:21:55                    Pg 51 of 141
                                                                         32
Notice Party                                   Contract Parties                          Document Reference ID                        Contract Details
                                               Elegant Landscaping & Design

                                               Selah Clinic

Elegant Landscaping & Design                   Ahtanum Ridge Clinic
309 S 3rd Street
Yakima, WA 98901                               Terrace Heights Clinic                    Elegant Landscaping - Snow Removal.pdf       Snow Plowing & Ice Removal Contract
Elegant Landscaping & Design, L.L.C.           Elegant Landscaping & Design, L.L.C.
309 S 3rd St                                                                             Elegant Landscaping - Agreement signed - Landscaping Maintenance and Snow & Ice
Yakima, WA 98901                               Yakima Regional Medical Center            07-2015.pdf                              Removal
Elegant Landscaping & Design, L.L.C.           Elegant Landscaping & Design, L.L.C.
309 S 3rd St                                                                             Elegant Landscaping - Agreement signed -
Yakima, WA 98901                               Yakima Regional Medical Center            07-2015.pdf                              Landscaping Maintenance

Elegant Landscaping and Design, LLC            Yakima HMA Physician Management, LLC
Ciro Ramirez                                   d/b/a Central Washington Medical Group
309 S. 3rd St                                                                                                                         OUTSIDE SERVICES AGREEMENT -
Yakima, WA 98901                               Elegant Landscaping and Design, LLC       Elegant Landscaping - 06-2013.pdf            lawn maintenance

Elegant Landscaping and Design, LLC            Yakima HMA Physician Management, LLC
Ciro Ramirez                                   d/b/a Central Washington Medical Group
309 S. 3rd St
Yakima, WA 98901                               Elegant Landscaping & Design LLC          Elegant Landscaping - 2012.pdf               Landscape Maintenance
                                               Eli Lilly and Company
Eli Lilly and Company
Lilly Corporate Center                         YAKIMA HMA, LLC d/b/a Yakma Regional Eli Lilly Confidential Disclosure - 08-
Indianapolis, Indiana 46285                    Medical and Cardiac Center           2010.pdf                                          Confidential Disclosure Agreement
Elite Source Pro                               Elite Source Pro
390 Mallory Station Rd                                                                                                                SERVICE FEE AGREEMENT FOR
Ste 103                                        Yakima HMA Inc., dba Yakima Regional                                                   RECRUITMENT OF Director of Surgical
Franklin, TN 37067                             Medical and Cardiac Center                Elite Source Pro.pdf                         Services
Ellensburg Dialysis Center
2101 West Dollarway Road
Ellensburg, WA 98926
                                               TOTAL RENAL CARE, INC. Ellensburg
Total Renal Care, Inc.                         Dialysis Center
c/o DaVita Inc.
15253 Bake Parkway                             YAKIMA HMA, INC D/B/A YAKIMA
Irvine, CA 92618                               REGIONAL MEDICAL AND CARDIAC
Attention: Legal Department                    CENTER                                    Total Renal Care.pdf                         Patient Transfer Agreement
Elsevier B.V.
c/o Regional Sales Office                      Yakima HMA, LLC d/b/a Yakima Regional
Elsevier Inc.                                  Medical and Cardiac Center
360 Park Avenue South
New York, NY 10010-1710                        Elsevier B.V.                             Elsevier - 03-2012.pdf                       ELSEVIER SUBSCRIPTION AGREEMENT
Elsevier B.V.
c/o Regional Sales Office                      Yakima LIMA, LLC, d/b/a Yakima Regional
Elsevier Inc.                                  Medical and Cardiac Center
360 Park Avenue South
New York, NY 10010-1710, USA                   Elsevier B.V.                             Elsevier - 12-2013.pdf                       ELSEVIER SUBSCRIPTION AGREEMENT
Elsevier B.V.                                  Yakima HMA, LLC dba Yakima Regional
c/o Regional Sales Office, Elsevier Inc.       Medical and Cardiac Center
360 Park Avenue South                                                                    Elsevier - Clinicalkey - Term Letter - 09-   ClinicalKey Subscription Agreement -
New York, NY 10010-1710                        Elsevier B.V.                             2015.docx                                    notice of termination
Elsevier B.V.                                  Yakima HMA, LLC dba Yakima Regional
c/o Regional Sales Office, Elsevier Inc. 360   Medical and Cardiac Center
Park Avenue South                                                                        Elsevier - Clinicalkey - Term Letter signed - ClinicalKey Subscription Agreement -
New York, NY 10010-1710                        Elsevier B.V.                             09-2015.pdf                                   written notice of termination
ELWOOD STAFFING SERVICES INC -                 Elwood Staffing Services, Inc
P.O. BOX 1024
COLUMBUS                                       Yakima HMA, LLC d/b/a Yakima Regional     Elwood Staffing - HR Recruitment -
IN472021024                                    Medical & Cardiac Center                  Agreement signed -03-2015.pdf                Client Agreement
ELWOOD STAFFING SERVICES, INC.                 Elwood Staffing Services, Inc
PO BOX 95810
SOUTH JORDAN                                   Yakima HMA, LLC d/b/a Yakima Regional     Elwood Staffing - HR Recruitment -
UT84095-0810                                   Medical & Cardiac Center                  Agreement signed -03-2015.pdf                Client Agreement
                                               Yakima HMA, LLC d/b/a Toppenish
                                               Community Hospital

                                               Yakima HMA, LLC d/b/a Yakima Regional
Emcare, Inc. d/b/a Envision Physician          Medical and Cardiac Center
Services, on behalf of Washington
Emergency Room Services, P.C.                  Emcare, Inc. d/b/a Envision Physician
7700 West Sunrise Blvd.                        Services, on behalf of Washington                                                   Emergency Department and Hospitalist
Plantation, FL 33322                           Emergency Room Services, P.C.             Envision - Demand Letter - 02-15-2019.pdf Services - Amendment




               19-01189-WLH11                    Doc 1019               Filed 02/05/20          Entered 02/05/20 15:21:55                        Pg 52 of 141
                                                                                         33
Notice Party                                Contract Parties                         Document Reference ID                      Contract Details
EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821


EMD Millipore Corporation                   Yakima Regional
25760 Network Place                                                                  EMD Millipore - water sys maintenance -
Chicago, IL 60673-1257                      EMD Millipore Corporation                Agreement signed - 05-2015.pdf             Service Agreement Renewal
EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821


EMD Millipore Corporation                   Yakima Regional
25760 Network Place                                                                  EMD Millipore - water sys maintenance -
Chicago, IL 60673-1257                      EMD Millipore Corporation                Agreement signed - 05-2015.pdf             Service Agreement Renewal
EMD Millipore Corporation                   Yakima Regional
290 Concord Road
Billerica, MA 01821                         EMD Millipore                            Millipore Service 2014 R-1723150 2.pdf     Service Agreement
EMD Millipore Corporation                   Yakima Regional
290 Concord Road                                                                     Millipore - Maintenance - Lab Water
Billerica, MA 01821                         EMD Millipore Corporation                System - 05-2014.pdf                       Service Agreement
EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821

EMD Millipore Corporation                   EMD Millipore Corporation
25760 Network Place                                                                  EMD Millipore - Lab filtration renewal -
Chicago, IL 60673-1257                      Yakima Regional                          Agreement signed - 05-2016.pdf             Watercare Pact service plan
EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821

EMD Millipore Corporation                   EMD Millipore Corporation
25760 Network Place                                                                  EMD Millipore - Lab filtration renewal -
Chicago, IL 60673-1257                      Yakima Regional                          Agreement signed - 05-2016.pdf             Service Agreement Renewal
EMD Millipore Corporation
290 Concord Road
Billerica, MA 01821

EMD Millipore Corporation                   Yakima Regional
25760 Network Place                                                                  EMD Millipore - water system maint -
Chicago, IL 60673-1257                      EMD Millipore Corporation                Agreement signed - 05-2017.pdf             Watercare Pact service plan

Emerald Care Nursing Home                   Yakima HMA, Inc. d/b/a Yakima Regional
209 North Ahtanum Avenue                    Medical and Heart Center
Wapato, WA 98951                                                                                                                ADDENDUM TO OUTSIDE SERVICES
Attn: Michale V. Hoon, Executive Director   Emerald Care a Nursing Facility          EmeraldCare.pdf                            AGREEMENT
ENV SERVICES, INC.                          YAKIMA REGIONAL
7925 SILVERTON AVE., SUITE 505
SAN DIEGO, CA 92126                         ENV SERVICES, INC.                       ENV Services - YR - 10-2012.pdf            ENV Services
                                            EPIC Management Group, Inc

                                            Yakima HMA, LLC d/b/a: Yakima Regional
EPIC Management Group, Inc                  Medical & Cardiac Center
PO Box 2531                                                                          EPIC mgmt group - consulting - Agreement
Montclair, CA 91763-2531                    Harriett Pitt, MS, RN                    signed - 11-2015.pdf                     Infection Preventionist Consulting
Eric Coble
President                                   eSource E.R. Inc
eSource ER Inc.
13653 Sunset Shines                         Yakima HMA LLC dba Yakima Regional
Cedar Springs, MI 49319                     Medical and Cardiac Center               eSource ER Inc - 11-2013.pdf               CANDIDATE RECRUITING AGREEMENT
e-Scan Data Systems, Inc.
Greg Pitzer                                 e-SCAN DATA SYSTEMS, INC.
Executive VP
1216 E. 6th St                              YAKIMA HMA, INC. d/b/a YAKIMA
Austin, TX 78702                            REGIONAL MEDICAL & CARDIAC                                                          BUSINESS ASSOCIATE AGREEMENT
Attn: Greq Pitzer                           CENTER                                   edata 9-2008.pdf                           HIPAA Agreement
eScan Data Systems, Inc.
Greg Pitzer
Executive VP
1216 E. 6th St
Austin TX 78702

eScan Data Systems, Inc.                    eScan Data Systems, Inc.
PO BOX 6457                                                                                                                     BUSINESS ASSOCIATE HIPAA
Austin TX 78762-6457                        Central Washington Medical Group         eScan Data Systems, Inc..pdf               Agreement




             19-01189-WLH11                   Doc 1019              Filed 02/05/20          Entered 02/05/20 15:21:55                      Pg 53 of 141
                                                                                     34
Notice Party                               Contract Parties                          Document Reference ID                        Contract Details
eScreen, Inc.
7500 W. 110th Suite 500
Overland Park, KS 66210-2328

eScreen, Inc.
PO Box 25902                               eScreen, Inc
Overland Park, KS 66225-5902
Attn: Contract Administrator               Central Washington Occupational Medicine e-Screen & Occ Med OSA 07-14.pdf              eScreen Clinic Services Agreement
eScreen, Inc.
7500 W. 110th Suite 500
Overland Park, KS 66210-2328

eScreen, Inc.
PO Box 25902                               eScreen, Inc.
Overland Park, KS 66225-5902                                                        eScreen - Occ Med Sales Agreement -
Attn: Contract Administrator               Central Washington Occupational Medicine Agreement - 06-2014.pdf                       eScreen Clinic Services Agreement
EV Media LLC                               EV Media LLC
P.O. BOX 311
LYNOEN, WA 98264                           YAKIMA REGIONAL CARDIAC CENTER            EV Media.pdf                                 ADVERTISING DISPLAY CONTRACT
EV3                                        Yakima Regional Medical Center
9600 54th Avenue North Plymouth                                                      EV3 Consignment Agreement - 07-2011          Amendment to Consignment Inventory List
55442-2111 Minnesota                       ev3 Endovascular Inc                      Amendment.pdf                                for The Everflex EV3 Stent
Executive Search Associates                Executive Search Associates
755 Maleta Lane                                                                                                                   SERVICE FEE AGREEMENT FOR
Suite 204                                  Yakima HMA LLC., dba Yakima Regional                                                   RECRUITMENT OF: Director Surgical
Castle Rock, CO 80108                      Medical and Cardiac Center                Executive Search Associates 1-2010.pdf       Services
FAST HEALTH                                FASTHEALTH CORPORATION
2330 University Boulevard
Suite 814                                  Yakima HMA, Inc. d.b.a. Yakima Regional                                                INTERACTIVE PROGRAMMING AND
Tuscaloosa, AL 35401                       Medical and Cardiac Center                FastHealth.pdf                               SPONSORSHIP LICENSE
Fastaff, LLC                               Astria Regional Medical Center
5700 S. Quebec Street, Suite 300                                                     1 Fastaff - Astria Regional Med Center
Greenwood Village, CO 80111                Fastaff, LLC                              20181001 w rates.pdf                         Travel Staffing Agreement
                                           SHC Medical Center-Yakima d/b/a Astria
Fastaff, LLC                               Regional Medical Center
5700 S. Quebec Street, Suite 300                                                     Fastaff - Travel Nursing Agreement - 10-
Greenwood Village, CO 80111                Fastaff, LLC                              2018.pdf                                     Travel Staffing Agreement
                                           FastHealth Corporation
FastHealth Corporation
2330 University Blvd., 8th Floor           Yakima HMA, LLC d/b/a Yakima Regional
Tuscaloosa, AL 35401                       Medical and Cardiac Center                FastHealth Cancel 5-2009.pdf                 Notice of Termination
                                           Yakima HMA, LLC d/b/a Yakima Regional
                                           Medical Center
Favorite Healthcare Staffing
7255 W. 98th TERRACE-BLDG. 5, SUITE MedAssets Workforce Solutions
150                                                                                  Favorite Healthcare Staffing Inc - 01-
OVERLAND PARK, KS 66212-2215        Favorite Healthcare Staffing                     2013.pdf                                     Health Care Staffing Services

Favorite Healthcare Staffing, Inc.
7255 W. 98th Terrace, Building 5, Suite
150                                        Yakima Regional Medical & Cardiac Center Favorite Healthcare Staffing, Supplemental
Overland Park, KS 66212                                                             Staffing Agreement with Yakima             SUPPLEMENTAL STAFFING
Attn: Contracts and Rates Administration   Favorite Healthcare Staffing, Inc        Regional.pdf                               AGREEMENT

Favorite Healthcare Staffing, Inc.
7255 W. 98th Terrace, Building 5, Suite    Favorite Healthcare Staffing, Inc.
150
Overland Park, KS 66212                    Yakima Regional Medical and Cardiac       Favorite Healthcare Staffing Inc - ACA
Attn: Contracts and Rates Administration   Center                                    surcharge notice - 04-2015.pdf               Notice of Affordable Care Act Surcharge

Favorite Healthcare Staffing, Inc.         Favorite Healthcare Staffing, Inc
7255 W. 98th Terrace, Building 5, Suite
150                                        Yakima Regional Medical Center
Overland Park, KS 66212                                                              Favorite Healthcare Staffing Inc - Traveller -
Attn: Contracts and Rates Administration   Micah Vaughn Nelson, Registered Nurse     M Nelson - 06-2013.pdf                         Staffing Services - Registered Nurse
                                           Favorite Healthcare Staffing, Inc.
Favorite Healthcare Staffing, Inc.
7255 W. 98th Terrace, Building 5, Suite    Yakima HMA, LLC d/b/a Yakima Regional
150                                        Medical and Cardiac Center
Overland Park, KS 66212                                                              Favorite Healthcare Staffing Inc - Traveller -
Attn: Contracts and Rates Administration   Travis Ray Baker, Registered Nurse        T Baker - 02-2013.pdf                          Staffing Services - Registered Nurse
Favorite Healthcare Staffing, Inc.
7255 W. 98th Terrace, Building 5, Suite
150                                        Favorite Healthcare Staffing, Inc.
Overland Park, KS 66212                                                             Favorite Healthcare Staffing - recruitment - EMPLOYMENT PLACEMENT SERVICES
Attn: Contracts and Rates Administration   Yakima Regional Medical & Cardiac Center Agreement signed - 09-2015.pdf               AGREEMENT
Favorite Healthcare Staffing, Inc.
7255 W. 98th Terrace, Building 5, Suite    Favorite Healthcare Staffing, Inc.
150                                                                                 Favorites - temp staffing - Agreement         SUPPLEMENTAL STAFFING
Overland Park, KS 66212                    Yakima Regional Medical & Cardiac Center signed - 04-2017.pdf                          AGREEMENT


             19-01189-WLH11                  Doc 1019             Filed 02/05/20           Entered 02/05/20 15:21:55                          Pg 54 of 141
                                                                                     35
Notice Party                                Contract Parties                           Document Reference ID                          Contract Details
Favorite Healthcare Staffing, Inc.
7255 W. 98th Terrace, Building 5, Suite
150                                         Favorite Healthcare Staffing, Inc.
Overland Park, KS 66212                                                              Favorite Healthcare Staffing - recruitment - EMPLOYMENT PLACEMENT SERVICES
Attn: Contracts and Rates Administration    Yakima Regional Medical & Cardiac Center Agreement signed - 09-2015.pdf               AGREEMENT
FGP International
Allison Boozer                              FGP International
Executive Healthcare Recruiter
15 Brendon Way                              Yakima HMA LLC dba Yakima Regional         FGP International - Controller & HR Dir
Greenville, SC 29615                        Medical and Cardiac Center                 Recruitment - 06-2013.pdf                      CANDIDATE RECRUMNG AGREEMENT
Fidelis Partners                            Fidelis Partners, LLC
1603 Lyndon B. Johnson Freeway
Suite 700                                   Yakima Regional Medical and Cardiac        Fidelis - physician recruitment - Agreement
Dallas, Texas 75234                         Center                                     signed - 06-2015.pdf                        PHYSICIAN SEARCH AGREEMENT
                                            Fidelis Partners, LLC
Fidelis Partners
27261 Las Ramblas, Suite 250 Mission        Yakima Regional Medical and Cardiac        Fidelis - physician recruitment - Agreement
Viejo, California 92691                     Center                                     signed - 06-2015.pdf                        PHYSICIAN SEARCH AGREEMENT
Find Great People
Allison Boozer                              Yakima HMA LLC d/b/a Yakima Regional
Executive Healthcare Consultant             Medical and Cardiac Center
15 Brendon Way, Suite 140
Greenville, SC 29615                        Find Great People                          Find Great People - 1-2013.pdf                 Candidate Recruiting Agreement
                                            YAKIMA HMA, LLC

                                            HEALTH MANAGEMENT ASSOCIATES,
FIRST AMERICAN COMMERCIAL                   INC.
BANCORP, INC.
645 N. Michigan Ave., Suite 800             FIRST AMERICAN COMMERCIAL                  First American Lease -Leica Scope 4-
Chicago, IL 60611                           BANCORP, INC.                              2009.pdf                                       Medical Equipment Lease
                                            YAKIMA HMA, LLC

                                            HEALTH MANAGEMENT ASSOCIATES,
FIRST AMERICAN COMMERCIAL                   INC.
BANCORP, INC.                                                                                                                         End of Lease Addendum - Master Lease -
645 N. MICHIGAN AVE., SUITE 800             FIRST AMERICAN COMMERCIAL                  First American Lease - Leica Scope - 08-       Oasys Healthcare V300 Digital OR Control
CHICAGO, IL 60611                           BANCORP, INC.                              2011.pdf                                       System
                                            Yakima HMA, Inc. d/b/a Yakima Regional
First National Bank of Omaha                Cafeteria
1620 Dodge St.                                                                                                                        Equipment and Services Agreement -
Omaha, NE                                   First National Bank of Omaha               Merchant Svcs.pdf                              Merchant Services
FLORIDA MEDICAL STAFFING, LLC               Yakima Regional Medical & Cardiac Center
8317 Gunn Highway                                                                      Florida Medical Staffing - traveler nurses -
Tampa, FL 33626                             FLORIDA MEDICAL STAFFING, LLC              05-2016_2.pdf                                  Staffing Services - Traveler Nurses

FLORIDA MEDICAL STAFFING, LLC               Yakima Regional Medical & Cardiac Center
8317 Gunn Highway                                                                      Florida Medical Staffing - traveler nurses -
Tampa, FL 33626.                            FLORIDA MEDICAL STAFFING, LLC              05-2016.pdf                                    Staffing Services - Traveler Nurses
Ford, Jennifer MD                           SHC Medical Center - Yakima d/b/a Astria
5104 Overbluff Drive                        Regional Medical Center
Yakima                                                                                 Ford Jennifer MD - Trauma Director - Fully
WA98901                                     Jennifer Ford, MD                          Signed - 07-11-2019.pdf                    Medical Director Agreement
Foundation for Health Care Quality          Yakima HMA, LLC dba Yakima Regional
Terry Rogers, CEO                           Medical and Cardiac Center
705 Second Avenue, Suite 703                                                                                                          Surgical Care and Outcomes Assessment
Seattle, WA 98104                           Foundation for Health Care Quality         SCOAP - Term Letter - 05-2015.pdf              Program
Foundation for Health Care Quality          Yakima HMA, LLC dba Yakima Regional
Terry Rogers, CEO                           Medical and Cardiac Center
705 Second Avenue, Suite 703                                                          Foundation for Healthcare Quality - SCOAP       Surgical Care and Outcomes Assessment
Seattle, WA 98104                           Foundation for Health Care Quality        - Term Letter - 05-2015.pdf                     Program Termination Notice
                                            FOUNDATION FOR HEALTH CARE
Foundation for Health Care Quality          QUALITY, for itself and on behalf of COAP                                                 CLINICAL OUTCOMES ASSESSMENT
Terry Rogers, CEO                           MANAGEMENT COMMITTEE                                                                      PROGRAM HEALTH CARE PROVIDER
705 Second Avenue, Suite 703                                                          Foundation for Health Care Quality - COAP       INFORMATION SHARING AGREEMENT --
Seattle, WA 98104                           Yakima Regional Medical & Cardiac Center - 01-2006.pdf                                    Amended January 2006
Foundation for Health Care Quality
Terry Rogers, CEO
705 Second Avenue, Suite 703
Seattle, WA 98104

LANE POWELL PC
1420 5th Ave, Suite 4100                    Foundation for Health Care Quality
Seattle, WA 98101 attn: Steven B. Winters                                                                                             FHCQ SCOAP HEALTH CARE
Foundation for Health Care Quality -        Yakima HMA, LLC, d/b/a Yakima Regional Surgical Care & Outcomes Assessment                PROVIDER INFORMATION SHARING
SCOAP                                       Medical and Cardiac Center             Program - SCOAP - 01-2012.pdf                      AGREEMENT
Francisca's Interpreting Service            Yakima HMA, Inc. d/b/a Yakima Regional
Attn: Francisca Espinoza                    Medical and Cardiac Center
1518 Suncrest Wy                                                                                                                      ADDENDUM TO INTERPRETING
Yakima, WA 98902                            Francisca's Interpreting Service           Franciscas Interpreting.pdf                    SERVICES AGREEMENT


             19-01189-WLH11                   Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                           Pg 55 of 141
                                                                                       36
Notice Party                        Contract Parties                       Document Reference ID                           Contract Details
Francisca's Interpreting Service    Yakima HMA Physician Management, LLC
Attn: Francisca Espinoza            d/b/a Central Washington Medical Group
1518 Suncrest Wy                                                                                                           OUTSIDE INTERPRETING SERVICES
Yakima, WA 98902                    Francisca's Interpreting Services, Inc.    FIS-Clinics.pdf                             AGREEMENT
Francisca's Interpreting Service    Yakima HMA Physician Management, LLC
Attn: Francisca Espinoza            d/b/a Central Washington Medical Group
1518 Suncrest Wy                                                                                                           OUTSIDE INTERPRETING SERVICES
Yakima, WA 98902                    Francisca's Interpreting Services, Inc.    FIS-Clinics-signed.pdf                      AGREEMENT
Francisca's Interpreting Service    Yakima HMA Physician Management, LLC
Attn: Francisca Espinoza            d/b/a Central Washington Medical Group
1518 Suncrest Wy
Yakima, WA 98902                    Francisca's Interpreting Services, Inc.    Franciscas Interpreting - 05-2013.pdf       Interpreting Services
                                    Yakima HMA Inc. d/b/a Yakima Regional
Francisca's Interpreting Service    Medical and Cardiac Center
Attn: Francisca Espinoza
1518 Suncrest Wy                    Francisca's Interpreting Services,
Yakima, WA 98902                    Francisca Espinoza                         Franciscas Interpreting 2005.pdf            Interpreting Services
Francisca's Interpreting Service    Francisca's Interpreting Service
Attn: Francisca Espinoza
1518 Suncrest Wy                    Yakima HMA, Inc. d/b/a Yakima Regional
Yakima, WA 98902                    Medical and Cardiac Center                 Franciscas Interpreting Add 2006.pdf        INTREPRETING SERVICES
Francisca's Interpreting Service    Francisco's Interpreting Service
Attn: Francisca Espinoza
1518 Suncrest Wy                    Yakima HMA, Inc. d/b/a Yakima Regional
Yakima, WA 98902                    Medical and Cardiac Center                 Franciscas Interpreting Add 2008.pdf        INTREPRETING SERVICES
Francisca's Interpreting Service
Attn: Francisca Espinoza            Yakima Regional Medical & Cardiac Center
1518 Suncrest Wy                                                               Francisca's Interpreting Service -
Yakima, WA 98902                    Francisca's Interpreting Service           Agreement SIGNED_2.pdf                      Interpreting Services
Francisca's Interpreting Service
Attn: Francisca Espinoza            Yakima Regional Medical & Cardiac Center
1518 Suncrest Wy                                                               Francisca's Interpreting Service -
Yakima, WA 98902                    Francisca's Interpreting Service           Agreement SIGNED.pdf                        INTERPRETING SERVICE AGREEMENT
Frank E. Maguire, M.D.              TriWest Healthcare Alliance Corporation
Chief Medical Officer
P.O. Box 42049                      Yakima HMA LLC d/b/a Yakima Regional       VA - Yakima Regional - Institution
Phoenix, AZ 85053                   Medical and Cardiac Center                 Agreement - 09-2014.pdf                     INSTITUTION AGREEMENT
                                    Yakima Regional Medical and Cardiac
Frank Fox, Ph.D., HealthTrends      Center
511 NW 162nd Street                                                            Healthtrends Consulting - Frank Fox - 02-   HEALTHTRENDS CONSULTING
Shoreline, WA, 98177                Frank Fox, Ph.D., HealthTrends             2011.pdf                                    AGREEMENT

Fred Meyer Stores, Inc
Ann: Kathy McIntyre, MS 04002-311   FRED MEYER STORES, INC.
PO Box 42121
Portland, OR 97242                  Yakima Regional Hospital               Fred Meyer Pharmacy 2008.pdf                    PHARMACY PROVIDER AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima Regional
                                    Medical & Cardiac Center

                                    FRONTIER NEUROSURGERY dba NOVA
                                    HEALTH, PLLC 1476 11216
FRONTIER NEUROSURGERY dba NOVA
HEALTH, PLLC 1476 11216         Dave Atteberrv, MD
111 S. 11TH AVENUE, SUITE 223                                                  Atteberry, David MD - On Call Agreement - CALL COVERAGE AGREEMENT
YAKIMA, WA 98902                Hoan Tran, MD                                  SIGNED.pdf                                STANDARD TERMS AND CONDITIONS
                                Yakima HMA Physician Management, LLC,
                                d/b/a Yakima Regional Medical & Cardiac
Frontier Neurosurgery, P.L.L.C. Center
915 Vintage Valley Parkway                                                     Vintage Valley & Nova Health Lease - 07-    Medical Office Building Lease
Zillah, Washington 98953        Frontier Neurosurgery, P.L.L.C.                14.pdf
Fu Associates, Ltd.
Suite 1400
2300 Clarendon Drive            Yakima Regional Medical and Cardiac            Yakima Regional - CAS recertification BAA
Arlington, VA 22201             Center Fu Associates, Ltd.                     for mandated reporting.pdf                BUSINESS ASSOCIATE AGREEMENT
Fu Associates, Ltd.
Suite 1400
2300 Clarendon Drive                Yakima Regional Medical and Cardiac        Yakima Regional - CAS recertification
Arlington, VA 22201                 Center Fu Associates, Ltd.                 BAA.pdf                                     BUSINESS ASSOCIATE AGREEMENT
Garden Village                      Yakima HMA, LLC d/b/a Yakima Regional
Doug Bault, Administrator           Medical and Cardiac Center
206 South 10th Avenue
Yakima, Washington 98902            Garden Village                             Garden Village - 03-2011.pdf                PATIENT TRANSFER AGREEMENT
Garden Village                      Yakima HMA, LLC d/b/a Yakima Regional
Doug Bault, Administrator           Medical and Cardiac Center
206 South 10th Avenue
Yakima. Washington 98902            Garden Village                             Garden Village - 03-2011.pdf                PATIENT TRANSFER AGREEMENT
Garden Village                      Yakima HMA, Inc. d/b/a Yakima Regional
Doug Bault, Administrator           Medical and Cardiac Center
206 South 10th Avenue                                                                                                      ADDENDUM TO OUTSIDE SERVICES
Yakima. Washington 98902            Garden Village                             Garden Village.pdf                          AGREEMENT
             19-01189-WLH11           Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 56 of 141
                                                                               37
Notice Party                         Contract Parties                            Document Reference ID                        Contract Details
Garden Village                       Yakima HMA, Inc. d/b/a Yakima Regional
Doug Bault, Administrator            Medical and Cardiac Center
206 South 10th Avenue                                                                                                         Emergency Preparedness Reciprocating
Yakima. Washington 98902             Garden Village                              Garden Village Transfer.pdf                  Agreement
Gastro Solutions
5080 Spectrum Drive                  Astria Regional Medical Center              Gastro Solutions - GI Physician
Suite 1000 East                                                                  Recruitment - Fully Signed - 06-19-
Addison. TX 75001                    Gastro Solutions                            2019.pdf                                     Gastroenterology Search Agreement
                                     Marcia Koren, GCP Compliance and
GCP Compliance Auditing              Clinical Development Services
Marcia Koren, RN, MN
360 Lynn Street                      Yakima HMA, Inc. d/b/a Yakima Regional
Seattle, WA 98109                    Medical and Cardiac Center                  Koren Marcia.pdf                             CONSULTING AGREEMENT
                                     Yakima HMA, Inc., d/b/a Yakima Regional
GE CAPITAL                           Medical & Cardiac Center
P.O. BOX 31001-0278
PASADENA                             General Electric Capital Corporation, a GE
CA91110-0278                         Healthcare business                        GE Healthcare Camera 3-08 - 3-11.pdf          GE Healthcare DST-XLI Nuclear System
GE CAPITAL                           General Electric Capital Corporation, GE
P.O. BOX 31001-0278                  Healthcare Financial Services
PASADENA                                                                        GE - Installation Completion Certifricate -   ACCEPTANCE CERTIFICATE RELATING
CA91110-0278                         Health Management Associates, Inc.         Nuclear Camera - 02-2014.pdf                  TO GE VENTRI NUCLEAR CAMERA
                                     Yakima Regional Medical Center

                                     Selah Clinic

                                     GE HEALTHCARE

                                     YAKIMA REGIONAL MEDICAL &
GE CAPITAL                           CARDIAC CENTER
P.O. BOX 31001-0278
PASADENA                             General Electric Company, by and through
CA91110-0278                         its GE Healthcare division               GE CER - Xray Digital Reader- 02-2015.pdf CAPITAL EXPENDITURE REQUEST-2015

GE CAPITAL                           YAKIMA REGIONAL MEDICAL AND
P.O. BOX 31001-0278                  CARDIAC CENTER
PASADENA                                                                         GE Healthcare-PACS-agreement executed -
CA91110-0278                         General Electric Company GE Healthcare      01-2015.pdf                             PACS Agreement - Change Order
                                     YAKIMA REGIONAL MEDICAL &
GE CAPITAL                           CARDIAC CENTER
P.O. BOX 31001-0278
PASADENA                             General Electric Company, a GE              GE Healthcare - Cardiology Echo System - CVIS Echo Reporting with one Echo Tools -
CA91110-0278                         Healthcare business                         08-2013.pdf                              Change Order
                                     HMA YAKIMA DBA YAKIMA REGIONAL
GE CAPITAL                           MED. CNTR
P.O. BOX 31001-0278
PASADENA                             General Electric Company, GE Healthcare
CA91110-0278                         Division                                GE Healthcare 06-09 - 06-14.pdf                  Support Summary

GE CAPITAL                           General Electric Company, GE Healthcare
P.O. BOX 31001-0278                  Division
PASADENA
CA91110-0278                         Yakima Regional Medical & Cardiac Center GE Healthcare 2.pdf                             Support Summary


GE CAPITAL                           Yakima Regional Medical & Cardiac Center
P.O. BOX 31001-0278
PASADENA                             General Electric Company, GE Healthcare GE Healthcare - MacLab Maintenance -
CA91110-0278                         Division                                Agreement v3 executed - 05-2015.pdf              MacLab Maintenance Agreement
                                     YAKIMA REGIONAL MEDICAL AND
                                     CARDIAC CENTER

                                     General Electric Company, GE Healthcare
                                     division, successor in interest to GE
                                     Medical Systems, and directly or through
GE CAPITAL                           GE Medical Systems Information
P.O. BOX 31001-0278                  Technologies, Inc., and/or GE Healthcare                                         Centricity Universal Viewer Zero Foot
PASADENA                             IITS USA Corp. (fka IDX Information      GE Healthcare-PACS-agreement executed - Print Viewer - Software, Implementation &
CA91110-0278                         Systems Corporation)                     01-2015.pdf                             Training (with Change Order)
GE Healthcare - Datex-Ohmeda, Inc.   GE Healthcare - Datex-Ohmeda, Inc.
PO Box 7550                                                                   GE Healthcare - RT Vent Maintenance -
Madison, WI 53707-7550               YAKIMA REG MED & CARDIAC CTR             Agreement - 10-2014.pdf                 Service Agreement - RT Vent Maintenance
GE Healthcare - General Counsel      ASTRIA REGIONAL MEDICAL CENTER
9900 Innovation Drive
Wauwatosa, WI 53226                  GE HEALTHCARE                               1-228205279643.pdf                           SERVICE QUOTATION
GE HEALTHCARE EQUIP FINANCE          GE Healthcare
PO BOX 641419
PITTSBURG                            HMA YAKIMA DBA YAKIMA REGIONAL
PA152641419                          MED. CNTR                                   GE Healthcare 6-09 - 6-14.pdf                ADDENDUM SERVICES AGREEMENT


            19-01189-WLH11             Doc 1019             Filed 02/05/20              Entered 02/05/20 15:21:55                        Pg 57 of 141
                                                                                 38
Notice Party                       Contract Parties                           Document Reference ID                    Contract Details
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare                            GE Healthcare - maintenance - Nuc Med
PITTSBURG                                                                   Imaging -Agreement executed - 02-          Service Contract Addendum - Nuc Med
PA152641419                        Yakima Regional Medical & Cardiac Center 2015.pdf                                   Imaging Maintenance
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare
PITTSBURG                                                                   GE Healthcare - Radiology - Agreement
PA152641419                        Yakima Regional Medical & Cardiac Center Addendum - 06-2014.pdf                     Radiology Agreement Addendum
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare
PITTSBURG                                                                   GE Healthcare - Radiology Renewal -
PA152641419                        Yakima Regional Medical & Cardiac Center Agreement signed - 05-2016.pdf             CHS Service Program - Radiology Renewal
GE HEALTHCARE EQUIP FINANCE        YAKIMA REGIONAL MEDICAL &
PO BOX 641419                      CARDIAC CENTER
PITTSBURG
PA152641419                        General Electric Company                   1-218793668872.pdf                       Service Agreement
                                   GE Healthcare

GE HEALTHCARE EQUIP FINANCE        Yakima HMA, LLC d/b/a Yakima Regional
PO BOX 641419                      Medical and Cardiac Center
PITTSBURG
PA152641419                        Yakima Regional                            GE Healthcare 5-07 - 7-12.pdf            Equipment Agreement
GE HEALTHCARE EQUIP FINANCE        Community Health Systems - Yakima
PO BOX 641419                      Regional Medical Center
PITTSBURG                                                                     GE Healthcare - imaging amendment -      GE Healthcare Service Contract
PA152641419                        GE Healthcare                              Agreement executed - 05-2015.pdf         Amendment
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare                            GE Healthcare - Imaging diagnostic
PITTSBURG                                                                   addendum 2 - Agreement signed - 06-
PA152641419                        Yakima Regional Medical & Cardiac Center 2015.pdf                                   Service Contract Addendum
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare                            GE Healthcare - Imaging diagnostic
PITTSBURG                                                                   addendum 3 - Agreement signed - 06-
PA152641419                        Yakima Regional Medical & Cardiac Center 2015.pdf                                   Service Contract Addendum
GE HEALTHCARE EQUIP FINANCE        GE Healthcare
PO BOX 641419
PITTSBURG                          YAKIMA REGIONAL MEDICAL &                  GE Healthcare - MacLab rm 3 maint -
PA152641419                        CARDIAC CENTER                             Agreement signed - 10-2016.pdf           Service Contract Addendum
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare                            GE Healthcare - maintenance - Nuc Med
PITTSBURG                                                                   Imaging -Agreement executed - 02-
PA152641419                        Yakima Regional Medical & Cardiac Center 2015.pdf                                   Service Contract Addendum
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      GE Healthcare
PITTSBURG                                                                   GE Healthcare - Radiology Renewal -
PA152641419                        Yakima Regional Medical & Cardiac Center Agreement signed - 05-2016.pdf             CHS Service Program
                                   GE Healthcare
GE HEALTHCARE EQUIP FINANCE                                                                                            Analysis of Operating Lease - Getinge
PO BOX 641419                      Health Management Associates, Inc.                                                  Sterilizers
PITTSBURG                                                                     GE Healthcare Getinge SCG Sterilizer
PA152641419                        Yakima                                     Lease - 8-2010.pdf                       Sterilizer Lease
                                   GE Healthcare
GE HEALTHCARE EQUIP FINANCE
PO BOX 641419                      Yakima Regional Medical & Cardiac Center
PITTSBURG                                                                     GE healthcare - Imaging addendum 4 -     CHS Service Program Service Contract
PA152641419                        General Electric Company                   Agreement signed - 01-2016.pdf           Addendum
GE HEALTHCARE FINANCIAL SERVIC
P.O. BOX 641419                    GE Healthcare
PITTSBURGH                                                                  GE healthcare - Imaging addendum 4 -       CHS Service Program Service Contract
PA15264-1419                       Yakima Regional Medical & Cardiac Center Agreement signed - 01-2016.pdf             Addendum - Imaging
                                   GE Capital Healthcare Financial Services

                                   YAKIMA REGIONAL MEDICAL
GE Healthcare Financial Services
20225 Watertower Blvd              GE HFS, LLC
Brookfield, WI, 53045                                                         GE Financial - Carrot Innova renewal -   EQUIPMENT LEASE RENEWAL
Attn: Patrick Tobiasz              Health Management Associates, Inc          Agreement signed - 06-2016.pdf           AMENDMENT




            19-01189-WLH11           Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 58 of 141
                                                                              39
Notice Party                       Contract Parties                          Document Reference ID                     Contract Details
GE Healthcare Financial Services
20225 Watertower Blvd.
Brookfield, WI 53045

GE Healthcare Financial Services
W-490
P.O. Box 414
Miwaukee, WI 53201
                                   Biosense Webster, Inc.
Biosense Webster, Inc.
3333 Diamond Canyon Road           St. Jude Medical, Inc.
Diamond Bar, CA 91765
                                   General Electric Capital Corporation
St. Jude Medical, Inc.                                                                                                Amendment to Master Lease Agreement
6300 Bee Cave Road                 Health Management Associates, Inc.                                                 Equipment Schedule to Master Lease
Bldg. Two, Suite 100                                                        Biosense Webster & St Jude - EP Lab - 06- Agreement (CER#876-00480) EBO
Austin,TX 78746                    Yakima Regional Medical & Cardiac Center 2012 - Supp Docs.pdf                      Addendum
GE Healthcare Financial Services
ATTENTION: Wendy Schweighardt
20225 Watertower Blvd.
Brookfield, WI 53045               GE Healthcare Financial Services
                                                                                                                       Financing Documents (Contract# 8735749-
GE Healthcare                      Health Management Associates, Inc                                                   001) EQUIPMENT SCHEDULE DATED AS
3000 North Grandview Blvd                                                   GE - EP Lab Innova IGS 520 - 06-2012 -     OF 06/18/2012 TO MASTER LEASE
Waukesha, WI 53188                 Yakima Regional Medical & Cardiac Center Supp Docs.pdf                              AGREEMENT DATED AS OF 01/10/2012
                                   GE Healthcare Financial Services
GE HealthCare Financial
Services                           General Electric Capital Corporation
20225 Watertower Blvd.
Brookfield, WI 53045               Yakima HMA, Inc., d/b/a Yakima Regional                                             EQUIPMENT LEASE RENEWAL
Attn: Jason Hoffmann               Medical & Cardiac Center                  GE Hawkeye 5-2008.pdf                     AMENDMENT
GE HEALTHCARE IITS USA CORP.       GE Healthcare
15724 COLLECTIONS CENTER DRIVE
CHICAGO                            Community Health Systems - Yakima         GE Healthcare - imaging amendment -       GE Healthcare Service Contract
IL60693 US                         Regional Medical Center                   Agreement executed - 05-2015.pdf          Amendment - Imaging
GE HEALTHCARE TECHNOLOGIES
ATTN: ACCT RECEIVABLE    5517
COLLECTIONS CTR DR                 GE Healthcare                            GE Healthcare - Imaging diagnostic
CHICAGO                                                                     addendum 2 - Agreement signed - 06-        Service Contract Addendum - Imaging
IL606930000                        Yakima Regional Medical & Cardiac Center 2015.pdf                                   Diagnostic
GE HEALTHCARE TECHNOLOGIES         Yakima Regional Medical Center Central
3200 NORTH GRANDVIEW BLVD          Stores
MAIL CODE WT-897
WAUSKESHA,WI 53188                 GE Healthcare                             1-215812324606.pdf                        SERVICE Agreement
GE HEALTHCARE TECHNOLOGIES         OEC Medical Systems, Inc. d/b/a GE
3200 NORTH GRANDVIEW BLVD          HealthCare
MAIL CODE WT-897                                                             GE Healthcare - C-Arm Surgery Service &   Surgery Service and Support Contract
WAUSKESHA,WI 53188                 YAKIMA REGIONAL MEDICAL CENTER            Support - 11-2010.pdf                     Comprehensive Protection Plan
GE HEALTHCARE TECHNOLOGIES
3200 NORTH GRANDVIEW BLVD
MAIL CODE WT-897
WAUSKESHA,WI 53188
                                   GE HEALTHCARE TECHNOLOGIES
GE Healthcare
General Counsel                    YAKIMA REGIONAL MEDICAL
9900 Innovation Dr.                                                          YAKIMA REGIONAL 1-2R409M5U
Wauwatosa, WI 53226                CENTER CENTRAL STORES                     RENEWAL 2017 COUNTERSIGNED.pdf            SERVICE AGREEMENT
GE Healthcare Technologies         YAKIMA REGIONAL MEDICAL CENTER
3200 North Grandview Blvd.
Mail Code WT -897                  OEC Medical Systems, Inc. d/b/a GE        GE Healthcare - C-Arm Service - 08-       Surgery Service and Support Contract
Wauskesha, WI 53188                HealthCare                                2010.pdf                                  Comprehensive Protection Plan
GE HEALTHCARE WI
P.O. BOX 96483                     GE Healthcare                            GE Healthcare - Imaging diagnostic
CHICAGO                                                                     addendum 3 - Agreement signed - 06-        Service Contract Addendum - Imaging
IL606930000                        Yakima Regional Medical & Cardiac Center 2015.pdf                                   Diagnostic
                                   YAKIMA REGIONAL MEDICAL &
GE Healthcare                      CARDIAC
General Counsel                                                             GE - Engstrom Carestations Maint
9900 Innovation Dr.                GE MEDICAL SYSTEMS INFORMATION Renewal 2- Agreement signed - 01-
Wauwatosa, WI 53226                TECHNOLOGIES, INC.                       2017.pdf                                   ENGSTROM CARESTATION
GE Healthcare
3200 N. Grandview Blvd.
Mail Code WT-897
Waukesha, WI 53188

Ian Brown
Product Sales Specialist           GE Healthcare
1920 218th Lane SE                                                          GE - eNTegra to Xeleris Upgrade Quote -
Sammamish, WA                      Yakima Regional Medical & Cardiac Center 09-2012.pdf                                Agreement



             19-01189-WLH11          Doc 1019               Filed 02/05/20         Entered 02/05/20 15:21:55                       Pg 59 of 141
                                                                             40
Notice Party                               Contract Parties                         Document Reference ID                    Contract Details
                                           GE Healthcare
GE Healthcare
9900 Innovation Dr                         Yakima Regional Medical and Cardiac      GE Quote - Cath Lab Expansion - Trade-In
Wauwatosa, WI 53226                        Center                                   Addendum - 02-2011.pdf                   Innova 3100 Addendum
GE Healthcare                              YAKIMA REGIONAL MEDICAL CENTER
Darren Bohmann                             CENTRAL STORES
PO BOX 641936                                                                       GE Healthcare - Anesthesia Machines      Anesthesia Machine Maintenance
Pittsburgh,PA 15264-1936                   GE Healthcare                            maint - Agreement signed - 10-2017.pdf   Agreement
                                           GE Healthcare

GE Healthcare                              YAKIMA REGIONAL MEDICAL &
General Counsel                            CARDIAC CENTER                           YAKIMA REGIONAL MEDICAL CARDIAC
9900 Innovation Dr.                                                                 CENTER - 3 Yr APIH 8-5 - Signed 10-11-
Wauwatosa, WI 53226                        General Electric Company                 2017.pdf                               GE Healthcare Service Agreement

GE Healthcare                              GE Healthcare                            GE Healthcare - MacLab Maintenance
P.O. Box 96483                                                                      upgrade - Agreement v3 executed - 05-
Chicago, IL 60693                          Yakima Regional Medical & Cardiac Center 2015.pdf                                 MacLab Maintenance Upgrade Agreement
GE Healthcare
PO Box 7550
Madison, WI 53707

DATEX-OHMEDA, INC                          YAKIMA REG MED & CARDIAC CTR
PO Box 641936                                                                       GE - Engstrom Carestations Lease
Pittsburgh, PA 15264-1936                  GE Healthcare                            Renewal - Agreement signed - 01-2016.pdf Service Agreement
                                           YAKIMA REGIONAL MEDICAL CENTER
GE Healthcare                              CENTRAL STORES
PO Box 7550                                                                         GE Healthcare - Anesthesia Machines
Madison, WI 53707-7550                     GE Healthcare                            Maintenance - 09-2014.pdf                Service Agreement


GE Healthcare                              GE Healthcare
Steve Bauer
9900 Innovation Drive                      YAKIMA REGIONAL MEDICAL &                GE - CVTU XR Vascular change order
Wauwatosa, WI 53226                        CARDIAC CENTER                           (CER, not ariba) - 10-2016_2.pdf         XR Vascular Order
GE Healthcare                              GE Healthcare
Steve Bauer
9900 Innovation Drive                      YAKIMA REGIONAL MEDICAL &                GE - CVTU XR Vascular change order
Wauwatosa, WI 53226                        CARDIAC CENTER                           (CER, not ariba) - 10-2016.pdf           XR Vascular Order
                                           Yakima HMA, LLC dlb/a Yakima Regional
GE HEALTHCARE                              Medical and Cardiac Center
Steven Bauer
Interventional Account Specialist          GE Healthcare
11218 Nw College Drive                                                              GE Cath Lab Equipment Lease - 06-
Portland, OR 97229                         Yakima Regional Medical & Cardiac Center 2012.pdf                                 Service Agreement
GE HFS, LLC                                GE Healthcare
500 First Avenue          Lockbox 641419
Pittsburgh                                 YAKIMA REGIONAL MEDICAL &                GE Healthcare - MacLab rm 3 maint -      Service Contract Addendum - MacLab rm 3
PA15219 US                                 CARDIAC CENTER                           Agreement signed - 10-2016.pdf           Maintenance
                                           YAKIMA REGIONAL MEDICAL &
GE Medical Systems Information             CARDIAC CENTER
Technologies                                                                        GE - Engstrom Carestations Maint
8200 West Tower Avenue                     GE MEDICAL SYSTEMS INFORMATION           Renewal 2- Agreement signed - 01-
Milwaukee, WI 53223                        TECHNOLOGIES, INC.                       2017.pdf                                 Service Agreement
                                           GE Healthcare

                                           YAKIMA REGIONAL MEDICAL &
GE Medical Systems Information             CARDIAC CENTER
Technologies
8200 West Tower Avenue                     GE MEDICAL SYSTEMS INFORMATION           GE Healthcare - MacLab Maintenance -
Milwaukee, WI 53223                        TECHNOLOGIES, INC.                       Agreement - 08-2014.pdf                  Service Agreement - MacLab Maintenance
                                           YAKIMA REGIONAL MEDICAL CENTER
GE Medical Systems Information
Technologies                               GE MEDICAL SYSTEMS INFORMATION
8200 West Tower Avenue                     TECHNOLOGIES, INC., a GE Healthcare      GE Healthcare - Imaging Service
Milwaukee, WI 53223                        business                                 Agreement - 05-2011.pdf                  GE HEALTHCARE SERVICE
GE MEDICAL SYSTEMS INFORMATION
TECHNOLOGIES, INC., a GE Healthcare        YAKIMA REGIONAL MEDICAL &
business                                   CARDIAC CENTER
GE Medical Systems Information
Technologies                               GE MEDICAL SYSTEMS INFORMATION
8200 West Tower Avenue                     TECHNOLOGIES, INC., a GE Healthcare      GE Healthcare - MacLab Maintenance -
Milwaukee, WI 53223                        business                                 Agreement - 08-2014.pdf                  Service Agreement - MacLab Maintenance
GE Medical Systems Information             GE Medical Systems Information
Technologies, Inc., a GE Healthcare        Technologies, GE Healthcare
business
9900 Innovation Drive                      YAKIMA REGIONAL MEDICAL &                GE - Quote 210579-1 - CASE - MOB
Wauwatosa, WI 53226                        CARDIAC CENTER                           Remodel - 11-2013.pdf                    Agreement - GENERIC ATO MODEL

               19-01189-WLH11                Doc 1019           Filed 02/05/20            Entered 02/05/20 15:21:55                     Pg 60 of 141
                                                                                    41
Notice Party                              Contract Parties                           Document Reference ID                      Contract Details


GE Precision Healthcare                   Astria Regional Medical Center             GE Healthcare - Preventative Maintenance -
3000 N Grandview Blvd                                                                Trophon in Radiology - Fully signed - 05-20- Preventative Maintenance - Trophon in
Waukesha, WI, 53188-1615                  GE Precision Healthcare LLC                2019.pdf                                     Radiology

                                          Yakima Regional Medical & Cardiac Center
GE Ultrasound OTR
9900 Innovation Dr                        GE Healthcare, HealthTrust Purchasing      GE Healthcare - Quote P8-C161598 v 10 -
Wauwatosa, WI 53226                       Group                                      11-2013.pdf                             GE Ultrasound OTR


GE Ultrasound OTR                         Yakima Regional Medical & Cardiac Center
9900 Innovation Drive                                                                GE Healthcare - Anesthesia Ultrasound -    GE Healthcare Equipment
Wauwatosa, WI 53226                       GE Healthcare                              09-2011.pdf                                Quotation Agreement

                                          Yakima HMA, Inc. d/b/a Yakima Regional
                                          Medical and Cardiac Center                                                            ADDENDUM TO OUTSIDE SERVICES
                                                                                                                                AGREEMENT for EDUCATION SERVICES
Gene Medeiros                             Gene Medeiros                              Medeiros 2007 Addendum.pdf                 for Gene Medeiros
                                          Yakima HMA, Inc. d/b/a Yakima Regional
                                          Medical and Cardiac Center

Gene Medeiros                             Gene Medeiros                              Medeiros Gene 2008.pdf                     OUTSIDE SERVICES AGREEMENT
                                          Yakima HMA, Inc. d/b/a Yakima Regional
                                          Medical and Cardiac Center

Gene Medeiros                             Gene Medeiros                              Medeiros Gene.pdf                          OUTSIDE SERVICES AGREEMENT

General Electric Capital Corporation      Yakima HMA, Inc., d/b/a Yakima Regional
c/o GE Healthcare Financial Services      Medical & Cardiac Center
20225 Waterlower Blvd                                                                                                           GE HEALTHCARE DST-X_L I NUCLEAR
Brookfield WI 53045                       General Electric Capital Corporation, GE                                              SYSTEM LEASE RENEWAL
attn: Jason Hoffmann                      Healthcare Financial Services              GE Healthcare Hawkeye 3-08 - 3-11.pdf      AMENDMENT
GENERAL ELECTRIC CAPITAL
CORPORATION
P.O. BOX 31001-0278                       GENERAL ELECTRIC CAPITAL
PASADENA                                  CORPORATION
CA91110-0278
                                          Health Management Associates, DBA
GE Healthcare Financial                   Yakima Regional Medical & Cardiac Center
Services
P.O. Box 641419                           GENERAL ELECTRIC HEALTHCARE                GE Bill of Sale SMV DST XL                 SMV DST XL INTEGRATED PURCHASE
Pittsburgh, PA 15264-1419                 FINANCIAL SERVICES                         INTEGRATED - 02-2010.pdf                   AGREEMENT

General Electric Company, GE Healthcare
division                                Yakima Regional Medical & Cardiac Center
3200 N. Grandview Blvd.
Mail Code WT-897                        General Electric Company GE Healthcare GE Healthcare - Nuc Med Cardiac Reading
Waukesha, WI 53188                      Division                                 Station - 08-2012.pdf                 Xeleris 3 - Functional Imaging Workstation

General Electric Company, GE Healthcare
Division                                Yakima Regional Medical & Cardiac Center
3200 N. Grandview Blvd.
Mail Code WT-897                        General Electric Company, GE Healthcare GE Healthcare - 2x5MP Mammo Monitors -
Waukesha, WI 53188                      Division                                 Quote - 04-2013.pdf                   QUOTATION
General Electric Company, GE Healthcare
11218 Nw College Drive
Portland, OR 97229
                                        Yakima Regional Medical Center
General Electric Company, GE Healthcare
9900 Innovation Dr, RP2124              General Electric Company, by and through GE Healthcare CVIS Apps Pkg - 05-21-           CVIS Apps Package - Equipment and
Wauwatosa, WI 53226                     its GE Healthcare division               2010.pdf                                       Services
General Electric Company, GE Healthcare
11218 Nw College Drive
Portland, OR 97229
                                        General Electric Company, by and through
General Electric Company, GE Healthcare its GE Healthcare division
9900 Innovation Dr, RP2124                                                       GE Healthcare - CVIS Cath Lab - 09-
Wauwatosa, WI 53226                     Yakima Regional Medical & Cardiac Center 2011.pdf                                       Equipment Agreement



General Electric Company, GE Healthcare
11218 Nw College Drive
Portland, OR 97229                      YAKIMA REGIONAL MEDICAL &
                                        CARDIAC CENTER
General Electric Company, GE Healthcare
9900 Innovation Dr, RP2124              General Electric Company, by and through GE Healthcare - CVIS Echo License Quote CVIS Echo Reporting with one Echo Tools -
Wauwatosa, WI 53226                     its GE Healthcare division               - 08-2013.pdf                           CHANGE ORDER

               19-01189-WLH11               Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                        Pg 61 of 141
                                                                                     42
Notice Party                            Contract Parties                         Document Reference ID                              Contract Details
General Electric Company, GE Healthcare
11218 Nw College Drive
Portland, OR 97229
                                        Yakima Regional Medical & Cardiac Center
General Electric Company, GE Healthcare
9900 Innovation Dr, RP2124              General Electric Company, by and through GE Healthcare - ET C02 Cath Lab
Wauwatosa, WI 53226                     its division GE Healthcare               Monitoring - 07-2012.pdf                           Equipment/Service Contract
General Electric Company, GE Healthcare
3200 N. Grandview Blvd.                      Yakima Regional Medical Center
Mail Code WT-897                                                                     GE Healthcare - Radiology Room Upgrade - Proteus 50kw Customer Loyalty Upgrade
Waukesha, WI 53188                           General Electric Company, GE Healthcare 09-2010.pdf                              50kW HF Generator System
General Electric Company, GE Healthcare      Yakima Regional Medical and Cardiac
9900 Innovation Dr                           Center                                                                           Cath Lab Expansion Agreement - Innova
RP2124                                                                               GE Quote - Cath Lab Expansion - 02-      310010 Plus with Omega V Motorized
Wauwatosa, WI 53226                          General Electric Company, GE Healthcare 2011.pdf                                 Table
General Electric Company, GE Healthcare
9900 Innovation Dr
RP2124
Wauwatosa, WI 53226

General Electric Company, GE Healthcare Yakima Regional Medical & Cardiac Center
11218 Nw College Drive                                                                                                              CA1000 Workstations - Equipment
Portland, OR 97229                      General Electric Company, GE Healthcare GE Healthcare - CA1000 - 09-23-2011.pdf             Agreement
General Electric Electric Company, GE
Healthcare division                          Astria Regional Medical Center
General Counsel
9900 Innovation Dr.                          General Electric Electric Company, GE        GE-Master Service Agreement -2018-05-
Wauwatosa, WI 53226                          Healthcare division                          25_Executed_Astria.pdf                    Master Service Agreement
General Manager
American Medical Response
902 Center St.
Tacoma, WA. 98409
                                             Yakima HMA Inc. d/b/a Yakima Regional
Legal Department                             Medical and Cardiac Center
American Medical Response, Inc.
6200 South Syracuse Way, Suite 200           American Medical Response Ambulance          American Medical Response -               MEDICAL TRANSPORTATION SERVICES
Greenwood Village, Colorado 80111            Service Inc.                                 Transportation Agreement.pdf              AGREEMENT
                                             Yakima HMA, LLC d/b/a Yakima Regional
Georgia-Pacific Consumer Products LP         Medical and Cardiac Center
133 Peachtree Street, NE                                                                  George Pacific Towel Dispensers - 12-
Atlanta, Georgia 30303                       Georgia-Pacific Consumer Products LP         2012.pdf                                  Enmotion Towel Dispensers

                                             Georgia-Pacific Consumer Products LP
Georgia-Pacific Consumer Products LP
133 Peachtree Street, NE                     Yakima MHA, d/b/a Yakima Regional            Georgia Pacific - Enmotion dispensers - 05-
Atlanta, Georgia 30303                       Medical & Cardiac Center                     2011.pdf                                    enMotion® towel dispensers

                                             General Electric Capital Corporation d/b/a
                                             GE Healthcare Financial Services
Getinge Castle Inc.
1777 E. Henrietta Rd.                        Health Management Associates, Inc
Rochester, NY 14623
                                             Yakima Regional Medical & Cardiac Center
General Electric Capital Corporation d/b/a
GE Healthcare Financial Services             SCG Capital Corporation
                                                                                          GE Healthcare Getinge SCG Sterilizer - 8- Getinge Sterilizer System - Equipment
SCG Capital Corporation                      Getinge Castle Inc                           2010.pdf                                  Lease Finance Commencement Letter
Getinge Castle Inc.
1777 E. Henrietta Rd.                        SCG Capital Corporation
Rochester, NY 14623
                                             Health Management Associates, Inc
SCG Capital Corporation
74 West Park Place                           Yakima Regional Medical & Cardiac Center
Stamford, CT 06901
                                             General Electric Capital Corporation
GE                                                                                        GE Healthcare Getinge SCG Sterilizer      EQUIPMENT LEASE - Getinge Sterilizer
Attn: Lori Sanvik                            Getinge Castle Inc.                          Equip Sched - 8-2010.pdf                  System
                                             Yakima Regional Medical and Cardiac
Getinge USA, Inc                             Center
1777 East Henrietta Rd.                                                                   Getinge - YR - OR Sterilizer Maintenance - Getinge Preventative Maintenance
Rochester, NY 14623                          Getinge USA, Inc                             11-2012.pdf                                Agreement—Renewal

                                             YAKIMA REGIONAL
Getinge USA, Inc
1777 East Henrietta Rd.                      Getinge USA, Inc 1777 East Henrietta Rd.     Getinge - YR - OR Sterilizer Maintenance - TOTAL CARE PREVENTIVE
Rochester, NY 14623                          Rochester, NY 14623                          11-2013.pdf                                MAINTENANCE PLAN
                                             Yakima Regional Medical and Cardiac
Getinge USA, Inc                             Center
1777 East Henrietta Rd.                                                                   Getinge - YR - OR Sterilizer Maintenance - Getinge Preventative Maintenance
Rochester, NY 14623                          Getinge USA, Inc                             Additional - 11-2012.pdf                   Agreement—Additional PMs
             19-01189-WLH11                    Doc 1019             Filed 02/05/20              Entered 02/05/20 15:21:55                       Pg 62 of 141
                                                                                          43
Notice Party                             Contract Parties                           Document Reference ID                      Contract Details

                                         YAKIMA REGIONAL MED & CARDIAC
Getinge USA, Inc.                        CENTER
1777 East Henrietta Rd                                                              Getinge - sterilizer maint renewal -
Rochester, New York 14623                Getinge USA, Inc.                          Agreement signed - 12-2017.pdf             Preventative & Unscheduled Maintenance
Getinge USA, Inc.                        YAKIMA REGIONAL
1777 East Henrietta Rd.                                                             Getinge - sterilizer - Agreement - 12-
Rochester, NY 14623                      Getinge Signature Services                 2014.pdf                                   Preventive Maintenance Plan
Getinge USA, Inc.                        YAKIMA REGIONAL
1777 East Henrietta Rd.                                                             Getinge - Sterilizer Renewal - Agreement
Rochester, NY 14623                      Getinge USA, Inc.                          signed - 12-2015.pdf                       Preventive Maintenance Plan
Getinge USA, Inc.                        Getinge Signature Services
1777 East Henrietta Road                                                            Getinge Prev Maint Surgical Services       TOTAL CARE PREVENTIVE
Rochester, NY 14623                      YAKIMA REGIONAL                            Sterilizers - 08-2012.pdf                  MAINTENANCE PLAN
GlaxoSmithKline
Grants/I ME Department, A355828          Yakima Regional Medical and Heart Center
Research Triangle Pork, North Carolina
27709                                    SmithKline Beecham Corporation d/b/a                                                  Cardiac Issues Congestive Heart Failure -
Attn.: Devon Hornberger                  GlaxoSmithKline                            Smith Kline.pdf                            Education Program

Global Healthcare Services
Tom Cavalli                              Global Healthcare Services
Senior Recruiter
21339 Drake Rd. Unit F                   Yakima HMA LLC dba Yakima Regional         Global Healthcare Services - Dir Ortho
Strongsville, OH 44149                   Medical and Cardiac Center                 Neuro - 01-2011.pdf                        Candidate Recruiting Agreement
Global Healthcare Services
Tom Cavalli                              Yakima HMA LLC dba Yakima Regional
Senior Recruiter                         Medical and Cardiac Center
21339 Drake Rd. Unit F                                                              Global Healthcare Services - OT - 06-
Strongsville, OH 44149                   Global Healthcare Services                 2011.pdf                                   CANDIDATE RECRUITING AGREEMENT
Global Healthcare Services
Tom Cavalli                              Global Healthcare Services
Senior Recruiter
21339 Drake Rd. Unit F                   Yakima Regional Medical Center and         Global Healthcare Services - Recruitment - EMPLOYMENT PLACEMENT SERVICES
Strongsville, OH 44149                   Cardiac Center                             Agreement - 07-2014.pdf                    AGREEMENT
Global Healthcare Services
Tom Cavalli                              Global Healthcare Services
Senior Recruiter
21339 Drake Rd. Unit F                   Yakima HMA LLC dba Yakima Regional         Global Healthcare Services - Sur Tech - 01-
Strongsville, OH 44149                   Medical and Cardiac Center                 2011.pdf                                    CANDIDATE RECRUITING AGREEMENT
Global HR Research                       Yakima Regional Medical Center
9530 Marketplace Road Suite 301                                                     Global HR Research LLC - E-verify - 07-
Fort Myers, FL 33912                     Global HR Research. LLC                    2013.pdf                                   E-VERIFY PROGRAM

GoldMark Human Capital Solutions         GoldMark Human Capital Solutions         Goldmark Human Capitol - Interim
8300 FM 1960 West, Suite 405                                                      Recruitment - Agreement signed - 08-
Houston, Texas 77070                     Yakima Regional Medical & Cardiac Center 2016.pdf                                     Interim Recruitment Agreement
GoldMark Human Capital Solutions, LLC
Mike Valetutto                           GoldMark Human Capital Solutions, LLC
Executive Partner
8300FM 1960 Rd. W Suite 450              Yakima Regional Medical and Cardiac        Goldmark Human Capitol - Recruitment -     EMPLOYMENT PLACEMENT SERVICES
Houston, TX 77070                        Center                                     Agreement signed - 01-2016.pdf             AGREEMENT
GoldMark Human Capital Solutions, LLC
Mike Valetutto                           GoldMark Human Capital Solutions, LLC
Executive Partner
8300FM 1960 Rd. W Suite 450              Yakima Regional Medical and Cardiac    Goldmark Human Capitol - Recruitment -         EMPLOYMENT PLACEMENT SERVICES
Houston, TX 77070                        Center                                 Agreement signed - 01-2016.pdf                 AGREEMENT
                                         Yakima HMA, LLC d/b/a: Yakima Regional
Gonzaga University                       Medical & Cardiac Center
502 E. Boone Ave                                                                Gonzaga - Student Affiliation ARNP -           NON EXCLUSIVE STUDENT
Spokane, WA 99258                        Gonzaga University                     Agreement signed -04-2016.pdf                  AFFILIATION AGREEMENT
                                         Yakima HMA, LLC d/b/a: Yakima Regional
Gonzaga University                       Medical & Cardiac Center
502 E. Boone Ave                                                                Gonzaga - Student Affiliation ARNP -           NON EXCLUSIVE STUDENT
Spokane, WA 99258                        Gonzaga University                     Agreement signed -04-2016.pdf                  AFFILIATION AGREEMENT
Gonzaga University                       Gonzaga University
502 E. Boone Ave.
Spokane, WA 99258-2616                   Yakima Regional Hospital                   Gonzaga University Nursing CE.pdf          AGENCY CONTRACT
                                         Yakima HMA, Inc. d/b/a Yakima Regional
Good Samaritan Health Care Center        Medical and Cardiac Center
702 North 16th Avenue                                                                                                          ADDENDUM TO OUTSIDE SERVICES
Yakima, WA. 98902                        Good Samaritan Health Care Center          Good Samaritan.pdf                         AGREEMENT

                                         Grandview HealthCare Center
Grandview HealthCare Center
912 Hillcrest Road                       Yakima HMA, LLC d/b/a Yakima Regional
Grandview, WA 98930                      Medical & Heart Center                     Grandview Healthcare.pdf                   TRANSFER AGREEMENT




               19-01189-WLH11              Doc 1019           Filed 02/05/20               Entered 02/05/20 15:21:55                      Pg 63 of 141
                                                                                    44
Notice Party                             Contract Parties                           Document Reference ID                      Contract Details
Greater Medical Center Group             Greater Medical Center Group
440 Prime Point
Peachtree City, GA 30269                 Yakima HMA, Inc. DBA Yakima Regional
Attn: Dr. Cecil Bennett, President       Medical and Cardiac Center                 Greater Medical Group.pdf                  Clinical Education Agreement

Greater Yakima Chamber of Commerce       Yakima Regional Medical & Cardiac Center
10 North 9th Street                                                                 Yakima Chamber of Commerce
Yakima WA 98901                          Greater Yakima Chamber of Commerce         Membership Renewal - 04-2013.pdf           Official Sponsor Agreement
Green River Community College            Green River Community College
12401 SE 320th Street: OE 5
Auburn, WA 98092                         Yakima HMA, d/b/a Yakima Regional
Attn: Mickie Hucke, PT                   Medical and Heart Center                   Green River Com Col CE.pdf                 CLINICAL EDUCATION AGREEMENT
                                         Yakima Regional Medical and Cardiac
Greig D. Presnell, RN                    Center
8807 West Chestnut
Yakima, WA 98908                         Greig Presnell                             Presnell Greig - PALS - 10-2010.pdf        OUTSIDE SERVICES AGREEMENT
                                         Yakima HMA.LLC, d/b/a Yakima Regional
Greig D. Presnell, RN                    Medical and Cardiac Center
8807 West Chestnut
Yakima, WA 98908                         Greig Presnell, RN. ACLS Instructor        Presnell Greig - ACLS - 7-2010.pdf         OUTSIDE SERVICES AGREEMENT
                                         Grieb Optimal Winecrafting LLC d/b/a
Grieb Optimal Winecrafting LLC d/b/a     TREVERI SPARKLING WINE CELLARS
TREVERI SPARKLING WINE CELLARS
71 GANGL RD.                             Yakima HMA Physician Management LLC        Grieb - Treveri Cellars - Holiday Event - 12-
WAPATO, WA 98951                         d/b/a Central Washington Medical Group     13-2012.pdf                                   Use of Winery and Surrounding Grounds
                                         Health Management Associates d/b/a
Griffin Compliance                       Central Washington Medical Group
1229 Florida Ave
Little Rock, AR 72207                    Griffin Compliance                         Griffin Compliance.pdf                     Post-Bill Review
                                         Greater Yakima Chamber of Commerce
GYCC,
P.O. Box 1490                             Yakima Regional Medical and Cardiac       Chamber of Commerce Directory - 11-        2012 Yakima Chamber of Commerce
Yakima, WA 98907                          Center                                    2011.pdf                                   Directory Ad Contract
                                          HARDENBERGH INTERIM STAFFING
Hardenbergh Interim Staffing Group        GROUP, a division of The Hardenbergh
A Division of The Hardenhergh Group, Inc. Group, LLC
Mary K. Hardenbergh, MAT, CPMSM                                                     Hardenbergh Interim Staffing - updated
42000 Six Mile Road, Suite 105            Yakima Regional Medical and Cardiac       Med Staff - Agreement signed - 11-
Northville, Michigan 48168                Center                                    2015.pdf                                   Interim Staffing Services Agreement
Hartwig, Rebecca
PO Box 1077                               Rebecca Hartwig
Chelan                                                                              Hartwig, Becki CRNA - Signed Offer
WA98816 US                                Astria Regional Medical Center            Letter.pdf                                 CRNA
                                          Harvest Management Sub LLC d/b/a
Harvest Management Sub, LLC               Holiday Retirement                                                                   LEASE OF SPACE
d/b/a Holiday Retirement
P.O. Box 14111                            Yakima HMA Home Health, LLC dba                                                      LEASE OF OFFICE AND / OR SPACE
Salem, OR 97309-5026                      Yakima Regional Home Health and           Orchard Park Lease - 04-2011.pdf           AGREEMENT
                                         Yakima Regional Medical and Cardiac
Health Marketing Solutions, Inc.         Center
PO Box 10861
Bainbridge Island, WA 98110              HEALTH MARKETING SOLUTIONS, INC            Health Marketing Solutions - 09-2012.pdf   2013 Heart-Healthy Booklets
                                         HEALTH MARKETING SOLUTIONS, INC.

HEALTH MARKETING SOLUTIONS, INC., YAKIMA HMA LLC DBA YAKIMA
175 Lovell Avenue SW               REGIONAL MEDICAL AND CARDIAC
Bainbridge Island, Washington      CENTER                                           Health Marketing Solutions - 03-2013.pdf   HEART PROGRAM AGREEMENT
                                   Yakima HMA, LLC d/b/a Yakima Regional
Healthcare Connections, Inc.       Medical and Cardiac Center                       Healthcare Connections -
2770 N. University Dr., Suite 2770                                                  Extension_to_Agreement signed - 01-        Employment Placement Services
Coral Springs, FL 33065            Healthcare Connections, Inc.                     2016.pdf                                   Agreement
                                   HEALTHCARE CONNECTIONS, INC

Healthcare Connections, Inc.             ASTRIA REGIONAL MEDICAL CENTER
2770 N. University Dr., Suite 2770                                                  HealthCare Connections - Lab Staffing      EXHIBIT “A” TO PROVIDER SERVICE
Coral Springs, FL 33065                  Patricia Strong                            Agreement - Fully Signed - 05-2019.pdf     AGREEMENT
                                         Yakima HMA, LLC d/b/a Yakima Regional
Healthcare Connections, Inc.             Medical and Cardiac Center
2770 N. University Dr., Suite 2770                                                  Healthcare Connections - renewal -         Employment Placement Services
Coral Springs, FL 33065                  Healthcare Connections                     Agreement to signed- 05-2016.pdf           Agreement
                                         Yakima HMA, LLC d/b/a Yakima Regional
Healthcare Connections, Inc.             Medical and Cardiac Center                 Healthcare Connections -
2770 N. University Dr., Suite 2770                                                  Extension_to_Agreement signed - 01-        Employment Placement Services
Coral Springs, FL 33065                  Healthcare Connections                     2016.pdf                                   Agreement

Healthcare Connections, Inc.             HealthCare Connections, Inc.
2770 N. University Dr., Suite 2770                                                Healthcare Connections - recruitment -       EMPLOYMENT PLACEMENT SERVICES
Coral Springs, FL 33065                  Yakima Regional Medical & Cardiac Center Agreement signed- 08-2015.pdf                AGREEMENT


             19-01189-WLH11                Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                        Pg 64 of 141
                                                                                    45
Notice Party                              Contract Parties                           Document Reference ID                      Contract Details
                                          Yakima Regional Medical and Cardiac
Healthcare Recruiting, Inc.               Center
953 4th Street, STE 101                                                              Health Care Recruiting - Physician         CONTINGENCY AGREEMENT -
Santa Monica, California 90403            Health Care Recruiting                     Recruiting - 07-2011.pdf                   Recruiting Agreement
                                          HealthCare Connections, Inc.
Healthcare Connections, Inc.
2770 N. University Dr., Suite 2770        SHC Medical Center - Yakima dba Astria     HealthCare Connections - Lab Staffing      PROVIDER SERVICE AGREEMENT -
Coral Springs, FL 33065                   Regional Medical Center                    Agreement - Fully Signed - 05-2019 - 2.pdf recruitment of laboratory professionals
HealthStream, Inc.
500 11th Avenue North                     Astria Regional Medical Center
Suite 1000                                                                           HealthStream - Contract & Order Form -     Order Form - Essentials of Critical Care
Nashville, TN 37203                       HealthStream, Inc.                         Fully Signed - 07-2019.pdf                 Orientation
HealthTronics Urology Services, LLC       HealthTronics Urology Services, LLC
9825 Spectrum Drive, Building 3
Austin, TX 78717                          Yakima HMA, LLC d/b/a Yakima Regional      Healthtronics- Holmium laser - Agreement   EQUIPMENT AND SERVICE RENTAL
Attn: Contracting Department              Medical and Cardiac Center                 signed - 10-2015.pdf                       AGREEMENT
HealthTronics Urology Services, LLC       HealthTronics Urology Services, LLC
9825 Spectrum Drive, Building 3
Austin, TX 78717                          Yakima HMA, LLC d/b/a Yakima Regional      Healthtronics- Holmium laser - Agreement   EQUIPMENT AND SERVICE RENTAL
Attn: Contracting Department              Medical and Cardiac Center                 signed - 10-2015.pdf                       AGREEMENT
HealthTronics Urology Services, LLC
By: Lithotripters, Inc., its management   Healthtronics Urology Services, LLC
agent
9825 Spectrum Dr, Bldg 3                  Yakima HMA, LLC d/b/a Yakima Regional      Healthtronics Urology Services LLC - 07-
Austin, TX 7871 7                         Medical and Cardiac Center                 2012 - Original Agreement.pdf              Healthtronics Holmium Laser Agreement
HealthTronics Urology Services, LLC
By: Lithotripters, Inc., its management   Healthtronics Urology Services, LLC
agent
9825 Spectrum Dr, Bldg 3                  Yakima HMA, LLC d/b/a Yakima Regional      Healthtronics Urology Services LLC - 07-   Healthtronics Holmium Laser Services
Austin, TX 7871 7                         Medical and Cardiac Center                 2012.pdf                                   Agreement
                                          Yakima HMA, LLC dba Yakima Regional
HealthTrust Purchasing Group, LP and      Medical and Cardiac Center
Stericycle, Inc.
28161 N. Keith Dr.                        HealthTrust Purchasing Group, LP and       Stericycle Medical Waste Disposal - YR -
Lake Forest, Illinois 60045               Stericycle, Inc.                           09-2013.pdf                                Stericycle Medical Waste Disposal
                                          Yakima Regional Medical and Cardiac
Healthy Advice Communications             Center
P.O. Box 193810                                                                      Patient Point - Patient Guide - Original
Little Rock, AR 72219                     Healthy Advice                             Agreement - 06-2014.pdf                    Publishing Agreement

                                          Yakima HHMA, LLC DBA Yakima Regional
Healthy Advice Communications             Medical and Cardiac Center           Healthy Advice Communications
P.O. Box 193810                                                                Advertising contract - approved 12-23-
Little Rock, AR 72219                     Healthy Advice Communications        09.pdf                                           ADVERTISING CONTRACT

Healthy Workforce Ergonomic Solutions     Yakima Regional Medical & Cardiac Center
DBA Eastside Vocational Services Inc.
6 S 2nd Street, Suite 706                 Healthy Workforce Ergonomic Solutions      Eastside Vocational Services Inc - 01-     Contract for Services with Healthy
Yakima, WA 98901                          DBA Eastside Vocational Services Inc.      2014.pdf                                   Workforce Ergonomic Solutions

HealthyAdvice                             Yakima Regional Medical & Cardiac Center
11408 Otter Creek South Road                                                         Healthy Advice - Guide Ad Agreement - 05-
Mabelvale, AR 72103                       HealthyAdvice Communications               2012.pdf                                  GUIDE ADVERTISING AGREEMENT

HealthyAdvice                             HealthyAdvice Communications
8233 Howe Industrial Pkwy                                                          Healthy Advice - Web Advertising - 04-
Canal Winchester, OH 43110                Yakima Regional Medical & Cardiac Center 2011.pdf                                     WEB ADVERTISING AGREEMENT
Hector Tarango, Owner                     Yakima HMA, Inc. d/b/a Yakima Regional
Coffee Bar                                Medical and Cardiac Center
PO Box 783
Yakima, 98907                             Hector Tarango, Coffee Bar                 Tarango Hector.pdf                         Tarango Hector Coffee Bar Agreement

                                          Health Management Associates, Inc

Heiman Hurley Charvat Peacock /           Heiman Hurley Charvat Peacock /
Architects, Inc                           Architects, Inc
120 N ORANGE AVENUE, ORLANDO                                                       HHCP - Specific Project Agreement - 10-      HMA/HHCP SPECIFIC PROJECT
FLORIDA 32801                             Yakima Regional Medical & Cardiac Center 2013.pdf                                     AGREEMENT

                                          Heknan Hurley Charvat
Heknan Hurley Charvat                     Peacock/Archltects, Inc
Peacock/Archltects, Inc.                                                                                                        HMA/HHCP SPECIFIC PROJECT
222 West Maitland Blvd.                   Health Management Associates, Inc. d/b/a HHCP HealthCare - Architects - 06-           AGREEMENT - ACU Renovation and
Maitland, Florida 32751                   Yakima Regional Medical & Cardiac Center 2011.pdf                                     Infrastructure Upgrade
                                          Yakima HMA, Inc. d/b/a Yakima Regional
Heritage Grove Center                     Medical and Cardiac Center
115 N 10th St                                                                                                                   ADDENDUM TO OUTSIDE SERVICES
Yakima, WA 98901                          Heritage Grove Center                      Heritage Grove.pdf                         AGREEMENT



               19-01189-WLH11               Doc 1019              Filed 02/05/20           Entered 02/05/20 15:21:55                        Pg 65 of 141
                                                                                     46
Notice Party                              Contract Parties                           Document Reference ID                       Contract Details




Heritage Professional Landscaping, Inc.   Yakima Regional
P.O. Box 7225
Kennewick, WA                             Heritage Professional Landscaping, Inc.    Heritage Landscaping - 06-2010.pdf          Irrigation and Landscape Maintenance

                                          SHO Medical Center- Yakima d/b/a Aetna
                                          Regional Medical Center f/k/a Yakima
Heritage University                       Regional Medical and Cardiac Center
3240 Fort Road                                                                       Heritage - MLS Lab Agreement - Extension EXTENSION TO NON EXCLUSIVE
Toppenish, WA 98948                       Heritage University                        signed - 07-2018.pdf                     STUDENT AFFILIATION AGREEMENT
                                          SHC — Yakima dba Astria Regional
Heritage University                       Medical Center
3240 Fort Road                                                                       Heritage - MLS Lab Agreement - Renewal      AFFILIATION AGREEMENT - CLINICAL
Toppenish, WA 98948                       Heritage University                        signed - 07-2018.pdf                        EXPERIENCE
                                          Yakima Regional Medical d/b/a: Yakima
Heritage University                       Regional Medical & Cardiac Center
3240 FORT Road                                                                       Heritage - MLS Lab Agreement - executed - NON EXCLUSIVE STUDENT
Toppenish, WA 98948                       HERITAGE UNIVERSITY                        05-2014.pdf                               AFFILIATION AGREEMENT
                                          Yakima Regional Medical d/b/a: Yakima
Heritage University                       Regional Medical & Cardiac Center
3240 FORT Road                                                                   Heritage - MLS Lab Student Affiliation          NON EXCLUSIVE STUDENT
Toppenish, WA 98948                       HERITAGE UNIVERSITY                    Agreement - executed - 05-2014.pdf              AFFILIATION AGREEMENT
                                          Yakima HMA, LLC d/b/a: Yakima Regional
Heritage University                       Medical & Cardiac Center
3240 FORT Road                                                                   Heritage Univ - Student Affiliation -           NON EXCLUSIVE STUDENT
Toppenish, WA 98948                       Heritage University                    Agreement signed - 12-2015.pdf                  AFFILIATION AGREEMENT

                                          Yakima HMA, LLC d/b/a: Yakima Regional
Heritage University                       Medical & Cardiac Center
3240 FORT Road                                                                       Heritage Univ - Student Affiliation -       NON EXCLUSIVE STUDENT
Toppenish, WA 98948                       HERITAGE UNIVERSITY                        Agreement signed - 12-2015.pdf              AFFILIATION AGREEMENT
                                          Heritage University Nursing Program
Heritage University
3240 FORT Road                            Yakima HMA LLC, d/b/a Yakima Regional      Heritage University - Nursing Program - 03-
Toppenish, WA 98948                       Medical and Cardiac Center                 2012.pdf                                    Affiliation Agreement

                                          Yakima HMA Physician Management,
                                          L.L.C.

                                          Heritage University

                                          Ahtanum Ridge Family Medicine

                                          Cardiac & Thoracic Institute of Central
                                          Washington

                                          Center Valley Vascular Center

                                          Central Washington Occupational Medicine

                                          Central Washington Orthopedic Surgeons

                                          Central Washington Pain Clinic Central

                                          Washington Rehabilitation Clinic Central

                                          Washington Surgical Associates

                                          Selah Clinic

                                          Summitview Family Medicine

                                          Toppenish Adult Medicine

Heritage University                       Vintage Valley Family Medicine
3240 FORT Road                                                                       Heritage University Agreement Sept
Toppenish, WA 98948                       Terrace Heights Family Physicians          2013.pdf                                    Clinical Education Agreement




               19-01189-WLH11               Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                        Pg 66 of 141
                                                                                     47
Notice Party                            Contract Parties                           Document Reference ID                        Contract Details




                                        Heritage University
Heritage University
3240 FORT Road                          Yakima HMA, L.L.C. d/b/a Yakima            Heritage University - Clinical Education PA
Toppenish, WA 98948                     Regional Medical and Cardiac Center        Program - 09-2013.pdf                       Clinical Education Agreement




Heritage University                     Heritage University Yakima Valley
3240 FORT Road                          Memorial Hospital
Toppenish, WA 98948
                                        Yakima Regional Medical and Cardiac                                                     Clinical Laboratory Science Program
Yakima Valley Memorial Hospital         Center                                     Heritage - ClinLabSciencProg.pdf             Transition and Support Agreement

                                        Yakima HMA, Inc. d/b/a Yakima Regional
Hillcrest Manor                         Medical and Cardiac Center
721 Otis Avenue                                                                                                                 ADDENDUM TO OUTSIDE SERVICES
Sunnyside, WA 98944                     Hillcrest Manor                            Hillcrest Manor.pdf                          AGREEMENT
                                        Hill-Rom Company, Inc
Hill-Rom
1069 State Road 46 East                 Yakima HMA LLC d/b/a Yakima Regional                                                    The MetaNeb® 4.0 System Evaluation
Batesville, IN 47006                    Medical Cardiac Center                     Hill Rom MetaNeb Eval - 07-2013.pdf          Agreement
                                        Hill-Rom                                                                                Exhibit A
Hill-Rom
1069 State Road 46 East                 Yakima HMA LLC d/b/a Yakima Regional       Hill Rom Vest Airway Clearance System -      The Vest® Airway Clearance System
Batesville, IN 47006                    Medical Cardiac Center                     03-2012 - Exhibit A.pdf                      Model 205 Evaluation Agreement
                                        Hill-Rom
Hill-Rom
1069 State Road 46 East                 Yakima HMA LLC d/b/a Yakima Regional       Hill Rom Vest Airway Clearance System -      The Vest® Airway Clearance System
Batesville, IN 47006                    Medical Cardiac Center                     03-2012.pdf                                  Model 205 Evaluation Agreement
Hill-Rom
1069 State Road 46 East
Batesville, IN 47006                    Hill-Rom

J D Management Inc.                     Astria Yakima Regional Medical Center
1283 College Park Drive                                                            Hill Rom - Debt Collection Letter - 04-      Letter Invoice for court costs and attorney
Dover, DE 19904                         J D Management Inc                         2019.pdf                                     fees
Hilton Garden Inn - Yakima              Astria Regional Medical Center
Jessica Viveros
Area Director of Sales                  Oxford Suites
401 E Yakima Ave                                                                   Hilton Garden Inn - 2019 Rate Agreement -
Yakima, WA 98901                        Hilton Garden Inn - Yakima                 Fully Signed - 01-31-2019.pdf             Rate and Service Agreement
HIM Resource Group
Mari Miller, Managing Principle         HIM Resources Group
2 Creekstone Ct,                                                                   HIM Resources Group - Recruitment -          EMPLOYMENT PLACEMENT SERVICES
Greensboro, NC 27407                    Yakima Regional Medical Center             Agreement signed - 11-2015.pdf               AGREEMENT
HM MedPro Solutions, LLC
Donnell Hord, Chief financial Officer   HM MedPro Solutions, LLC
1398 W. Indianapolis Ave, Suite 105                                                                                             FIRST EXTENSION OF ACCOUNTS
Fresno, California                      Physician Practice Management, Inc. d/b/a HM MedPro Solutions - CWMG - AR - 01-         RECEIVABLE MANAGEMENT
USA 93705                               Central Washington Medical Group          2011.pdf                                      AGREEMENT
Hoist Fitness Systems/Valley Cycling    REGIONAL CARDIAC REHAB
1802 W Nob Hill Blvd                                                              Valley cycling - cardiac rehab bike maint -   Vendor Order
Yakima, WA 98902                        Hoist Fitness Systems, Valley Cycling     Agreement signed - 09-2016.pdf
                                        Hollie Crawford
Hollie Crawford
7806 Roza Hill Drive                    Yakima Regional Medical and Cardiac
Yakima, Washington 98901                Center                                     Crawford, Hollie CRNA.pdf                    Full Time Position of CRNA
                                        Hologic (MA), LLC
Hologic (MA), LLC
250 Campus Drive                        Yakima Regional Medical and Cardiac        Hologic - Novasure consignment -             Disposables Agreement for Health Trust
Marlborough, MA 01752                   Center                                     Agreement signed - 08-2016.pdf               Members
HOLOGIC, Inc.                           Yakima Reg. Med. & Cardiac Center
35 Crosby Drive                                                                    Hologic-mammography maintenance -
Bedford, MA 01730                       HOLOGIC, Inc                               agreement signed - 01-2015.pdf               MAINTENANCE AGREEMENT
                                        Yakima HMA, LLC d/b/a Yakima Regional
Hologic, Inc.                           Medical and Cardiac Center
35 Crosby Drive
Bedford, MA 01730                       HOLOGIC                                    Hologic Title Transfer - 03-2013.pdf         TITLE TRANSFER of GE Diamond
                                        Hologic, Inc
Hologic, Inc.
36 Apple Ridge Road                     YAKIMA REGIONAL MEDICAL &                  Hologic Laser Imager Substitution - 07-      LASER IMAGER SUBSTITUTION
Danbury, CT 03810 USA                   CARDIAC CENTER                             2013.pdf                                     NOTIFICATION


               19-01189-WLH11             Doc 1019              Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 67 of 141
                                                                                   48
Notice Party                                  Contract Parties                              Document Reference ID                       Contract Details
HOLOGIC®                                      HOLOGIC
35 Crosby Drive                                                                             Hologic-mammography maintenance -           MAINTENANCE AGREEMENT- CHS
Bedford, MA 01730                             Yakima Reg. Med. & Cardiac Center             agreement signed - 01-2015.pdf              Service Agreement
HOSEY/REESE
8903 GROVE AVE                                Reese Hosey. PA-C                                                                         Letter Offer of Employment for Physician
YAKIMA                                                                                                                                  Assistant at Cardiovascular and Thoracic
WA989080000                                   Yakima Regional Medical & Cardiac Center Hosey, Reese PA-C.pdf                            Unit
                                              HOSPITAL RESOURCES MANAGEMENT,
                                              LLC
HOSPITAL RESOURCES MANAGEMENT,
LLC                             YAKIMA HMA, LLC d/b/a: YAKIMA
17440 DALLAS PARKWAY, SUITE 204 REGIONAL MEDICAL AND CARDIAC                                Hospital Resources Management - 10-         INDEPENDENT CONTRACTOR
DALLAS, TX 75287                CENTER                                                      2014.pdf                                    AGREEMENT (Non-Physician)

Howmedica Osteonics Corp., Stryker, as        Howmedica Osteonics Corp., Stryker,
representative of Osiris Therapeutics, Inc.   representative of Osiris Therapeutics, Inc.   Howmedica Osteonics (Styker) - Allograft
2 Pearl Ct., Allendale                                                                      consignment - Agreement signed - 07-
New Jersey 07401                              Yakima Regional Medical Center                2015.pdf                                    CONSIGNMENT AGREEMENT
Howmedica Osteonics. Corp
2 Pearl Ct.
Allendale, New Jersey 07401                   Howmedica Osteonics. Corp

Osiris Therapeutics, Inc.                     Osiris Therapeutics, inc.                     Howmedica Osteonics (Styker) - Allograft
7015 Albert Einstein Drive                                                                  consignment - Agreement signed - 07-
Columbia, Maryland, 21046                     Yakima Regional Medical Center                2015.pdf                                    CONSIGNMENT AGREEMENT
HW HealthFinders Inc
Robert J. Whren
Managing Partner                              Health Management Associates, Inc.
4450 Titleist Drive Suite 200                                                      HW Healthfinders - Pharmacist - 10-30-
Fernandina Beach FL 32034                     Yakima Regional Medical Center       2012.pdf                                             CANDIDATE RECRUITING AGREEMENT
                                              Yakima HMA Physician Management, LLC
                                              d/b/a Yakima Regional Medical and
Ian Stoddard                                  Cardiac Center                                                                            CERTIFIED REGISTERED NURSE
15648 Marcello Circle                                                              Stoddard, Ian CRNA - Employment                      ANESTHETIST EMPLOYMENT
Naples, FL 34110                              Ian Stoddard                         Agreement - SIGNED.pdf                               AGREEMENT
Idaho State University                        Yakima HMA, LLC dba Yakima Regional
General Counsel                               Medical and Cardiac Center
921 S 8th Ave, Stop 8410                                                           Idaho State University - MSS Clinical Ed -
Pocatello, ID 83209-8410                      Idaho State University               11-2013.pdf                                          Clinical Education Agreement
Idaho State University
General Counsel                               Astria Sunnyside Hospital
921 S. 8th Avenue, Stop 8410
Pocatello, ID 83209-8410                      Idaho State University                        AA ISU Nursing.pdf                          STUDENT AFFILIATION AGREEMENT
Idaho State University
General Counsel                               Idaho State University
Campus Box 8410
Pocatello, ID 8329                            Yakima HMA, d/b/a Yakima Regional
Attn: Sandi Rich                              Medical                                       Idaho State University - PT Clinic Ed.pdf   CLINICAL EDUCATION AGREEMENT
                                              Yakima Regional Medical and Cardiac
IDENTITY OUTDOORS, LLC                        Center
9875 Bittner Road                                                                                                                       Digital Billboard - Commercial Advertising
Yakima, WA 98901                              Identity Outdoor, LLC                         Identity Outdoor - 12-2013.pdf              Lease

                                              YAKIMA HMA LLC dba YAKIMA
InCyte Pathology Professional, P.S. &         REGIONAL MEDICAL AND CARDIAC
InCyte Pathology, Inc.                        CENTER
Attention: Chief Executive Officer                                                                                                      PATHOLOGY SERVICES & CLINICAL
PO Box 3405                                   INCYTE PATHOLOGY PROFESSIONAL, InCyte Pathology - lab services renewal -                  LABORATORY MEDICAL
Spokane, WA 99220-3405                        P.S. INCYTE PATHOLOGY, INC.            Agreement signed - 02-2017.pdf                     DIRECTORSHIP AGREEMENT
                                              Yakima HMA, LLC d/b/a: Yakima Regional
Independence University                       Medical & Cardiac Center
4021 S. 700 East, Suite 400                                                          Independence Univ - Student Affil -                NON EXCLUSIVE STUDENT
Salt Lake City, UT 84107                      Independence University                Agreement signed -05-2016.pdf                      AFFILIATION AGREEMENT
                                              Yakima HMA, LLC d/b/a: Yakima Regional
Independence University                       Medical & Cardiac Center
4021 S. 700 East, Suite 400                                                          Independence Univ - Student Affil -                NON EXCLUSIVE STUDENT
Salt Lake City, UT 84107                      Independence University                Agreement signed -05-2016.pdf                      AFFILIATION AGREEMENT
Ingenious Med, Inc.                           Ingenious Med, Inc.
50 Glenlake Pkwy, Suite 430                                                                                                             IM PRACTICE MANAGER LICENSE
Atlanta, GA 30328                             Yakima Regional Medical Center                Ingenious Med.pdf                           AGREEMENT
Ingersoll Rand Seattle Customer Center        Yakima Regional Hospital
3500 W. Valley Hwy.                                                                                                                     SCHEDULED AIRCARE PREVENTATIVE
Auburn, WA 98001                              Ingersoll Rand Seattle Customer Center        Ingersoll-Rand.pdf                          MAINTENANCE AGREEMENT
                                              INHS/Health Training
INHS/Health Training
601 West First Avenue                         Yakima Regional Medical and Cardiac
Spokane, WA 99201                             Center                                        INHS Health Training 2014.pdf               Training Sites Letter of Agreement




             19-01189-WLH11                     Doc 1019               Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 68 of 141
                                                                                            49
Notice Party                              Contract Parties                              Document Reference ID                      Contract Details

INNOVAGING Formerly known as Senior
Living Strategies,
A DIVISION OF LAWTON PRINTING, INC.       INNOVAGING Formerly known as Senior
4111 E. MISSION AVE SPOKANE WA            Living Strategies, A DIVISION OF
99202                                     LAWTON PRINTING, INC
PO BOX 284
SPOKANE WA 99210                          Yakima Regional                               Innovaging - 08-2011.pdf                   ADVERTISING AGREEMENT

InnovAGING
A DIVISION Of LAWTON PRINTING, INC.       Innovaging by LAWTON
4111 E. MISSION AVENUE
SPOKANE, WA 99202                         Yakima Regional Medical & Cardiac Center Lawton Printing Inc - 04-2013.pdf               ADVERTISING AGREEMENT
InQuicker, LLC                            Yakima Regional Medical Center
P.O. Box 40347
Nashville, TN 37204                       InQuicker, LLC                                InQuicker - 04-2013.pdf                    SAAS SUBSCRIPTION AGREEMENT
InQuicker, LLC                            InQuicker, LLC
P.O. Box 40347                                                                          Inquicker - Amendment YRMCC -              FIRST AMENDMENT TO SUBSCRIPTION
Nashville, TN 37204                       Yakima Regional Medical Center                Agreement signed - 02-2016.pdf             SCHEDULE
                                          Integra LifeSciences Corporation (d/b/a
Integra LifeSciences Corporation (d/b/a   Integra NeuroSciences)
Integra NeuroSciences)
311 Enterprise Drive                      Yakima HMA, LLC d/b/a: Yakima Regional
Plainsboro, New Jersey 08536              Medical & Cardiac Center               Integra Neurosciences - 1-11-10.pdf               Integra NeuroSciences Service Agreement
Integra Telecom                           YAKIMA REGIONAL HOSPITAL
20829 72nd Ave S, Ste 300                                                        Integra Telecom - CWMG phones -                   INTEGRA MASTER SERVICE
Kent, WA 98032                            Integra Telecom Holdings, Inc.         Agreement signed - 07-2016.pdf                    AGREEMENT
                                          YAKIMA REGIONAL HOSPITAL

Integra Telecom                           Integra Telecom, Inc., by and through it
700 SW 39th St. Suite #200                subsidiaries, including Electric Lightwave,                                              INTEGRA TELECOM MASTER SERVICE
Renton, WA 98057                          LLC and Eschelon Telecom, Inc.                Integra Telecome - 07-2011.pdf             AGREEMENT
Integra                                   YAKIMA REGIONAL HOSPITAL
201 W North River Dr                                                                    Integra Fire & Safety - Schultz - 05-      INTEGRA MASTER SERVICE
Spokane, WA 99201                         Integra Telecom Holdings, Inc.                2013.pdf                                   AGREEMENT


                                          Yakima Regional Medical and Cardiac
Integrated Healthcare Solutions           Center
18011 Mitchell South Suite A                                                         Integrated Healthcare Solutions - CVOR        AGREEMENT FOR TRAVELER AND
Irvine, CA 92614                          Integrated Healthcare Solutions Broadlane, Tech - 03-2011.pdf                            LOCAL LONG TERM STAFF
                                          Yakima Regional Medical and Cardiac
                                          Center
Integrated Healthcare Solutions
18011 Mitchell South Suite A              Integrated Healthcare Solutions Broadlane, Integrated Healthcare Solutions - CVOR        AGREEMENT FOR TRAVELER AND
Irvine, CA 92614                          Inc.                                       Tech - 05-2011.pdf                            LOCAL LONG TERM STAFF
                                          Yakima Regional Medical Center

                                          Broadlane, Inc

Integrated Medical Systems, Inc.          Ellen Davidson
12600 Holiday Drive                                                                     Broadlane - Integrated Medical Systems -   AGREEMENT FOR TRAVELER AND
Alsip, Illinois 60803                     Integrated Medical Systems                    09-2012.pdf                                LOCAL LONG TERM STAFF
Integrated Medical Systems, Inc.
12600 Holiday Drive
Alsip, Illinois 60803                     Yakima Regional Medical Center

Broadlane, Inc.                           Integrated Medical Systems
3820 State St.                                                                          Integrated Medical Systems - R Kerkel - 02- AGREEMENT FOR TRAVELER AND
Santa Barbara, CA 93105                   Broadlane, Inc.                               2013.pdf                                    LOCAL LONG TERM STAFF
Integrated Medical Systems, Inc.
12600 Holiday Drive
Alsip, Illinois 60803                     Integrated Medical Systems

Broadlane, Inc.                           Yakima Realonal Medical Center
3820 State St.                                                                          Integrated Medical Systems - R Kerkel - 10- AGREEMENT FOR TRAVELER AND
Santa Barbara, CA 93105                   Broadlane, Inc                                2012.pdf                                    LOCAL LONG TERM STAFF
Integrated Medical Systems, Inc.
12600 Holiday Drive
Alsip, Illinois 60803
                                          Broadlane, Inc. lntegrated Medical Systems
Broadlane, Inc.
3820 State St.                            Yakima HMA d/b/a Yakima Regional              Integrated Medical Systems - L Enos - 2-   AGREEMENT FOR TRAVELER AND
Santa Barbara, CA 93105                   Medical and Cardiac Center                    2013.pdf                                   LOCAL LONG TERM STAFF




               19-01189-WLH11               Doc 1019             Filed 02/05/20               Entered 02/05/20 15:21:55                       Pg 69 of 141
                                                                                        50
Notice Party                               Contract Parties                            Document Reference ID                       Contract Details
Integrated Medical Systems, Inc.
12600 Holiday Drive
Alsip, Illinois 60803                      Yakima Regional Medical Center

Broadlane, Inc.                            Integrated Medical Systems
3820 State St.                                                                         Integrated Medical Systems - L Evans - 10- AGREEMENT FOR TRAVELER AND
Santa Barbara, CA 93105                    Broadlane, Inc.                             2012.pdf                                   LOCAL LONG TERM STAFF
Integrity Career Group                     Integrity Career Group
c/o Rachel Skilling, W.,
120 Masters Way                            Yakima HMA Inc., dba Yakima Regional                                                    SERVICE FEE AGREEMENT FOR
Athens, GA, 30607, USA                     Medical and Cardiac Center                  Integrity Career Group CNO 10-2008.pdf      RECRUITMENT OF: Chief Nursing Officer
Integrity Career Group                     Integrity Career Group
c/o Rachel Skilling, W.,                                                                                                           SERVICE FEE AGREEMENT FOR
120 Masters Way                            Yakima HMA Inc., dba Yakima Regional                                                    RECRUITMENT OF: Human Resources
Athens, GA, 30607, USA                     Medical and Cardiac Center                  Integrity Career Group HR Dir 2008.pdf      Director
Integrity Career Group
c/o Rachel Skilling, W.,                   Integrity Career Group, Inc
120 Masters Way
Athens, GA, 30607, USA                     Yakima Regional Medical and Heart Center Integrity Career Group.pdf                     SERVICE FEE AGREEMENT
Integrity Career Group                     Integrity Career Group, Inc.
c/o Rachel Skilling, W.,
120 Masters Way                            Yakima HMA Inc., dba Yakima Regional                                                    SERVICE FEE AGREEMENT FOR RECRL
Athens, GA, 30607, USA                     Medical and Cardiac Center                  Integrity Career Group OR 3-2009.pdf        1TMENT OF: Director of Surgical Services
                                           Integrity Career Group
Integrity Group                                                                                                                    SERVICE FEE AGREEMENT FOR
47 East South Street, Suite 201            Yakima HBMA Inc- dba Yakima Regional                                                    RECRUITMENT OF: Director of Advance
Frederick, Maryland 21701                  Medical and Cardiac Center                  Integrity Career Group ACU 10-2008.pdf      Care Unit
Integrity Recruiters
Bobbie Stifle
5348 Vegas Drive #1073                     Integrity Recruiters, Inc Yakima Regional   Integrity - HR Recruiter - Agreement        EMPLOYMENT PLACEMENT SERVICES
Las Vegas, NV 89108-2347                   Medical and Cardiac Center                  executed - 12-2014.pdf                      AGREEMENT
Integrity Recruiters
Bobbie Stifle                              Integrity Recruiters
President/Owner
5348 Vegas Drive, #1073                    Yakima HMA, LLC dba Yakima Regional         Integrity Recruiters - Agreement signed -   EMPLOYMENT PLACEMENT SERVICES
Las Vegas, NV 89108                        Medical and Cardiac Center                  01-2016.pdf                                 AGREEMENT
Integrity Recruiters
Bobbie Stifle                              Integrity Recruiters
President/Owner
5348 Vegas Drive, #1073                    Yakima IIMA, LLC dba Yakima Regional        Integrity Recruiters - Agreement signed -   EMPLOYMENT PLACEMENT SERVICES
Las Vegas, NV 89108                        Medical and Cardiac Center                  01-2016.pdf                                 AGREEMENT

Integrity Recruiters, Inc.                 Integrity Recruiters, Inc.
Bobbie Stifle
5348 Vegas Drive #1073                     Yakima Regional Medical and Cardiac         Integrity - HR Recruiter - Agreement        EMPLOYMENT PLACEMENT SERVICES
Las Vegas, NV 89108-2347                   Center                                      executed - 12-2014.pdf                      AGREEMENT
IntelliDOT Corporation
13520 Evening Creek Drive North, Suite
400
San Diego, CA 92128

                                           Yakima Regional Medical Center
MEDI-SPAN, a division of Wolters Kluwer
Health, Inc.                               IntelliDOT Corporation
8425 Woodfield Crossing Boulevard, Suite
490                                        MEDI-SPAN, a division of Wolters Kluwer
Indianapolis, IN 46240                     Health, Inc.                                IntelliDOT.pdf                              STANDARD LICENSE AGREEMENT
Interim Physicians, LLC d/b/a Interim
Physicians                                 Astria Regional Medical Center
12140 Woodcrest Executive Drive, Suite
310                                        Interim Physicians, LLC dba Interim         Interim Physicians Locum Tenens Client
St. Louis, MO 63141                        Physicians                                  Agreement.pdf                               Locum Tenens Client Agreement
Interim Physicians, LLC d/b/a Interim
Physicians                                 Astria Regional Medical Center
12140 Woodcrest Executive Drive, Suite
310                                        Interim Physicians, LLC d/b/a Interim       Interim Physicians - Apogee Locums Direct
St. Louis, MO 63141                        Physicians                                  Bill Agreement - 12-18-2018.pdf           Locum Tenens Direct Bill Agreement

                                           Yakima HMA Physician Management Corp
INTERMOUNTAIN CLEANING SERVICE             d/b/a Central Washington Medical Group                                                  Amendment to Intermountain Cleaning
515 N. 20TH AVENUE                                                                     Intermountain Cleaning - Amendment 02-      Services Agreement
YAKIMA, WA 98902-1861                      Intermountain Cleaning Service, Inc.        2014.pdf

                                           Intermountain Cleaning Services, Inc.

                                           Yakima HMA Physician Management Corp
INTERMOUNTAIN CLEANING SERVICE             d/b/a Central Washington Medical Group
515 N. 20TH AVENUE                                                                     Intermountain Cleaning Services -           ADDENDUM TO OUTSIDE SERVICES
YAKIMA, WA 98902-1861                                                                  Amendment - 02-2014.pdf                     AGREEMENT for CLEANING SERVICES


             19-01189-WLH11                   Doc 1019              Filed 02/05/20           Entered 02/05/20 15:21:55                        Pg 70 of 141
                                                                                       51
Notice Party                                 Contract Parties                             Document Reference ID                         Contract Details
INTERMOUNTAIN CLEANING SERVICE,
INC                                          Central Washington Medical Group, d/b/a
Nathan Cooper                                CWMG
515 N. 20th Avenue                                                                        Intermountain Cleaning Services 12-           OUTSIDE SERVICES AGREEMENT
Yakima, WA 98902                             Intermountain Cleaning Services, Inc         2013.pdf                                      (Cleaning)
Intermountain Cleaning Services, Inc.
515 North 20th Avenue                        Yakima HMA, LLC dba Yakima Regional
Yakima, WA 98902                             Medical and Cardiac Center

Intermountain Cleaning Services, Inc.        Yakima HMA Physician Management, LLC
110 South 9th Avenue                         dba Central Washington Medical Group
Yakima, WA 98902                                                                          Intermountain Cleaning Services - Term Ltr
509.575.5000                                 Intermountain Cleaning Services, Inc         - 06-2014.pdf                              Termination of Service Agreement
International Technidyne Corp                International Technidyne Corporation
20 Corporate Dr                                                                                                                         International Technidyne Corporation
Piscataway, NJ 8854 United States            Yakima Regional M. C                         ITC - Lab Service Agreement - 2-2012.pdf      Extended Service Agreement (Warranty)

                                             Yakima Regional Medical and Cardiac
Interventional Sales Specialist              Center
9900 Innovation Drive
Wauwatosa, WI 53226                          Interventional Sales Specialist              GE - Change Order - 07-2012.pdf               Innova IGS 520 Omega Order
                                             Health Management Associates

Intuitive Surgical                           Yakima Regional Medical & Cardiac Center
1266 Kifer Road                                                                                                                         Amendment to the Sales, License and
Sunnyvale, CA 94086-5304                     Intuitive Surgical, Inc.                     Intuitive Surgical - DaVinci - 03-2011.pdf    Service Agreement

Intuitive Surgical, Inc.
Customer Service Center                      Yakima Regional Medical & Cardiac Center
950 Kifer Road                                                                            Intuitive Surgical - Davinci renewal -
Sunnyvale, CA 94086                          Intuitive Surgical                           Agreement signed - 04-2016.pdf                Service Renewal Addendum

Intuitive Surgical, Inc.                     YAKIMA REG MED & CARDIAC CTR -
Customer Service Center                      WA
950 Kifer Road,                                                                           Intuitive Surgical - Davinci renewal -
Sunnyvale, CA 94086                          INTUITIVE SURGICAL, INC.                     Agreement signed - 04-2016.pdf                Service Renewal Addendum

Intuitive Surgical, Inc.                     Intuitive Surgical, Inc.
Customer Service Center
950 Kifer Road,                              ASTRIA REGIONAL MEDICAL CENTER-              Intuitive Surgical - DaVinci Service Plan -
Sunnyvale, CA 94086                          WA                                           Fully Signed - 05-14-2019.pdf                 Service Plan

Invivo Corporation                           Invivo Corporation
3650 NE 53rd Avenue
Gainesville, FL 32609                        Yakima Regional Medical and Cardiac Care Invivo Service Agreement - 06-2010.pdf            Service Contract Formal Quote

Invivo Corporation                           Invivo Corporation
3650 NE 53rd Avenue                                                                   Invivo - Coil Maintenance - Agreement - 01-
Gainesville, FL 32609                        Yakima Regional Medical and Cardiac Care 2015.pdf                                    Invivo Coils Service Contract - Silver
                                             Yakima Regional Medical and Cardiac
Invivo Corporation                           Center
3650 NE 53rd Avenue                                                                   Invivo - Coil Maintenance - Agreement - 01- Formal Quote for Invivo Coils Service
Gainesville, FL 32609                        Invivo Corporation                       2015.pdf                                    Contract

                                             Yakima Regional Medical Heart Center
IOD Incorporated                             Toppenish Community Hospital
1030 Ontario Rd                                                                                                                         Letter Amendment to Health Information
Green Bay, WI 54311                          IOD Incorporated
                                             IOD  INCORPORATED, successor-in-             IOD - Extension - 01-2012.pdf                 Management Service Order
                                             interest to Secure Health Information Corp

                                             CENTRAL WASHINGTON MEDICAL
                                             GROUP
IOD Incorporated
1030 Ontario Road                            Community Health Systems Professional        IOD - Clinic Chart Copying - Amendment -      RELEASE OF INFORMATION SERVICE
Green Bay, WI 54307-9025                     Services Corporation                         09-2014.pdf                                   ORDER
                                             IOD Incorporated
IOD Incorporated
1030 Ontario Road                            Yakima HMA LLC, d/b/a Yakima Regional
Green Bay, WI 54307-9025                     Medical and Cardiac Center                   IOD - BAA - 11-2009.pdf                       BUSINESS ASSOCIATE AGREEMENT
                                             IOD INCORPORATED, successor-in-
                                             interest to Secure Health Information Corp

                                             CENTRAL WASHINGTON MEDICAL
IOD INCORPORATED, successor-in-              GROUP
interest to Secure Health Information Corp
P.O. Box 52930                               Community Health Systems Professional                                                      RELEASE OF INFORMATION SERVICE
Bellevue, WA 98015-2930                      Services Corporation                         IOD, Inc. Amendment 09-14.pdf                 ORDER




             19-01189-WLH11                     Doc 1019                Filed 02/05/20           Entered 02/05/20 15:21:55                         Pg 71 of 141
                                                                                          52
Notice Party                             Contract Parties                          Document Reference ID                           Contract Details
Iowa State University of Science and     Iowa State University of Science and
Technology                               Technology on behalf of its Dietetics
Director, Dietetics Internship           Internship Program within its Colleges of
Laurie Kruzich, MS, RDN, LD              Human Sciences and of Agriculture and
Ruth MacDonald, PhD, RD                  Life Sciences, and the Department of Food
1104 HNSB                                Science and Human Nutrition
706 Morrill Rd                                                                     Iowa State University - Dietetic Student        AFFILIATION AGREEMENT FOR
Ames, IA 50011-2101                      Astria Regional Medical Center            Affiliation - Agreement signed - 05-2018.pdf    DIETETICS INTERNSHIP
                                         Yakima HMA Physician Management, LLC
iRhythm Technologies, Inc.               d/ba Cardiac and Thoracic Institute
650 Townsend Street, Suite 380                                                     iRhythm Technologies - Holter Monitors -
San Francisco, CA 94103                  iRhythm Technologies, Inc.                Agreement - 07-2014.pdf                         DIRECT BILLING TERMS OF SERVICE

                                         Yakima HMA Physician Management, LLC
iRhythm Technologies, Inc.               d/ba Cardiac and Thoracic Institute
650 Townsend Street, Suite 380
San Francisco, CA 94103                  iRhythm Technologies, Inc.                  iRhythm Technologies, Inc. 08-2014.pdf        DIRECT BILLING TERMS OF SERVICE
IRIS International, Inc.                 Yakima HMA LLC dba Yakima Regional
Attn: Manager, Sales Operations          Medical and Cardiac Center
9172 Eton Avenue
Chatsworth, CA 91311                     IRIS International, Inc.                    IRIS International - 12-2011.pdf              MASTER LEASE AGREEMENT
Ironside Human Resources
6060 North Central Expressway            Ironside Human Resources
Suite 315
Dallas. TX 75206                         Astria Regional Medical Center              Ironside Human Resources - 04-2018.pdf        Staff Recruitment Service Agreement
ITC
Brett Giffin, Chief Commercial Officer   ITC
20 Corporate Place South                                                          International Technidyne Corporation - Lab Hemochron Response ITC Extended
Piscataway, NJ 08854 USA                 Yakima Regional Medical & Cardiac Center Hemochron Service Plan - 05-2013.pdf       Warranty Plan
                                         SHC Medical Center - Yakima d/b/a Astria
Jackson & Coker                          Regional Medical Center
3000 Old Alabama Road
Suite 119-803                            JACKSON & COKER LOCUMTENENS,                Jackson & Coker - Locum Tenens Staffing - CLIENT AGREEMENT - Employee Staffing
Alpharetta, GA 30022                     LLC                                         Addendum & Agreement - 10-2017.pdf        Agreement

Jackson Community College                Yakima HMA, Inc. dba Yakima Regional                                                      CLINICAL EDUCATION CENTER
Representative                           Medical & Cardiac Center                                                                  AFFILIATION AGREEMENT
2111 Emmons Road
Jackson, MI 49201-8399                   Jackson Community College                   Jackson Community College - Affiliation.pdf
                                         Jan Hemstad, MD

Jan Hemstad, MD                          Central Washington Medical Group
7204 Scenic Drive
Yakima, WA 98908                         Yakima Regional Hospital                Hemstad - Employment - 6-2014.pdf                 PHYSICIAN EMPLOYMENT AGREEMENT
                                         Yakima HMA Physician Management, LLC
                                         d/b/a Yakima Regional Medical & Cardiac
Jan Hemstad, MD                          Center
7204 Scenic Drive                                                                                                                  PHYSICIAN EMPLOYMENT AGREEMENT
Yakima, WA 98908                         Jan Hemstad, MD                             Hemstad, Jan MD - Renewal - 5-17.pdf          - Anesthesiology

                                         Jan Hemstad, MD
Jan Hemstad, MD                                                                                                       FIRST AMENDMENT TO PHYSICIAN
7204 Scenic Drive                        Astria Regional Medical Center f/k/a Hemstad Jan - On Call Amendment - Fully EMPLOYMENT AGREEMENT -
Yakima, WA 98908                         Yakima HMA Physician Management, LLC Signed - 02-19-19.pdf                   Anesthesiology


                                         Astria Regional Medical Center f/k/a
Jan Hemstad, MD                          Yakima HMA Physician Management, LLC                                                FIRST AMENDMENT TO PHYSICIAN
7204 Scenic Drive                                                                    Hemstad Jan - On Call Amendment - Fully EMPLOYMENT AGREEMENT -
Yakima, WA 98908                         Jan Hemstad. M,D,                           Signed - 02-19-19.pdf                   Anesthesiology

                                         Janette Robinson, Family Nurse Practioner
Janette Robinson                                                                     Robinson Janette - Resignation Letter - 12- Resignation Letter
Family Nurse Practitioner                Astria Regional Health Center               2018.pdf
Jarrard Phillips Cate & Hancock, Inc.
David Jarrard                            Jarrard Phillips Cate & Hancock, Inc.
219 Ward Circle, Suite 3
Brentwood, TN 37027                      Yakima Regional Medical Center              Jarrard - 05-2011.pdf                         CONSULTING SERVICES AGREEMENT
Jason Kesselring
Raquel Kesselring
110 S. 9th Avenue                        Yakima HMA, LLC Jason Kesseiring            UXO - 1st Amendment - MOB Lease - 09-         FIRST AMENDMENT TO MEDICAL
Yakima, WA 98902                         Raquel Kesselring                           2013.pdf                                      OFFICE BUILDING LEASE

Jason Kesselring
Raquel Kesselring
Hospital Building                        Jason Kesseiring Raquel Kesselring                                                        FIRST AMENDMENT TO MEDICAL
110 S. 9th Avenue                                                                    UXO - MOB Espresso Bar - 1st                  OFFICE BUILDING LEASE - Rent
Yakima, WA 98902                         Yakima HMA, LLC                             Amendment - 09-2013.pdf                       Abatement



             19-01189-WLH11                Doc 1019                 Filed 02/05/20         Entered 02/05/20 15:21:55                          Pg 72 of 141
                                                                                     53
Notice Party                                Contract Parties                           Document Reference ID                      Contract Details
Jason Kesselring
Raquel Kesselring                           Yakima HMA, LLC d/b/a Yakima Regional
Hospital Building                           Medical & Cardiac Center
110 S. 9th Avenue                                                                                                                 Medical Office Building Lease
Yakima, WA 98902                            Jason Kesselring Raquel Kesselring         UXO - YR Espresso Bar - 09-2013.pdf
Jason Kesselring                            Yakima HMA, LLC d/b/a Yakima Regional
Raquel Kesselring                           Medical & Cardiac Center
Medical Office Building
110 S. 9th Avenue                           Jason Kesselring, Raquel Kesselring d/b/a                                             Medical Office Building Lease
Yakima, WA 98902                            UXO Coffee                                UXO - MOB Espresso Bar - 09-2013.pdf
Jason Kesselring, Raquel Kesselring d/b/a
UXO Coffee                                  Yakima Regional Medical & Cardiac Center
Medical Office Building
110 S. 9th Avenue                           Jason Kesselring, and Raquel Kesselring                                               REAL ESTATE FINANCIAL DISCLOSURE
Yakima, WA 98902                            d/b/a UXO Coffee                           UXO - Finc Disc Form - 04-08-2014.pdf      QUESTIONNAIRE

Jeannine Lavande, Owner                     Yakima HMA Physician Management, LLC,
Plantasia Plant Design & Maintenance        d/b/a Central Washington Medical Group
P.O. Box 2086
Yakima, WA 98907                            Plantasia Plant Design & Maintenance       Plantasia - 06-2013.pdf                    OUTSIDE SERVICES AGREEMENT
                                            Yakima HMA, Inc. d/b/a Yakima Regional
Jeannine Lavande, Owner                     Medical and Cardiac Center                                                            ADDENDUM TO OUTSIDE SERVICES
Plantasia Plant Design & Maintenance                                                                                              AGREEMENT
P.O. Box 2086                               Jeannine Lavande d/b/a Plantasia Plant
Yakima, WA 98907                            Design & Maintenance                       Plantasia.pdf                              OUTSIDE SERVICES AGREEMENT
                                            Yakima HMA, Inc. d/b/a Yakima Regional
Jeannine Lavande, Owner                     Medical and Heart Center
Plantasia Plant Design & Maintenance
P.O. Box 2086                               Jeannine Lavande d/b/a Plantasia Plant
Yakima, WA 98907                            Design & Maintenance                       Plantasia Plant Design & Maintenance.pdf   OUTSIDE SERVICES AGREEMENT
Jeff Feen, PA-C                             SHC Medical Center - Yakima
2601 W Yakima Ave                                                                      Feen, Jeff PA-C - Employment               PHYSICIAN ASSISTANT EMPLOYMENT
Yakima, WA 98902                            Jeff Feen, PA-C                            Agreement.pdf                              AGREEMENT
                                            Yakima Regional Medical and Cardiac
                                            Center
                                                                                       Jennifer Hair Sign On Bonus - Amendment - Sign On Bonus Reimbursement Agreement
Jennifer Hare, RN Intensive Care            Jennifer Hare, RN Intensive Care           06-2010.pdf                               - Amendment
                                            Yakima HMA, LLC d/b/a Yakima Regional
Jeri Williams, RN                           Medical & Cardiac Center
1127 S. Lakeshore Blvd.                                                                Williams, Jeri - Dir Case Mgmt - Agreement
Lake Wales, FL 33853                        Jeri Williams, RN                          signed - 09-2015.pdf                       Interim Director of Case Management
Jericho HR Group
Josh Slimmer                                Yakima HMA, LLC d/b/a Yakima Regional
Principal                                   Medical and Cardiac Center
402 East 78 Street, Suite 11                                                           Jericho - HR Recruitment renewal 1-        EXTENSION TO Employment Placement
New York, NY 10075                          Jericho HR Group                           Agreement signed - 05-2015.pdf             Services Agreement
Jericho HR Group
Josh Slimmer                                Jericho HR Group
Principal
402 East 78 Street, Suite 11                Yakima Regional Medical and Cardiac        Jericho - HR recruiter - Agreement - 12-   EMPLOYMENT PLACEMENT SERVICES
New York, NY 10075                          Center                                     2014-signed.pdf                            AGREEMENT
Jericho HR Group
Josh Slimmer                                Yakima HMA, LLC d/b/a Yakima Regional
Principal                                   Medical and Cardiac Center
402 East 78 Street, Suite 11                                                           Jericho - HR Recruitment renewal 1-        Extension to Employment Placement
New York, NY 10075                          Jericho HR Group                           Agreement signed - 05-2015.pdf             Services Agreement
Jericho HR Group
Josh Slimmer                                Jericho HR Group
Principal
402 East 78 Street, Suite 11                Yakima Regional Medical and Cardiac        Jericho - HR recruiter - Agreement - 12-   EMPLOYMENT PLACEMENT SERVICES
New York, NY 10075                          Center                                     2014.pdf                                   AGREEMENT

Jericho HR Group
Josh Slimmer                                Jericho HR Group
Principal
402 East 78 Street, Suite 11                Yakima Regional Medical and Cardiac        Jericho - HR recruiter - Agreement - 12-   EMPLOYMENT PLACEMENT SERVICES
New York, NY 10075                          Center                                     2014-signed.pdf                            AGREEMENT

                                            Jesse Cone, M.D.

                                            Yakima HMA, LLC d/b/a Yakima Regional
Jesse Cone, M.D.                            Medical & Cardiac Center
7208 Englewood Hill Pl                                                           Cone - Medical Director - Chest Pain             AMENDMENT TO PHYSICIAN
Yakima WA 98908                             Yakima HMA Physician Management, LLC Accreditation - 07-2013.pdf                      EMPLOYMENT AGREEMENT
                                            Yakima HMA LLC, d/b/a Yakima Regional
Jill DeYoung, RN                            Medical & Cardiac Center
PO Box 2473                                                                                                                       PICC and IV Placement; and IV Therapy
Snohomish, Wa. 98291                        Jill DeYoung                               DeYoung Jill - PICC Line - 10-2012.pdf     Training and Education Agreement



             19-01189-WLH11                   Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 73 of 141
                                                                                       54
Notice Party                              Contract Parties                           Document Reference ID                      Contract Details

                                          Family Medicine (Ahtanum Ridge)

                                          Mid-Valley Wapato

JimCo Landscaping                         Yakima Terrace Heights
P.O. Box 181
Zillah, WA 98953                          JimCo Landscaping                          Jimco Landscaping 2009.pdf                 Lawn Care Treatments
                                          Family Medicine

                                          Yakima Terrace Heights

JimCo Landscaping                         Mid—Valley Wapato
P.O. Box 181
Zillah, WA 98953                          JimCo Landscaping                          Jimco Landscaping 2010.pdf                 Lawn Care Treatments
                                          SHC Medical Center - Yakima d/b/a Astria
Jodie Jones, MD                           Regional Medical Center
6189 N. Pinnacle Ridge Drive                                                         Jones, Jodie MD - Amendment for increase FIRST AMENDMENT TO EMPLOYMENT
Tucson, AZ 85718                          Jodie Jones, M.D.                          in PTO.pdf                               AGREEMENT - Jodie Jones, M.D.
                                          Yakima HMA Physician Management, LLC

Jodie Jones, MD                           Jodie Jones, MD
6189 N. Pinnacle Ridge Drive                                                       Jones, Jodie - Employment Agreement - 6-
Tucson, AZ 85718                          Yakima Regional Medical & Cardiac Center 16.pdf                                   PHYSICIAN EMPLOYMENT AGREEMENT
Johnson & Johnson Health Care Systems
Inc.
425 Hoes Lane                             Yakima Regional Medical Center
Piscataway, NJ 08854
Attention: Institutional & Distribution   Johnson & Johnson Health Care Systems      Johnson & Johnson Consignment              VASCULAR PRODUCT CONSIGNMENT
Markets — Cordis Contract Development     Inc.                                       Agreement - CORDIS - 09-2012.pdf           AGREEMENT
Johnson & Johnson Health Care Systems
Inc.                                      Johnson & Johnson Health Care Systems
425 Hoes Lane                             Inc.
Piscataway, NJ 08854                                                                 Johnson & Johnson Consignment
Attention: Institutional & Distribution   Yakima HMA, LLC d/b/a Yakima Regional      Agreement - Vascular Embolic Protection    VASCULAR PRODUCT CONSIGNMENT
Markets — Cordis Contract Development     Medical and Cardiac Ctr                    Devices - 10-2012.pdf                      AGREEMENT
Johnson & Johnson Health Care Systems
Inc.
425 Hoes Lane                             JOHNSON & JOHNSON HEALTH CARE
Piscataway, NJ 08855                      SYSTEMS INC
Attention: Affiliate Contracting                                                                                                NEUROVASCULAR PRODUCT
Services/Cordis                           YAKIMA MEDICAL CENTER                      Cordis 2.pdf                               CONSIGNMENT AGREEMENT
Jones Lang LaSalle                                                                                                              CLIENT SERVICES AGREEMENT
c/o National Diagnostics, Inc.            National Diagnostics, Inc.
6407 Idlewild Road, Ste. 200                                                         National Diagnostics Inc - Occ Med - 08-   COLLECTION AND TESTING SERVICES
Charlotte, North Carolina 28212           Central Washington Occ Med                 2010.pdf                                   AGREEMENT
Junior Achievement of Washington          Junior Achievement of Washington
1700 Westlake Ave N, Suite 100                                                    Junior Achievement of Washington - 1-
Seattle WA 98109                         Yakima Regional                          2011.pdf                                      Core Enterprise Partnership Agreement
                                         Kadlec Medical Center, Kennewick General
Kadlec Medical Center, Kennewick General Hospital, and Lourdes Medical Center,
Hospital, and Lourdes Medical Center,    d/b/a Tri-Cities Trauma Service
d/b/a Tri-Cities Trauma Service
888 Swift Boulevard                      Yakima HMA, Inc., d/b/a Yakima Regional                                                TRANSFER AGREEMENT For
Richland, WA 99352                       Medical & Heart Center                   Tri-Cities.pdf                                Adult/Pediatric Trauma Patients
                                          Yakima HMA, LLC d/b/a Yakima Regional
Kadlec Regional Medical Center            Medical and Cardiac Center
888 Swift Boulevard
Richland, WA 99352                        Kadlec Regional Medical Center             Kadlec - 05-2011.pdf                       PATIENT TRANSFER AGREEMENT
                                          Yakima HMA, LLC d/b/a Yakima Regional
Kadlec Regional Medical Center            Medical and Cardiac Center
888 Swift Boulevard
Richland, WA 99352                        Kadlec Regional Medical Center             Kadlec - 05-2011.pdf                       PATIENT TRANSFER AGREEMENT

Kannberg Media                            Kannberg Media
611 E. Lakeview Lane
Spokane, Washington 99208                 Yakima Regional Hospital                   Kannberg Media - 11-2010.pdf               ADVERTISING AGREEMENT

Kannberg Media                            Yakima Regional Hospital
611 E. Lakeview Lane                                                                 Kanneberg Media - Senior Pages - 07-
Spokane, Washington 99208                 Kannberg Media                             2012.pdf                                   ADVERTISING AGREEMENT
KannbergMedia                             Yakima Regional Hospital
611 E. Lakeview Lane
Spokane, Washington 99208                 KannbergMedia                              Senior Pages - 08-2011.pdf                 Advertising Subscription - Senior Pages
Kansas City University of Medicine and    Yakima HMA, Inc. DBA Yakima Regional
Biosciences                               Medical and Cardiac Center
Community Clinical Education
1750 Independence Avenue                  Kansas City University of Medicine and
Kansas City, MO 64106                     Biosciences                                Kansas City Univ CE.pdf                    Clinical Education Agreement
               19-01189-WLH11               Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                       Pg 74 of 141
                                                                                     55
Notice Party                            Contract Parties                           Document Reference ID                       Contract Details
                                        Central Washington Medical Group

                                        Yakima Regional Medical and Cardiac
Karen Graham, CRNA                      Center
2214 N. Clearview Dr.
Ellensburg, WA 98926                    Karen Graham, CRNA                         Barr, Karen CRNA.pdf                        Memorandum of Understanding - CRNA
                                        Karen L. Graham
Karen L. Graham
2214 N. Clearview Dr.                   Yakima HMA CRNA Management, Corp.                                                      LOCUM TENENS SERVICES
Ellensburg, WA 98926                    d/b/a Central Washington Medical Group     Graham Karen 2008.pdf                       AGREEMENT

KARUMAN MD/PHILIP                       SHC Medical Center - Yakima d/b/a Astria
13800 STANFORD DR                       Regional Medical Center
CARMEL                                                                             Karuman MD - Commencement Date
IN460740000                             Philip Karuman MD PhD                      Change.pdf                                  PHYSICIAN EMPLOYMENT AGREEMENT
KARUMAN MD/PHILIP                       SHC Medical Center - Yakima d/b/a Astria
13800 STANFORD DR                       Regional Medical Center
CARMEL                                                                             Karuman, Philip MD - Physician
IN460740000                             Philip Karuman MD PhD                      Employment Agreement.SIGNED.pdf             PHYSICIAN EMPLOYMENT AGREEMENT
KARUMAN MD/PHILIP                       SHC Medical Center - Yakima d/b/a Astria
13800 STANFORD DR                       Regional Medical Center
CARMEL                                                                             Physician Employment Agreement with
IN460740000                             Philip Karuman, MD                         Philip Karuman 3-1-18.pdf                   PHYSICIAN EMPLOYMENT AGREEMENT
                                        Kathleen Briggs-Early
Kathleen Briggs-Early
4201 Storm Avenue                       Yakima Regional Medical and Cardiac        Kathleen Briggs-Early - term letter - 07-   Notice of termination for the service
Yakima, WA 98908                        Center                                     2011.docx                                   agreement for Pre-Pump Group Education
Kathy Holmes                            Kathy Holmes
5401 Glacier Way
Yakima, WA 98908                        Hospital Management Associates, Inc.       Holmes Kathy - 12-2013.pdf                  Services Agreement
                                        Kathy Keebaugh, MD

Kathy Keebaugh, MD                      Yakima HMA Physician Management, LLC
928 E. Clairement Ave                                                            Kathy Keebaugh MD - Employment
Eau Clair, WI                           Yakima Regional Medical & Cardiac Center Agreement SIGNED.pdf                          PHYSICIAN EMPLOYMENT AGREEMENT

                                        Kathy Keebaugh, MD

Kathy Keebaugh, MD                      Yakima HMA Physician Management, LLC
928 E. Clairement Ave
Eau Clair, WI                           Yakima Regional Medical & Cardiac Center Keebaugh Contract.pdf                         PHYSICIAN EMPLOYMENT AGREEMENT
Kaye/Bassman International Corp.
Patty Wyatt                             Kaye/Bassman International Corp
Managing Director                                                                                                              Health Management Associates, Inc. -
19111 North Dallas Parkway, Suite 200   Yakima HMA LLC dba Yakima Regional         Kaye Bassman International Corp - OT        CANDIDATE RECRUITING AGREEMENT
Dallas, TX 75287                        Medical and Cardiac Center                 Search - 01-2012.pdf
KCI USA                                 Yakima HMA, LLC d/b/a Yakima Regional
PO BOX 301557                           Medical and Cardiac Center
DALLAS                                                                             Kinetic Concepts Inc - Graftjacket Pricing - KCI Graftjacket Products Pricing
TX75303-1557US                          KCI                                        02-2012.pdf                                  Acknowledgment Form
KEELER MEDICAL SUPPLY                   Yakima HMA, Inc. d/b/a Yakima Regional
2001 W LINCOLN                          Medical and Cardiac Center
YAKIMA                                                                                                                         ADDENDUM TO OUTSIDE SERVICES
WA989020000                             Keeler's Medical Supply, Inc.              Keelers Medical.pdf                         AGREEMENT
KELLEY'S TELE-COMMUNICATIONS,           Providence
INC.                                                                               Kelley's Tele-Comm -
16 N. 10th Ave.                         KELLEY'S TELE-COMMUNICATIONS,              Taylor,Edgerly,Vickers,Heflick,Robertson,C SERVICE & EQUIPMENT SALES
Yakima, WA 98902                        INC.                                       app,Bremjit.pdf                            CONTRACT
Kelley's Tele-Communications, Inc.      Yakima Regional & Cardiac Center
500 N 20th Ave                                                                     Kelleys Telecom - Cathlab pagers -          Pager Price Proposal
Pasco, WA 99301                         Kelley's Tele-Communications, Inc.         renewal amendment signed - 03-2015.pdf
Kelley's Tele-Communications, Inc.      Kelley's Tele-Communications, Inc.
500 N 20th Ave                                                                     Kelleys Telecom - Cathlab pagers -
Pasco, WA 99301                         Yakima Regional & Cardiac Center           renewal amendment signed - 03-2015.pdf      Pager Price Proposal
KELLEY'S TELE-COMMUNICATIONS,           KELLEY'S TELE-COMMUNICATIONS,
INC.                                    INC.                                       Kelleys Telecommunications - Amendment -
500 N 20th Ave                                                                     Amendment to Agreement - 09-2014.pdf     Numeric Pagers and Airtime Addendum
Kelley's Tele-Communications, Inc.
500 N 20th Ave
Pasco, WA 99301
                                        Yakima Regional & Cardiac Center
Sousley Sound & Communications
1005 TIETON DRIVE                       Kelley's Tele-Communications, Inc.
YAKIMA                                                                             Kelley Telecom - Executed Agreement &       Paging Service Quote
WA989027604                             Sousley Sound & Communications             Amendment.pdf




               19-01189-WLH11             Doc 1019              Filed 02/05/20           Entered 02/05/20 15:21:55                         Pg 75 of 141
                                                                                   56
Notice Party                                  Contract Parties                           Document Reference ID                    Contract Details
                                              Kelley's Tele-Communications, Inc.
KELLEY'S TELE-COMMUNICATIONS,
INC.                                          Central Washington Medical Group
500 N. 20TH                                                                                                                       TELEPHONE ANSWERING SERVICE
PASCO, WASHINGTON 99301-4992                  Healthcare Management Associates           Kelley's Tele-Communications.pdf         CONTRACT
Kelley's Tele-Communications, Inc.
8121 W Grandridge                             Central Washington Medical Group
Blvd, Suite C                                                                            Kelleys - CWMG answering srv renewal -   CWMG Answering Service Renewal
Kennewick, WA 99336                           Kelley's Tele-Communications, Inc.         Agreement signed - 08-2015.pdf           Agreement
Kennewick General Hospital
900 S Auburn                                  Kennewick General Hospital
P.O. Box 6128                                                                                                                     REGION 8 PATIENT TRANSFER
Kennewick, WA 99336                           Yakima Regional Medical & Cardiac Center Kennewick.pdf                              AGREEMENT
Kennewick General Hospital
900 S Auburn                                  Kennewick General Hospital                                                          REGION 8 PATIENT TRANSFER
P.O. Box 6128                                                                                                                     AGREEMENT
Kennewick, WA 99336                           Yakima Regional Medical & Cardiac Center Kennewick.pdf

Kirk Strosahl, PhD                            Yakima Regional Medical & Cardiac Center
507 Ballard Rd.
Zillah, WA 98953                              Kirk Strosahl, PhD                         Strosahl - CME - 04-2012.pdf             CME SPEAKER AGREEMENT
Klickitat Valley Health Services
Box 5                                         KLICKITAT VALLEY HEALTH SERVICES
310 S. Roosevelt
Goldendale, WA 98620-0005                     YAKIMA REGIONAL MEDICAL CENTER             Klickitat.pdf                            PATIENT TRANSFER AGREEMENT
Klickitat Valley Health Services
Box 5                                         KLICKITAT VALLEY HEALTH SERVICES
310 S. Roosevelt                                                                                                                  PATIENT TRANSFER AGREEMENT
Goldendale, WA 98620-0005                     YAKIMA REGIONAL MEDICAL CENTER             Klickitat.pdf                            "Agreement"
Krames Staywell
ATT: Accounts Receivable                      Krames Staywell
780 Township Line Road                                                                                                            Krames On-Demand Patient Education
Yardley, PA 19067                             Yakima Regional Medical Center             Krames - 8-2012 to 8-2013.pdf            Software, License Renewal
                                              Yakima Regional Medical and Cardiac
KYVE47                                        Center
12 South 2nd Street
Takima, WA 98901                              KYVE47                                     KYVE Underwriting Agreement - 08-10.pdf KYVE UNDERWRITING AGREEMENT
                                              Yakima Regional Medical and Cardiac
KYVE47                                        Center
12 South 2nd Street
Yakima, WA 98901                              KYVE47                                     KYVE Underwriting Agreement - 10-11.pdf KYVE UNDERWRITING AGREEMENT
                                              Yakima Regional Medical and Cardiac
KYVE47                                        Center
12 South 2nd Street
Yakima, WA 98901                              KYVE 47                                    KYVE Underwriting Agreement - 04-10.pdf KYVE UNDERWRITING AGREEMENT
                                              Yakima Regional Medical and Cardiac
La Salle Foundation                           Center
3000 Lightning Way
Union Gap, WA 98903                           La Salle Foundation                        La Salle High School.pdf                 Pledge Agreement
                                              YAKIMA HMA, LLC

Labor Ready                                   Yakima Regional
9 North 6th Avenue                                                                       Labor Ready - Renewal - Agreement        OFFER TO SUPPLY TEMPORARY
Yakima, WA                                    Labor Ready                                signed - 01-2016.pdf                     WORKERS
                                              YAKIMA HMA, LLC

Labor Ready                                   Yakima Regional
9 North 6th Avenue                                                                       Labor Ready - temp staff - Agreement     OFFER TO SUPPLY TEMPORARY
Yakima, WA                                    Labor Ready                                signed - 10-2015.pdf                     WORKERS
                                              YAKIMA HMA, LLC

Labor Ready                                   Yakima Regional
9 North 6th Avenue                                                                       Labor Ready - Renewal - Agreement        OFFER TO SUPPLY TEMPORARY
Yakima, WA                                    Labor Ready                                signed - 01-2016.pdf                     WORKERS from LABOR READY
                                              YAKIMA HMA, LLC

Labor Ready                                   Yakima Regional
9 North 6th Avenue                                                                       Labor Ready - temp staff - Agreement     OFFER TO SUPPLY TEMPORARY
Yakima, WA                                    Labor Ready                                signed - 10-2015.pdf                     WORKERS from LABOR READY

Laboratory Corporation of America
Holdings
531 South Spring Street, 3rd Floor
Burlington, North Carolina 27215
Attention: Alliances Contract Administrator

Laboratory Corporation of America             SHC Medical Center Yakima d/b/a Astria
Holdings                                      Regional Medical Center
531 South Spring Street, 2nd Floor                                                                                                FIRST AMENDMENT TO COOPERATIVE
Burlington, North Carolina 27215              Laboratory Corporation of America          Labcorp - Amendment for CTA Interface    TESTING INTERFACE SYSTEM
Attention: Law Department                     Holdings                                   Agreement - Fully signed - 04-2019.pdf   AGREEMENT
               19-01189-WLH11                   Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                    Pg 76 of 141
                                                                                         57
Notice Party                            Contract Parties                          Document Reference ID                       Contract Details
Laboratory Corporation of America
Holdings                                Astria Regional Medical Center
P.O. Box 12140
Burlington, North Corolrno 27216-2140   Labcorp                                   Labcorp letter received 5-14-19.pdf         30 Day Cut Off Notice
                                        Yakima HMA, Inc. d/b/a Yakima Regional
Landmark Care Center                    Medical and Cardiac Center
710 North 39th Avenue                                                          Landmark Care Center - HHC - addendum - ADDENDUM TO OUTSIDE SERVICES
Yakima, WA 98902                        Landmark Care Center                   10-06.pdf                               AGREEMENT
                                        Yakima HMA, LLC, d/b/a Yakima Regional
Landmark Care Center                    Medical and Cardiac Center
710 North 39th Avenue                                                          Landmark Care Center - inservice - 04-
Yakima, WA 98902                        Landmark Care Center                   2010.pdf                                MEMORANDUM OF UNDERSTANDING
                                        Yakima HMA, LLC, d/b/a Yakima Regional
Landmark Care Center                    Medical and Cardiac Center
710 North 39th Avenue                                                          Landmark Care Center - inservice - 06-
Yakima, WA 98902                        Landmark Care Center                   2010 -2.pdf                             MEMORANDUM OF UNDERSTANDING

                                        Yakima HMA, LLC, d/b/a Yakima Regional
Landmark Care Center                    Medical and Cardiac Center
710 North 39th Avenue                                                          Landmark Care Center - inservice - 06-
Yakima, WA 98902                        Landmark Care Center                   2010.pdf                                       MEMORANDUM OF UNDERSTANDING
                                        Yakima Regional Home Health LLC Yakima
Landmark Care Center                    HMA Home Health LLC
710 North 39th Avenue
Yakima, WA 98902                        Landmark Care Services                 Landmark Care Services.pdf                     PATIENT TRANSFER AGREEMENT
                                        Yakima HMA, LLC d/b/a: Yakima Regional
LARRY SMITH, MD                         Medical & Cardiac Center
643 A LOST RIVER ROAD                                                          Smith, Larry - QA Med Dir - Agreement          MEDICAL DIRECTOR AGREEMENT
MAZAMA, WA 98833                        LARRY SMITH, MD                        signed - 01-2017.pdf                           FACE SHEET
                                        Yakima HMA, LLC d/b/a: Yakima Regional
LARRY SMITH, MD                         Medical & Cardiac Center
643 A LOST RIVER ROAD                                                          Smith, Larry - QA Med Dir - Agreement
MAZAMA, WA 98833                        LARRY SMITH, MD                        signed - 01-2017_2.pdf                         MEDICAL DIRECTOR AGREEMENT
                                        Yakima HMA, LLC d/b/a: Yakima Regional
LARRY SMITH, MD                         Medical & Cardiac Center
643 A LOST RIVER ROAD                                                          Smith, Larry - QA Med Dir - Agreement
MAZAMA, WA 98833                        LARRY SMITH, MD                        signed - 01-2017.pdf                           MEDICAL DIRECTOR AGREEMENT
Lawrence Hurst
Vice President                          CTL Consulting, LLC
705B SE Melody Lane                                                               CTL Consulting - Recruitment - Agreement EMPLOYMENT PLACEMENT SERVICES
Lee's Summit, Mo 64063                  Yakima Regional Medical Center            signed - 01-2016.pdf                     AGREEMENT
LeadRight, LLC                          Yakima Regional Medical and Cardiac
Amy K Andrews-Emery                     Center
1322 Wolverton Drive                                                              LeadRight - leadership training - Agreement INDEPENDENT CONTRACTOR
Franklin, TN 37067                      Amy K Andrews-Emery, LeadRight, LLC       signed - 11-2014.pdf                        AGREEMENT
                                        Yakima Regional Medical and Cardiac
LeadRight, LLC                          Center
Amy K Andrews-Emery
1322 Wolverton Drive                    Amy K Andrews-Emery, President of         LeadRight - leadership training - Agreement INDEPENDENT CONTRACTOR
Franklin, TN 37067                      LeadRight, LLC                            signed - 11-2014.pdf                        AGREEMENT
                                        YAKIMA REGIONAL MEDICAL &
LEASING ASSOCIATES OF                   CARDIAC CENTER
BARRINGTON, INC.                                                                                                              NOTICE OF LEASE RATE ADJUSTMENT -
220 North River Street                  LEASING ASSOCIATES OF                     LaBarrington - Lab blood gas analyzer       FLEX Series Blood Gas Analyzer with
East Dundee, IL 60118                   BARRINGTON, INC.                          lease - rate change notice - 12-2016.docx   AutoCheck
                                        LEASING ASSOCIATES OF
                                        BARRINGTON, INC
LEASING ASSOCIATES OF
BARRINGTON, INC.                        YAKIMA HMA, LLC dba YAKIMA                LABarington - LAB blood gas analyzers -
220 North River Street                  REGIONAL MEDICAL & CARDIAC                signed lease 12403000
East Dundee, IL 60118                   CENTER                                    L_20161103123850.pdf                        Equipment Lease Agreement
                                        LEASING ASSOCIATES OF
                                        BARRINGTON, INC.
LEASING ASSOCIATES OF
BARRINGTON, INC.                        YAKIMA HMA, LLC dba YAKIMA                Leasing Associates of Barrington - LAB Inc -
220 North River Street                  REGIONAL MEDICAL & CARDIAC                Blood Gas Analyzer lease done via CER by
East Dundee, IL 60118                   CENTER                                    corp - yakima 1476-16-070 lease.pdf          Lease Agreement and Guaranty

Lelita Erlich                           Timberlake Medical Search
Executive Recruiter
2060 Knoli Drive, suite 1,              Yakima Regional Medical and Cardiac       Timberlake Medical Search - Recruitment - EMPLOYMENT PLACEMENT SERVICES
Ventura, CA 93003                       Center                                    Agreement signed -01-2016.pdf             AGREEMENT

Life Image Inc.                         Life Image Inc.
One Gateway Center, Suite 200
Newton, MA 02458                        Yakima Regional Medical & Cardiac Center Life Image BAA - signed - 09-2016.pdf        BUSINESS ASSOCIATE AGREEMENT

Life Image Inc.                         Life Image Inc
One Gateway Center, Suite 200
Newton, MA 02458                        Yakima Regional Medical & Cardiac Center Life Image Inc - BAA - 03-2013.pdf           BUSINESS ASSOCIATE AGREEMENT

             19-01189-WLH11               Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                        Pg 77 of 141
                                                                                 58
Notice Party                                Contract Parties                           Document Reference ID                         Contract Details
                                            LSS Life Safety Services, LLC

LIFE SAFETY SERVICES                        Community Health Systems Professional
4720 Pinewood Rd.                           Services Corporation's Yakima Regional     Life Safety Services - Fire Barrier -         FIRE AND SMOKE BARRIER SURVEY
Louisville, Ky 40218                        Medical Center                             Agreement - 06-2014.pdf                       AND INSPECTION PROPOSAL
                                            LifeCenter Northwest

LifeCenter Northwest                        Yakima HMA, LLC d/b/a Yakima RegionaI                                                    ADDENDUM REGARDING THE
11245 SE 6th Street, Suite 100              Medical & Cardiac Center                                                                 RECOVERY OF TISSUES AND ORGAN
Bellevue, WA 98004                                                                                                                   RECOVERY AGREEMENT
Attn: Kevin O'Connor, CEO                   LifeCenter Northwest and SightLife       Life Center NW - 01-2014.pdf
                                            Yakima HMA Home Health, LLC d/b/a:
Linda Seaman                                Yakima Regional Medical & Cardiac Center
PO Box 8255                                                                          Seaman - Home Health Med Director - 11-
Yakima, WA 98908                            Linda Seaman                             2014.pdf                                MEDICAL DIRECTORSHIP AGREEMENT
                                            Yakima HMA, Inc. d/b/a Yakima Regional
Linde Healthcare Staffing Inc.              Medical and Cardiac Center
11325 Concord Village Avenue
St. Louis, MO 63123                         Linde Healthcare Staffing Inc.             Linde Healthcare.pdf                          AGENCY STAFFING AGREEMENT

Livallova PLC (Sorin Group Deutschland      Yakima Regional Medical & Cardiac Center
GmbH)
14401 West 65th Way                         Livallova PLC (Sorin Group Deutschland     Sorin - equipment purchase warranty           Sorin Group Perfusion System 3T Heater
Arvada, CO 80004                            GmbH)                                      loaner plan - 10-2016.pdf                     Cooler Device
                                            LLM Publications, Inc
LLM Publications, Inc.
8201 SE 17th Ave                            Yakima Regional Medical and Cardiac        Yakima County Medical Society Directory -
Portland, OR 97202                          Center                                     05-2010.pdf                               Advertising Agreement
LOCUMTENENS.COM, LLC                        Yakima Regional & Cardiac Center
3650 Mansell Road, Suite 300
Alpharetta, GA 30022                        LOCUMTENENS.COM, LLC                       LocumTenens.pdf                               CLIENT AGREEMENT
                                            Yakima Regional Medical and Cardiac
                                            Center

Logistics Health Incorporated               Central Washington Occupational Medicine
328 Front Street South
La Crosse, WI 54601                         LOGISTICS HEALTH INCORPORATED              Logistics Health Inc.pdf                      Logistics Health Incorporated Contract
                                            Logistics Health Incorporated

                                            Yakima Regional Medical and Cardiac
Logistics Health Incorporated               Center
328 Front Street South                                                                 LHI - sales agreement - Agreement - 05-       BASE SUBCONTRACTOR AGREEMENT
La Crosse, WI 54601                         Community Health System                    2015.pdf                                      and ADDENDUM
                                            Logistics Health Incorporated
Logistics Health Incorporated                                                                                                        LHI Published Fee Schedule - Sales
328 Front Street South                      Yakima Regional Medical and Cardiac        LHI - sales agreement - Complete              Agreement
La Crosse, WI 54601                         Center                                     Published Fee Schedule -05-2015.xls
                                            Yakima Regional Medical and Cardiac
Logistics Health Incorporated               Center
328 Front Street South                                                                 LHI - sales agreement - Agreement - 05-       BASE SUBCONTRACTOR
La Crosse, WI 54601                         Logistics Health Incorporated              2015.pdf                                      PERSONNEL/SERVICES AGREEMENT
LogMeln, Inc.                               LogMeln, Inc
500 Unicorn Park Drive                                                                                                               LogMeln Rescue Subscription Renewal
Woburn, MA 01801                            HMA — Yakima Regional Medical              LogMeIn Quote - 04-2012.pdf
LOMA LINDA UNIVERSITY                       Astria Regional Medical Center
Nichol Hall, Room 1606                                                                 Loma Linda University - Student Affiliation   CONTRACT FOR CLINICAL AND
Loma Linda, CA 92350                        LOMA LINDA UNIVERSITY                      Agreement executed - 12-2017.pdf              INSTRUCTIONAL PROGRAMS

Loma Linda University                       Yakima HMA, Inc. DBA Yakima Regional
Office of the President                     Medical and Cardiac Center
Lake Erie College of Osteopathic Medicine
1858 West Grandview Blvd.                   Lake Erie College of Osteopathic Medicine,
Erie, PA 16509                              Clinical Education                         Lake Erie College CE.pdf                      Clinical Education Agreement
                                            YAKIMA REGIONAL MEDICAL AND
Lourdes Medical Center                      CARDIAC CENTER
520 N. Fourth Avenue, Box 2568
Pasco, WA 99302-2568                        LOURDES MEDICAL CENTER                     Lourdes Transfer.pdf                          PATIENT TRANSFER AGREEMENT
                                            YAKIMA HMA, INC. d/b/a YAKIMA
                                            REGIONAL MEDICAL AND CARDIAC
Lourdes Medical Center                      CENTER
520 N. Fourth Avenue, Box 2568
Pasco, WA 99302-2568                        LOURDES MEDICAL CENTER                     Lourdes Medical Center - 03-3010.pdf          PATIENT TRANSFER AGREEMENT
Lower Valley Hospice and Palliative Care    Lower Valley Hospice and Palliative Care
Atm: Director of Clinical Services
3920 Outlook Road                           Yakima HMA, LLC d/b/a Yakima Regional      Lower Valley Hospice & Palliative Care - 01-
Sunnyside, Washington 98944                 Medical and Cardiac Center                 2011.pdf                                     SERVICE AGREEMENT
LSS LIFE SAFETY SERVICES                    Yakima Regional Medical Center
4720 Pinewood Rd.                                                                      Life Safety Services - Passive Fire
Louisville, Ky 40218                        LSS LIFE SAFETY SERVICES                   Protection - 06-2014.pdf                      PASSIVE FIRE PROTECTION SOLUTION

               19-01189-WLH11                 Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 78 of 141
                                                                                       59
Notice Party                                  Contract Parties                           Document Reference ID                        Contract Details

LSS Life Safety Services, LLC                 Yakima Regional Medical Center
4720 Pinewood Rd.                                                                        Life Safety Services - Fire Barrier -        FIRE AND SMOKE BARRIER SURVEY
Louisville, Ky 40218                          LSS Life Safety Services, LLC              Agreement - 06-2014.pdf                      AND INSPECTION PROPOSAL
LSS Life Safety Services, LLC                 Yakima Regional Medical Center
4720 Pinewood Rd.                                                                        Life Safety Services - Passive Fire Prot -
Louisville, Ky 40218                          LSS LIFE SAFETY SERVICES                   Agreement - 06-2014.pdf                      Service Proposal


Lung and Asthma Center of Central WA
Paula Peterson                                Lung and Asthma Center of Central WA
Clinic Manager
303 Holton Ave. #1                            Health Management Associates, Inc. d/b/a                                                BUSINESS ASSOCIATE HIPAA
Yakima, WA 90902                              Yakima Regional Hospital                 YCC - BAA - 1-2012.pdf                         Agreement
                                              Yakima HMA, Inc. d/b/a Yakima Regional
Magee Resource Group                          Medical and Cardiac Center
920 Pierremont Road, Suite 515
Shreveport, LA 71106                          Magee Resource Group                       Magee Resource.pdf                           AGENCY / RECRUITING AGREEMENT
MAKO Surgical Corp.
2555 Davie Road
Fort Lauderdale, FL 33317                     MAKO Surgical Corp
Attention: Christopher Evans                                                             MAKO Consignment Agreement - Robot           HOSPITAL CONSIGNMENT
Title: Sr. Director, Distribution Logistics   Yakima Regional Medical Center             Upgrade - 09-2012.pdf                        AGREEMENT
MAKO Surgical Corp.
2555 Davie Road
Fort Lauderdale, FL 33317                     MAKO Surgical Corp.
Attention: Terry Mathews                                                                 MAKO Consignment Agreement - 10-             HOSPITAL CONSIGNMENT
Title: Supply Chain Manager                   Yakima Regional Medical Center             2011.pdf                                     AGREEMENT


MAKO SURGICAL CORP.                           Yakima Regional Medical & Cardiac Center
2555 Davie Road                                                                          Mako Consignment Agreement - 07-             WARRANTY AND SERVICE
Ft. Lauderdale, FL 33317                      MAKO Surgical Corp.                        2013.pdf                                     AGREEMENT
MAKO SURGICAL CORP.                           MAKO SURGICAL CORP.
2555 Davie Road                                                                          MAKO Service Agreement Renewal - 09-
Ft. Lauderdale, FL 33317                      Yakima Regional Medical Center             2012.pdf                                     Warranty and Service Agreement
MAKO SURGICAL CORP.                           Mako Surgical Corp.
2555 Davie Road                                                                                                                       Notification of Complimentary Software
Ft. Lauderdale, FL 33317                      Yakima Regional Medical Center             Mako - Software Upgrade - 11-2013.pdf        Upgrade
MAKO SURGICAL CORP.                           MAKO Surgical Corp.
2555 Davie Road                                                                          MAKO - Robot Upgrade - Completion - 10- Notification of Complimentary Software
Ft. Lauderdale, FL 33317                      Yakima Regional Medical Center             2012.pdf                                Upgrade
MAKO Surgical Corp.
2555 Davie Road                               Yakima HMA, LLC, dba Yakima Regional
Ft. Lauderdale, Florida 33317                 Medical & Cardiac Center
Attn: Cynthia Kalb, Director, COE and                                                    MAKO Customer & Marketing Contribution -
Practice Enhancement                          MAKO Surgical Corp.                        12-2012.pdf                              Marketing Activity Agreement
Management Recruiters of Spokane Inc.         Management Recruiters of Spokane
Dale Gilliam
1131 E. Westview Ct., Suite 110               Yakima HMA LLC dba Yakima Regional         Management Recruiters - RN Case Mgr -        Health Management Associates, Inc.
Spokane, WA 99218                             Medical and Cardiac Center                 12-2012.pdf                                  Candidate Recruiting Agreement
Management Recruiters of Spokane Inc.         Management Recruiters G
Dale Gillian
1131 E Westview Ct., #110                     Yakima HMA LLC dba Yakima Regional         Management Recruiters - Allied Health staff Health Management Associates, Inc.
Spokane, WA 99218                             Medical and Cardiac Center                 - 08-2012.pdf                               Candidate Recruiting Agreement
Management Solutions Group
Thomas Brown
President                                     Management Solutions Group
575 Pharr Rd., Unit 550855                                                             Management Solutions Group - 03-
Atlanta, GA 30355                             Yakima Regional Medical And Heart Center 2013.doc                                       CANDIDATE RECRUITING AGREEMENT
MAQUET Cardiovascular U.S. Sales, LLC
d/b/a MAQUET Medical Systems, USA             MAQUET Medical Systems USA
45 Barbour Pond Road                                                                     Maquet - Maintenance - Heart lung
Wayne, New Jersey 07470                       YAKIMA REGIONAL MED CTR                    machine - Agreement - 11-2014.pdf            SERVICES AGREEMENT
MAQUET Cardiovascular U.S. Sales, LLC         YAKIMA REGIONAL MED AND HEART
d/b/a MAQUET Medical Systems, USA             CTR                                        Maquet - Maintenance - Heart lung
45 Barbour Pond Road                                                                     machine BMU- Updated Agreement signed -
Wayne, New Jersey 07470                       MAQUET Medical Systems, USA                04-2016.pdf                             Support Plan and Extended Warranty
                                              MAQUET Cardiovascular US Sales, LLC
MAQUET Cardiovascular US Sales, LLC           dba MAQUET Medical Systems USA
dba MAQUET Medical Systems USA
45 Barbour Pond Drive                         Yakima HMA LLC d/b/a Yakima Regional       Maquet Cardiovascular US Sales - FLOW-i FLOW-i Anesthesia Delivery System
Wayne, NJ 07470                               Medical & Cardiac Center                   Eval Agreement - 04-2013.pdf            Evaluation Agreement
                                              Yakima Regional Medical and Cardiac
MAQUET Cardiovascular US Sales, LLC           Center
45 Barbour Pond Dr.                                                                      Maquet Getinge Group - Stocking
Wayne, NJ 07470                               MAQUET Cardiovascular US Sales, LLC        Agreement - 09-2012.pdf                      Stocking Agreement




               19-01189-WLH11                   Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                        Pg 79 of 141
                                                                                         60
Notice Party                            Contract Parties                          Document Reference ID                    Contract Details
                                        Yakima Regional Medical and Cardiac
MAQUET MEDICAL SYSTEMS USA              Center
45 Barbour Pond Dr.                                                               Maquet - perfusion packs - agreement
Wayne NJ. 07470                         MAQUET Medical Systems USA                executed -01-2015.pdf                    Stocking Agreement

                                        Yakima Regional Medical and Cardiac
MAQUET MEDICAL SYSTEMS USA              Center
45 Barbour Pond Dr.                                                               Maquet - perfusion packs renewal -
Wayne NJ. 07470                         MAQUET Medical Systems USA                Agreement signed -01-2017.pdf            Stocking Agreement
                                        YAKIMA REGIONAL MED AND HEART
MAQUET Medical Systems, USA             CTR                                       Maquet - Maintenance - Heart lung
45 Barbour Pond Dr                                                                machine - Updated Agreement signed - 04-
Wayne, NJ 07470                         MAQUET Medical Systems, USA               2016.pdf                                 MAQUET MCare Proposal
                                        YAKIMA REGIONAL MED AND HEART
MAQUET Medical Systems, USA             CTR
45 Barbour Pond Dr                                                                Maquet - Maintenance - Pumps - Updated   MAQUET MCare Proposal
Wayne, NJ 07470                         MAQUET Medical Systems, USA               Agreement signed - 04-2016.pdf
                                        Yakima Regional Medical and Cardiac
MAQUET Medical Systems, USA             Center
45 Barbour Pond Dr                                                                Maquet - perfusion packs - agreement
Wayne, NJ 07470                         MAQUET Medical Systems USA                executed -01-2015.pdf                    Stocking Agreement
                                        Yakima Regional Medical and Cardiac
MAQUET Medical Systems, USA             Center
45 Barbour Pond Dr                                                                Maquet - perfusion packs renewal -
Wayne, NJ 07470                         MAQUET Medical Systems USA                Agreement signed -01-2017.pdf            Stocking Agreement
                                        MAQUET Medical Systems, USA
MAQUET Medical Systems, USA                                                       Maquet - Maintenance - Heart lung
45 Barbour Pond Dr.                     YAKIMA REGIONAL MED AND HEART             machine - Updated Agreement signed - 04-
Wayne, NJ 07470                         CTR                                       2016.pdf                                 Support Plan and Extended Warranty
MAQUET Medical Systems, USA             MAQUET Medical Systems, USA
45 Barbour Pond Dr.                                                               Maquet - Maintenance - Pumps -
Wayne, NJ 07470                         YAKIMA REGIONAL MED CTR                   Agreement - 11-2014.pdf                  SERVICES AGREEMENT
                                        MAQUET Medical Systems, USA
MAQUET Medical Systems, USA
45 Barbour Pond Dr.                     YAKIMA REGIONAL MED AND HEART             Maquet - Maintenance - Pumps - Updated
Wayne, NJ 07470                         CTR                                       Agreement signed - 04-2016.pdf           Support Plan and Extended Warranty
                                        MAQUET Medical Systems, USA
MAQUET Medical Systems, USA
45 Barbour Pond Dr.                     Yakima Regional Medical and Cardiac       Maquet Medical Systems - Disposables -   MAQUET Medical Systems, USA
Wayne, NJ 07470                         Center                                    03-2012.pdf                              Cardiopulmonary
                                        Yakima HMA, LLC d/b/a Yakima Regional
Marcia Koren                            Medical and Cardiac Center
GCP Compliance and Clinical Development
45 Technomagy Pkwy SL                   Marcia Koren, GCP Compliance and                                                   ADDENDUM 2 TO CONSULTING
Norcross, GA 30092                      Clinical Development Services             Koren Marcia 4-2009.pdf                  AGREEMENT for Marcia Koren
                                        Yakima HMA, Inc. d/b/a Yakima Regional
Marcia Koren                            Medical and Cardiac Center
GCP Compliance Consulting
360 Lynn Street                         Marcia Koren, GCP Compliance and                                                   ADDENDUM 1TO CONSULTING
Seattle, WA 98109                       Clinical Development Services             Koren Marcia 9-2008 Add.pdf              AGREEMENT for Marcia Koren
                                        Mardell Kroes, d/b/a MX Transcription

Mardell Kroes d/b/a MK Transcription    Providence Yakima Health System -
3131 Birchfield Road                    Washington d/b/a Central Washington                                                TRANSCRIPTION SERVICES
Moxee, Washington, 98936                Service Area                              Kroes Mardelle.pdf                       AGREEMENT
                                        Yakima HMA. LLC dba Yakima Regional
Marie Ivy, ARNP                         Medical & Cardiac Center
1408 S. 36th Avenue                                                               Ivy, Marie - Ostomy Care - Agreement     INDEPENDENT CONTRACTOR
Yakima, WA 98902                        Marie Ivy, ARNP                           signed- 04-2016.pdf                      AGREEMENT
                                        SHC Medical Center -Yakima d/b/a Astria
Marjorie Henderson, MD                  Regional Medical Center
1011 N 79th Ave                                                                   Henderson, Marjorie MD - Employment
Yakima, WA 98908                        Marjorie Henderson MD                     Agreement.SIGNED.pdf                     PHYSICIAN EMPLOYMENT AGREEMENT
Mark Babst                              The Coding Network, LLC
President
3245 Palm Dr.                           Yakima HMA, LLC d/b/a Central
Beverly Hills, CA 90096                 Washington Medical Group Health
                                        Management Associates, Inc.               The Coding Network, LLC. - BAA.pdf       BUSINESS ASSOCIATE AGREEMENT
                                        Yakima HMA. Inc., d/b/a Yakima Regional
Mark Krause                             Medical and Cardiac Center
732 Summitview Ave. #584
Yakima WA 98902                         Mark Krause                               Krause Mark - HHC - 12-2010.pdf          Cleaning Services Agreement
                                        Yakima HMA, Inc., d/b/a Yakima Regional
Mark Krause                             Medical and Cardiac Center
732 Summitview Ave. #584                                                          Mark Krause Cleaning Services - St E Hall -
Yakima WA 98902                         Mark Krause                               12-2010.pdf                                 OUTSIDE SERVICES AGREEMENT
                                        Yakima HMA. Inc., d/b/a Yakima Regional
Mark Krause                             Medical and Cardiac Center
732 Summitview Ave. #584
Yakima WA 98902                         Mark Krause                               Krause Mark - St Es Hall - 12-2010.pdf   Cleaning Services Agreement
               19-01189-WLH11             Doc 1019           Filed 02/05/20             Entered 02/05/20 15:21:55                     Pg 80 of 141
                                                                                  61
Notice Party                               Contract Parties                         Document Reference ID                          Contract Details
                                           Yakima HMA, LLC., d/b/a Yakima Regional
Mark Krause                                Medical and Cardiac Center
732 Summitview Ave. #584                                                            Mark Krause Cleaning Services - HHC - 12-
Yakima WA 98902                            Mark Krause                              2010.pdf                                       OUTSIDE SERVICES AGREEMENT
                                           Yakima HMA, LLC., d/b/a Yakima Regional
Mark Krause                                Medical and Cardiac Center
732 Summitview Ave. #584                                                            Mark Krause Cleaning Services - OT - 10-
Yakima WA 98902                            Mark Krause                              2010.pdf                                       OUTSIDE SERVICES AGREEMENT
                                           SHC Medical Center - Yakima d/b/a Astria
Mark Silverstein                           Regional Medical Center
4501 Scenic Drive                                                                   President - Silverstein - Agreement signed -   PRESIDENT OF THE MEDICAL STAFF
Yakima, WA 98908                           Mark Silverstein, M.D.                   2018.pdf                                       PHYSICIAN AGREEMENT
                                           SHC Medical Center —Yakima d/b/a Astria
Mark Silverstein, M.D.                     Regional Medical Center
4501 Scenic Drive                                                                   Silverstein Mark - Medical Staff Leadership    First Amendment to President of the
Yakima, WA 98908                           Mark Silverstein, M.D.                   Amendment - 01-2019.pdf                        Medical Staff Physician Agreement
MaRS Centre
South Tower                                Synaptive
1101 College Street, Suite 200                                                         Synaptive - equipment rental - agreement    Synaptive's BrightMatter Vision Rental
Toronto, Ontario MSG 1L7                   Yakima Regional                             signed - 05-2015.pdf                        Agreement

Martin Fletcher Allied Search              Martin Fletcher Allied Search
909 Lake Carolyn Pkwy, Suite 1300
Irving, TX 75039                           Yakima Regional                             Martin Fletcher 10-2009.pdf                 Search Agreement

Martin Fletcher Allied Search              Martin Fletcher Allied Search
909 Lake Carolyn Pkwy, Suite 1300
Irving, TX 75039                           Yakima Regional                             Martin Fletcher.pdf                         SEARCH AGREEMENT
                                           Yakima HMA, LLC d/b/a Yakima Regional
Mary Bridge Children's Hospital & Health   Medical and Cardiac Center
Ctr
317 Martin Luther King Jr Way              Mary Bridge Children's Hospital and Health
Tacoma, WA 98405                           Center                                     Mary Bridge - 02-2012.pdf                    PATIENT TRANSFER AGREEMENT
                                           Yakima HMA, LLC d/b/a Yakima Regional
Mary Bridge Children's Hospital & Health   Medical and Cardiac Center
Ctr
317 Martin Luther King Jr Way              Mary Bridge Children's Hospital and Health
Tacoma, WA 98405                           Center                                     Mary Bridge - 02-2012.pdf                    PATIENT TRANSFER AGREEMENT
                                           Yakima

                                           HMA, Inc., d/b/a/ Yakima Regional Medical
                                           and Cardiac Center

Mary Lou Clauss RN                         Mary Lou Clauss RN, CDE, Certified
1070 Old Naches Road                       Diabetic Pump Trainer, d/b/a Diabetes                                                   Outside Services Agreement for Diabetes
Yakima, WA 98908                           Connection                                  Clauss 2008.pdf                             Training Services

MARYVILLE UNIVERSITY OF ST. LOUIS Astria Regional Medical Center
650 Maryville University Drive                                                         Maryville University - NP Preceptorship -   MEMORANDUM OF UNDERSTANDING
St. Louis, MO 63141               MARYVILLE UNIVERSITY                                 Elizabeth Jenson signed - 09-2018.pdf       For CLINICAL PRECEPTORSHIP
                                  Yellowstone Health

MARYVILLE UNIVERSITY OF ST. LOUIS MARYVILLE UNIVERSITY
650 Maryville University Drive                                                         Maryville University - NP Preceptorship -  MEMORANDUM OF UNDERSTANDING
St. Louis, MO 63141               Astria Regional Medical Center                       Yellowstone signature - 09-2018-signed.pdf For CLINICAL PRECEPTORSHIP
                                  Masimo Americas, Inc.
Masimo Americas, INC.
40 Parker                         Yakima HMA. LLC d/b/a Yakima Regional                                                            AMENDMENT ONE TO MASIMO PULSE
Irvine, CA 92618                  Medical and Cardiac Center                           Masimo 7-2009.pdf                           OXIMETRY SUPPLY AGREEMENT
                                  Masimo Americas, Inc
Masimo Americas, Inc.                                                                                                              MASIMO PULSE OXIMETRY SUPPLY
40 Parker                         Yakima HMA, LLC d/b/a Yakima Regional                                                            AGREEMENT
Irvine, CA 92618                  Medical and Cardiac Center                           Masimo HPG 4-2009.pdf                       EQUIPMENT LEASE PLAN
                                  Masterplan, Inc.

Masterplan, Inc.                           YAKIMA REGIONAL MED & CARDIAC
Contracts Dept./Blanca Areliz              CENTER
101 Old Stone Bridge Road                                                              Masterplan - Radiology & Cath Lab           Hospital Management Associates, Inc. -
Goodlettsville, TN 37072                   Hospital Management Associates, Inc         Maintenance - 04-2011.pdf                   FACILITY ADDENDUM

Matthew Schwartz                           SHC Medical Center - Yakima
5306 Richey Road                                                                       Schwartz, Matthew MD - Employment
Yakima, WA 98908                           Matthew A, Schwartz                         Agreement Renewal 9-17.pdf                  PHYSICIAN EMPLOYMENT AGREEMENT
Matthew Schwartz                           SHC Medical Center — Yakima
5306 Richey Road                                                                       Schwartz, Matthew MD - Medical Director
Yakima, WA 98908                           Matthew A. Schwartz, MD                     Agreement 10-17.pdf                         Medical Director Agreement

                                           SHC Medical Center - Yakima d/b/a Astria
Matthew Schwartz                           Regional Medical Center                                                                 SECRETARY-TREASURER OF THE
5306 Richey Road                                                                       Schwartz, Matthew MD - Secretary-           MEDICAL STAFF PHYSICIAN
Yakima, WA 98908                           Matthew Schwartz M.D.                       Treasures of Medical Staff.pdf              AGREEMENT
               19-01189-WLH11                Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 81 of 141
                                                                                       62
Notice Party                            Contract Parties                         Document Reference ID                       Contract Details
                                        SHC Medical Center—Yakima d/b/a Astria
Matthew Schwartz                        Regional Medical Center
5306 Richey Road                                                                 Schwartz Matthew - Medical Staff            First Amendment to Secretary-Treasurer of
Yakima, WA 98908                        Matthew Schwartz, M.D.                   Leadership Amendment - 01-2019.pdf          the Medical Staff Physician Agreement
                                        SHC Medical Center - Yakima d/b/a Astria
Matthew Schwartz                        Regional Medical Center                                                              SECRETARY-TREASURER OF THE
5306 Richey Road                                                                 Sec-Tres - Schwartz - Agreement signed -    MEDICAL STAFF PHYSICIAN
Yakima, WA 98908                        Matthew Schwartz M.D.                    2018.pdf                                    AGREEMENT
Maxim Healthcare Services, Inc.
7227 Lee DeForest Drive
Columbia, MD 21046
ATTN: Contracts Department

Maxim Staffing Solutions
9709 3rd Avenue NE Suite 309
Seattle, WA 98115
ATTN: Jeff Widmyer                      Yakima Regional Medical and Cardiac
                                        Center
Maxim Healthcare Services, Inc.
d/b/a TravelMax Medical Professionals   Maxim Healthcare Services, Inc. d/b/a
3550 Buschwood Park Drive, Suite 230    Maxim Staffing Solutions d/b/a TravelMax                                             FACILITY STAFFING AGREEMENT with
Tampa, Florida 33618                    Medical Professionals                      Maxim Staffing 9-2008.pdf                 Amendment
                                        Yakima Regional Medical and Cardiac
McKesson Automation Inc.                Center
Privacy Officer
500 Cranberry Woods Drive               McKesson                                                                           AGREEMENT FOR NEW LEASE/RENTAL
Cranberry Township, PA 16066                                                                                               AGREEMENT AND MAINTENANCE
Attention: General Counsel              Accudose Rx                                McKesson - Accudose lease - 10-2006.pdf SERVICES AGREEMENT
McKesson Information Solutions
5995 Windward Parkway                   McKesson Information Solutions LLC
Alpharetta, GA 30005
Accounts Receivable Department          Yakima Regional Medical Center             McKesson - HSM System - 09-2007.pdf       Safes Order

MCKESSON TECHNOLOGIES, IN NUMB          Yakima Regional.Medicel Cardiac Center
22423 NETWORK PLACE                     aka Yakima HMA.Inc
CHICAGO                                                                            McKesson - Maintenance Agreement -        MCKESSON EXTENDED BASE
IL60673-1219                            McKesson                                   Agreement - 11-2014.pdf                   EQUIPMENT MAINTENANCE SERVICES
MDReview
Corporate Headquarters                  MDReview
 141 Union Boulevard, Suite 120                                                    MD Peer Review - Cardiothoracic Surg - 01-
 Lakewood, CO 80228                     Yakima Regional Medical & Cardiac Ctr      2013.pdf                                   MD Peer Review Request
MDReview
Corporate Headquarters                  MDReview
 141 Union Boulevard, Suite 120
 Lakewood, CO 80228                     Yakima Regional Medical & Cardiac Ctr MD Peer Review - Gen Surg - 01-2013.pdf MDReview Peer Review Request
                                        Yakima HMA Physician Management, LLC,
                                        d/b/a Cardiac & Thoracic Institute of
                                        Central Washington
Med Net Monitoring Services                                                                                           HITECH ACT & RED FLAG RULE
PO Box 752                              Heart Care Corporation d/b/a Mednet                                           AMENDMENT TO BUSINESS
Moxee, WA 98936                         Monitoring Services                   MedNet.pdf                              ASSOCIATE AGREEMENT
MedAssets Performance
Management Solutions, Inc.                                                                                                   Med Assets Workforce Solutions Pacific
290 E John Carpenter Fwy                Med Assets                                                                           Northwest Region Yakima Electronic
Irving, TX 75062                                                                   Med Assets - Pacific Northwest Facility   Facility Binder January 13, 2013 to
Attn: Membership                        Yakima                                     Binder - 01-2013.pdf                      February 7, 2015
                                        Yakima Regional Medical and Cardiac
MedCall NorthWest Inc.                  Center
P.O. Box 6507                                                                      MedCall NW - Traveler Nurse Staffing -    HEALTHCARE FACILITY STAFFING
Kennewick, WA 99336                     MedCall NorthWest Inc.                     Agreement signed - 03-2017.pdf            AGREEMENT
MedCall NorthWest Inc.
P.O. Box 6507
Kennewick, WA 99336

Prolucent Workforce Management
13727 Noel Road, Suite 1400
Dallas, Texas 75240
Attn: Workforce Management Team         MedCall NorthWest Inc.

Susan Miller                            Yakima Regional Medical Center                                                       AGREEMENT FOR TRAVELER AND
12861 W. Hidden Valley Rd.                                                         Med Assets - RN Traveler - Miller - 04-   LOCAL LONG TERM STAFF - Susan
Rathdrum, ID 83858                      Susan Miller                               2013.pdf                                  Miller




               19-01189-WLH11             Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                      Pg 82 of 141
                                                                                   63
Notice Party                              Contract Parties                             Document Reference ID                     Contract Details
MedCall NorthWest Inc.
P.O. Box 6507
Kennewick, WA 99336

Prolucent Workforce Management
13727 Noel Road, Suite 1400               MedCall NorthWest, Inc
Dallas, Texas 75240
Attn: Workforce Management Team           Yakima Regional Medical Center

Susan Miller                              Prolucent Workforce Management                                                         AGREEMENT FOR TRAVELER AND
12861 W. Hidden Valley Road                                                            Med Assets - RN Traveler - Miller - 01-   LOCAL LONG TERM STAFF - Susan
Rathdrum, ID 83858                        Susan Miller                                 2013.pdf                                  Miller
Medefis, Inc.                             Yakima Regional Medial and Cardiac
Attention: Eric Christenson               Center
2121 North 117th Avenue, Suite 200                                                     Medefis - Staffing - Agreement signed -06-
Omaha NE 68164                            Medefis, Inc.                                2017.pdf                                   Vendor Management Agreement
                                          University of Washington School of
MEDEX Northwest                           Medicine/MEDEX
Division of Physician Assistant Studies
4311 11th Avenue NE, Suite 200            SHC Medical Center — Yakima d/b/a Astria University of Washington - Medex Student
Seattle WA 98105                          Regional Medical Center                  Affiliation - Fully Signed - 03-06-2019.pdf AFFILIATION AGREEMENT - Training Site
                                          University of Washington School of
MEDEX Northwest                           Medicine
Division of Physician Assistant Studies
4311 11th Avenue NE, Suite 200            Yakima Regional Medical and Cardiac
Seattle WA' 98105                         Center                                       UW Medex.pdf                              AFFILIATION AGREEMENT
MEDEX Northwest
Physician Assistant Program
4311 11th Avenue NE, Suite 200
Seattle, WA 98105

Carla Bianchi, Clinic Mgr.                University of Washington School of
Ahtanum Ridge Family Medicine             Medicine
1420 Ahtanum Ridge Ct.
Union Gap, WA 98903                       Ahtanum Ridge Family Medicine                Medex.pdf                                 AFFILIATION AGREEMENT
                                          MEDEXSOFT

Medexsoft                                 Yakima HMA Physician's Management,                                                    BUSINESS ASSOCIATE AGREEMENT
516 W Shaw Ave #200                       LLC d/b/a/ Central Washington Medical        Medexsoft-transcription-Business         HIPAA PRIVACY SATISFACTORY
Fresno, CA 93704                          Group                                        Associates Agreement signed -03-2015.pdf ASSURANCES
                                          Yakima HMA Physician's Management,
Medexsoft, Inc.                           LLC d/b/a Central Washington Medical
516 W. Shaw Ave #200                      Group                                        Medexsoft-transcription-Agreement signed - MEDICAL TRANSCRIPTION SERVICE
Fresno, CA 93704                                                                       03-2015.pdf                                AGREEMENT
                                          Medexsoft INC.

Medexsoft, Inc.                           HMA Physician's Management
516 W. Shaw Ave #200
Fresno, CA 93704                          Central Washington. Medical Group            Medexsoft Inc BAA - 10-2011.pdf           BUSINESS ASSOCIATE AGREEMENT

Medexsoft, Inc.                           Central Washington Occupational Medicine
516 W. Shaw Ave #200                                                                                                             MEDICAL TRANSCRIPTION SERVICE
Fresno, CA 93704                          MEDEXSOFT, Inc.                              SIIMS fka MedExSoft - CWOM 2011.pdf       AGREEMENT
                                          Yakima HMA Physician's Management,
                                          LLC d/b/a/ Central Washington Medical
Medexsoft, Inc.                           Group
516 W. Shaw Ave #200                                                                   Medexsoft-transcription-Agreement signed - MEDICAL TRANSCRIPTION SERVICE
Fresno, CA 93704                          MEDEXSOFT, Inc.                              03-2015.pdf                                AGREEMENT
Medic Staffing LLC
19 Skyview Drive                          Yakima HMA Inc. dba Yakima Regional
North Haledon, NJ 07508                   Medical and Cardiac Center             Medic Staffing LLC - 08-2011.pdf                Medic Staffing LLC Agreement
Medical Consultants Inc, an Intermedix    SHC Medical Center — Yakima dba Astria
Corporation                               Regional Medical Center
6451 N. Federal Highway, Suite 1000
Ft. Lauderdale, FL 33308                  Medical Consultants, Inc., a subsidiary of Intermedix Medical Consultants LLC - BAA -
Attn: Chief Compliance Officer            Intermedix Corporation                     Fully Signed - 12-19-2018.pdf              BUSINESS ASSOCIATE AGREEMENT
Medical Consultants Inc, an Intermedix    SHC Medical Center — Yakima dba Astria
Corporation                               Regional Medical Center
6451 N. Federal Highway, Suite 1000
Ft. Lauderdale, FL 33308                  Medical Consultants, Inc., a subsidiary of   Medical Consultants - BAA - Fully Signed -
Attn: Chief Compliance Officer            Intermedix Corporation                       01-07-2019.pdf                             BUSINESS ASSOCIATE AGREEMENT

Medical Data Systems, Inc.                Medical Data Systems, Inc.
2001 9th Avenue Suite 312                                                                                                        Agreement for the Collection of Unpaid
Vero Beach, Florida 32960                 Yakima Regional Medical and Heart Center Medical Data Systems.pdf                      Accounts
Medical Dictation, Inc.                   Medical Dictation Inc.
Susan McGrogan
10109 Cortez Boulevard                    Yakima HMA, Inc., d/b/a Yakima Regional
Brooksville, FL 34613                     Medical and Heart Center                     Medical Dictation.pdf                     BUSINESS ASSOCIATE AGREEMENT


             19-01189-WLH11                 Doc 1019             Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 83 of 141
                                                                                       64
Notice Party                                 Contract Parties                          Document Reference ID                      Contract Details
Medical Doctor Associates                    Medical Doctor Associates
145 Technology Parkway NW                                                             Medical Doctor Associates - 07-2013 -       CONFIRMATION AGREEMENT (LOCUM
Norcross, GA 30092                           Yakima Regional
                                             Medical         Medical & Cardiac Center 2nd.pdf
                                                     Doctor Associates                                                            TENENS AGREEMENT)
Medical Doctor Associates
145 Technology Parkway NW                    HMA, LLC DBA Yakima Regional Medical                                                 CONFIRMATION AGREEMENT LOCUM
Norcross, GA 30092                           & Cardiac Center                          Medical Doctor Associates - 07-2013.pdf    TENENS AGREEMENT
Medical Doctor Associates                    Medical Doctor Associates
145 Technology Parkway NW                                                             Medical Doctor Associates - 07-2013 to 08- CONFIRMATION AGREEMENT LOCUM
Norcross, GA 30092                           Yakima Regional Medical & Cardiac Center 2013.pdf                                   TENENS AGREEMENT
Medical Doctor Associates                    Medical Doctor Associates
145 Technology Parkway NW
Norcross, GA 30092                           Yakima Regional Medical & Cardiac Center Medical Doctor Associates - 11-2013.pdf     Locum Tenens Agreements
Medical Doctor Associates                    Medical Doctor Associates
4775 Peachtree Industrial Blvd., Ste 300
Berkeley Lake, GA 30092                      Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - 07-2014.pdf    LOCUM TENENS AGREEMENT
Medical Doctor Associates                    Medical Doctor Associates
4775 Peachtree Industrial Blvd., Ste 300                                               Medical Doctor Associates - 07-2014 to 12-
Berkeley Lake, GA 30092                      Yakima HMA LLC dba Yakima Regional        2016.pdf                                   LOCUM TENENS AGREEMENT
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Ste 300     Yakima HMA LLC dba Yakima Regional
Berkeley Lake, GA 30092                      Medical & Cardiac Center                  Medical Doctor Associates - 09-2014.pdf    LOCUM TENENS AGREEMENT

                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Becker - 11-   CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014 - 2.pdf                               TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Becker - 11-   CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014.pdf                                   TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Becker - 12-   CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014.pdf                                   TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Hannan - 09-   CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014.pdf                                   TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Reg. Med. & Medical Doctor Associates -locum -
Berkeley Lake, GA 30092                      Cardiac Center                        Agreement signed - 01-2015.pdf                 LOCUM TENENS AGREEMENT
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   SHC Medical Center- Yakima d/b/a Astria   Medical Doctor Associates - Locum Tenens
Berkeley Lake, GA 30092                      Regional Medical Center                   Agreement - 10-2017.pdf                  LOCUM TENENS AGREEMENT
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Smith - 10-    CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014.pdf                                   TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Smith - 10-    CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014 to 11-2014.pdf                        TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Smith - 11-    CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   2014 to 12-2014.pdf                        TENENS AGREEMENT)
                                             Medical Doctor Associates
Medical Doctor Associates
4775 Peachtree Industrial Blvd., Suite 300   Yakima HMA LLC dba Yakima Regional        Medical Doctor Associates - Smith -        CONFIRMATION AGREEMENT (LOCUM
Berkeley Lake, GA 30092                      Medical                                   Revised - 11-2014 - 12-2014.pdf            TENENS AGREEMENT)
                                             Yakima HMA LLC dba Yakima Regional
Medical Doctor Associates, LLC               Medical & Cardiac Center
145 Technology Parkway NW
Norcross, GA 30092                           Medical Doctor Associates, LLC            Medical Doctor Associates - 01-2014.pdf    Locum Tenens Agreement
                                             Medical Doctor Associates, LLC
Medical Doctor Associates, LLC
145 Technology Parkway NW                    HMA, LLC DBA Yakima Regional Medical
Norcross, GA 30092                           & Cardiac Center                          Medical Doctor Associates - 06-2012.pdf    LOCUM TENENS AGREEMENT
                                             Yakima Regional Medial and Cardiac
Medical Doctor Associates, LLC               Center
4775 Peachtree Industrial Blvd., Suite 300                                             Medical Doctor Associates -locum -
Berkeley Lake, GA 30092.                     Medical Doctor Associates, LLC            Agreement signed - 01-2015.pdf             LOCUM TENENS AGREEMENT
Medical Graphics Corporation                 Medical Graphics Corporation
350 Oak Grove Parkway                                                                  Medical Graphics Corporation - 08-         UltraCareTM Continuous Support Program
St. Paul, MN 55127                           Yakima Regional Medical Center            2013.pdf                                   Preferred Plan




             19-01189-WLH11                    Doc 1019           Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 84 of 141
                                                                                       65
Notice Party                        Contract Parties                          Document Reference ID                   Contract Details
Medical Graphics Corporation
NW 7110                             Medical Graphics Corporation
P.O. Box 1450
Minneapolis, MN 55485-7110          YAKIMA REGIONAL MED CENTER                MedGraphics - RT - 03-2012.pdf          UltraCare Service Protection Agreement
                                    Yakima HMA, Inc., d/b/a Yakima Regional
Medical Imaging Resources, Inc.     Medical & Cardiac Center
120 Enterprise Drive                                                                                                  Mobile MRI Scanner Rental Agreement
Ann Arbor, MI 48103                 Medical Imaging Resources, Inc.           Medical imaging Resources 7-2008.pdf    Extension
                                    Yakima Regional Medical and Cardiac
Medical Imaging Resources, Inc.     Center
120 Enterprise Drive                                                                                                  Mobile MRI Scanner Rental Agreement
Ann Arbor, MI 48103                 Medical Imaging Resources, Inc            Medical imaging Resources.pdf           Extension
                                    Yakima Regional Medical and Cardiac
Medical Learning Incorporated       Center
287 East 6th Street, Suite 400
St. Paul, Minnesota 55101           Medical Learning Incorporated             MedLearn Training - 04-2012.pdf         Agreement
                                    MEDICAL MULTIPLEX, INC.                                                           AMENDMENT TO HYPERBARIC
Medical Multiplex, Inc.                                                                                               MEDICINE AND WOUND CARE
4165 Westport Road, Ste.204         YAKIMA, HMA, INC. d/b/a Yakima                                                    CONSULTING AND SERVICES
Louisville, Kentucky 40207          Regional Medical and Cardiac Center       Medical Multiplex 2.pdf                 AGREEMENT
                                    Medical Multiplex, Inc
Medical Multiplex, Inc.                                                                                               HYPERBARIC MEDICINE AND WOUND
4165 Westport Road, Ste.204         Yakima, HMA, Inc. d/b/a Yakima Regional                                           CARE CONSULTING AND SERVICES
Louisville, Kentucky 40207          Medical and Cardiac Center                Medical Multiplex.pdf                   AGREEMENT
                                    Medical Solutions, Inc.
Medical Pro Solutions, Inc.                                                                                           SERVICE FEE AGREEMENT FOR
5790 Miramar Road, Suite 209        Yakima HMA Inc., dba Yakima Regional                                              RECRUITMENT OF Respiratory Care
San Diego, CA 92121                 Medical and Cardiac Center                Medical Pro Solutions 9-2008 RT.pdf     Practitioner
                                    Medical Solutions, Inc.
Medical Pro Solutions, Inc.
5790 Miramar Road, Suite 209        Yakima HMA Inc.. dba Yakima Regional                                              SERVICE FEE AGREEMENT FOR
San Diego, CA 92121                 Medical and Cardiac Center                Medical Pro Solutions CNO 10-2008.pdf   RECRUITMENT OF Chief Nursing Officer
                                    Medical Solutions, Inc.
Medical Pro Solutions, Inc.
5790 Miramar Road, Suite 209        Yakima HMA Inc., dba Yakima Regional                                              SERVICE FEE AGREEMENT FOR
San Diego, CA 92121                 Medical and Cardiac Center                Medical Pro Solutions RN 11-2008.pdf    RECRUITMENT OF Registered Nurses
                                    Medical Pro Solutions
Medical Pro Solutions, Inc.
5790 Miramar Road, Suite 209        Yakima HMA Inc., dba Yakima Regional                                              SERVICE FEE AGREEMENT FOR
San Diego, CA 92121                 Medical and Cardiac Center                Medical Pro Solutions 5-2008.pdf        RECRUITMENT OF Registered Nurse
Medical Search, LLC                 Medical Search, LLC
Jeff Parker
8180 S. 700 E, #130                 Yakima Regional Medical and Cardiac       Medical Search LLC Term Letter - 01-
Sandy, UT 84070                     Center                                    2012.pdf                                Agreement Termination Notice
                                    Medline Industries Holdings, L.P.
Medline Industries Holdings, L.P.
1 Medline Place                     Astria Health Astria Regional Medical     Medline - Corporate Purchasing Agreement
Mundelein, IL 60060                 Center                                    - Fully Signed - 03-2019.pdf             Corporate Program Agreement
Medline Industries, Inc.            Yakima Hospital
One Medline Place                                                         Medline Linen Helper Software Agreement - LINEN HELPER SOFTWARE REBATE
Mundelein, IL 60060                 Medline Industries, Inc               12-2013.pdf                               AGREEMENT
                                    Yakima HMA Physician Management, LLC,
                                    d/b/a Cardiac & Thoracic Institute of
                                    Central Washington
MedNet Monitoring Services
P.O. Box 752                        Heart Care Corporation d/b/a MedNet       MedNet - Event Monitoring Slobodova - 05-
Moxee, WA 98936                     Monitoring Services                       2013.pdf                                  OUTSIDE SERVICES AGREEMENT
Medrad Service
100 Global View Drive
Warrendale, PA 15086

Medrad                              Medrad Service
One Medrad Drive                                                              Medrad Service Agreement #4715 - 03-
Indianola, PA 15051                 Yakima Regional                           10.pdf                                  PM SERVICE AGREEMENT
                                    Yakima HMA, Inc. d/b/a Yakima Regional
Medstar Cabulance Inc.              Medical and Cardiac Center
12980 Yakima Valley Highway
Zilla, WA 98953                     Medstar Cabulance Inc.                    Medstar Cabulance.pdf                   OUTSIDE SERVICES AGREEMENT
                                    Yakima HMA, Inc. d/b/a Yakima Regional
Medstar Cabulance Inc.              Medical and Cardiac Center
12980 Yakima Valley Highway                                                                                           ADDENDUM TO OUTSIDE SERVICES
Zilla, WA 98953                     Medstar Caulance, Inc.                    Medstar Cabulance2008.pdf               AGREEMENT

MEDTOX Diagnostics, Inc.            MEDTOX Diagnostics, Inc.
1238 Anthony Road                                                            Medtox - placement agreement - CHS Corp
Burlington, North Carolina 27215    Yakima Regional Medical & Cardiac Center Contract - 08-2017.pdf                  READER SYSTEM AGREEMENT




             19-01189-WLH11           Doc 1019             Filed 02/05/20           Entered 02/05/20 15:21:55                    Pg 85 of 141
                                                                              66
Notice Party                       Contract Parties                           Document Reference ID                       Contract Details
                                   Medtronic Cardiac Surgery

Medtronic Cardiac Surgery          Yakima Regional Medical Center
7601 Northland Drive                                                          Medtronic - Pump Seed Controller - 06-
Minneapolis, MN 55428-1088         Medtronic USA, Inc.                        2010.pdf                                    EVALUATION AGREEMENT
Medtronic USA, Inc.
Neurologic Technologies Products   Yakima Regional Medical Center
6743 Southpoint Drive North                                                   Medtronic - neuro drill maint - Agreement   EXTENDED SERVICE PLAN
Jacksonville, Florida 32216        Medtronic USA, Inc.                        signed - 07-2015.pdf                        AGREEMENT
                                   Yakima Regional Medical and Cardiac
                                   Center

Medtronic USA, Inc.                Medtronic USA, Inc.
180 International Drive                                                       Medtronic - Aquamitis HPG AQM and AEX
Portsmouth, NH 03801               HealthTrust Purchasing Group, L.P.         Placement Agreement signed - 08-2016.pdf Placed Equipment Agreement
Medtronic USA, Inc.                Yakima Regional MC
180 International Drive                                                       Medtronic-cardio tubing - Agreement - 12-   INVENTORY MANAGEMENT
Portsmouth, NH 03801               Medtronic USA, Inc.                        2014.pdf                                    AGREEMENT
Medtronic USA, Inc.                Yakima Regional Med Ctr
180 International Drive                                                       Medtronic - Cardio tubing renewal -         INVENTORY MANAGEMENT
Portsmouth, NH 03801               Medtronic USA, Inc.                        Agreement signed - 12-2015.pdf              AGREEMENT
                                   Yakima Regional Medical and Cardiac
Medtronic USA, Inc.                Center
180 International Drive                                                       Medtronic - Aquamitis HPG AQM and AEX
Portsmouth, NH 03801               Medtronic USA, Inc.                        Placement Agreement signed - 08-2016.pdf Placed Equipment Agreement
Medtronic USA, Inc.                MEDTRONIC                                                                            MEDTRONIC CUSTOM TUBING PACK
180 International Drive                                                       Medtronic-cardio tubing - Agreement - 12- INVENTORY MANAGEMENT
Portsmouth, NH 03801               Yakima Regional MC                         2014.pdf                                  AGREEMENT
Medtronic USA, Inc.                Yakima Regional
180 International Drive                                                       MedTronic - Consignment Agreement - 05-
Portsmouth, NH 03801               Medtronic USA, Inc                         2011.pdf                                CONSIGNMENT AGREEMENT
Medtronic USA, Inc.
180 International Drive            MEDTRONIC                                                                              MEDTRONIC CUSTOM TUBING PACK
Portsmouth, NH 03801                                                          Medtronic - Cardio tubing renewal -         INVENTORY MANAGEMENT
                                   Yakima Regional Med Ctr                    Agreement signed - 12-2015.pdf              AGREEMENT
                                   Medtronic USA, Inc.
Medtronic USA, Inc.
4620 N. Beach Street               Yakima HMA, LLC d/b/a Yakima Regional                                                  EXTENDED SERVICE PLAN
Fort Worth, Texas 76137            Medical Center                             Medtronic Extended Service - 01-2011.pdf    AGREEMENT
                                   Medtronic USA, Inc.
Medtronic USA, Inc.
4620 N. Beach Street               Yakima HMA, LLC d/b/a Yakima Regional      Medtronic - Extended Service Agreement - EXTENDED SERVICE PLAN
Fort Worth, Texas 76137            Medical Center                             02-2012.pdf                              AGREEMENT
Medtronic USA, Inc.                MEDTRONIC USA, INC
4620 N. Beach Street                                                                                                      Agreement for Capital Replacement
Fort Worth, Texas 76137            Yakima Regional Medical Center             Medtronic - Neuro Drills - 05-2012.pdf      Program
Medtronic USA, Inc.
710 Medtronic Parkway N.E.
Minneapolis, Minnesota 55432

Medtronic USA, Inc.
Attn: Don Novitsky                 Astria Regional Medical Center
8200 Coral Sea Street NE                                                      Medtronic - Purchasing Agreement - Fully
Mounds View, MN 55112              Medtronic                                  Signed - 02-2018.pdf                        NO-CAP PURCHASE AGREEMENT
Medtronic USA, Inc.                Yakima Regional Medical Center
8200 Coral Sea Street NE                                                      Medtronic - Peripheral Balloons
Mounds View, MN 55112              Medtronic USA, Inc.                        Consignment Agreement - 08-2012.pdf         CONSIGNMENT AGREEMENT
Medtronic                          Medtronic
8200 Coral Sea Street N.E.                                                    Medtronic - Cath Lab Bulk Purchasing -
Mounds View, MN 55112              Yakima Regional Medical Center             Agreement - 10-2014.pdf                     Rebate Agreement
                                   YAKIMA REGIONAL MEDICAL &
MEDTRONIC, INC.                    CARDIAC CENTER
710 Medtronic Parkway
Minneapolis, MN 55432-5604         MEDTRONIC, INC.                            Medtronic Extended Service - 04-2010.pdf    EXTENDED SERVICE AGREEMENT
Medtronic, Inc.                    CARDIAC
Michelle King
Service Contract Analyst           CENTER
7611 Northland Drive- 55-52                                                   Medtronic - Hemostasis Management
Brooklyn Park, MN 55428            MEDTRONIC, INC.                            System Service Agreement - 4-2013.pdf       EXTENDED SERVICE AGREEMENT
Medtronic, Inc.
Spinal & Biologics Business        YAKIMA REGIONAL MEDICAL CENTER                                                         MEDTRONIC SOFAMOR DANEK USA,
2600 Sofamor Danek Drive                                                                                                  INC. STANDARD TERMS AND
Memphis, Tennessee 38132           Medtronic Sofamor Danek USA, Inc.'s        Medtronic - 10-09.pdf                       CONDITIONS
Medtronic, USA, Inc                Yakima Regional Medical Center
8200 Coral Sea Street N.E.                                                    Medtronic - Cath Lab Bulk Purchasing -      Cath Lab Bulk Purchasing - Agreement
Mounds View MN, 55112              Medtronic, USA, Inc.                       Agreement - 10-2014.pdf
                                   Meridian Medical Staffing, LLC
MERIDIAN Medical Staffing
7921 Southpark Plaza, Suite 100    SHC Medical Center d/b/a Astria Regional   Meridian Medical Staffing - Staffing
Littleton, CO 80120                Medical Center                             Agreement - Fully Signed - 02-11-2019.pdf SERVICES AGREEMENTS

               19-01189-WLH11        Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                        Pg 86 of 141
                                                                              67
Notice Party                               Contract Parties                           Document Reference ID                      Contract Details

Merraine Groups, Inc.                      Yakima Regional Medical & Cardiac Center
3645 Ruffin Rd #310                                                                   Merraine Grou - HR Recruitment -           EMPLOYMENT PLACEMENT SERVICES
San Diego, CA 92123                        Merraine Group, Inc.                       Agreement signed - 03-2015.pdf             AGREEMENT

Merraine Groups, Inc.                      Yakima Regional Medical & Cardiac Center Merraine Group - HR Recruitment
3645 Ruffin Rd #310                                                                 Amendment- Agreement signed - 07-            AMENDMENT TO Employment Placement
San Diego, CA 92123                        Merraine Group, Inc.                     2015.pdf                                     Services Agreement

Merraine Groups, Inc.                      Merraine Group, Inc.
3645 Ruffin Rd #310                                                                 Merraine Grou - HR Recruitment -             EMPLOYMENT PLACEMENT SERVICES
San Diego, CA 92123                        Yakima Regional Medical & Cardiac Center Agreement signed - 03-2015.pdf               AGREEMENT
                                           Yakima Regional Medical & Cardiac Center
Merraine Groups, Inc.                      d/b/a Yakima HMA, LLC                    Merraine Group - HR Recruitment
3645 Ruffin Rd #310                                                                 Amendment- Agreement signed - 07-            AMENDMENT TO Employment Placement
San Diego, CA 92123                        Merraine Group, Inc. 1476                2015.pdf                                     Services Agreement
                                           MERRITT, HAWKINS & ASSOCIATES
MERRITT, HAWKINS, & ASSOC
222 W. LAS COLINAS BLVD.                   YAKIMA HMA, INC d/b/a YAKIMA
IRVING                                     REGIONAL MEDICAL AND CARDIAC                                                          PHYSICIAN / ALLIED SEARCH
TX75039                                    CENTER                                     Merritt Hawkins.pdf                        AGREEMENT

Metro Marketing Inc.                       Metro Marketing Inc.
4136 S. Scenic
Springfield, Missouri 65807                Yakima Regional Medical & Cardiac Center Metro Marketing - 03-2012.pdf                INSERTION ORDER
Metro Outdoor, LLC
14362 N. Frank Lloyd Wright Blvd., Suite   Yakima Regional Medical & Cardiac Center
1000
Scottsdale, AZ 85260                       Metro Outdoor, LLC                         METRO Marketing - 06-2012.pdf              NON-SPACE AGREEMENT
MGC DIAGNOSTICS CORPORATION                Yakima Regional Medical & Cardiac Center
350 Oak Grove Parkway                                                                 Medical Graphics Corporation - maint
St. Paul, MN                               MGC DIAGNOSTICS CORPORATION                renewal - Agreement signed - 07-2017.pdf   MGC 1-YEAR
MGC DIAGNOSTICS CORPORATION                Yakima Regional Medical & Cardiac Center
350 Oak Grove Parkway                                                                 Medical Graphics Corporation - Renewal
St. Paul, MN                               MGC DIAGNOSTICS CORPORATION                agreement signed- 09-2015.pdf              MGC 1 YEAR
MGC DIAGNOSTICS CORPORATION                Yakima Regional Medical & Cardiac Center
350 Oak Grove Parkway                                                                 Medical Graphics - Maintenance Renewal 2
St. Paul, MN                               MGC DIAGNOSTICS CORPORATION                - Agreement signed - 07-2016.pdf         MGC 1 YEAR
MGC Diagnostics                            MGC Diagnostics
350 Oak Grove Parkway                                                                 MGC Diagnostics - PFT Training - 09-
St. Paul, Minnesota 55127-8599             Yakima Regional Medical Center             2013.pdf                                   MGC Diagnostics Onsite Training Estimate
                                           YAKIMA REGIONAL CARDIAC &
MICHAEL D. DAY dba YAKIMA REEF             MEDICAL CENTER
610 Reservoir Loop Rd
Selah, WA 98942                            MICHAEL D. DAY dba YAKIMA REEF             Yakima Reef - 01-2014.pdf                  AQUARIUM MAINTENANCE CONTRACT
                                           YAKIMA REGIONAL CARDIAC &
MICHAEL D. DAY dba YAKIMA REEF             MEDICAL CENTER
610 Reservoir Loop Rd                                                                 Yakima Reef - aquarium maintenance -
Selah, WA 98942                            MICHAEL D. DAY dba YAKIMA REEF             Agreement - 01-2015.pdf                    AQUARIUM MAINTENANCE CONTRACT
                                           YAKIMA REGIONAL CARDIAC &
MICHAEL D. DAY dba YAKIMA REEF             MEDICAL CENTER
610 Reservoir Loop Rd                                                                 Yakima Reef - Renewal - Agreement
Selah, WA 98942                            MICHAEL D. DAY dba YAKIMA REEF             signed - 01-2016.pdf                       AQUARIUM MAINTENANCE CONTRACT
MICHAEL ZAMMIT, M.D. D/B/A
EDMONDS VASCULAR CENTER
Lease #40510763
PO BOX 1134
EDMONDS, WA 98020                          CENTRAL WA MEDICAL GROUP

ZONARE MEDICAL SYSTEMS. INC                EVERBANK
420 N. BERNARDO AVE.                                                                                                             ZONARE ZONE ULTRA SYSTEM LEASE
MOUNTAIN VIEW . CA, 94043                  ZONARE MEDICAL SYSTEMS. INC                Zonare-Everbank lease - Zammit.pdf         AGREEMENT
MICHAEL ZAMMIT, M.D. D/B/A
EDMONDS VASCULAR CENTER
PO BOX 1134
EDMONDS, WA 98020                          CENTRAL WA MEDICAL GROUP

ZONARE MEDICAL SYSTEMS. INC                EVERBANK
420 N. BERNARDO AVE.                                                                                                             ZONARE ZONE ULTRA SYSTEM LEASE
MOUNTAIN VIEW CA, 94043                    ZONARE MEDICAL SYSTEMS. INC                Zonare-Everbank lease - Zammit_2.pdf       AGREEMENT
Micheal Zammit, M.D., P. S.
PO Box 1984
Yakima, Washington, 98909                  Michael Zammit, MD

OSERAN, HAHN, SPRING, STRAIGHT         Yakima Regional Medical & Cardiac Center
AND WATTS, P.S. Attn: M. Edward Spring
/ William Hsu                          Yakima HMA Physician Management,LLC.
10900 NE 461 Street, #850
Bellevue, WA 98004                     Yakima HMA, Inc.                         Zammit Wound Care Med Dir - 09-2013.pdf MEDICAL DIRECTOR AGREEMENT
               19-01189-WLH11                Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                       Pg 87 of 141
                                                                                      68
Notice Party                              Contract Parties                           Document Reference ID                       Contract Details
Micheal Zammit, M.D., P. S.
PO Box 1984
Yakima, Washington, 98909                 Michael Zammit, M.D.

OSERAN, HAHN, SPRING, STRAIGHT            Yakima HMA, LLC, d/b/a Yakima Regional
AND WATTS, P.S.                           Medical & Cardiac Center
Attn: M. Edward Spring / William Hsu                                                                                             AMENDMENT TO PHYSICIAN
10900 NE 4th Street, #850                 Yakima HMA Physician Management, LLC. Zammit - Vascular Call Coverage 10-              SPECIALTY ON-CALL COVERAGE
Bellevue, WA 98004                        d/b/a Central Valley Vascular Center  2013.pdf                                         AGREEMENT

MicroAire Surgical Instruments LLC        MicroAire Surgical Instruments LLC
3590 Grand Forks Boulevard                                                         MicroAire - equip lease - ECTR -              MicroAire Carpal Tunnel Release Systems
Charlottesville, Virginia 22911           Yakima Regional Medical & Cardiac Center Agreement - 02-2015.pdf                       ECTRS - Rental Kit Agreement

MicroAire Surgical Instruments LLC        MicroAire Surgical Instruments LLC
3590 Grand Forks Boulevard                                                         MicroAire - equip lease - ECTR -              MicroAire Carpal Tunnel Release Systems
Charlottesville, Virginia 22911 USA       Yakima Regional Medical & Cardiac Center Agreement - 02-2015.pdf                       ECTRS — Rental Kit Agreement

MicroAire Surgical Instruments, LLC       MicroAire Surgical Instruments, LLC
3590 Grand Forks Boulevard                                                         MicroAire- ECTR consignment- Agreement
Charlottesville, VA 22911                 Yakima Regional Medical & Cardiac Center executed - 05-2015.pdf                 INITIAL AGREEMENT
Midwestern University                     Yakima HMA, Inc. DBA Yakima Regional
Associate Dean of Clinical Education      Medical and Cardiac Center
19555 N. 59th Avenue
Glendale, AZ 85308                        Midwestern University                      MidwesternUnivCE.pdf                        Clinical Education Agreement
                                          Mike Reese
Mike Reese
Technical Support Coordinator             Yakima HMA, Inc. d/b/a Yakima Regional
Sentinel                                  Medical and Cardiac Center                 Reese Mike.pdf                              OUTSIDE SERVICES AGREEMENT
MILLENIA MEDICAL STAFFING NUMB
1000 JOHNNIE DODDS BLVD
MT PLEASANT
SC29464                                   Yakima Regional

Broadlane, Inc.                           Millenia Medical Staffing
3820 State St.                                                                       Millenia Medical Staffing - CVOR - 01-      AGREEMENT FOR TRAVELER AND
Santa Barbara, CA 93105                   Broadlane, Inc.                            2011.pdf                                    LOCAL LONG TERM STAFF


Milroy Emergency Group a Professional
LLC d/b/a Milroy Emergency Group, PLLC
Attn: Contracting Department
200 Corporate Blvd.
Lafayette, LA 70508

Milroy Emergency Group a Professional
LLC d/b/a Milroy Emergency Group, PLLC    Astria Regional Medical Center
Attn: Legal Department                                                               Schumacher - Milroy Emergency Group
P.O. Box 82368                            Milroy Emergency Group a Professional      PLLC - ER Physician Agreement - Fully       EMERGENCY DEPARTMENT
Lafayette, LA 70598-2368                  LLC d/b/a Milroy Emergency Group, PLLC     Signed - 01-31-2019.pdf                     AGREEMENT

                                          Miner Physiatry Recruitment Specialists

Miner Physiatry Recruitment Specialists   Yakima Regional Medical & Cardiac Center
2535 Amherst Avenue                                                                  Miner Mason - PMR Physician Recruitment -
Los Angeles, CA 90064                     Miner/Mason & Associates                   11-2013.pdf                               Physiatry Recruitment Agreement
                                          Yakima HMA, Inc. d/b/a Yakima Regional
MJ Harris, Inc.                           Medical & Cardiac Center
9 South 10th Avenue
Yakima, WA 98902                          MJ Harris, Inc.                            MJ Harris Lease.pdf                         BUILDING LEASE

Monroe Group, LLC d/b/a The Clinical      Yakima HMA, LLC dba Yakima Regional
Recruiter                                 Medical and Cardiac Center
2000 Mallory Lane, Suite 130 —303
Franklin, TN 37067                        Monroe Group, LLC d/b/a The Clinical       The Clinical Recruiter - HR Recruitment -
Attention: Chris Monroe, CEO              Recruiter                                  Agreement signed - 06-2015.pdf              Permanent Placement Agreement
Morrison Management Specialists, Inc.     Yakima Regional Medical Center
400 Northridge Road, Suite 600                                                       Morrison - nutrition mgmt - Agreement
Atlanta, GA 30350                         Morrison Management Specialists, Inc.      signed - 06-2015.pdf                        Letter Agreement

Morrison Management Specialists, Inc.     Yakima Regional Medical Center
400 Northridge Road, Suite 600                                                       Morrisons - food service agreement -        Exhibit B-95 Financial Exhibit for Yakima
Atlanta, GA 30350                         Morrison Management Specialists, Inc.      Agreement signed - 08-2015.pdf              Regional Medical Center
Morrison Management Specialists, Inc.     Yakima Regional Medical Center
400 Northridge Road, Suite 600                                                       Morrison - nutrition mgmt - Agreement fully
Atlanta, GA 30350                         Morrison Management Specialists, Inc.      executed - 06-2015.pdf                      Letter Agreement
Morsels Publishing LLC
3208 Vincenta Drive                       Yakima Regional
Yakima, WA 98902                                                                     Morsels Publising LLC - Tidbits - 02-
Greg Riese                                Morsels Publishing LLC                     2011.pdf                                    AD INSERTION ORDER

             19-01189-WLH11                 Doc 1019              Filed 02/05/20           Entered 02/05/20 15:21:55                         Pg 88 of 141
                                                                                     69
Notice Party                       Contract Parties                       Document Reference ID                           Contract Details
                                   Yakima HMA, LLC, d/b/a Yakima Regional
Mountainview Consulting            Medical and Cardiac Center
507 Ballard Road
Zillah, WA 98953                   Mountainview Consulting                    Mountainview Consulting - 01-2013.pdf       OUTSIDE SERVICES AGREEMENT
MRI CONTRACT STAFFING, IN NUMB     Yakima Regional Medical and Cardiac
1735 MARKET STREET, SUITE 200      Center
PHILADELPHIA                                                                  MRI Network - Interim Nursing Director - 01- MRI Contract Staffing - Placement of
PA19103                            MRI Contract Staffing                      2013.pdf                                     Interim Nursing Director
MRI CONTRACT STAFFING, IN NUMB     Yakima Regional Medical and Cardiac
1735 MARKET STREET, SUITE 200      Center
PHILADELPHIA                                                                  MRI Network - Interim Nursing Director - 10- MRI Contract Staffing - Placement of
PA19103                            MRI Contract Staffing                      2012.pdf                                     Interim Nursing Director
MRI CONTRACT STAFFING, IN NUMB     Yakima Regional Medical and Cardiac
1735 MARKET STREET, SUITE 200      Center
PHILADELPHIA                                                        MRI Network - Interim Resource Manager -              MRI Contract Staffing - Placement of
PA19103                            MRI Contract Staffing, Inc.      07-2013.pdf                                           Interim Resource Manager
                                   MT ADAMS HEALTH FOUNDATION Basic                                                       MT ADAMS HEALTH FOUNDATION'S
                                   Health                                                                                 PAYMENT SCHEDULE FOR BASIC
MT ADAMS HEALTH FOUNDATION                                                                                                HEALTH PREMIUMS PAYABLE TO THE
1021 S. 40th AVENUE, SUITE 5       YAKIMA VALLEY FARM WORKERS                Mt Adams Health Foundation - BHP - 12-       WASHINGTON BASIC HEALTH PLAN
YAKIMA, WA 98908                   CLINIC                                    14-09.pdf                                    FOR 2010
Musser/David M.D.                  SHC Medical Center - Yakima d /b/a Astria
8706 Cameo Place                   Regional Medical Center
Yakima                                                                       Musser, David MD - Employment
WA98908 US                         David J. Musser MD                        Agreement - SIGNED.pdf                       PHYSICIAN EMPLOYMENT AGREEMENT
MUZAK Business Music delivery by   Ahtanum Ridge Family Medicine
Encompass LE - Sousley Sound &
Communications                     MUZAK Business Music delivery by
1005 Tucson Drive                  Encompass LE - Sousley Sound &
Yakima, Washington 98908-7604      Communications                             Sousley - Ahtanum.pdf                       MUSIC SERVICES AGREEMENT
NAC Inc.                           Yakima Regional Medical Center
12201 Sixth Avenue, Suite 1405
Seattle, Washington 98121-1847     NAC Architecture                           NAC Architecture.pdf                        Proposal for Architectural Services
                                   SHC Medical Center - Yakima d/b/a Astria
                                   Regional Medical Center
                                                                              Ahmad, Naseer MD - Employment
Naseer Ahmad, MD                   Naseer Ahmad, MD                           Agreement - New start date.pdf              PHYSICIAN EMPLOYMENT AGREEMENT
                                   SHC Medical Center - Yakima d/b/a Astria
                                   Regional Medical Center
                                                                              Ahmad, Naseer MD - Employment
Naseer Ahmad, MD                   Naseer Ahmad, MD                           Agreement - SIGNED.pdf                      PHYSICIAN EMPLOYMENT AGREEMENT

                                   Health Management Associates, Inc.

National Healthcare Review, Inc.   Yakima Regional Medical and Heart Center
22120 Clarendon St., Suite 300                                                                                            SERVICE AGREEMENT CONCURRENT
Woodland Hills, CA 91367           National Healthcare Review, Inc.           NHR.pdf                                     CHARGE AUDIT AND ADDENDUM
                                   Yakima HMA, Inc. d/b/a Yakima Regional
National Healthcare Staffing       Medical & Cardiac Center
6161 Blue Lagoon Drive                                                                                                    AMENDMENT TO AGREEMENT FOR
Miami, FL 33126                    National Healthcare Staffing, LLC          National Healthcare Staffing.pdf            SUPPLEMENTAL STAFFING
                                   Yakima HMA, LLC d/b/a Yakima Regional
Nearterm Corporation               Medical Center
15915 Katy Freeway, Suite 205                                                 Nearterm Corp - HR Recruiter - Agreement EMPLOYMENT PLACEMENT SERVICES
Houston, IX 77094                  Nearterm Corporation                       signed - 03-2015.pdf                     AGREEMENT
Nearterm Corporation
Melinda Williamson                 Nearterm Corporation
Search Director
15915 Katy Freeway, Suite 205      Yakima HMA, LLC d/b/a Yakima Regional Nearterm Corp - HR Recruiter - Agreement EMPLOYMENT PLACEMENT SERVICES
Houston, TX 77094                  Medical and Cardiac Center             signed - 03-2015.pdf                    AGREEMENT
                                   Yakima HMA, LLC d/b/a: Yakima Regional
                                   Medical & Cardiac Center

Nephrology Associates of Yakima    Nephrology Associates of Yakima; J.
315 Holton Ave, Suite 100          Hamilton Licht, MD; Saial Kumar, MD;   Nephrology Assoc of Yak - call coverage -
Yakima, WA 98902                   Flordeliza Lilagan, MD                 Agreement signed - 04-2017.pdf                  CALL COVERAGE AGREEMENT
                                   Yakima HMA, LLC d/b/a: Yakima Regional
Nephrology Associates of Yakima    Medical & Cardiac Center
315 Holton Ave, Suite 100                                                 Nephrology Assoc of Yak - call coverage -
Yakima, WA 98902                   Nephrology Associates of Yakima        Agreement signed - 04-2017.pdf                  CALL COVERAGE AGREEMENT
NetApp Inc.                        Yakima Regional Medical and Cardiac
495 E. Java Drive                                                         Netapp - maintenance - Agreement
Sunnyvale, CA 94089                NetApp Inc.                            executed- 12-2014.pdf                           Price Agreement
                                   Yakima Regional Medical and Cardiac
NetApp Inc.                        Center
495 E. Java Drive,                                                        Netapp - maintenance - Agreement
Sunnyvale, CA 94089                NetApp Inc.                            executed- 12-2014.pdf                           Price Agreement
                                   Yakima HMA, Inc. d/b/a Yakima Regional
Nextel Communications              Medical and Cardiac Center
2001 Edmund Halley Drive                                                                                                  Nextel Communications Agreement -
Reston, VA 20191                   Nextel                                     Nextel Cancellation 12-2008.pdf             Notice of Cancellation
               19-01189-WLH11        Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 89 of 141
                                                                              70
Notice Party                                Contract Parties                           Document Reference ID                    Contract Details

Nextel Communications                       Yakima Regional Medical & Cardiac Center
2001 Edmund Halley Drive
Reston, VA 20191                            Nextel Communications                      Nextel.pdf                               Nextel Communications Agreement
NICO Corporation                            Yakima Regional Medical Center
250 E. 96th Street, Suite 125                                                          Nico - equip lease - Agreement - 04-     Bridge to Budget Program - Equipment
Indianapolis, IN 46240                      NICO Corporation                           2015.pdf                                 Lease
NICO Corporation                            Yakima Regional Medical Center
250 E. 96th Street, Suite 125                                                          Nico - equip lease - Agreement - 04-
Indianapolis, IN 46240                      NICO Corporation                           2015.pdf                                 NICO' s Myriad Rental Program
                                            Yakima HMA, LLC dba Yakima Regional
NIELSEN HEALTHCARE GROUP, INC.,             Medical and Cardiac Center                                                          AGREEMENT FOR INTERIM
600 South Holmes Ave., Suite 2                                                         Interim Healthcare Management - 06-      HEALTHCARE MANAGEMENT
St. Louis, Missouri 63122                   NIELSEN HEALTHCARE GROUP, INC.             2010.pdf                                 PERSONNEL
Nighthawk Radiology Services LLC
601 Front Ave., Suite 400                   Yakima Regional Medical & Cardiac Center
Coeur d' Alene, Idaho 83814                                                                                                     Credentialing Acknowledgement
ATTN: Leah McClain                          Nighthawk Radiology Services LLC           NightHawk Radiology - 04-2010.pdf
NOPR Project Manager                        National Oncologic PET Registry
American College of Radiology                                                                                                   Business Associate Agreement
1818 Market Street, Suite 1600              Yakima Regional Medical and Cardiac
Philadelphia, PA 19103                      Center                                     PET Scan BAA - 07-2012.pdf               HITECH Amendment

North American Medical Recruiters
P.O Box 38706, 126 West 3rd Street, North   North American Medical Recruiters
Vancouver B.C.
Canada                                      Yakima HMA Inc., dba Yakima Regional
V7M3N1                                      Medical and Heart Center                   North American Medical Recruiters.pdf    SERVICE FEE AGREEMENT
Northeast Regional Medical Center
Kent J. Blanke, D.O., F.A.C.O.S.
Director of Medical Education
Debbie Darr
Administrative DME                          Northeast Regional Medical Center, Inc.                                             FAMILY
315 S. Osteopathy                                                                                                               PRACTICE/NEUROMUSCULOSKELETAL
P.O. Box C8502                              Yakima HMA, Inc. DBA Yakima Regional       Northeast Regional Medical Center -      MEDICINE RESIDENT AFFILIATION
Kirksville, MO 63501                        Medical and Cardiac Center                 Affiliation.pdf                          PROGRAM
                                            Northwest Medical Recruiters
Northwest Medical Recruiters
8817 E Mission Ave Ste 204                  Yakima Regional Medical and Cardiac        Northwest Medical Recruiters - HR        EMPLOYMENT PLACEMENT SERVICES
Spokane Valley, WA 99212                    Center                                     Recruitment - Agreement - 07-2014.pdf    AGREEMENT
Northwest Medical Recruiters
Amanda Martin, Director                     Northwest Medical Recruiters
P.O. Box 14562                                                                      Northwest Medical Recruiters - Interim
Spokane, WA 99214                           Yakima Regional Medical Center          Agreement - Javier -09-2014.pdf             Interim Placement Agreement
                                            Yakima HMA Physician Management, LLC,
Northwest Medicine                          d/b/a Central Washington Rehabilitation
Administrator                               Clinic
3911 Castlevale Rd., Suite 301                                                                                                  PHYSICIAN GROUP SERVICES
Yakima, WA 98902                            Northwest Medicine                         Northwest Medicine - Dec 2012.pdf        AGREEMENT
                                            Northwest Protective Service, Inc.
Northwest Protective Service, Inc.
2700 Elliott Ave.                           Yakima HMS. Inc., d/b/a Yakima Regional    Northwest Protective Services Centrex
Seattle, WA 98121-1189                      Medical & Cardiac Center                   Addendum 2011.pdf                        ADDENDUM
                                            Northwest Protective Service, Inc.
Northwest Protective Service, Inc.
2700 Elliott Ave.                           Yakima HMA, Inc. d/b/a Yakima Regional     Northwest Protective Services Security
Seattle, WA 98121-1189                      Medical & Cardiac Center                   Addendum 2011.pdf                        ADDENDUM
Northwest Protective Service, Inc.
801 S Fidalgo St.
Seattle, WA 98108
                                            Northwest Protective Service, Inc.
Northwest Protective Service, Inc.
2700 Elliott Ave.                           Yakima HMA, Inc., d/b/a Yakima Regional                                              NORTHWEST PROTECTIVE CENTREX
Seattle, WA 98121-1189                      Medical & Cardiac Center                   Northwest Protective Services Centrex.pdf OPERATOR AGREEMENT
Northwest Protective Service, Inc.
801 S Fidalgo St.
Seattle, WA 98108

Northwest Protective Service, Inc.          Yakima Regional Medical Center                                                      NORTHWEST PROTECTIVE ORDER
2700 Elliott Ave.                                                                                                               FOR SECURITY OFFICER SERVICE
Seattle, WA 98121-1189                      Northwest Protective Service, Inc.         Northwest Protective Services.pdf

                                            Yakima Regional Medical and Cardiac
Northwest Surgery Center                    Center
1110 North 35 Avenue
Yakima, WA 98902                            NORTHWEST SURGERY CENTER 1476              Northwest Surgery Center - 06-2014.pdf   PATIENT TRANSFER AGREEMENT

                                            Yakima Regional Medical and Cardiac
Northwest Surgery Center                    Center
1110 North 35 Avenue
Yakima, WA 98902                            NORTHWEST SURGERY CENTER 1476              Northwest Surgery Center - 06-2014.pdf   PATIENT TRANSFER AGREEMENT
               19-01189-WLH11                 Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                     Pg 90 of 141
                                                                                       71
Notice Party                              Contract Parties                           Document Reference ID                         Contract Details
                                          Yakima HMA, LLC d/b/a Yakima Regional
Northwest Surgery Center                  Medical and Cardiac Center
1110 North 35th Avenue                                                               NW Surgery Center - Renewal Amendment AMENDMENT TO Patient Transfer
Yakima, WA 98902                          Northwest Surgery Center                   2 signed - 05-2016.pdf                Agreement
                                          Yakima Regional Medical and Cardiac
Northwest Surgery Center                  Center                                     Northwest Surgery Center - transfer
1110 North 35th Avenue                                                               agreement renewal - Agreement                 AMENDMENT TO Patient Transfer
Yakima, WA 98902                          Northwest Surgery Center                   amendment executed - 05-2015.pdf              Agreement
                                          Yakima HMA, LLC d/b/a Yakima Regional
Northwest Surgery Center                  Medical and Cardiac center
1110 North 35th Avenue                                                               NW Surgery Center - Renewal Amendment AMENDMENT TO Patient Transfer
Yakima, WA 98902                          Northwest Surgery Center                   2 signed - 05-2016.pdf                Agreement
                                          Yakima HMA, LLC d/b/a Yakima Regional
Northwest Surgery Center                  Medical and Cardiac Center                 Northwest Surgery Center - transfer
1110 North 35th Avenue                                                               agreement renewal - Agreement                 AMENDMENT TO Patient Transfer
Yakima, WA 98902                          Northwest Surgery Center                   amendment executed - 05-2015.pdf              Agreement
                                          Yakima HMA, Inc. d/b/a Yakima Regional
Northwest Therapy Resources.              Medical and Heart Center
601 S. Park Rd., Suite 1.
Spokane, WA 99212                         Northwest Therapy Resources                NorthwestTherapy.pdf                          AGENCY STAFFING AGREEMENT
Northwest Urological Services, LLC        Northwest Urological Services, LLC
9825 Spectrum Drive
Attn: Legal Department, Bldg 3            Yakima Regional Medical and Cardiac        Northwest Urological Services - 10-           MOBILE LITHOTRIPSY SERVICES
Austin, Texas 78717                       Center                                     2009.pdf                                      AGREEMENT

Nova Health                               Yakima HMA Physician Management, LLC                                                     REAL PROPERTY LEASE TERMINATION
915 Vintage Valley Parkway, Ste. 200                                                 Vintage Valley & Nova Health Lease            NOTICE
Zillah, WA 98953                          Frontier Neurosurgery, PLLC                Termination Letter - 05-15.pdf
Nova Southeastern University
College of Osteopathic Medicine           Yakima HMA LLC, d/b/a Yakima Regional
Attention: Dean                           Medical and Cardiac Center
3200 South University Drive, Suite 1401
Fort Lauderdale-Davie, FL 33328-2018      Nova Southeastern University, Inc.         Nova University - MSS - 11-2010.pdf           Clinical Education Agreement
Nuke Digital                              Nuke Digital
8468 West Gage Blvd.
Kennewick, WA 99336                       Central Washington Medical Group           Nuke Digital.pdf                              Vendor Contract
                                          NYU Hospital Centers fka NYU Lutheran
                                          Medical Center fka Lutheran Medical
NYU — LUTHERAN MEDICAL CENTER             Center
Department of Dental Medicine
5800 3rd Ave.                             Yakima Regional Medical and Cardiac        Lutheran Medical Center - YVFWC               Letter Re: Dental Training Affiliation
Brooklyn, NY 11220                        Center                                     Rotation - Update letter - 11-2015.pdf        Agreement
OASYS Healthcare Corporation              Yakima Regional Medical Center
191 Main Street North                                                                Oasys - CVOR camera maint - Agreement -
Uxbridge, Ontario, Canada L9P 1C3         OASYS Healthcare Corporation               12-2014.pdf                             SUPPORT AGREEMENT

OASYS Healthcare Corporation              Yakima Regional Medical & Cardiac Center
191 Main Street North
Uxbridge, Ontario Canada 19P 1C3          OASYS Healthcare Corporation               OASYS Smart OR - 07-2012.pdf                  SUPPORT AGREEMENT
OASYS Healthcare                          OASYS Healthcare
191 Main Street North                                                                Oasys - CVOR camera maint - Agreement -
Uxbridge, Ontario Canada L9P 1C3          Yakima Regional Medical Center             12-2014.pdf                             SUPPORT AGREEMENT
                                          Astria Health Center
OBHG Washington, P.C.
10 Centimeters Drive                      OBHG Washington, P.C.
Mauldin, South Carolina 29662                                                        OB Hospitalist Services - Agreement
Attention: OSA Services                   Yakima Valley Memorial Hospital            signed - 04-2018.pdf                          OBSTETRICAL SERVICE AGREEMENT
                                          OCCUPATIONAL HEALTH RESEARCH,
                                          Inc.
OCCUPATIONAL HEALTH RESEARCH,
Inc.                                      Hospital Management Associates, Inc.
28 Research Drive
Skowhegan, Maine 04976                    Yakima Regional Medical Center             Systoc September 2009.pdf                     SYSTOC° LICENSE AGREEMENT
Office of the Dean,                       LOMA LINDA UNIVERSITY
School of Allied Health Professions                                                  Loma Linda University - Student Affiliation   CONTRACT FOR CLINICAL AND
Loma Linda, CA 92354                      Astria Regional Medical Center             Agreement executed - 12-2017.pdf              INSTRUCTIONAL PROGRAMS
                                          Yakima Inc. D/B/A Yakima Regional
Olympus America Inc.                      Medical & Heart CTR
2400 Ringwood Avenue
San Jose, CA 95131                        Olympus America Inc.                       Olympus - endoscopes - 02-2010.pdf            Loaner Agreement
                                          YAKIMA HMA LLC DBA YAKIMA
Olympus America Inc.                      REGIONAL MEDICAL & HEART CTR
3500 Corporate Parkway                                                               Olympus - GI Surgery Scopes -                 Full Factory Refurbishment and Inspection -
Center Valley, PA 18034                   Olympus America Inc.                       Amendment Executed - 02-2015.pdf              GI Surgery Scopes
Olympus America Inc.
3500 Corporate Parkway                    Yakima Regional Medical & Heart Center     Olympus - Endo RT Scopes Maint Renewal SCHEDULE SUMMARY OF EQUIPMENT
Center Valley, PA 18034                   Olympus America Inc.                       - Agreement signed - 10-2016.pdf       SERVICE AGREEMENT
Olympus America Inc.
3500 Corporate Parkway                    Yakima Regional Medical & Heart Center     Olympus - GI Scope maint renewal -            SCHEDULE 8-2 - SUMMARY OF
Center Valley, PA 18034                   Olympus America Inc                        Agreement signed- 09-2016.pdf                 EQUIPMENT SERVICE AGREEMENT

               19-01189-WLH11               Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                           Pg 91 of 141
                                                                                     72
Notice Party                           Contract Parties                          Document Reference ID                    Contract Details
Olympus America Inc.                   YAKIMA HMA LLC
3500 Corporate Parkway                                                           Olympus - endoscopes serv agree - 10-    OLYMPUS EQUIPMENT SERVICE
Center Valley, PA 18034                Olympus America Inc.                      2010.pdf                                 AGREEMENT

                                       YAKIMA HMA LLC DBA: YAKIMA
                                       REGIONAL MEDICAL & HEAR

OLYMPUS AMERICA INC.                   Olympus America Inc.
3500 CORPORATE PARKWAY                                                           Olympus - GI Scope maint renewal -
CENTER VALLEY, PA 18034-0510           CHSPC, LLC                                Agreement signed- 09-2016.pdf            EQUIPMENT SERVICE AGREEMENT
                                       YAKIMA HMA LLC DBA YAKIMA
OLYMPUS AMERICA INC.                   REGIONAL MEDICAL & HEART CTR
3500 CORPORATE PARKWAY                                                           Olympus - GI Surgery Scopes - Agreement - OLYMPUS EQUIPMENT SERVICE
CENTER VALLEY, PA 18034-0610           Olympus America Inc.                      09-2014.pdf                               AGREEMENT
                                       Olympus America Inc.
OLYMPUS AMERICA INC.
3500 CORPORATE PARKWAY                 YAKIMA HMA LLC DBA: YAKIMA                Olympus - maint renewal - Agreement
CENTER VALLEY, PA 18034-0610           REGIONAL MEDICAL & HEAR                   signed- 09-2016.pdf                      EQUIPMENT SERVICE AGREEMENT
                                       YAKIMA HMA, LLC dba YAKIMA
OLYMPUS AMERICA INC.                   REGIONAL MEDICAL & HEART CTR
3500 CORPORATE PARKWAY                                                                                                    OLYMPUS EQUIPMENT SERVICE
CENTER VALLEY, PA 18034-0610           Olympus America Inc.                      Olympus Ser Agree 20403 - 12-2010.pdf    AGREEMENT
                                       YAKIMA HMA LLC DBA YAKIMA
OLYMPUS AMERICA INC.                   REGIONAL MEDICAL & HEART CTR
3500 CORPORATE PARKWAY                                                           Olympus - GI Surgery Scopes -            OLYMPUS EQUIPMENT SERVICE
CENTER VALLEY, PA 18034-0610           Olympus America Inc.                      Amendement full set - 03-2015.pdf        AGREEMENT
                                       YAKIMA HMA LLC DBA YAKIMA
Olympus America Inc.                   REGIONAL MEDICAL & HEART CTR
3500 Corporate Parkway                                                           Olympus - Endo RT Surgery Scopes -       OLYMPUS EQUIPMENT SERVICE
Center Valley, PA 18034-0610           Olympus America Inc.                      Agreement - 09-2014.pdf                  AGREEMENT
OLYMPUS AMERICA INC.
CUSTOMER SERVICE                       Olympus America Inc. Medical Systems
TWO CORPORATE CENTER DR.               Group
P.O. BOX 9058
MELVILLE, NY 11747-3157                YAKIMA REGIONAL MEDICAL CENTER            Olympus.pdf                              Loan Agreement
Olympus America Inc.                   Olympus America Inc.
National Service Center
2400 Ringwood Avenue                   Yakima HMA, LLC dba Yakima Regional       Olympus - Blanket Loaner Agreement - GI -
San Jose, CA 95131                     Medical & Heart CTR                       03-2012.pdf                               Blanket Loaner Agreement
Olympus America Inc.                   Olympus America Inc.
National Service Center
2400 Ringwood Avenue                   Yakima HMA, LLC dba Yakima Regional       Olympus - Blanket Loaner Agreement - RT -
San Jose, CA 95131                     Medical & Heart CTR                       06-2013.pdf                               Blanket Loaner Agreement
                                       OLYMPUS AMERICA INC.
Olympus America, Inc.
3500 Corporate Parkway                 YAKIMA REG MEDICAL AND CARDIAC                                                     ADDENDUM/ADDITIONS TO SERVICE
Center Valley, PA 18034                CNTR                                      Olympus - scope addendum - 11-2010.pdf   CONTRACT
                                       YAKIMA HMA, LLC dba YAKIMA
Olympus America, Inc.                  REGIONAL MEDICAL & HEART CTR
3500 Corporate Parkway                                                                                                    ADDENDUM/ADDITIONS TO SERVICE
Center Valley, PA 18034                Olympus America, Inc.                     Olympus - Scope addition - 6-2013.pdf    CONTRACT

                                       YAKIMA HMA, LLC dba YAKIMA
Olympus America, Inc.                  REGIONAL MEDICAL & HEART CTR
3500 Corporate Parkway                                                           Olympus Service Contract RT Addendum - ADDENDUM/ADDITIONS TO SERVICE
Center Valley, PA 18034                Olympus America, Inc.                     03-2012.pdf                            CONTRACT
Olympus America, Inc.
3500 Corporate Parkway                 YAKIMA HMA LLC D/B/A YAKIMA REG.
Center Valley, PA 18034                MED. & CARDIAC CTR
Attn: Contract Service Department                                                                                         ADDENDUM/ADDITIONS TO SERVICE
Building B 2nd floor                   Olympus America, Inc.                     Olympus - Scope addition - 1-2011.pdf    CONTRACT
                                       On Assignment Staffing Services, Inc.,
On Assignment Healthcare Staffing      d/b/a On Assignment Healthcare Staffing
8150 Corporate Park Drive, Suite 300
Cincinnati, Ohio 45242                 YAKIMA REGIONAL MEDICAL AND
Attn: Contract Services Manager        HEART CENTER                              On Assignment.pdf                        STAFFING AGREEMENT
                                       Onco, Inc.
Onco, Inc.                                                                                                                OncoLog TM Cancer Registry Software
1220 Route 22 West                     Yakima HMA, Inc. d/b/a Yakima Regional                                             License, Support, & Maintenance
Lebanon, NJ 08833                      Medical and Cardiac Center                Oncolog.pdf                              Agreement
                                       OneHealthPort Health Information
                                       Exchange
OneHealthPort, Inc.
2003 Western Avenue, Suite 600         Yakima HMA, LLC d/b/a Yakima Regional     OneHealthPort HIE Participation
Seattle, WA 98121                      Medical and Cardiac Center                Agreement executed - 06-2016.pdf         Participation Agreement
                                       Yakima HMA, LLC d/b/a Yakima Regional
OneHealthPort, Inc.                    Medical and Cardiac Center
2003 Western Avenue, Suite 600                                                   One Health Port HIE Participation        OneHealthPort Health Information
Seattle, WA 98121                      OneHealthPort, Inc.                       Agreement executed - 06-2016.pdf         Exchange Participation Agreement


            19-01189-WLH11               Doc 1019              Filed 02/05/20          Entered 02/05/20 15:21:55                     Pg 92 of 141
                                                                                 73
Notice Party                         Contract Parties                         Document Reference ID                      Contract Details
oneSOURCE Document Management
Services
PO Box 581230
Salt Lake City, UT 84158-1230

Best Practice Professionals, Inc.
DBA oneSOURCE Document Management
Services                             oneSOURCE Document Management
1800 E 900 S                                                                  OneSource Document - online manuals -
Salt Lake City, UT 84108             Yakima Regional Medical Center           Agreement signed - 05-2016.pdf             Facility Agreement
On-Hold Concepts, Inc.               On-Hold Concepts
7121 27th Street West
Tacoma, Washington 98466-4623        Yakima Regional Medical Center           Onhold Concepts.pdf                        Service Agreement
                                     Onyx Healthcare, Inc.
Onyx Healthcare, Inc.
1355 S. Colorado Blvd., Suite 700    SHC Medical Center— Yakima dba Astria    Onyx Healthcare Inc - Medical Staffing    CLIENT MEDICAL STAFFING
Denver, CO 80222                     Regional Medical Center                  Placement - Fully Signed - 07-05-2019.pdf PLACEMENT AGREEMENT
                                     Yakima Regional Medical and Cardiac
                                     Center

Onyx M.D.                            Onyx M .D.
P.O. Box 9387                                                                 Onyx MD - medical coverage services -      Letter confirming commitment to accept Dr.
Denver, CO 80209                     Dr. David Friedman                       Friedman 11-2014.pdf                       David Friedman
                                     Optimal Phone Interpreters
Optimal Phone Interpreters
2950 Lake Emma Rd, Suite 3020        Yakima Regional Medical and Cardiac      Optimal Phone Interpreters - YR - 02-
Lake Mary, FL 32746                  Center                                   2011.pdf                                   INTERPRETER SERVICE AGREEMENT


OREGON INSTITUTE OF TECHNOLOGY OREGON INSTITUTE OF TECHNOLOGY
3201 Campus Drive
Klamath Falls, Oregon 97601-8801 Yakima Regional Medical and Heart Center     OregonInstituteofTech.pdf                  AFFILIATION AGREEMENT
                                 Yakima HMA, LLC d/b/a Yakima Regional
Organogenesis Inc.               Medical and Cardiac Center
150 Dan Road                                                                                                             Apligraf® DIRECT PURCHASING
Canton, MA 02021                 Organogenesis Inc                            Apligraf - 04-30-2010.pdf                  AGREEMENT
                                 Yakima Regional Medical d/b/a: Yakima
Orthopedics Northwest, LLC       Regional Medical & Cardiac Center
1211 NORTH 16TH AVENUE                                                        Orthopedics Northwest Call - Approved
YAKIMA, WA 98902                 Orthopedics Northwest, LLC                   Agreement - 11-2014.pdf                    CALL COVERAGE AGREEMENT
                                 Yakima HMA, LLC d/b/a Yakima Regional
Orthopedics Northwest, LLC       Medical and Cardiac Center
1211 NORTH 16TH AVENUE                                                        Orthopedics NW - On Call - Amendment       EXTENSION TO SPECIALTY ON-CALL
YAKIMA, WA 98902                 Orthopedics Northwest, PLLC                  Agreement - 08-2014.pdf                    COVERAGE AGREEMENT
                                     Yakima HMA, LLC d/b/a Yakima Regional
Orthopedics Northwest, LLC           Medical and Cardiac Center
1211 NORTH 16TH AVENUE                                                        Orthopedics NW - Second Amendment -        EXTENSION TO SPECIALTY ON-CALL
YAKIMA, WA 98902                     Orthopedics Northwest, LLC               Amendment Document - 09-2014.pdf           COVERAGE AGREEMENT
                                     Yakima HMA, LLC d/b/a Yakima Regional
Orthopedics Northwest, LLC           Medical & Cardiac Center
1211 North 16th Avenue                                                                                                   PROFESSIONAL SERVICES
Yakima, WA 98902                     Orthopedics Northwest, LLC               Ortho NW - PSA v2 signed -05-2015.pdf      AGREEMENT
                                     Yakima Regional Medical d/b/a: Yakima
Orthopedics Northwest, LLC           Regional Medical & Cardiac Center
1211 NORTH 16TH AVENUE
YAKIMA, WA 98902                     Orthopedics Northwest, LLC               Orthopedics Northwest Call - 11-2014.pdf   CALL COVERAGE AGREEMENT
                                     Yakima Regional Medical d/b/a: Yakima
Orthopedics Northwest, LLC           Regional Medical & Cardiac Center
1211 NORTH 16TH AVENUE                                                        Orthopedics Northwest Call - Approved
YAKIMA, WA 98902                     Orthopedics Northwest, LLC               Agreement - 11-2014.pdf                    CALL COVERAGE AGREEMENT
                                     Yakima HMA, Inc. d/b/a Yakima Regional
                                     Medical and Cardiac Center

Orthopedics NW                       Orthopedics NW
John Adkison
Robert Greene, M.D.                  John. Adkison, M.D.
1211 North 16th Avenue                                                                                                   PROFESSIONAL SERVICES
Yakima, WA 98902                     Robert Greene, M.D.                      OrthopedicsNW Call.pdf                     AGREEMENT
Orthovita, Inc.                      Yakima Regional Medical Center
77 Great Valley Parkway
Malvern, PA 19355                    Orthovita, Inc.                          Orthovita Special Pricing - 01-2011.pdf    ORTHOVITA SPECIAL PRICING
Orthovita, Inc.                      Orthovita, Inc.
77 Great Valley Parkway                                                       Orthovita Consignment Agreement - 02-
Malvern, PA 19355                    Yakima Regional Hospital                 2011.pdf                                   Orthovita Consignment Agreement




            19-01189-WLH11             Doc 1019            Filed 02/05/20           Entered 02/05/20 15:21:55                       Pg 93 of 141
                                                                              74
Notice Party                                Contract Parties                            Document Reference ID                        Contract Details
Otis Elevator Company
105 North 3rd Street
Yakima, WA 98901

Otis Elevator Company                       Yakima HMA, Inc. d/b/a Yakima Regional
510 E. North Foothills Drive
Spokane, WA 99207                           Otis Elevator Company                       Otis Elevators Maintenance - 04-2014.pdf     COMPLETE INSPECTION REPORT

Otis Elevator Company                       Yakima HMA, Inc. d/b/a Yakima Regional
510 E. North Foothills Drive
Spokane, WA 99207                           Otis Elevator Company                       Otis Elevators Maintenance - 10-2012.pdf     Otis Maintenance Management System
                                            Yakima HMA, Inc. d/b/a Yakima Regional
Otis Elevator Company                       Medical
510 E. North Foothills Drive                                                            Otis Elevators Maintenance - Addendum - Otis Maintenance Management System
Spokane, WA 99207                           Otis Elevator Company                       10-2012.pdf                             Contract Modification
                                                                                                                                PARTICIPATING HOSPITAL
                                                                                                                                AGREEMENT
Outcome                                     Outcome Sciences, Inc. d/b/a Outcome
Attn: AHA/ASA GWTG Program                                                                                                           AMENDMENT TO THE STROKE
201 Broadway                                Yakima Regional Medical and Cardiac                                                      PARTICIPATING HOSPITAL
Cambridge, MA 02139                         Center                                      Outcome Sciences.pdf                         AGREEMENT
                                            Owens & Minor Distribution, Inc
Owens & Minor Distribution, Inc.
9120 Lockwood Boulevard                     Yakima HMA, LLC dba Yakima Regional         Owens & Minor - PANDAC Agreement - 06-
Mechanicsville, Virginia, 23116             Medical & Cardiac Center                    2013.pdf                               PANDAC SERVICES AGREEMENT

OWENS & MINOR-AUBURN                        Georgia-Pacific Consumer Products LP
JOE DAIS
PO Box 19130                                YAKIMA REG MEDICAL & CARDIAC                Owens & Minor - paper towel dispensers -     Georgia-Pacific Consumer Products, LP
GREEN BAY WI 54307-9130                     CENTER                                      02-2010.pdf                                  Pricing Agreement
OWENS & MINOR-AUBURN                        Georgia-Pacific Consumer Products LP
JOE DAIS
PO Box 19130                                Yakima HMA, LLC d/b/a YAKIMA REG
GREEN BAY WI 54307-9130                     MEDICAL & CARDIAC CENTER
                                                                                        Georgia Pacific - paper towel dispensers -   Georgia-Pacific Consumer Products, LP
Georgia-Pacific Consumer Products LP        OWENS & MINOR-AUBURN                        02-2010.pdf                                  Pricing Agreement
OXARC, Inc.                                 OXARC, Inc.
4003 E. Broadway                                                                        Oxarc - Gas Supply - Fully Signed - 01-
Spokane, WA 99202                           Astria Regional Medical Center              2018.pdf                                     PRODUCT SUPPLY AGREEMENT
OXARC, Inc.                                 OXARC, Inc
4003 E. Broadway
Spokane, WA 99202                           Yakima Regional Hospital                    Oxarc.pdf                                    PRODUCT SUPPLY AGREEMENT
Oxford INN & Suites                         Yakima Regional Hospital
1701 E. Yakima Avenue                                                                                                                2006-2007 Negotiated Rates at Oxford Inn-
Yakima, WA 98901                            OXFORD Inns & Suites                        Oxford Inn.pdf                               Yakima
OXFORD SUITES                               OXFORD SUITES                                                                            OXFORD SUITES 2019 PREFERRED
1701 E. Yakima Ave                                                                      Oxford Suites - 2019 Rate Agreement -        LAST ROOM AVAILABILITY RATE
Yakima, WA 98901                            Astria Regional Medical Center              Fully Signed - 01-31-2019.pdf                AGREEMENT
Oxford Suites                               Yakima Regional
1701 E. Yakima Avenue                                                                                                                Oxford Suites Yakima 2008 PREFERRED
Yakima, WA 98901                            The Oxford Suites Yakima                    Oxford Suites 2008.pdf                       CORPORATE RATES
P2P Staffing Corporation d/b/a              Yakima Regional Medical Center &
MedPartners HIM                             Toppenish Community Hospital
P.O. BOX 744869                                                                                                                      Pricing Addendum to Master Services
ATLANTA                                     P2P Staffing Corporation d/b/a              MedPartners - Case Mgmt staffing -           Agreement for Community Health Systems
GA303744869                                 MedPartners
                                            Yakima HMA.HIMInc., d/b/a Yakima Regional   Agreement signed - 11-2016.pdf               Agreement Signed on 03/22/2014
Pacific Medicaid Services Inc.              Medical and Cardiac Center
Attn: Regional Director
819 West Seventh                            Pacific Medicaid Services. d/b/a Outreach
Spokane, WA 99204                           Services                                    PMSI-Outreach Services 3-2009.pdf            OUTSIDE SERVICES AGREEMENT
Pacific Medicaid Services Inc.              Pacific Medicaid Inc.
Attn: Regional Director
819 West Seventh                            Yakima HMA, Inc. d/b/a Yakima Regional
Spokane, WA 99204                           Medical & Cardiac Center                    PMSI.pdf                                     AMENDMENT TO CONTRACT
Pacific Medical, Inc.                       Central Washington Medical Group
1700 Chrisman Road
Tracy, California 95304                     Pacific Medical, Inc.                       Pacific Medical, Inc..pdf                    CONSIGNMENT AGREEMENT
Pacific Mobile Structures, Inc.
Corporate Headquarters                      Yakima Regional Medical Center
P.O. Box 1404 / 1554 Bishop Rd.
Chehalis, WA 98532                          Pacific Mobile Structures, Inc.             Pacific Mobile - 11-2012.pdf                 LEASE/RENTAL AGREEMENT

Pacific Northwest Region, Broadlane, Inc.   Yakima Regional Medical Center
3820 State St.                                                                          Broadlane Workforce Management - 01-24-
Santa Barbara, CA 93105                     Broadlane, Pacific Northwest Region         10 to 01-21-11.pdf                      Electronic Facility Binder
                                            Yakima HMA LLC, d/b/a Yakima Regional
Pacific Northwest University of Health      Medical & Cardiac Center
Sciences
111 University Parkway, Suite 202           Pacific Northwest University of Health      PNWU - Med Stud & Residents - 03-
Yakima WA 98901                             Sciences                                    2010.pdf                                     OUTSIDE SERVICES AGREEMENT
             19-01189-WLH11                   Doc 1019              Filed 02/05/20             Entered 02/05/20 15:21:55                        Pg 94 of 141
                                                                                        75
Notice Party                                Contract Parties                             Document Reference ID                     Contract Details

                                            Yakima Regional Medical and Cardiac
Pacific Northwest University of Health      Center
Sciences
111 University Parkway, Suite 202           Pacific Northwest University of Health
Yakima, WA 98901                            Sciences                                     PNWU Addendum - approved 12-23-09.pdf Affiliation Agreement: Addendum
                                            Yakima Regional Medical and Cardiac
Pacific Northwest University of Health      Center
Sciences
111 University Parkway, Suite 202           Pacific Northwest University of Health
Yakima, WA 98901                            Sciences                                     PNWU Addendum - Phy Asst - 03-10.pdf      Affiliation Agreement: Addendum
                                            YAKIMA REGIONAL MEDICAL &
                                            CARDIAC CENTER
Pacific Northwest University of Health
Sciences                                    PACIFIC NORTHWEST UNIVERSITY OF
111 University Parkway, Suite 202           HEALTH SCIENCES COLLEGE OF      PNUW Articulation Agreement - 02-
Yakima, WA 98901                            OSTEOPATHIC MEDICINE            2011.pdf                                               ARTICULATION AGREEMENT
Pacific Northwest University of Health
Sciences                                    Yakima HMA, Inc., d/b/a Yakima Regional
William T. Betz, DO, MBA, FACOFP.           Medical and Cardiac Center
Vice President and Dean
111 South 33rd Street                       Pacific Northwest University of Health
Yakima, Washington 98901                    Sciences, College of Osteopathic Medicine PNWU.pdf                                     HOSPITAL AFFILIATION AGREEMENT

                                            AAMC Uniform Clinical Training Affiliation
                                            Agreement

Pacific Northwest University of Health    Pacific Northwest University of Health
Sciences, College of Osteopathic Medicine Sciences, College of Osteopathic Medicine                                                AAMC UNIFORM CLINICAL TRAINING
200 University Parkway                                                              Astria Regional Medical Center 12.6.18         AFFILIATION AGREEMENT
Yakima, WA 98901                          Astria Regional Medical Center            thru Ongoing - Yakima, WA.pdf                  IMPLEMENTATION LETTER

Pacific Northwest University of Health    Astria Regional Medical Center
Sciences, College of Osteopathic Medicine                                           AAMC - Uniform Clinical Training Affiliation AAMC UNIFORM CLINICAL TRAINING
200 University Parkway                    Pacific Northwest University of Health    Agreement Implementation Letter - 11-        AFFILIATION AGREEMENT
Yakima, WA 98901                          Sciences, College of Osteopathic Medicine 2018.pdf                                     IMPLEMENTATION LETTER

Pacific Northwest University of Health
Sciences, College of Osteopathic Medicine Pacific Northwest University of Health
Thomas A. Scandalis, DO                   Sciences                                                                                 AAMC UNIFORM CLINICAL TRAINING
200 University Parkway                                                                   PNWU Affiliation Agreement - 12-          AFFILIATION AGREEMENT
Yakima, WA 98901                          Astria Regional Medical Center                 2018_2.pdf                                IMPLEMENTATION LETTER

Pacific Northwest University of Health
Sciences, College of Osteopathic Medicine   Pacific Northwest University of Health
Thomas A. Scandalis, DO                     Sciences, College of Osteopathic Medicine                                             AAMC UNIFORM CLINICAL TRAINING
200 University Parkway                                                                                                            AFFILIATION AGREEMENT
Yakima, WA 98901                            Astria Regional Medical Center               PNWU Affiliation Agreement - 12-2018.pdf IMPLEMENTATION LETTER
Pacific Northwest University
111 University Pkwy
Yakima, WA 98903                            Pacific Northwest UNiversity

Gina Many                                   Astria Regional Medical Center
2703 S 37th Ave                                                                          G Many - Astria Regional Medical Center
Yakima, WA 98903                            Gina Many                                    BAA - Fully Signed - 01-25-2019.pdf       BUSINESS ASSOCIATE AGREEMENT
Pacific University
Vice President for Finance and
Administration
2043 College Way
Forest Grove, OR 97116

Pacific University
School of Physical Therapy                  Yakima HMA, d/b/a Yakima Regional
222 SE 8th "Avenue, Suite 363               Medical and Heart Center
Hillsboro, OR 97123
Attn: Rebecca Reisch, ACCE                  Pacific University                           Pacific University PT - 01-2011.pdf       CLINICAL EDUCATION AGREEMENT

Pacific Vascular Incorporated               Yakima HMA, Inc. a/b/a Yakima Regional
Attn: President / CEO                       Medical and Heart Center
18702 North Creek Parkway, Suite 212
Bothell, WA 98011                           Pacific Vascular Incorporated                Pacific Vascular.pdf                      OUTSIDE SERVICES AGREEMENT
                                            PATHOLOGY ASSOCIATES MEDICAL
                                            LABORATORIES, L.L.C.
PAML, L.L.C.
611 N Perry St, Bldg 2, Suite 100           YAKIMA HMA, L.L.C. d.b.a. YAKIMA
Spokane, WA 99202                           REGIONAL MEDICAL AND CARDIAC                 PAML Referral Testing Agreement - to YR -
Attention: Contracts Manager                CENTER                                       06-2012.pdf                               LABORATORY TESTING AGREEMENT




               19-01189-WLH11                 Doc 1019             Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 95 of 141
                                                                                         76
Notice Party                                Contract Parties                         Document Reference ID                     Contract Details
PAN Group, Inc.
Lea Timmons, CAC, CSP                       PAN Group, Inc.
Medical Division
13492 N. Highway 183, Ste 120-461           Yakima Regional Medical and Cardiac      PAN Group Inc - HR Recruitment -          EMPLOYMENT PLACEMENT SERVICES
Austin, Texas 78750                         Center                                   Agreement - 10-2014.pdf                   AGREEMENT
PAN Group, Inc.
Lea Timmons, CAC, CSP                       Yakima Regional Medical and Cardiac
Medical Division                            Center
13492 N. Highway 183, Ste 120-461                                                    PAN Group Inc - HR Recruitment -          EMPLOYMENT PLACEMENT SERVICES
Austin, Texas 78750                         PAN Group, Inc.                          Agreement - 10-2014.pdf                   AGREEMENT
                                            PARALLON WORKFORCE
                                            MANAGEMENT SOLUTIONS, LLC
                                            CHSPSC, LLC
Parallon Workforce Management Solutions,
LLC d/b/a PARALLON WORKFORCE             Yakima Regional Medical Center & Cardiac
SOLUTIONS                                Center                                   Healthtrust Workforce Solutions fka           HEALTHTRUST PURCHASER CLIENT
6640 Carothers Parkway                                                            Parallon - corporate staffing agreement - 07- ADDENDUM UNDER MANAGED
Franklin, TN 37067                       HealthTrust Purchasing Group, L.P.       2016_2.pdf                                    SERVICES PROGRAM AGREEMENT
                                         PARALLON WORKFORCE
                                         MANAGEMENT SOLUTIONS, LLC

                                            CHSPSC, LLC

                                         Yakima Regional Medical Center & Cardiac
Parallon Workforce Management Solutions, Center
LLC d/b/a PARALLON WORKFORCE
SOLUTIONS                                HealthTrust Purchasing Group, L.P.          Healthtrust Workforce Solutions fka           HEALTHTRUST PURCHASER CLIENT
6640 Carothers Parkway                                                               Parallon - corporate staffing agreement - 07- ADDENDUM UNDER MANAGED
Franklin, TN 37067                       Parallon Business Solutions, LLC            2016.pdf                                      SERVICES PROGRAM AGREEMENT
                                         PARALLON WORKFORCE
                                         MANAGEMENT SOLUTIONS, LLC
Parallon Workforce Management Solutions,
LLC d/b/a PARALLON WORKFORCE             CHSPSC, LLC
SOLUTIONS                                                                                                                       HEALTHTRUST PURCHASER CLIENT
6640 Carothers Parkway                   Yakima Regional Medical Center & Cardiac    Parallon - Staffing CHS Master Agreement - ADDENDUM UNDER MANAGED
Franklin, TN 37067                       Center                                      Addendum - 01-2016.pdf                     SERVICES PROGRAM AGREEMENT
Park Place Technologies LLC
5910 Landerbrook Drive, Suite 300        Yakima Regional Medical
Mayfield Heights, OH 44124                                                           Park Place Technologies - Netapp renewal - Statement of Work - PARK PLACE
Attn: Venegas, Brian                     Park Place Technologies, LLC                Agreement signed -04-2016.pdf              TERMS AND CONDITIONS
Park Place Technologies LLC
5910 Landerbrook Drive, Suite 300        Yakima Regional Medical
Mayfield Heights, OH 44124                                                           Park Place Technologies - Netapp renewal -
Attn: Venegas, Brian                     Park Place Technologies                     Agreement signed -04-2016.pdf              Maintenance Service Agreement
                                         Spokane Washington Hospital Company
                                         LLC d/b/a Deaconess Hospital

                                            Parker Northwest Associates
Parker Northwest Associates
P.O. Box 19170                              Yakima HMA, d/b/a Yakima Medical and     Parker NW 2nd Amendment Executed          SECOND AMENDMENT TO Lobbyist /
Spokane WA 99219                            Cardiac Center                           20141222.pdf                              Consultant Services Agreement
                                            Yakima HMA, Inc. d/b/a Yakima Regional
Parkside Nursing Center                     Medical and Cardiac Center
308 West Emma Street                                                                                                           ADDENDUM TO OUTSIDE SERVICES
Yakima, WA 98903                          Parkside Nursing Center                    Parkside Nursing.pdf                      AGREEMENT
                                          PATHOLOGY ASSOCIATES MEDICAL
Pathology Associates Medical Laboratories LABORATORIES, L.L.C.
611 N. Iron Bridge Way
Building 2, Suite 100                     YAKIMA HMA, L.L.C. d.b.a. YAKIMA
Spokane, WA 99202                         REGIONAL MEDICAL AND CARDIAC               PAML - Hospital referral testing -        HOSPITAL REFERRAL TESTING
Attention: Contract Administrator         CENTER                                     Agreement executed - 7-2015.pdf           AGREEMENT
                                          PATHOLOGY ASSOCIATES MEDICAL
Pathology Associates Medical Laboratories LABORATORIES, L.L.C.
611 N. Iron Bridge Way
Building 2, Suite 100                     YAKIMA HMA, L.L.C. d.b.a. YAKIMA
Spokane, WA 99202                         REGIONAL MEDICAL AND CARDIAC               PAML - lab referral testing agreement -
Attention: Contract Administrator         CENTER                                     Agreement signed - 1-2015.pdf             LABORATORY TESTING AGREEMENT

Pathology Associates Medical Laboratories   Yakima HMA, LLC d/b/a Yakima Regional
611 N. Iron Bridge Way                      Medical and Cardiac Center
Building 2, Suite 100
Spokane, WA 99202                         Pathology Associates Medical Laboratories, PAML - Lab services sales renewal -       EXTENSION TO Laboratory Testing
Attention: Contract Administrator         LLC dba PAML                               Agreement signed - 01-2017.pdf            Agreement
                                          YAKIMA HMA, L.L.C. d.b.a. YAKIMA
Pathology Associates Medical Laboratories REGIONAL MEDICAL AND CARDIAC
Attention: Contract Administrator         CENTER
611 N. Iron Bridge Way
Building 2, Suite 100                     Pathology Associates Medical Laboratories, PAML - Hospital referral testing -        HOSPITAL REFERRAL TESTING
Spokane, WA 99202                         LLC                                        Agreement executed - 7-2015.pdf           AGREEMENT


            19-01189-WLH11                    Doc 1019           Filed 02/05/20            Entered 02/05/20 15:21:55                      Pg 96 of 141
                                                                                     77
Notice Party                               Contract Parties                             Document Reference ID                   Contract Details
                                           YAKIMA HMA, L.L.C. d.b.a. YAKIMA
Pathology Associates Medical Laboratories REGIONAL MEDICAL AND CARDIAC
Attention: Contract Administrator          CENTER                                       Pathology Associates Medical Laboratories
611 N. Iron Bridge Way                                                                  LLC (PAML) Hospital Referral Testing
Building 2, Suite 100                      Pathology Associates Medical Laboratories,   Agreement, Laboratory Services            HOSPITAL REFERRAL TESTING
Spokane, WA 99202                          LLC                                          Agreement, 7-1-15.pdf                     AGREEMENT
Pathology Associates Medical Laboratories,
L.L.C.                                     PATHOLOGY ASSOCIATES MEDICAL
611 N Perry                                LABORATORIES, L.L.C.
Spokane, WA 99204                                                                       PAML & Occ Med - Phlebotomy Collection PHLEBOTOMY COLLECTION SITE
Attention: Cathy Smalley                   Central Washington Occupational Medicine     Site Agreement 07-14.pdf               AGREEMENT
PATHWAY MEDICAL TECHNOLOGIES, PATHWAY MEDICAL TECHNOLOGIES,
INC.                                       INC.
10801 120th Ave NE                                                                      Pathway Medical Technologies - 10-      Catheter Purchase and Console Usage
Kirkland, WA 98033                         Yakima Regional Medical Center               2011.pdf                                Agreement

PatientPoint                              Yakima Regional Medical & Cardiac Center
11408 Otter Creek South Road                                                            Patient Point - Patient Guide - Amendment - HOSPITAL PATIENT GUIDE PUBLISHING
Mabelvale, AR 72103                       PatientPoint                                  06-2014.pdf                                 AGREEMENT - ADDENDUM

PatientPoint                              PatientPoint
11408 Otter Creek South Road
Mabelvale, AR 72103                       Yakima Regional Medical & Cardiac Center Patient Point - Ad Agreement - 05-2013.pdf GUIDE ADVERTISING AGREEMENT

PatientPoint                              PatientPoint
11408 Otter Creek South Road                                                       Patient Point - Ad Agreement - Rehab Back
Mabelvale, AR 72103                       Yakima Regional Medical & Cardiac Center Page - 05-2013.pdf                        GUIDE ADVERTISING AGREEMENT

PatientPoint                              PatientPoint
11408 Otter Creek South Road                                                       Patient Point - Ad Agreement - TCH - 05-
Mabelvale, AR 72103                       Yakima Regional Medical & Cardiac Center 2013.pdf                                     GUIDE ADVERTISING AGREEMENT

PatientPoint                              PatientPoint
11408 Otter Creek South Road                                                                                                    HOSPITAL PATIENT GUIDE PUBLISHING
Mabelvale, AR 72103                       Yakima Regional Medical & Cardiac Center Patient Point Addendum - 08-2014.pdf         AGREEMENT - ADDENDUM

Patricia Robinson, PhD.
Mountain View Consulting           Yakima Regional Medical & Cardiac Center
1327 SE TACOMA ST # 322, PORTLAND,                                          Robinson - CME Presentation - 04-11-
OR, 97202-6639, UNITED STATES      Patricia Robinson, PhD.                  2012.pdf                                            CMS SPEAKER AGREEMENT
                                   PATRICK B HAWARD, RN

Patrick Hayward Medical Staffing          Patrick Hayward Medical Staffing
PATRICK B HAWARD
PO BOX 741                                Yakima HMA, Inc. d/b/a Yakima Regional
EAST OLYMPIA, WA 98540-0741               Medical and Cardiac Center                    Hayward Patrick COI.pdf                 Certificate of Insurance
Patrick Hayward Medical Staffing          Patrick Hayward Medical Staffing
PATRICK B HAWARD
PO BOX 741                                Yakima HMA, Inc. d/b/a Yakima Regional                                                ADDENDUM TO AGENCY STAFFING
EAST OLYMPIA, WA 98540-0741               Medical and Cardiac Center                    Hayward Patrick Staffing Add.pdf        AGREEMENT
Patrick Hayward Medical Staffing          Yakima HMA, Inc. d/b/a Yakima Regional
PATRICK B HAWARD                          Medical and Cardiac Center
PO BOX 741
EAST OLYMPIA, WA 98540-0741               Patrick Hayward Medical Staffing              Hayward Patrick Staffing.pdf            AGENCY STAFFING AGREEMENT
Patrick Hayward Medical Staffing          Patrick Hayward Medical Staffing
PATRICK B HAWARD
PO BOX 741                                Yakima HMA, Inc. d/b/a Yakima Regional
EAST OLYMPIA, WA 98540-0741               Medical and Cardiac Center             HaywardTerm.pdf                                notice of the termination
                                          Yakima HMA Physician Management, LLC,
                                          dba Central Washington Medical Group

Paul E. Emmans, Jr., D.O.                 Yakima Regional Medical & Cardiac Center                                              MEDICAL OFFICE BUILDING SPACE
60 N. Lake Lane                                                                                                                 LEASE - 1 18 S. 2nd Street, Selah, WA
Selah, WA 98942                           Paul E. Emmans, Jr., D.O.                     Selah Clinic - Lease (2nd Street).pdf   98942

Paul E. Emmans, Jr., D.O.                 Yakima HMA Physician Management LLC
60 N. Lake Lane                                                                         Selah Clinic - Lease Amend Term (2nd    AMENDMENT TO MEDICAL OFFICE
Selah, WA 98942                           Paul E. Emmans, Jr., DO                       Street).pdf                             BUILDING SPACE LEASE

Pauline McReavy                           TheraDoc, Inc
TheraDoc Inc.
257 East 200 South, Suite 600             Health Management Associates d/b/a
Salt Lake City, UT 84111                  Yakima Regional Medical & Cardiac Center Theradoc contract.pdf                        Theradoc Infection & Surveillance Software

Pauline McReavy                           TheraDoc, Inc
TheraDoc Inc.
257 East 200 South, Suite 600             Health Management Associates d/b/a                                                    Theradoc Infection & Surveillance Software
Salt Lake City, UT 84111                  Yakima Regional Medical & Cardiac Center Theradoc Approved 2-2009.pdf                 - Addendum to the License Agreement



               19-01189-WLH11                Doc 1019            Filed 02/05/20               Entered 02/05/20 15:21:55                     Pg 97 of 141
                                                                                        78
Notice Party                                Contract Parties                             Document Reference ID                   Contract Details

Peak Recruiters Of Denver                   Peak Recruiters
8080 S Jasmine Cir
Centennial, Colorado, United States         Yakima Regional Medical and Heart Center Peak Recruiters.pdf                         SERVICE FEE AGREEMENT
Pedram Mizani, MD MHSA
Associate Dean of Clinical Education        HMA Yakima, Inc. DBA Yakima Regional
Graduate Medical Consultant Group           Medical and Heart Center
285 Boulevard, NE #436
Atlanta, GA 30312                           Graduate Medical Consultant Group            Graduate Medical Consultants.pdf        Clinical Education Agreement

Peds-R-Us Medical Education                 Peds-R-Us Medical Education
P.O. Box 601
Dyer, IN 46311                              Yakima Medical Regional & Cardiac Center Peds R Us.pdf                               Letter of Agreement
Penumbra, Inc.                              Yakima Regional Hospital
1351 Harbor Bay Parkway                                                              Penumbra - Consignment Agreement -
Alameda, CA 94502                           Penumbra, Inc.                           Agreement - 10-2014.pdf                     CONSIGNMENT AGREEMENT
Penumbra, Inc.                              Yakima Regional Hospital
1351 Harbor Bay Parkway                                                                  Penumbra - pump loan - Agreement -03-
Alameda, CA 94502                           Penumbra System                              2015.pdf                                Letter/Memo confirming understanding
Penumbra, Inc.                              Yakima Regional Hospital
1351 Harbor Bay Parkway                                                                  Penumbra - pump loan - Agreement -03-
Alameda, Ca. 94502                          Penumbra, Inc                                2015.pdf                                Penumbra MAX Pump
Performance Power Concepts
Patricia Reinke
1815 114th Ave NE
Bellevue, WA 98004

Eaton Electrical Inc., formerly Powerware
Corporation                                 YAKIMA REGIONAL MEDICAL CENTER
8609 Six Forks Road                                                                                                              Proactive and Preventive Maintenance
Raleigh, NC 27615-2966                      Eaton Electrical Inc. (formerly Powerware)   Eaton.pdf                               Service Plan

                                            Yakima Regional Medical and Heart Center

                                            Peer Review Systems, Inc

Permerdion                                  Permedion, Inc
350 Worthington Road, Suite H
Westerville, OH 43082                       Health Management Systems, Inc               Permideon.pdf                           CONSENT TO ASSIGNMENT
                                            Yakima HMA, LLC d/b/a: Yakima HMA
Perry Technical Institute                   Physician Management, LLC
2011 W Washington Ave.                                                                   Perry Tech - Student Affiliation -      NON EXCLUSIVE STUDENT
Yakima, WA 98903                            PERRY TECHNICAL INSTITUTE                    Agreement signed - 12-2015.pdf          AFFILIATION AGREEMENT

Perry Technical Institute                   Perry Technical Institute
2011 W Washington Ave.
Yakima, WA 98903                            Yakima HMA Physician Management, LLC Perry Tech - 2012.pdf
                                            Perry Technical Institute
Perry Technical Institute
2011 W Washington Ave.                      Yakima HMA, Physician Management, LLC                                                FIRST AMENDMENT TO AFFILIATION
Yakima, WA 98903                            dba Central Washington Medical Group  Perry Tech Amendment 12-2013.pdf               AGREEMENT




               19-01189-WLH11                 Doc 1019             Filed 02/05/20               Entered 02/05/20 15:21:55                   Pg 98 of 141
                                                                                         79
Notice Party                            Contract Parties                           Document Reference ID                        Contract Details
                                        Physician Management, LLC

                                        PERRY TECHNICAL INSTITUTE

                                        Ahtanum Ridge Family Medicine

                                        Cardiac & Thoracic Institute of Central
                                        Washington

                                        Central Valley Gastroenterology

                                        Central Valley Vascular Center

                                        Central Washington Internal Medicine &
                                        Endocrine Center

                                        Central Washington Occupational Medicine

                                        Central Washington Orthopedic Surgeons

                                        Central Washington Rehabilitation Clinic

                                        Central Washington Surgical Associates

                                        Central Washington Women's Health &
                                        Central Washington Restorative Health

                                        Quick Care at Summitview

Perry Technical Institute               Central Selah Clinic
2011 W Washington Ave.                                                             Perry Tech - Student Affiliation -           NON EXCLUSIVE STUDENT
Yakima, WA 98903                        Surnmitview Family Medicine                Agreement signed - 12-2015.pdf               AFFILIATION AGREEMENT

Peter South                             Yakima HMA.LLC, d/b/a Yakima Regional
509 East Lincoln Ave                    Medical and Cardiac Center
Yakima, WA 98901
509-307-1413                            Peter South. Paramedic. ACLS Instructor    South Peter ACLS - 07-2010.pdf               ACLS Instruction Agreement

PharmaReCon                             Yakima HMA, LLC , d/b/a Yakima Regional
Mark Harris                             Medical and Cardiac Center
601 Westwind Dr.                                                                   Pharmarecon - Mark Harris - YR - 10-
Zillah, WA 98953                        PharmaReCon                                2012.pdf                                     OUTSIDE SERVICES AGREEMENT
PharmaReCon                             Yakima HMA, LLC d/b/a Yakima Regional
Mark Harris                             Medical & Cardiac Center
601 Westwind Dr.                                                                   PharmaReCon- Locum Pharmacist -
Zillah, WA 98953                        Mark K. Harris dba PharmaReCon 1476        Agreement signed- 01-2015.pdf                Independent Contractor Agreement
PharmaReCon                             Mark K. Harris dba PharmaReCon
Mark Harris
601 Westwind Dr.                        Yakima HMA, LLC d/b/a: Yakima Regional PharmaReCon- Locum Pharmacist -                  AGREEMENT FOR INDEPENDENT
Zillah, WA 98953                        Medical & Cardiac Center               Agreement signed- 01-2015.pdf                    CONTRACTOR
Philadelphia College of Osteopathic
Medicine
Associate Dean of Clinical Education    Yakima HMA, Inc. DBA Yakima Regional
Philadelphia College of Osteopathic     Medical and Cardiac Center
Medicine
4170 City Avenue                        Philadelphia College of Osteopathic
Philadelphia, PA 19131                  Medicine                                   Philadelphia College Osteopathy.pdf          Clinical Education Agreement
                                        Philips Healthcare

Philips Medical Systems North America   CHS - Yakima Regional
22100 Bothell Everett Highway                                                      Philips - Radiology Renewal - Attachment A
Bothell, Washington 98021-8431          Central Washington Medical Group           executed -05-2016.pdf                      Imaging Clinical Equipment Inventory
Philips Medical Systems North America   Philips Healthcare
22100 Bothell Everett Highway                                                      Phillips Radiology Addendum to Master
Bothell, Washington 98021-8431          CHS - Yakima Regional                      Agreement - 07-2014.pdf                      Imaging Clinical Equipment Inventory

Philips Medical Systems North America   Philips Healthcare
22100 Bothell Everett Highway                                                      Philips Healthcare - ACIST 2000 Injector -
Bothell, Washington 98021-8431          CHS - Yakima Regional                      484 - Agreement - 08-2014.pdf                Philips Service Contract
Philips Medical Systems North America   Philips Healthcare
22100 Bothell Everett Highway                                                      Philips Healthcare - Acist CMS-2000
Bothell, Washington 98021-8431          CHS - Yakima Regional                      Injector - 001 - Agreement - 08-2014.pdf     Philips Service Contract
Philips Medical Systems North America   Philips Healthcare                         Philips - Proteus Xray Room Amend 2 -
22100 Bothell Everett Highway                                                      509966SX1 and 509829VVX1 Executed -
Bothell, Washington 98021-8431          CHS - Yakima Regional                      05-2015.pdf                                  Philips Service Contract
Physician Consultant Group              Astria Regional Medical Center             Physician Consultant Group - Physician
2416 Dawn Mist Dr.                                                                 search & recruitment - Fully Signed - 11-20-
Little Elm, Texas 75068                 Physician Consultant Group                 2018.pdf                                     PHYSICIAN SEARCH AGREEMENT



               19-01189-WLH11             Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 99 of 141
                                                                                   80
Notice Party                               Contract Parties                           Document Reference ID                      Contract Details

Physio-Control, Inc.
11811 Willows Road NE                      Yakima Regional Medical & Cardiac Center
Post Office Box 97006                                                                 Physio Control - Lifenet renewal -
Redmond, WA 98073-9706                     Physio-Control, Inc.                       Agreement signed - 07-2017.pdf             Service Contract Billing
Physio-Control, Inc.
11811 Willows Road NE                      Yakima Regional Medical & Cardiac Center
P.O. Box 97006                                                                    Physio-Control - Lifenet renewal -             Physio-Control - Lifenet Contract Renewal
Redmond, WA 98073-9706 U.S.A               Physio-Control, Inc.                   Agreement signed - 04-2015.pdf
                                           Yakima HMA, LLC, d/b/a Yakima Regional
PICC Line Plus, LLC                        Medical and Cardiac Center
3800 S Congress Ave # 11
Boynton Beach, FL 33426                    PIC Lines Plus, LLC                        PICC Lines Plus LLC - 10-2012.pdf          OUTSIDE SERVICES AGREEMENT
                                           Yakima HMA, Inc. DBA Yakima Regional
Pikeville College, School of Osteopathic   Medical and Cardiac Center
Medicine
147 Sycamore Street                        Pikeville College, School of Osteopathic
Pikeville, Kentucky 41501-1194             Medicine                                   Pikeville College CE.pdf                   Clinical Education Agreement
Pikeville College, School of Osteopathic   Yakima HMA LLC, d/b/a Yakima Regional
Medicine                                   Medical and Cardiac Center
Associate Dean of Clinical Education
147 Sycamore Street                        Pikeville College, School of Osteopathic
Pikeville, Kentucky 41501-1194             Medicine                                 Pikeville College CE - 07-2010.pdf           Clinical Education Agreement
                                           Yakima HMA, LLC d/b/a: Yakima Regional
Pima Medical Institute                     Medical & Cardiac Center
555 S. Renton Village Pl., Suite 400                                                PIMA - student affiliation - Agreement       NON EXCLUSIVE STUDENT
Renton, WA 98057                           Pima Medical Institute                   signed - 05-2016.pdf                         AFFILIATION AGREEMENT
                                           Pima Medical Institute
Pima Medical Institute
555 S. Renton Village Pl., Suite 400       SHC Medical Center —Yakima d/b/a Astria Pima Medical Institute - OTA Student          Occupational Therapy Assistant (OTA)
Renton, WA 98057                           Regional Medical Center                 Affiliation - Fully Signed - 02-26-2019.pdf   Fieldwork Affiliation Agreement
                                           Yakima HMA, LLC d/b/a: Yakima Regional
Pima Medical Institute                     Medical & Cardiac Center
555 S. Renton Village Pl., Suite 400                                               PIMA - student affiliation - Agreement        NON EXCLUSIVE STUDENT
Renton, WA 98057                           Pima Medical Institute                  signed - 05-2016.pdf                          AFFILIATION AGREEMENT
Platinum Select Staffing                   Platinum Select
3232 Royal Lane
Irving, TX 75063                           Yakima Regional                            Platinum Select Staffing.pdf               STAFFING SERVICES AGREEMENT
Point Across Media                         Point Across Media
15111 Main Street
Suite 208                                  Yakima Regional Medical and Cardiac
Mill Creek, WA 98012                       Center                                     Point Across Media - 08-2011.pdf           Video Production Contract
                                           Yakima Regional Medical and Cardiac
Power Management Corporation               Center
60 Music Square East, Suite #300                                                      Power Management - IS Server - 09-         CONTRACT FOR PROFESSIONAL
Nashville, TN 37203                        Power Management Corporation               2014.pdf                                   ENGINEERING SERVICES
                                           Presidio Networked Solutions, Inc.

                                           Health Management Associates, Inc.

Presidio Networked Solutions, Inc.         Health Management Associates, Inc.,
4300 W Cypress Street, Suite 800           Yakima HMA, LLC dba Yakima Regional
Tampa, FL 33607                            Medical & Cardiac Center                   Presidio - YR - 03-2013.pdf                Statement of Work
Press Ganey Associates, Inc.
404 Columbia Place
South Bend, Indiana 46601

Press Ganey Associates, Inc..              Press Ganey Associates, Inc.
404 Columbia Place
South Bend, IN 46601                       SHC Medical Center - Yakima dba Astria     Press Ganey - ARMC - Fully Signed - 12-
Attn: Contracts Dept.                      Regional Medical Center                    18-2018.pdf                              MASTER SERVICES AGREEMENT
Prestige Care                              Yakima Regional Hospital                                                            PRESTIGE CARE & REHABILITATION -
721 Otis Avenue                                                                       Hillcrest Manor HHC - name change memo - SUNNYSIDE - transfer of patients or
Sunnyside, WA 98944                        Prestige Care                              Prestige - 2012.pdf                      services
                                           PriceDoc
PriceDoc
192 Nickerson St, Ste 310                  Yakima HMA LLC dba Yakima Regional                                                    Corporate Account Services and Pricing
Seattle, WA 98109                          Medical & Cardiac Center                   PriceDoc - 04-10.pdf                       Agreement
                                           Primacy Search
Primacy Search                                                                                                                   SERVICE FEE AGREEMENT FOR
307 Cherry Laurel Dr                       Yakima HMA Inc., dba Yakima Regional                                                  RECRUITMENT OF: Director of Surgical
Clayton, NC 27527                          Medical and Cardiac Center                 Primacy Search OR 3-2009.pdf               Services
Pringles Power Vac, Inc.
P.O. Box 567
Richland, WA 99352


Pringles Power Vac, Inc.                   Yakima Regional Medical Center
2395 Robertson Dr.
Richland, WA 99354                         Pringles Power Vac, Inc.                   Pringles.pdf                               SERVICE AGREEMENT

               19-01189-WLH11                   Doc 1019              Filed 02/05/20           Entered 02/05/20 15:21:55                        Pg 100 of
                                                                                 81
                                                                                141
Notice Party                             Contract Parties                          Document Reference ID                      Contract Details
                                         Private Healthcare Systems, Inc.
Private Healthcare Systems, Inc.
1100 Winter Street Suite 2300 Waltham,   Yakima H.M.A. Inc. d/b/a Yakima Regional                                             AMENDMENT OF PHCS PARTICIPATING
MA 02451 United                          Medical and Heart Center                 Private Healthcare Systems Inc. - 01-09.pdf PROVIDER AGREEMENT
Procare USA
Kristy Matthews
Contact and Business Compliance          Procare USA
Manager
2 Bridge Water Road                      Yakima HMA, Inc. d/b/a Yakima Regional
Farmington, CT 06032                     Medical and Cardiac Center                ProCareUSA.pdf                             AGENCY STAFFING AGREEMENT
Proliance Surgeons, Inc. PS
d/b/a Edmonds Vascular Center
7315 212th St. SW, Ste. 201              Proliance Surgeons, Inc. PS d/b/a
Edmonds, WA 98026                        Edmonds Vascular Center

Philips Healthcare                       Central Washington Vascular Center
22100 Bothell Everett Highway                                                      Philips Healthcare - Dr. Zammit - Equip    ASSIGNMENT AND ASSUMPTION
Bothell, WA 98021                        Philips Healthcare                        Assumption - 06-2010.pdf                   AGREEMENT
Prolucent Workforce Management
13727 Noel Road, Suite 1400              Yakima Regional Medical Center
Dallas, Texas 75240                                                                Prolucent fka Broadlane Workforce          PROLUCENT WORKFORCE
Attn: Workforce Management Team          Prolucent Workforce Management            Management - 08-2010.docx                  MANAGEMENT
                                         Yakima Regional Medical and Cardiac
ProNerve, LLC                            Center
350 Interlocken Boulevard
Suite, 360                               Yakima HMA, LLC, d/b/a Yakima Regional                                               OUTSIDE SERVICES AGREEMENT
Bromfield, CO 80021                      Medical and Cardiac Center              Pro Nerve Neuromonitoring - 01-2013.pdf      HOSPITAL-CONTRACTOR
                                         ProNerve, LLC ProNerve Physicians (IN),
ProNerve, LLC                            LLC
7600 E. Orchard Road, Suite 200-N
Greenwood Village, Colorado 80111        Yakima HMA, LLC, dba Yakima Regional      Pronerve - IOM Maintenance - Agreement
Attn: General Counsel                    Medical and Cardiac Center                signed - 03-2015.pdf                       IOM SERVICES AGREEMENT
                                         ProNerve, LLC ProNerve Physicians (IN),
ProNerve, LLC                            LLC
7600 E. Orchard Road, Suite 200-N
Greenwood Village, Colorado 80111        Yakima HMA, LLC, dba Yakima Regional      Pronerve - IOM Maintenance - Agreement     Intra-Operative Neurophysiological
Attn: General Counsel                    Medical and Cardiac Center                signed - 03-2015.pdf                       Monitoring Services Agreement
                                         PROPERTIES WEST, INC.

PROPERTIES WEST, INC.                    YAKIMA HMA, LLC, doing business as
414 Cherry Ridge Ct.                     YAKIMA REGIONAL MEDICAL AND               Properties West - Schultz building - 01-
Yakima WA 98902                          CARDIAC CENTER                            2012.pdf                                   LEASE

                                         Yakima HMA, Inc. d/b/a Yakima Regional
Prosser Memorial Hospital                Medical and Cardiac Center
723 Memorial Street
Prosser, WA 99350-1593                   Prosser Memorial Hospital                 Prosser.pdf                                PATIENT TRANSFER AGREEMENT
                                         YAICIMA HMA, INC. d/b/a YAICIMA
                                         REGIONAL MEDICAL AND CARDIAC
Prosser Memorial Hospital                CENTER
723 Memorial Street
Prosser, WA 99350-1593                   PROSSER MEMORIAL HOSPITAL                 Prosser.pdf                                PATIENT TRANSFER AGREEMENT
                                         Protocol Agency, Inc.
Protocol Agency, Inc.
27001 Agoura Road, Suite 210             Yakima HMA, LLC dba Yakima Regional       Protocol Agency - Recruitment - Agreement EMPLOYMENT PLACEMENT SERVICES
Calabasas, CA 91301                      Medical and Cardiac Center                signed - 08-2015.pdf                      AGREEMENT
                                         Protocol Agency, Inc.
Protocol Agency, Inc.
27001 Agoura Road, Suite 210             Yakima HMA, LLC dba Yakima Regional       Protocol Agency - Recruitment - Agreement EMPLOYMENT PLACEMENT SERVICES
Calabasas, CA 91301                      Medical and Cardiac Center                signed - 08-2015.pdf                      AGREEMENT
Protouch Staffing, Inc.                  Astrla Regional Medical Center
2600 K Avenue Suite #251                                                           ProTouch - Staffing Agreement - Fully      Recruitment Agreement CONTINGENT
Piano, TX 75074                          ProTouch Staffing                         Signed - 12-2018.pdf                       FEE AGREEMENT
                                         PROVIDENCE HEALTH & SERVICES -
PROVIDENCE HEALTH & SERVICES -           WASHINGTON, d/b/a PROVIDENCE
WASHINGTON, d/b/a PROVIDENCE             SACRED HEART MEDICAL CENTER &
SACRED HEART MEDICAL CENTER &            CHILDREN'S HOSPITAL
CHILDREN'S HOSPITAL
PO Box 2555                              YAKIMA HMA, INC., d/b/a YAKIMA
101 West Eighth Avenue                   REGIONAL MEDICAL AND CARDIAC
Spokane, WA 99220-2555                   CENTER                                    Providence Sacred Heart.pdf                Patient Transfer Agreement
                                         PROVIDENCE HEALTH & SERVICES -
PROVIDENCE HEALTH & SERVICES,            WASHINGTON, d/b/a PROVIDENCE
d/b/a PROVIDENCE SACRED HEART            SACRED HEART MEDICAL CENTER &
MEDICAL CENTER & CHILDREN'S              CHILDREN'S HOSPITAL
HOSPITAL
PO Box 2555                              YAKIMA HMA, INC., d/b/a YAKIMA
101 West Eighth Avenue                   REGIONAL MEDICAL AND CARDIAC              Providence Sacred Heart & Childrens        Patient Transfer Agreement
Spokane, WA 99220-2555                   CENTER                                    Hospital - Transfer.pdf

               19-01189-WLH11                 Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                       Pg 101 of
                                                                             82
                                                                            141
Notice Party                              Contract Parties                          Document Reference ID                        Contract Details
PROVIDENCE HEALTH SYSTEM
WASHINGTON
506 2ND AVE STE 1200                      General Electric Capital Corporation
SEATTLE, WA 98104
                                          YAKIMA HMA, INC D/B/A YAKIMA
General Electric Capital Corporation      REGIONAL MEDICAL AND CARDIAC
20225 Watertower Blvd.                    CENTER
Brookfield, WI 53045
                                          PROVIDENCE HEALTH SYSTEM                                                               EQUIPMENT ASSIGNMENT AND
GE Medical Systems                        WASHINGTON                                GE Hawkeye Assignment 5-2008.pdf             ASSUMPTION AGREEMENT
                                          Yakima HMA, Inc. d/b/a Yakima Regional
                                          Medical and Cardiac Center
Providence Home Infusion
425 Pontius Ave. N. Suite 300             Providence Health System - WA d/b/a                                                    ADDENDUM TO OUTSIDE SERVICES
Seattle, WA 98109                         Providence Home Infusion                  ProvidenceHomeInfusion.pdf                   AGREEMENT
Providence Medical Group
101 West 8th Avenue
Mother Gamelin Center
Spokane, WA 99204
ATTN: Chief Executive Officer

Providence Center for Congenital Heart    Providence Health & Services, dba                                                      PROFESSIONAL SERVICES
Disease                                   Providence Medical Group                  Providence Health & Services - Pediatric     AGREEMENT PEDIATRIC
101 W. 8th Ave., Suite 4300                                                         Echocardiogram and Electrocardiogram         ECHOCARDIOGRAM and
Spokane, WA 99204                         SHC Medical Center - Yakima dlb/a         Interpretation - ARMC & ATH - Fully Signed   ELECTROCARDIOGRAM
ATTN: Doreen Hoch, CMA (AAMA)             ASTRIA REGIONAL MEDICAL CENTER            - 03-2019.pdf                                INTERPRETATION

                                          Yakima Regional Medical Center
Providence Sacred Heart Engineering
Service                                  Providence Health & Services-Washington
Attn: Judy Reeder                        d/b/a Providence Sacred Heart Medical
PO Box 2555                              Center & Children's Hospital - Sacred Heart Sacred Heart Engineering Anesthesia         Engineering Services - Anesthesia
Spokane, WA 99220                        Engineering Services                        service - 03-3010.pdf                       Services
                                         PROVIDENCE HEALTH & SERVICES -
                                         WASHINGTON, d/b/a PROVIDENCE
Providence Sacred Heart Medical Center & SACRED HEART MEDICAL CENTER &
Children's Hospital                      CHILDREN'S HOSPITAL
PO Box 2555
101 West Eighth Avenue                   Yakima HMA, Inc. d/b/a Yakima Regional Providence Sacred Heart & Childrens
Spokane, WA 99220-2555                   Medical and Cardiac Center                  Hospital - Transfer.pdf                     PATIENT TRANSFER AGREEMENT
                                         REGIONAL MEDICAL AND CARDIAC
                                         CENTER
Providence Sacred Heart Medical Center &
Children's Hospital                      PROVIDENCE HEALTH & SERVICES,
PO Box 2555                              d/b/a PROVIDENCE SACRED HEART
101 West Eighth Avenue                   MEDICAL CENTER & CHILDREN'S
Spokane, WA 99220-2555                   HOSPITAL                                    Providence Sacred Heart.pdf                 PATIENT TRANSFER AGREEMENT
                                         Yakima HMA, Inc. d/b/a Yakima Regional
                                         Medical and Cardiac Center
PT On Call, PS
Molly Gould, COO                         PT On Call, PS
201 NE Park Plaza Drive, Suite 246
Vancouver, WA 98684                      Health Management Associates, Inc           PT Oncall.pdf                               Addendum A Extension to Staffing Contract
Pure Health Solutions, Inc. - Customer
Service
950 Corporate Woods Parkway
Vernon Hills, IL 60061                   PURE HEALTH SOLUTIONS, INC.

Water Solutions                           Water Solutions Inc                                                                    RENTAL AGREEMENT and CUSTOMER
18320 N. Hwy 41                                                                     Pure Health Solutions - Rental Agreement     SERVICE AND MAINTENANCE
Rathdrum, ID 83858                        Yakima Regional Medical Center            CVTU - 10-2011.pdf                           AGREEMENT
                                          PURE HEALTH SOLUTIONS, INC.

                                          Yakima HMA Inc.
PURE HEALTH SOLUTIONS, INC.                                                                                                      RENTAL AGREEMENT -CUSTOMER
950 CORPORATE WOODS PARKWAY               Yakima Regional Medical and Cardiac       Pure Health Solutions - Rental Agreement     SERVICE AND MAINTENANCE
VERNON HILLS, IL 60061                    Center
                                          PureWorks, Inc. d/b/a UL EHS              MIS - 08-2013.pdf                            AGREEMENT
                                          Sustainability

PureWorks, Inc. d/b/a UL EHS              Yakima Regional Medical and Cardiac
Sustainability                            Center
P.O. Box 74008398                                                                   Pureworks - Systoc Med Rec Renewal 3-
Chicago. IL 60674-8398                    Hospital Management Associates, Inc.      Agreement signed - 10-2017.pdf               SYSTOC Client-Hosted Renewal SOW
Qualis Health
Jonathan R. Sugarman, MD, MPH             Qualis Health
President and CEO
P.O. Box 33400                            Yakima Regional Medical and Cardiac
Seattle, WA 98133-0400                    Center                                    Qualis Health MOA 02-2010.pdf                Memorandum of Agreement



               19-01189-WLH11                  Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 102 of
                                                                              83
                                                                             141
Notice Party                        Contract Parties                               Document Reference ID                     Contract Details
Quidal Corporation
12544 High Bluff Drive, Suite 200
San Diego, CA 92130                 Quidal Corporation Fisher HealthCare, an
                                    unincorporated division of Fisher Scientific
FISHER HEALTHCARE                   Company, LLC
9999 VETERANS MEMORIAL DR                                                          Fisher - Sophia Lab Analyzer - Agreement -
HOUSTON TX 77038-2401               Yakima Regional Medical Center                 06-2014.pdf                                SOFIA AGREEMENT AMENDMENT
Quidal Corporation
12544 High Bluff Drive, Suite 200   Quidal Corecestion
San Diego, CA 92130
                                    Yakima Regional Medical Center
FISHER HEALTHCARE
9999 VETERANS MEMORIAL DR           Fisher HealthCare, unincorporated division Fisher - Sophia Lab Analyzer - Agreement -
HOUSTON TX 77038-2401               of Fisher Scientific Company, LLC          06-2014.pdf                                SOFIA AGREEMENT AMENDMENT

                                    YAKIMA HMA, LLC. d/b/a YAKIMA
                                    REGIONAL MEDICAL AND CARDIAC
Quincy Valley Medical Center        CENTER
908 10th Ave. SW
Quincy, WA 98848                    Quincy Valley Medical Center                   Quincy.pdf                                PATIENT TRANSFER AGREEMENT
                                    Quincy Valley Medical Center

Quincy Valley Medical Center        YAKIMA HMA, LLC. d/b/a YAKIMA
908 10th Ave. SW                    REGIONAL MEDICAL AND CARDIAC
Quincy, WA 98848                    CENTER                                 Quincy.pdf                                        PATIENT TRANSFER AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima Regional
R. Richard Sloop, M.D.              Medical & Cardiac Center
307 S. 12th Avenue, #16                                                    Sloop, Robert - Neuro Call - Agreement
Yakima, WA 98902                    R. Richard Sloop, M.D.                 Signed- 12-2015.pdf                               CALL COVERAGE AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima Regional
R. Richard Sloop, M.D.              Medical & Cardiac Center
307 S. 12th Avenue, #16                                                    Sloop Robert - Neuro Call - Agreement             CALL COVERAGE AGREEMENT -
Yakima, WA 98902                    R. Richard Sloop, M.D.                 Signed- 12-2015.pdf                               Neurology
                                    Yakima HMA, LLC d/b/a: Yakima Regional
R. Richard Sloop, M.D.              Medical & Cardiac Center
307 S. 12th Avenue, #16                                                    Sloop, Robert - Neuro Call - Agreement            CALL COVERAGE AGREEMENT -
Yakima, WA 98902                    R. Richard Sloop, M.D.                 Signed- 12-2015.pdf                               Neurology
                                    Yakima HMA, Inc. d/b/a Yakima Regional
Radeus LLC                          Medical and Heart Center
24. S Miller
Wenatchee, WA 98801                 Radeus LLC                                     Radeus.pdf                                Contingency Recruiting Contract
Radiancy, Inc.
40 Ramland Road, Suite 10
Orangeburg, NY 10962-2606           Southern California Leasing, Inc.

Southern California Leasing, Inc.   Yakima HMA Physician Management Corp
180 E Main St., #204
Tustin, CA 92780                    Radiancy, Inc.                                 Marlin Leasing THFP Skin-Station.pdf      EQUIPMENT LEASE CONTRACT
RADIO YAKIMA                        Radio Yakima
PO BOX 2890                                                                                                                  Q3 Radio Placement Memorandum and
YAKIMA, WA98907                     Central Washington Medical Group               Radio Yakima - Q3-2012.pdf                Agreement
                                    Radio Yakima
RADIO YAKIMA
Yakima, WA 98901                    Central Washington Medical Group               Radio Yakima - CWMG - 10-2012.pdf         Radio Yakima Q4 Placement Contract
RADIOMETER AMERICA INC              RADIOMETER AMERICA INC.                                                                  RADIANCE ANNUAL SUPPORT
810 SHARON DRIVE                                                                   Radiometer - Lab Software - Agreement -   PROGRAM RENEWAL AGREEMENT
WESTLAKE,OH 44193                   Yakima Regional Medical Center                 05-2014.pdf
                                    RADIOMETER AMERICA INC
RADIOMETER AMERICA INC
810 SHARON DRIVE                    YAKIMA REGIONAL MEDICAL AND                    Radiometer America - maint renewal -      RADIANCE Annual Support Program
WESTLAKE,OH 44193                   CARDIAC CNTR                                   Agreement signed - 07-2016.pdf            Renewal
RADIOMETER AMERICA INC              RADIOMETER AMERICA INC.
810 SHARON DRIVE                                                                   Radiometer - Lab Software - Agreement -   RADIANCE ANNUAL SUPPORT
WESTLAKE,OH 44193                   Yakima Regional Medical Center                 05-2014.pdf                               PROGRAM RENEWAL AGREEMENT
RADIOMETER AMERICA INC              RADIOMETER AMERICA INC
810 SHARON DRIVE                                                                   Radiometer - Reagent Contract 0 05-
WESTLAKE,OH 44193                   Yakima Regional & Cardiac Center               2013.pdf                                  Preferred Customer Agreement

RADIOMETER AMERICA INC.             Yakima Regional Medical & Cardiac Center
810 Sharon Drive                                                                   Radiometer America - maintenance -        RADIANCE Annual Support Program
Westlake, OH 44145                  RADIOMETER AMERICA INC.                        Agreement signed - 07-2015.pdf            Renewal Agreement

RADIOMETER AMERICA INC.             RADIOMETER AMERICA INC.
810 Sharon Drive                                                             Radiometer America - maint renewal -            RADIANCE ANNUAL SUPPORT
Westlake, OH 44145                  Yakima Regional Medical & Cardiac Center Agreement signed - 07-2016.pdf                  PROGRAM RENEWAL AGREEMENT
                                    Yakima HMA Physician's Management

RandomWare                          Yakima Regional Medical Center
PO Box 30704                                                                       CDW - EMC Server Maint Renewal -          APPLICATION SERVICE PROVIDER
Long Beach, CA 90853                RandomWare (aka "DrugTestNetwork")             Agreement signed -01-2017.pdf             AGREEMENT

                19-01189-WLH11           Doc 1019             Filed 02/05/20               Entered 02/05/20 15:21:55                       Pg 103 of
                                                                         84
                                                                        141
Notice Party                                 Contract Parties                               Document Reference ID                      Contract Details
Randstad Professionals
10900 NE 8th St, #1650                       Astria Regional Medical Center
Bellevue, WA 98004                                                                          Ranstad Letter of Agreement - Fully Signed
D: 425-209-1177                              Randstad Professionals                         - 02-27-2019.pdf                           Staffing agreement for GL Staff Accountant
                                             Yakima Regional Medical and Cardiac
Raymond Sanchez                              Center
110 South 9th Avenue                                                                                                                   Hill-Rom Rental Peak Need Rental
Yakima, WA 98908                             Raymond Sanchez                                Hill Rom Bed Rental - 10-2012.pdf          Program
                                             Yakima HMA LLC, d/b/a Yakima Regional
Razor Moon Multimedia                        Medical & Cardiac Center
Maeva Cromar
467 North 450 East                           Maeva Cromar, Executive Art Director of
Springville, UT 84663                        Razor Moon Multimedia                          Cromar Maeva - 03-2011.pdf                 OUTSIDE SERVICES AGREEMENT

                                             Recall Total Information Management, Inc.

Recall Secure Destruction Services, Inc.     Recall Secure Destruction Services, Inc.                                                  GRAMM LEACH BLILEY ADDENDUM TO
407 N Thierman Rd.                                                                          Recall Secure Destruction Services,        RECALL MASTER SERVICES
Spokane, WA 99208                            Central Washington Medical Group               Inc..pdf                                   AGREEMENT
                                             SRC Medical Center - Yakima d/b/a Astria
Reese Ullas (Hosey), PA-C                    Regional Medical Center
8903 Grove Ave                                                                           Ullas Reese - PA Employment Agreement         PHYSICIAN ASSISTANT EMPLOYMENT
Yakima, WA 98908                             Reese Ullas, PA-C                           (FINAL SIGNED 073119).pdf                     AGREEMENT
                                             Reflectxion Resources, Inc., d/b/a Reflects
Reflectxion Resources, Inc. d/b/a Reflectx   Oncology Resources
Oncology Resources
400 International Parkway Ste 300            Yakima HMA, LLC, d/b/a Yakima Regional                                                    Reflects Oncology Data Services
Lake Mary, FL 32746                          Medical and Cardiac Center             Reflectx - 06-2010.pdf                             Agreement

                                             Yakima Regional Medical and Cardiac
Reflectxion Resources, Inc. dba Reflectx     Center
Staffing
250 International Parkway, Suite 260         Reflectxion Resources, Inc. dba Reflectx                                                  Reflectx Services Retained Search
Lake Mary, FL 32746                          Staffing                                       Reflects Retained Search Agreement.pdf     Agreement

Reflectxion Resources, Inc. dba Reflectx     Reflectxion Resources, Inc.
Staffing
250 International Parkway, Suite 260         Yakima HMA, Inc. d/b/a Yakima Regional
Lake Mary, FL 32746                          Medical and Cardiac Center                     Reflectx Medical Staffing.pdf              MEDICAL STAFFING AGREEMENT
                                             Reflectxion Resources, Inc., cl/b/a Reflectx
Reflectxion Resources, Inc. dba Reflectx     Staffing Services
Staffing
250 International Parkway, Suite 260         Yakima HMA, Inc. d/b/a Yakima Regional                                                    Outside Services Agreement for Physical
Lake Mary, FL 32746                          Medical and Cardiac Center                     Reflectx PT Staffing.pdf                   Therapy staffing
Renaissance Care Center aka Willow           Yakima HMA, Inc. d/b/a Yakima Regional
Springs                                      Medical and Heart Center
4007 Tieton Dr                                                                                                                         ADDENDUM TO OUTSIDE SERVICES
Yakima, WA 98908                             Renaissance Care Center                        Renaissance Care.pdf                       AGREEMENT
RENAL TREATMENT CENTERS
PO BOX 781607
PHILADELPHIA                                 Health Management Associates dba
PA191781607                                  Yakima Regional Medical & Cardiac Center

Patient Pathways, LLC                        Renal Treatment Centers — West, Inc.
601 Hawaii St                                                                                                                          Davita - Dialysis Staff Performing Services -
El Segundo, CA 90245                         Patient Pathways, LLC                          Davita Addendum - 07-2011.pdf              Hospital Specific Addendum
Rexford Manor Retirement Community
1010 North 34 Avenue
Yakima, Washington 98902                     Rexford Manor LLC

Lois Welke                                   Yakima HMA, LLC d/b/a Yakima Regional
Rexford Manor Retirement Community           Medical and Cardiac Center
1010 N. 34th Ave., Suite 216                                                                                                           REXFORD MANOR Short Term Lease
Yakima, WA 98902                             Lois Welke                                     Rexford Manor 7-2009.pdf                   Agreement
                                             RF Surgical Systems, Inc.
RF Surgical Systems, Inc.
3326 160th Avenue SE, Suite 220              Yakima HMA, LLC dba Yakima Regional            RF Surgical Systems - Term Letter signed-
Bellevue, WA 98008                           Medical and Cardiac Center                     02-2015.pdf                               Termination Notice
                                             Rhino Healthcare Associates, L.L.C.
Rhino Healthcare Partners, LLC
4000 Manor Club Drive Apt 123 Raleigh,       Yakima HMA Inc., dba Yakima Regional                                                      SERVICE FEE AGREEMENT FOR
NC 27612-3645                                Medical and Cardiac Center             RhinoHealthcare.pdf                                RECRUITMENT OF: CRNA
                                             Yakima HMA, LLC, d/b/a Yakima Regional
Richard Burger                               Medical and Cardiac Center
157702 McCreadie Road
Grandview, WA 98930                          Richard Burger                                 Burger - C & M - 01-2011.pdf               OUTSIDE SERVICES AGREEMENT
                                             Richard Burger
Richard Burger
157702 McCreadie Road                        Yakima HMA. LLC, d/b/a Yakima Regional
Grandview. WA 98930                          Medical and Cardiac Center             Burger - C & M - 01-2012.pdf                       OUTSIDE SERVICES AGREEMENT
               19-01189-WLH11                     Doc 1019             Filed 02/05/20                Entered 02/05/20 15:21:55                        Pg 104 of
                                                                                  85
                                                                                 141
Notice Party                       Contract Parties                          Document Reference ID                     Contract Details
                                   SHC Medical Center — Yakima d/b/a Astria
Roberto Amado Cattaneo, MD         Regional Medical Center
17 Wilson Butte Road                                                         Amado-Cattaneo Roberto - 1st Amendment    First Amendment to Physician Employment
Great Falls, Montana, 59405        Roberto Amado-Cattaneo, M.D.              - Fully Signed 11-20-2018_2.pdf           Agreement
                                   SHC Medical Center — Yakima d/b/a Astria
Roberto Amado Cattaneo, MD         Regional Medical Center
17 Wilson Butte Road                                                         Amado-Cattaneo Roberto - 1st Amendment    First Amendment to Physician Employment
Great Falls, Montana, 59405        Roberto Amado-Cattaneo, M.D.              - Fully Signed 11-20-2018_3.pdf           Agreement
                                   SHC Medical Center - Yakima d/b/a: Astria
Roberto Amado Cattaneo, MD         Regional Medical Center
17 Wilson Butte Road                                                         Amado-Cattaneo, Roberto MD - Call
Great Falls, Montana, 59405        Roberto Amado-Cattaneo MD                 Coverage Agreement.SIGNED.pdf             CALL COVERAGE AGREEMENT
                                   SHC Medical Center - Yakima d/b/a Astria
Roberto Amado Cattaneo, MD         Regional Medical Center
17 Wilson Butte Road                                                         Amado-Cattaneo, Roberto MD -
Great Falls, Montana, 59405        Roberto Amado-Cattaneo                    Employment Agreement Full.pdf             PHYSICIAN EMPLOYMENT AGREEMENT
                                   SHC Medical Center - Yakima d/b/a Astria
Roberto Amado Cattaneo, MD         Regional Medical Center
17 Wilson Butte Road                                                         Amado-Cattaneo, Roberto MD -
Great Falls, Montana, 59405        Roberto Amado-Cattaneo                    Employment Agreement.SIGNED.pdf           PHYSICIAN EMPLOYMENT AGREEMENT
                                   SHC Medical Center - Yakima d/b/a Astria
Roberto Amado Cattaneo, MD         Regional Medical Center
17 Wilson Butte Road                                                         Amado-Cattaneo, Roberto MD - Page 6 of
Great Falls, Montana, 59405        Roberto Amado-Cattaneo                    Employment Agreement Initialized.pdf
Roberto Amado Cattaneo, MD         SHC Medical Center — Yakima d/b/a Astria
17 Wilson Butte Road               Regional Medical Center
Great Falls, Montana, 59405                                                  Amado-Cattaneo Roberto - 1st Amendment    First Amendment to Physician Employment
                                   Roberto Amado-Cattaneo, M.D.              - Fully Signed 11-20-2018.pdf             Agreement
                                   Roche Diagnostics Corporation

Roche Diagnostics Corporation      Yakima HMA Inc.
9115 Hague Road                                                            Roche Encompass Agreement - Accuchek - DIAGNOSTICS CORPORATION
Indianapolis, IN 46250-0457        Yakima Regional                         05-19-10.pdf                           ENCOMPASS® AGREEMENT
Roche Diagnostics Corporation      YAKIMA REGIONAL
9115 Hague Road                                                            Roche -Diagnostics Master Agreement &        Roche Diagnostics Master
Indianapolis, IN. 46250-0457       Roche Diagnostics Corporation           Alliance Agreement - YR Lab - 01-2014.pdf Agreement/Alliance Agreement
Roche Diagnostics Corporation      YAKIMA REGIONAL                                                                      Roche Diagnostics Master
9115 Hague Road                                                            Roche Diagnostics - Urinalysis Testing - 02- Agreement/Alliance Agreement
Indianapolis, IN. 46250-0457       Roche Diagnostics Corporation           2013.pdf
Roche Diagnostics Corporation
9115 Hague Road                    Yakima Regional
Indianapolis, Indiana 46250-0457
317-521-2000                       Roche Diagnostics Corporation           Roche.pdf                                   Purchase Agreement
Roche Diagnostics Corporation
Attention: Drew Waugh
201 4th Avenue North               YAKIMA RGNL
Suite 400 c/o Roche
Nashville, TN 37219 2.             Roche Diagnostics Corporation           Roche Diagnostics - 12-2011.pdf             Master Agreement/Alliance Agreement
                                   Yakima HMK LLC d/b/a Yakima Regional
Rockwood Clinic P.S.               Medical and Cardiac Center                                                          AGREEMENT FOR THE PROVISION OF
400 E 5th Avenue                                                           Rockwood Clinic - Gastro Proctoring -       GASTROENTEROLOGY PROCEDURE
Spokane. WA 99202                  Rockwood Clinic P.S.                    Agreement - 11-2014.pdf                     PROCTORING SERVICES
Rocky Vista University, LLC
School of Osteopathic Medicine
Office of Clinical Affairs         Rocky Vista University, LLC
8401 South Chambers Road
Parker, Colorado 80134             Yakima HMA, Inc. DBA Yakima Regional
Phone:720-875-2800                 Medical and Cardiac Center              Rocky Vista University, LLC - 09-2011.pdf   Clinical Education Agreement
                                   Roen Garcia, MD

Roen Garcia, MD                    Yakima HMA Physician Management, LLC
2031 Via Vineda                    d/b/a Yakima Regional Medical & Cardiac Garcia, Roen MD - Employment
San Antonio, TX 78258              Center                                  Agreement.pdf                               PHYSICIAN EMPLOYMENT AGREEMENT
Roger Noble, Owner                 Executive Search Inc.
Executive Search Inc.
117 Kenton Pl.                     Yakima HMA LLC dba Yakima Regional      Executive Search Inc - Recruitment - 02-
Peachtree City, GA 30269           Medical and Cardiac Center              2013.pdf                                    CANDIDATE RECRUITING AGREEMENT
Roger Noble, President             Executive Search Inc
Executive Search, Inc.
117 Kenton Place                   Yakima Regional Medical and Cardiac     Executive Search - Recruitment -            EMPLOYMENT PLACEMENT SERVICES
Peachtree City, GA 30269           Center                                  Agreement signed - 11-2015.pdf              AGREEMENT
RPh on the Go USA, Inc.
8001 N. Lincoln Ave.               RPh on the Go USA, Inc.
Suite 800                                                                  RPh on the Go - pharmacy services-
Skokie, IL 60077                   Yakima Regional Medical Center          Agreement signed-01-2015.pdf                Client Services agreement
RPh on the Go USA, Inc.
8001 N. Lincoln Ave.
Suite 800                          RPh on the Go USA, Inc. Yakima Regional RPh on the Go - pharmacy services-
Skokie, IL 60077                   Medical Center                          Agreement signed-01-2015.pdf                Client Services agreement

               19-01189-WLH11           Doc 1019             Filed 02/05/20         Entered 02/05/20 15:21:55                       Pg 105 of
                                                                        86
                                                                       141
Notice Party                                 Contract Parties                         Document Reference ID                           Contract Details
Russell Landscaping, LLC                     Yakima Regional Medical & Cardiac Center
1032 Gibson Road                                                                      Russell Landscaping LLC -termination
Selah, WA 98942                              Russell Landscaping, LLC                 notice- 05-20-15_2.pdf
Russell Landscaping, LLC                     Yakima Regional Medical & Cardiac Center
1032 Gibson Road                                                                          Russell Landscaping LLC -termination        Letter Terminating Landscape Agreement
Selah, WA 98942                              Russell Landscaping, LLC                     notice- 05-20-15.pdf
S.O.S - Hi-Rise Window Cleaning              S.O.S Hi-Rise Window Cleaning
Mark Krause
P.O. Box 791                                 Yakima HMA. LLC., d/b/a Yakima Regional SOS Window Cleaning - Amendment - 08- Hi-Rise Window/Building Cleaning
Moxee, WA. 98936                             Medical and Cardiac Center              2014.pdf                              Proposal
                                             Yakima HMA. LLC., d/b/a Yakima Regional
S.O.S - Hi-Rise Window Cleaning              Medical and Cardiac Center
Mark Krause
P.O. Box 791                                 Mark Krause (S.O.S - Hi-Rise Window          SOS Window Cleaning - Current               OUTSIDE SERVICES AGREEMENT-
Moxee, WA. 98936                             Cleaning)                                    Agreement - 08-2014.pdf                     WINDOW CLEANING
                                             Yakima HMA, Inc. DBA Yakima Regional
                                             Medical and Cardiac Center
Saba University, EIC Holding, Inc.
P.O. Box 386                                 Saba University, EIC Holding, Inc., Clinical
Gardner, MA 01440                            Education                                    Saba University.pdf                         Clinical Education Agreement
                                             Yakima Regional Medical and Cardiac
                                             Center
Sage Products LLC
3909 Three Oaks Road                         Sage Warmers and Microwaves                  Sage - Equip Lease - Warmers -
Cary, IL 60013                               (Hardware)                                   Agreement signed- 02-2015.pdf               Hardware Acceptance Agreement

Sage Products LLC                            Yakima Regional Medical & Cardiac Center
3909 Three Oaks Road                                                                      Sage - Equip Lease - Warmers -
Cary, IL 60013                               Sage Products LLC                            Agreement signed- 02-2015.pdf               Hardware Acceptance Agreement

Samuel Merritt College, Clinical Education   Yakima HMA, Inc. DBA Yakima Regional
Attn: Jamie Horta                            Medical and Cardiac Center
450 30th Street, Suite 2718
Oakland, CA 94609                            Samuel Merritt College, Clinical Education   Samuel Merritt.pdf                          Clinical Education Agreement

SCHOOL OF MEDICINE 8. HEALTH
SCIENCES
DEPARTMENT OF PHYSICAL THERAPY
501 NORTH COLUMBIA ROAD          Yakima HMA, d/b/a Yakima Regional
P.O. BOX 9037                    Medical and Cardiac Center
GRAND FORKS, NORTH DAKOTA 58202-
9037                             University of North Dakota             Univ of North Dakota PT CE.pdf                                CLINICAL EDUCATION AGREEMENT
                                 Yakima HMA, LLC d/b/a: Yakima Regional
                                 Medical & Cardiac Center

SCHWARTZ, MD/MATTHEW                         YAKIMA HMA PHYSICIAN
5306 RICHY ROAD                              MANAGEMENT, LLC                              Yakima HMA Phys Mgmt - Anesthesia Med
YAKIMA                                                                                    Dir Schwartz - Agreement signed - 04-
WA989080000                                  Dr. Matthew Schwartz                         2016.pdf                              MEDICAL DIRECTOR AGREEMENT
Search One                                   Yakima HMA Inc., dba Yakima Regional
12360 66th St.                               Medical and Heart Center
N. Suite E-3                                                                                                                          SERVICE FEE AGREEMENT - Referral
Largo, Florida 33773                         Search One                                   Search One.pdf                              Agreement
Seasons Gift Shop                            Yakima Regional Medical and Cardiac
Pam Jenkins                                  Center
110 South Ninth Avenue
Yakima, WA 98902                             Pam Jenkins, The Season's Gift Shop          Seasons Gift Shop - YR - 12-2012.pdf        The Season's Gift Shop Lease - Updated
Seasons Gift Shop                            Yakima HMA, Inc. d/b/a Yakima Regional
Pam Jenkins                                  Medical and Cardiac Center
110 South Ninth Avenue                                                                                                                ADDENDUM TO GIFT SHOP OFFICE
Yakima, WA 98902                             Pam Jenkins                                  Jenkins Pam Seasons.pdf                     BUILDING LEASE
                                             Yakima HMA, LLC d/b/a Yakima Regional
Seattle Children's Hospital                  Medical and Cardiac Center
4800 Sand Point Way N.E.,                                                                                                             Seattle Children's Hospital Patient Transfer
Seattle, Washington                          Seattle Children's Hospital                  Seattle Childrens Hospital.pdf              Agreement
                                             Yakima HMA, LLC d/b/a Yakima Regional
Seattle Children's Hospital                  Medical and Cardiac Center
4800 Sand Point Way N.E.,                                                                                                             Seattle Children's Hospital Patient Transfer
Seattle, Washington                          Seattle Children's Hospital                  Seattle Childrens Hospital.pdf              Agreement
SEATTLE PHARMACY RELIEF, PLLC
Howard Crabtree, CEO                         SEATTLE PHARMACY RELIEF, PLLC
P.O. Box 22445                                                                            Seattle Pharmacy Relief - temp staffing -
Seattle, WA 98122                            Astria Regional Medical Center               Agreement signed - 01-2018.pdf              RELIEF STAFF AGREEMENT

                                             Yakima HMA Physician Management Corp.
Secure Health Information Corp               DBA Central Washington Medical Group
P.O. Box 52930                                                                                                                        Addendum to Medical Services Agreement -
Bellevue, WA 98015-2930                      Secure Health Information Corp               Secure Health Information (IOD, Inc.).pdf   Patient Records



               19-01189-WLH11                     Doc 1019             Filed 02/05/20              Entered 02/05/20 15:21:55                         Pg 106 of
                                                                                  87
                                                                                 141
Notice Party                          Contract Parties                         Document Reference ID                      Contract Details
                                      YAKIMA HMA PHYSICIAN
                                      CORPORATION DBA CENTRAL
                                      WASHINGTON MEDICAL GROUP
Secure Health Information Corp.
P.O. Box 52930                        SECURE HEALTH INFORMATION, A             IOD - Clinic Chart Copying - Original      Addendum to the Medical Records Service
Bellevue, WA 98015-2930               DIVISION OF IOD INCORPORATED             Agreement - 09-2014_2.pdf                  Agreement
                                      YAKIMA HMA PHYSICIAN
                                      CORPORATION DBA CENTRAL
                                      WASHINGTON MEDICAL GROUP
Secure Health Information Corp.
P.O. Box 52930                        SECURE HEALTH INFORMATION, A             IOD - Clinic Chart Copying - Original      Addendum to the Medical Records Service
Bellevue, WA 98015-2930               DIVISION OF IOD INCORPORATED             Agreement - 09-2014.pdf                    Agreement
Selah Convalescent                    Yakima HMA, Inc. d/b/a Yakima Regional
203 W NACHES AVE,                     Medical and Cardiac Center
SELAH, WA, 98942-1325, UNITED                                                                                             ADDENDUM TO OUTSIDE SERVICES
STATES                                Selah Convalescent                       Selah Convalescent.pdf                     AGREEMENT
Senske Lawn & Tree Care, Inc          Yakima Regional Medical
2909 River Rd.
Yakima, W.A. 98908                    Senske Lawn & Tree Care, Inc             Senske Lawn Service - COI - 01-2019.pdf    CERTIFICATE OF LIABILITY INSURANCE

Senske Lawn Tree Care                 YAKIMA REGIONAL                                                                     SENSKE CUSTOM SERVICES
2909 River Rd.                                                                                                            AGREEMENT - LANDSCAPE WEED &
Yakima, W.A. 98908                    Senske Lawn & Tree Care                  Senske Lawn2008.pdf                        PEST CONTROL
Senske Lawn Tree Care                 Yakima Regional
2909 River Rd.
Yakima, W.A. 98908                    Senske Lawn & Tree Care                Senske Lawn.pdf                              Senske Lawn & Tree Care Agreement
                                      Yakima HMA. LLC, d/b/a Yakima Regional
                                      Medical and Cardiac Center

SEWSCDHH                              South Eastern Washington Service Center
124 North Fifth Avenue                of the Deaf and Hard of Hearing         South Eastern Washington Service Center Communication Services for the Deaf, Deaf-
Pasco, WA 99301                       (SEWSCDHH)                              Deaf & HOH - 03-2014.pdf                Blind and/or Hard of Hearing
                                      Yakima HMA. LLC, d/b/a Yakima Regional
                                      Medical and Cardiac Center

SEWSCDHH                              South Eastern Washington Service Center
124 North Fifth Avenue                of the Deaf and Hard of Hearing                                                     OUTSIDE SERVICES AGREEMENT -
Pasco, WA 99301                       (SEWSCDHH)                              SEWSCDHH - 07-2011.pdf                      Hearing Services
                                      Yakima HMA. LLC, d/b/a Yakima Regional
                                      Medical and Cardiac Center

SEWSCDHH                              South Eastern Washington Service Center
124 North Fifth Avenue                of the Deaf and Hard of Hearing         SEWSCDHH- hearing services agreement -
Pasco, WA 99301                       (SEWSCDHH)                              02-2014.pdf                            Hearing Services Agreement


Shawn Anderson                        Yakima HMA, LLC, d/b/a Yakima Regional
Northwest Neurodiagnostics, Inc.      Medical & Cardiac Center
26603 SE 16th CT
Sammamish, WA 98075                   Northwest Neurodiagnostics, Inc.         Northwest Neurodiagnostics - 03-2011.pdf   OUTSIDE SERVICES AGREEMENT

                                      Yakima HMA Physician Management, LLC
Shevonne Baldwin                      d/b/a Central Washington Medical Group
160 Stephanie Road
Ellensburg, WA 98926                  Shevonne Baldwin                         Baldwin Shevonne - ASL - 10-2011.pdf       OUTSIDE SERVICES AGREEMENT
                                      YAKIMA REGIONAL COMMUNITY
SI-BONE INC.                          HOSPITAL
3055 Olin Avenue, Suite 2200                                                   SI bone - purchase agreement - Agreement
San Jose, California 95128            SI-BONE INC.                             signed -06-2015.pdf                      PRODUCT SALES AGREEMENT

SI-BONE INC.                          SI-BONE INC.
3055 Olin Avenue
Suite 2200                            YAKIMA REGIONAL COMMUNITY                SI bone - purchase agreement - Agreement
San Jose, California 95128            HOSPITAL                                 signed -06-2015.pdf                      PRODUCT SALES AGREEMENT
                                      Yakima Regional Hospital and Cardiac
Siemens                               Center
15900 SE Eastgate Way, Suite 200                                               Siemens Life Safety - Amendment - 05-
Bellevue, WA 98008                    Siemens                                  2014.pdf                                   Fire alarm contract addendum #1
SIEMENS BUILDING TECHNOLOGIES         Yakima Regional Medical Center                                                      Siemens Building Technologies, Inc. Fire
22010 SE 51st Street                                                                                                      Services - Technical Support Program
Issaquah, WA 98029                    SIEMENS BUILDING TECHNOLOGIES            Siemens Tech Support 9-2008.pdf            Proposal

SIEMENS BUILDING TECHNOLOGIES         YAKIMA REGIONAL MEDICAL CENTER
22010 SE 51t 5treet, 1st Floor                                                                                            Service Agreement Addendum - Syngo
Issaquah, WA 98029                    Siemens Medical Solutions USA, Inc.      Siemens Syngo MMWP - 03-2010.pdf           MMWP

Siemens Building Technologies, Inc,   Yakima Regional Medical Center
22010 SE 51 Street                                                                                                        Fire Services - Technical Support Program
Issaquah, WA 98029                    Siemens Building Technologies, Inc.      Siemens Amendment 11-2008.pdf              Proposal


               19-01189-WLH11              Doc 1019             Filed 02/05/20          Entered 02/05/20 15:21:55                       Pg 107 of
                                                                           88
                                                                          141
Notice Party                          Contract Parties                            Document Reference ID                     Contract Details
                                      Yakima Regional Medical and Cardiac
Siemens Building Technologies, Inc.   Center
12406 W. Desmet
Spokane, Washington 99216             Siemens Building Technologies, Inc.         Siemens 2008-2012.pdf                     Advantage Services Agreement

Siemens Financial Services, Inc       Yakima Regional Medical & Cardiac Center
170 Wood Avenue S                                                                 Siemens - Avanto purchasing - Agreement
Iselin, NJ 08830                      Siemens Financial Services, Inc             CHS Signed - 12-2015.pdf                Magnetom Avanto Equipment Agreement
                                      Yakima HMA. LLC

SIEMENS FINANCIAL SERVICES, INC.      Yakima Regional Medical Center
170 Wood Avenue South                                                             Siemens - CVIS Server - Maintenance &
Iselin, NJ 08830                      SIEMENS FINANCIAL SERVICES, INC             Upgrades - 09-2012.pdf                    CVIS Server - Maintenance & Upgrades
                                      HEALTH MANAGEMENT ASSOCIATES,
                                      INC - Yakima HMA, LLC

                                      Yakima Regional Medical and Cardiac
Siemens Financial Services, Inc.      Center
170 Wood Avenue South                                                                                                       MASTER EQUIPMENT LEASE
Iselin, NJ 08830                      Siemens Financial Services, Inc             Siemens - MAKO Robotics - 09-2011.pdf     AGREEMENT - MAKO Robotics
                                      Yakima HMA, LLC

Siemens Financial Services, Inc.      Yakima
170 Wood Avenue South                                                             Siemens - MAKO Robotics Hip - 09-         Mako Robots (Hip Application) - Contract
Iselin, NJ 08830                      Siemens Financial Services, Inc.            2011.pdf                                  Addendum
                                      Yakima Regional Medical and Cardiac
Siemens Healthcare Diagnostics Inc    Center
1717 Deerfield Rd
Deerfield, IL 60015                   Siemens Healthcare Diagnostics              Siemens Extension 2009.pdf                Dimension Reagent and Supply Agreement

                                      YAKIMA HMA, LLC - YAKIMA REGIONAL
Siemens Healthcare Diagnostics Inc    MEDICAL AND HEART CENTER
1717 Deerfield Rd                                                                 Siemens - vista analyzer reagents - 09-   HealthTrust Purchasing Group Purchasing
Deerfield, IL 60015                   Siemens Healthcare Diagnostics Inc.         2015_2.pdf                                Agreement - Vista Analyzer Reagents

                                      YAKIMA HMA, LLC YAKIMA REGIONAL
Siemens Healthcare Diagnostics Inc    MEDICAL AND HEART CENTER
1717 Deerfield Rd                                                                 Siemens - vista analyzer reagents - 09-   HealthTrust Purchasing Group Purchasing
Deerfield, IL 60015                   Siemens Healthcare Diagnostics Inc          2015.pdf                                  Agreement - Vista Analyzer Reagents
Siemens Healthcare Diagnostics Inc    YAKIMA REG MED & HEART CENTER
1717 Deerfield Rd                                                                 Siemens - YR OR Blood Gas Analyzer - 06- PLUS Performance Plan - YR OR Blood
Deerfield, IL 60015                   Siemens Healthcare Diagnostics Inc          2011.pdf                                 Gas Analyzer
                                      Yakima HMA, LLC d/b/a Yakima Regional
                                      Med & Cardiac Center

Siemens Healthcare Diagnostics Inc.   Siemens Healthcare Diagnostics Inc. and
1717 Deerfield Road, Suite 2102       Siemens Diagnostics Finance Co. LLC
Deerfield, IL 60015                   Company                                     Siemens Dade Behring 2009.pdf             Equipment
                                      YAKIMA REGIONAL MED & CARDIAC
Siemens Healthcare Diagnostics Inc.   CTR
1717 Deerfield Road                                                               Siemens Coag Analyzer - 1-9-10 to 1-8-
Deerfield, IL 60015                   Siemens Healthcare Diagnostics Inc.         11.pdf                                    Maintenance Agreement - Coag Analyzer
                                      YAKIMA REGIONAL MED & CARDIAC
Siemens Healthcare Diagnostics Inc.   CTR
1717 Deerfield Road                                                               Siemens Coag Analyzer - 1-9-11 to 7-8-    Equipment Maintenance Agreement - Coag
Deerfield, IL 60015                   Siemens Healthcare Diagnostics Inc.         11.pdf                                    Analyzer
Siemens Healthcare Diagnostics Inc.
6th floor, DX Inside Sales Team       Astria Regional Medical Center and Astria
221 Gregson Drive                                                                 Siemens - RAPIDcom Interface - Fully      RAPIDComm POC Informatice Support
Cary, NC 27511                        Siemens Healthcare Diagnostics Inc.         Signed - 02-07-2019.pdf                   Agreement - Gold
Siemens Healthcare Diagnostics        YAKIMA REG MED & HEART CENTER
115 Norwood Park South                                                            Siemens - PLUS Performance Plan - YR
Norwood, MA 02062                     Siemens Healthcare Diagnostics Inc.         Lab - 03-2012.pdf                         PLUS Performance Plan
Siemens Healthcare Diagnostics        YAKIMA REG MED & HEART CENTER
115 Norwood Park South                                                            Siemens Service Agreement - Lab Basic
Norwood, MA 02062                     Siemens Healthcare Diagnostics Inc          Service - 06-2010.pdf                     BASIC LAB SERVICE AGREEMENT
Siemens Healthcare Diagnostics        YAKIMA REG MED & HEART CENTER               Siemens Service Agreement - Plus
115 Norwood Park South                                                            Performance Plan - OR Blood Gas           PLUS Performance Plan - OR Blood Gas
Norwood, MA 02062                     Siemens Healthcare Diagnostics Inc          Analyzer - 03-2011.pdf                    Analyzer
Siemens Healthcare Diagnostics        Yakima Regional Medical and Cardiac
1717 Deerfield Rd                                                                 Siemens - M405 Blood Gas Analyzer - 05-   M405 Blood Gas Analyzer - Service and
Deerfield, IL 60015                   Siemens Healthcare Diagnostics              2012.pdf                                  Repair Agreement
Siemens Industry, Inc.
15900 SE Eastgate Way                 Yakima Regional Medical Center
Suite 200                                                                                                                   Advantage Services® Agreement — Joint
Bellevue, WA 98008                    Siemens Industry, Inc.                      Siemens Fire Protection - 07-2010.pdf     Commission Testing

Siemens Industry, Inc.                Yakima Regional Hospital and Cardiac
15900 SE Eastgate Way                 Center
Suite 200                                                                         Siemens Life Safety - Amendment - 05-
Bellevue, WA 98008                    Siemens Industry Inc                        2014.pdf                                  fire alarm maintenance contract
               19-01189-WLH11              Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 108 of
                                                                          89
                                                                         141
Notice Party                              Contract Parties                              Document Reference ID                      Contract Details
Siemens Industry, Inc.
15900 SE Eastgate Way                     Astria Regional Medical Center                Contract Packet - Siemens - Sprinkler
Suite 200                                                                               System - to Darrin for review - 06-07-     Proposal for 5 Year Fire Sprinkler Tests
Bellevue, WA 98008                        Siemens                                       2019.pdf                                   and Inspections
Siemens Industry, Inc.
15900 SE Eastgate Way                     Yakima Regional Medical Center
Suite 200                                                                               YAK REG HOS 5 YEAR FS SERVICE
Bellevue, WA 98008                        Siemens                                       PROPOSAL.pdf                               Statement of Work

Siemens Industry, Inc.                    Yakima Regional Medical Center                                                        Advantage Services Technical Support
22010 SE 51st Street                                                                    Siemens Advantage Services JC Testing - Program - Joint Commission Fire Life
Issaquah, WA 98029                        Siemens Industry, Inc.                        06-2010.pdf                             Safety Program
Siemens Industry, Inc.                    Yakima Regional Hospital
9632 W. Emerald Suite E
Boise, ID 83704                           Siemens Industry, Inc.                        Siemens - Life & Safety - YR - 05-2013.pdf Advantage Services® Agreement
                                          Yakima Regional Hospital and Cardiac
Siemens Industry, Inc.                    Center
9632 W. Emerald Suite E                                                                 Siemens Life Safety - Amendment - 05-
Boise, ID 83704                           Siemens Industry Inc.                         2014.pdf                                   Addendum
                                          Advantage Services

Siemens Industry, Inc.                    Siemens Industry, Inc.
9632 W. Emerald Suite E                                                                 Siemens - Life & Safety - Original         Facility Performance and Maintenance
Boise, ID 83704                           Yakima Regional Hospital                      Agreement - 05-2013.pdf                    Agreement for Yakima Regional Hospital
Siemens Industry, Inc.
Attn: Rick Beach                          Yakima Regional Hospital
9632 W. Emerald Suite E                                                                 Siemens - Life & Safety - Original
Boise, ID 83704                           Siemens Industry, Inc.                        Agreement - 05-2013.pdf                    Service Agreement

Siemens Medical Solutions USA, Inc.       YAKIMA REGIONAL MEDICAL CENTER
51 Valley Strewn Parkway                                                                                                        CVIS - Syngo Dynamics SL Server,
Malvern, PA 19355                         SIEMENS HEALTHCARE DIAG INC PA                Siemens Syngo Dynamics SL - 09-2011.pdf Software Maintenance Agreement

Siemens Medical                           Yakima HMA, Inc., d/b/a Yakima Regional
22010 SE 51st Street 1st floor            Medical & Cardiac Center                                                                 SIEMENS IN-HOUSE MRI SERVICE
Attn. George Tsoukalag                                                                                                             AGREEMENT - Magnetom Avanto Gold
Issaquah, WA 98029                        Siemens Medical                               Siemens Magnetom Avanto - 11-2008.pdf      Agreement

SIGMA, LLC                                Yakima Regional Medical Center
711 Park Avenue                                                                         SIGMA Spectrum Service Billing
Medina. NY 14103                          SIGMA, LLC                                    Agreement - YR - 01-2012.pdf               SIGMA Spectrum Infusion Pump
                                          Yakima HMA, Inc. d.b.a. Yakima Regional
Skyline Hospital                          Medical & Cardiac Center
211 Skyline Drive, P.O. Box 99
White Salmon, WA 98672-0099               SKYLINE HOSPITAL                              Skyline.pdf                                PATIENT TRANSFER AGREEMENT

                                          Yakima HMA, Inc. d.b.a. Yakima Regional
Skyline Hospital                          Medical & Cardiac Center
211 Skyline Drive, P.O. Box 99
White Salmon, WA 98672-0099               SKYLINE HOSPITAL                              Skyline.pdf                                PATIENT TRANSFER AGREEMENT

                                         Yakima HMA LLC d/b/a Yakima Regional
Smith & Nephew, Inc., Endoscopy Division Medical Cardiac Center
150 Minuteman Road
Andover. MA 01810 USA                    Smith & Nephew, Inc., Endoscopy Division       Smith & Nephew Endoscopy - 02-10.pdf       HPG Shaver Contract
                                         Yakima HMA, LLC d/b/a Yakima Regional
So Fresh And So Clean Janitorial         Medical and Cardiac Center
732 Swnmitview Ave # 584                                                                So Fresh So Clean - YRMCC Cleaning        So Fresh And So Clean Janitorial Cleaning
Yakima WA 98902                          So Fresh And So Clean Janitorial               services - Agreement signed - 10-2016.pdf Service Contract (and Amendment)
So Fresh And So Clean Janitorial         Yakima HMA. Inc. d/b/a Yakima Regional
Mark Krause                              Medical and Cardiac Center
732 Summitview Ave. #584                                                                SO FRESH SO CLEAN JANITORIAL SRV
Yakima, Wa. 98902                        SO FRESH & SO CLEAN                            14400.00.pdf                     Cleaning Services Agreement
Society of Cardiovascular Patient Care   Yakima -HMA, LLC d/b/a Yakima -Regional
"Lifeline"                               Medical and Cardiac Center
Mission: Lifeline Accreditation
6161 Riverside Drive                     Society of Cardiovascular Patient Care         Society of Cardiovascular Patient Care -   American Heart Association Mission:
Dublin, OH 43017                         "Lifeline"                                     Lifeline - BAA - 11-2013.pdf               Lifeline Accreditation
Society of Cardiovascular Patient Care
"Lifeline"                               Yakima Regional Medical and Cardiac
Mission: Lifeline Accreditation          Center
6161 Riverside Drive                                                                                                               SOCIETY OF CARDIOVASCULAR
Dublin, OH 43017                         Society of Cardiovascular Patient Care         AHA Mission Lifeline - 11-2013.pdf         PATIENT CARE BUSINESS AGREEMENT
Society of Cardiovascular Patient Care
"Lifeline"                               Yakima HMA LLC d/b/a Yakima Regional
Mission: Lifeline Accreditation          Medical and Cardiac Center
6161 Riverside Drive                                                                    Society of Cardiovascular Patient Care - 02- SOCIETY OF CARDIOVASCULAR
Dublin, OH 43017                         Society of Cardiovascular Patient Care, Inc.   2013.pdf                                     PATIENT CARE BUSINESS AGREEMENT



               19-01189-WLH11                   Doc 1019           Filed 02/05/20                Entered 02/05/20 15:21:55                       Pg 109 of
                                                                              90
                                                                             141
Notice Party                               Contract Parties                          Document Reference ID                     Contract Details
                                           Yakima HMA, LLC d/b/a Yakima Regional
Society of Chest Pain Centers              Medical &Cardiac Center
12360 66th St. N - 05-2010. Suite O-3                                                Society of Chest Pain Centers BAA - 05-
Largo, Florida 33773                       Society of Chest Pain Centers             2010.pdf                                  HIPAA Agreement
Society of Thoracic Surgeons
Robert A. Wynbrandt                        Yakima Regional Medical and Cardiac
Executive Director & General Counsel       Center
633 North Saint Clair Street, 23rd Floor                                             Society of Thoracic Surgeons Public       Society of Thoracic Surgeons Public
Chicago, Illinois 60611-3658               Society of Thoracic Surgeons              Reporting - 03-2011.pdf                   Reporting
Society of Thoracic Surgeons               Yakima HMA Inc. d/b/a Yakima Regional                                               THE SOCIETY OF THORACIC
Robert A. Wynbrandt                        Medical and Cardiac Center                                                          SURGEONS NATIONAL DATABASE
Executive Director & General Counsel                                                                                           PARTICIPATION AGREEMENT
633 North Saint Clair Street, 23rd Floor   THE SOCIETY OF THORACIC
Chicago, Illinois 60611-3658               SURGEONS                                  Society of Thoracic Surgeons Database.pdf BUSINESS ASSOCIATE CONTRACT
Society of Thoracic Surgeons               Yakima HMA, LLC d/b/a Yakima Regional
Robert A. Wynbrandt                        Medical and Cardiac Center                                                        THE SOCIETY OF THORACIC
Executive Director & General Counsel                                                 Society of Thoracic Surgeons - Adult    SURGEONS NATIONAL DATABASE
633 North Saint Clair Street, 23rd Floor   THE SOCIETY OF THORACIC                   Cardiac - Updated BAADUA executed - 05- PARTICIPATION AGREEMENT
Chicago, Illinois 60611-3658               SURGEONS                                  2016.pdf
Society of Thoracic Surgeons               HMA LLC d/b/a Yakima Regional Medical
Robert A. Wynbrandt                        and Cardiac Center
Executive Director & General Counsel
633 North Saint Clair Street, 23rd Floor   THE SOCIETY OF THORACIC                   Society of Thoracic Surgeons Public       STS National Registry Participation
Chicago, Illinois 60611-3658               SURGEONS                                  Reporting - 01-2013.pdf                   Agreement
SONOSITE                                   Yakima Regional Medical Center
21919 30th Drive SE                                                                                                            Total Coverage Protection upgrade from
Bothell, WA 98021                          SONOSITE                                  Sonosite.pdf                              Standard Warranty, 1 year (MicroMaxx)
Sorin Group USA, Inc.                      Yakima Regional Medical Center
14401 W. 65th Way                                                                                                              S5 Heart Lung Perfusion System
Arvada, CO 80004-3599                      Sorin Group USA, Inc.                     Sorin Group Quote - 05-2011.pdf           Evaluation Proposal
Sorin Group USA, Inc.                      Yakima HMA, LLC dba Yakima Regional
14401 W. 65th Way                          Medical and Cardiac Center
Arvada, CO 80004-3599                                                             LivaNova - equipment lease- Agreement
                                           Sorin Group USA, Inc.                  signed - 12-2016.pdf                         EQUIPMENT PLACEMENT AGREEMENT
                                           Yakima HMA Physicians Management, LLC
SOS Employment Group                       d/b/a Central Washington Medical Group
Attn: Legal Department
2650 Decker Lake Blvd., Ste. 500           SOS Staffing Services, Inc. d/b/a SOS
Salt Lake City, UT 84119                   Employment Group                          SOS Employment Group - 10-2013.pdf        Staffing Services Agreement

SOS STAFFING SERVICES, IN                  Yakima HMA Physicians Management, LLC
PO BOX 95810                               d/b/a Central Washington Medical Group
SOUTH JORDAN
UT84095-0810                               SOS Staffing Services, Inc.               SOS Agreement - Motor Vehicle 9-2013.pdf CLIENT MOTOR VEHICLE AGREEMENT

SOS STAFFING SERVICES, IN                  Yakima HMA Physicians Management, LLC
PO BOX 95810                               d/b/a Central Washington Medical Group
SOUTH JORDAN                                                                         SOS Client Motor Vehicle Agreement - 09-
UT84095-0810                               SOS Staffing Services, Inc.               2013.pdf                                 CLIENT MOTOR VEHICLE AGREEMENT
SOS STAFFING SERVICES, IN                  Yakima HMA, LLC d/b/a Yakima Regional
PO BOX 95810                               Medical and Cardiac Center
SOUTH JORDAN                                                                         SOS Employment Group - Online             SOS ONLINE TIMESHEET USER
UT84095-0810                               SOS Staffing Services, Inc.               Timesheet Agreement - 01-2013.pdf         GUIDELINES & AGREEMENT

                                           Yakima Regional Medical and Cardiac
SourceOne Healthcare Technologies          Center and Toppenish Community Hospital
8020 Tyler Blvd.
Mentor, Ohio 44060                         SourceOne Healthcare Technologies         Source One.pdf                            CMX Medical Imaging
                                           Yakima HMA, LLC dba Yakima Regional
South Florida Utilization Review           Medical and Cardiac Center
1550 Madruga Avenue, Suite 412                                                       South Florida Util Review - Peer Review -
Coral Gables, FL 33146                     South Florida Utilization Review          BAA signed - 01-2016.pdf                  Peer Review Services Agreement
South Florida Utilization Review           Astria Regional Medical Center            South Florida Utilization Review - Peer
2002 Macy Drive                                                                      Review Renewal - Agreement signed - 11- South Florida Utilization Review (SFUR)
Roswell, GA 30076                          South Florida Utilization Review          2017.pdf                                  Contract
Spanish Radio                              Spanish Radio
12360 66th St.
N - 07-2012. - Suite P-3                   Yakima HMA Physician Mgmt LLC d/b/a     Grand D Advertising - CWMG - 07-            Internal Medicine Spanish Radio
Largo, Florida 33773                       Central Washington Medical Group        2012.pdf                                    Advertising
Spanish Radio                              Yakima HMA Physician Management, LLC
12360 66th St.                             d/b/a Central WA Medical Group
N - 06-2012. - Suite P-3                                                           Grand D Advertising - CWMG - 06-
Largo, Florida 33773                       Spanish Radio                           2012.pdf                                    Spanish Radio Advertising for Dr. Sabry
Specialty Education, Inc.                  Yakima HMA, Inc. d/b/a/ Yakima Regional
Nancy Suazo                                Medical and Cardiac Center
8665 W. Flamingo Suite 131-114                                                                                                 OUTSIDE SERVICES AGREEMENT -
Las Vegas, NV 81947                        Nancy Suazo, Speciality Education         Suazo Nancy.pdf                           Instructor
                                       Yakima Regional Medical Center, Yakima
SpectraCorp Telemanagement Group, Inc. WA
8131 LBJ Freeway, Suite 360
Dallas, TX 75251                       SpectraCorp Telemanagement Group, Inc         Bell South.pdf                            BellSouth National Directory Assistance
                19-01189-WLH11                  Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                      Pg 110 of
                                                                               91
                                                                              141
Notice Party                        Contract Parties                           Document Reference ID                      Contract Details
Speros Marketing Group, Inc.
dba Medibag                         Medibag
3180 Crow Canyon Place, Ste. 130                                             Medibag Pharmacy Promotions - 08-
San Ramon, CA 94583                 Yakima Regional Medical & Cardiac Center 2011.pdf                                     AGREEMENT
Speros Marketing Group, Inc.
dba Medibag                         Medibag
3180 Crow Canyon Place, Ste. 130                                               Medibag Pharmacy Promotions - CWMG -
San Ramon, CA 94583                 Central Washington Medical Group           05-2013.pdf                          AGREEMENT


Speros Marketing Group, Inc.
dba Medibag                         Medibag
3180 Crow Canyon Place, Ste. 130
San Ramon, CA 94583                 Central Washington Medical Group           Medibag Promotions.pdf                     AGREEMENT

SpinalGraftrm Technologies,         Yakima Regional Medical and Cardiac
LLC/Osteotech, Inc.                 Center
Attn.: Legal Department
2600 Sofamor Danek Drive            SpinalGraftTM Technologies, LLC and/or     Medtronic - SpinalGraft Technologies LLC -
Memphis, TN 38132                   Osteotech, Inc.                            01-2013.pdf                                Consignment Agreement

                                    Yakima HMA, LLC d/b/a Yakima Regional
Spokane Community College           Medical and Cardiac Center                                                            ADDENDUM TO AFFILIATION
1810 N. Greene Street, MS 2090                                                 Spokane Community College Addendum -       AGREEMENT for Spokane Community
Spokane, WA 99217                   Spokane Community College                  07-2011.pdf                                College

                                    Yakima HMA, LLC d/b/a: Yakima Regional
Spokane Community College           Medical & Cardiac Center               Spokane Community College - Sonography
1810 N. Greene Street, MS 2090                                             student affiliation - Agreement signed - 08- NON EXCLUSIVE STUDENT
Spokane, WA 99217                   Spokane Community College              2016.pdf                                     AFFILIATION AGREEMENT
                                    Yakima Regional Medical and Cardiac
                                    Center
Spokane Community College
1810 N. Greene Street, MS 2090      Spokane Community College                  Spokane Community College Cath Lab - 07- Spokane Community College - Cath Lab
Spokane, WA 99217                   Cardiovascular Technologist Program        2012.pdf                                 Affiliation Agreement

                                    Yakima Regional Medical and Cardiac
                                    Center
Spokane Community College
1810 N. Greene Street, MS 2090      Spokane Community College Diagnostic       Spokane Community College Radiology -      Spokane Community College - Radiology
Spokane, WA 99217                   Medical Sonography Program                 YR & TCH - 08-2012.pdf                     Affiliation Agreement
                                    Yakima HMA, Inc. d/b/a Yakima Regional
                                    Medical and Cardiac Center
                                                                                                                      COMMUNITY COLLEGES OF SPOKANE
Spokane Community College           Community Colleges of Spokane through                                             SPOKANE COMMUNITY COLLEGE
1810 N. Greene Street, MS 2090      Spokane Community College, Division of     Spokane Community College ICT NCT - 1- HEALTH SCIENCE DIVISION
Spokane, WA 99217                   Health and Environmental Sciences          2004.pdf                               AFFILIATION AGREEMENT

                                                                                                                          COMMUNITY COLLEGES OF SPOKANE
                                                                                                                          SPOKANE COMMUNITY COLLEGE
Spokane Community College           Yakima Regional Medical and Heart Center                                              TECHNICAL EDUCATION DIVISION
1810 N. Greene Street, MS 2090                                                                                            BIOMEDICAL EQUIPMENT TECHNICIAN
Spokane, WA 99217                   Community Colleges of Spokane              Spokane Community College.pdf              PROGRAM AFFILIATION AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima HMA
Spokane Community College           Physician Management, LLC                  Spokane Community College -CWMG -
1810 N. Greene Street, MS 2090                                                 Vascular student affiliation - Agreement   NON EXCLUSIVE STUDENT
Spokane, WA 99217                   Spokane Community College                  signed - 01-2016_2.pdf                     AFFILIATION AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima HMA
Spokane Community College           Physician Management, LLC                  Spokane Community College -CWMG -
1810 N. Greene Street, MS 2090                                                 Vascular student affiliation - Agreement   NON EXCLUSIVE STUDENT
Spokane, WA 99217                   Spokane Community College                  signed - 01-2016.pdf                       AFFILIATION AGREEMENT
                                    Yakima HMA, LLC d/b/a Yakima Regional
Spokane Community College           Medical & Cardiac Center                   Spokane Community College - Sonography NON EXCLUSIVE STUDENT
1810 N. Greene Street, MS 2090                                                 student affiliation - Agreement signed - 08- AFFILIATION AGREEMENT - Spokane
Spokane, WA 99217                   Spokane Community College                  2016.pdf                                     Community College
                                    Yakima HMA Physician Management LLC,
                                    d/b/a Central Washington Medical Group
Spokane Community College           located
1810 No Greene Street, MS 2090                                                 Spokane Community College - CWMG -         Affiliation Agreement with Spokane
Spokane, WA 99217                   Spokane Community College                  CV & Vasc Tech - 11-2012_2.pdf             Community College

                                    Yakima HMA Physician Management LLC,
Spokane Community College           d/b/a Central Washington Medical Group
1810 No Greene Street, MS 2090                                                 Spokane Community College - CWMG -
Spokane, WA 99217                   Spokane Community College                  CV & Vasc Tech - 11-2012.pdf               Affiliation Agreement
Spokane Community College
Carol B. Riesenberg
Dean of Instruction for             Yakima HMA, Inc. d/b/a Yakima Regional
Health and Environmental Sciences   Medical and Cardiac Center
1810 North Greene Street MS 2090                                                                                          Affiliation Agreement for Clinical training
Spokane WA 99217                    Spokane Community College                  Spokane Community College2.pdf             experience in the ICT and NCT programs
               19-01189-WLH11           Doc 1019           Filed 02/05/20               Entered 02/05/20 15:21:55                        Pg 111 of
                                                                      92
                                                                     141
Notice Party                                  Contract Parties                         Document Reference ID                           Contract Details
                                              Health Management Associates, Inc. d/b/a
                                              Yakima Regional Medical and Cardiac
                                              Center
St Jude Medics, IC., Inc.
Attn: Contract Operations                     General Electric Capital Corporation                                                     Comprehensive Electrophysiology Lab
6300 Bee Cave Road                                                                                                                     System Capital Purchase Agreement -
Bldg Two, Suite 100                           St. Jude Medical S.C., Inc. d/b/a St. Jude                                               PURCHASE ORDER ASSIGNMENT
Austin, Texas 711746                          Medical, US Division                          GE - St Jude- EP Lab - 06-2012.pdf         AGREEMENT
                                              YAKIMA HMA, INC. d/b/a YAKIMA
                                              REGIONAL MEDICAL AND CARDIAC
St Mary Medical Center                        CENTER
401 W. Poplar, Box 1477
Walla Walla, WA 99362-0312                    ST. MARY MEDICAL CENTER                       St Mary.pdf                                PATIENT TRANSFER AGREEMENT
                                              Yakima HMA, Inc. d/b/a Yakima Regional
St Mary Medical Center                        Medical and Cardiac Center
401 W. Poplar, Box 1477
Walla Walla, WA 99362-0312                    St. Mary Medical Center                       St Mary.pdf                                PATIENT TRANSFER AGREEMENT
                                              Yakima HMA, Inc. d/b/a Yakima Regional
St. Barnabas Hospital                         Medical and Cardiac Center
183rd Street and 3rd Avenue
Bronx, New York 10457                         St. Barnabas Hospital                         St Barnabas Hospital - Affiliation.pdf     RESIDENT ROTATION AGREEMENT
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical                                       St. Jude Medical S.C., Inc., d/b/a St. Jude
6300 Bee Cave Road                            Medical                                       St Jude - mitral valve consignment
Bldg Two, Suite 100                                                                         Addendum - Agreement signed- 12-           First Amendment to Consignment
Austin, TX 78746-5223 USA                     Yakima Regional Medical Center                2015.pdf                                   Agreement
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            YAKIMA REGL MED & CARDIAC CTR
Bldg Two, Suite 100                                                                                                                  Cardiac Rhythm Management Devices - St.
Austin, TX 78746-5223 USA                     St. Jude Medical                              St Jude - Pacemaker & AICD - 03-2012.pdf Jude (Pacemaker & AICD)
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division                        Yakima Regional Medical and Cardiac
6300 Bee Cave Road                            Center
Bldg Two, Suite 100                                                                         St Jude Warranty Purchase Agreement -      Capital Equipment Warranty Purchase
Austin, TX 78746-5223 USA                     St. Jude Medical S.C., Inc.                   05-2014.pdf                                Agreement
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division                        St. Jude Medical S.C., Inc.
6300 Bee Cave Road
Bldg Two, Suite 100                           Yakima Regional Medical and Cardiac           St Jude - Warranty - Purchase Agreement - Capital Equipment Warranty Purchase
Austin, TX 78746-5223 USA                     Center                                        05-2014.pdf                               Agreement
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            St. Jude Medical S.C., Inc., USD
Bldg Two, Suite 100                                                                    St Jude Medical - CompleteSource                CompleteSource Program & Choice
Austin, TX 78746-5223 USA                     Yakima Regional Medical & Surgery Center Program - Agreement - 08-2014.pdf               Alliance Program Agreement
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            YAKIMA REGL MED & CARDIAC CTR
Bldg Two, Suite 100                                                                         St Jude Medical SC Inc - Bulk Purchase -   Cardiac Rhythm Management Quantity
Austin, TX 78746-5223 USA                     St. Jude Medical                              Agreement - 10-2014.pdf                    Purchase Proposal
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            Yakima Regional Medical & Surgery Center
Bldg Two, Suite 100                                                                         St Jude Choice Alliance Program - 09-      CompleteSource Program & Choice
Austin, TX 78746-5223 USA                     St. Jude Medical S.C., Inc., USD              2014.pdf                                   Alliance Program
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            Yakima Regional Medical Center                                                         Amendment 1 to Comprehensive
Bldg Two, Suite 100                                                                                                                  Electrophysiology Lab System Capital
Austin, TX 78746-5223 USA                     St. Jude Medical S.C., Inc                    St Jude EP Equipment Trade - 08-2012.pdf Purchase Agreement
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division                        Yakima Regional Medical Center
6300 Bee Cave Road
Bldg Two, Suite 100                           St. Jude Medical S.C., Inc., United States    St Jude - mitral valve consignment -
Austin, TX 78746-5223 USA                     Sales Division                                Agreement signed - 06-2015.pdf             Consignment Agreement - St. Jude Medical
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            St. Jude Medical S.C., Inc.
Bldg Two, Suite 100                                                                         St Jude - mitral valve consignment -
Austin, TX 78746-5223 USA                     Yakima Regional Medical Center                Agreement signed - 06-2015.pdf             Consignment Agreement
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division                        Yakima Regional Medical Center
6300 Bee Cave Road                                                                          St Jude - mitral valve consignment
Bldg Two, Suite 100                           St. Jude Medical S.C., Inc., d/b/a St. Jude   Addendum - Agreement signed- 12-           First Amendment to Consignment
Austin, TX 78746-5223 USA                     Medical, U.S. Division                        2015.pdf                                   Agreement - St. Jude Medical S.C., Inc.
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            Yakima Regional Medical Center                                                           Amendment No. 1 to the Comprehensive
Bldg Two, Suite 100                                                                                                                    Electrophysiology Lab System Capital
Austin, TX 78746-5223 USA                     St. Jude Medical S.C., Inc., U.S. Division    GE EP Lab - Amendment - 08-2012.pdf        Purchase Agreement
                19-01189-WLH11                     Doc 1019             Filed 02/05/20               Entered 02/05/20 15:21:55                       Pg 112 of
                                                                                   93
                                                                                  141
Notice Party                                  Contract Parties                             Document Reference ID                      Contract Details
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road                            Yakima Regional Medical & Cardiac Center
Bldg Two, Suite 100                                                                        St Jude - Trifecta Tier 1 Pricing - 09-    Consignment Agreement - Trifecta Tier 1
Austin, TX 78746-5223 USA                     St. Jude Medical S.C., Inc., U.S. Division   2012.pdf                                   (St. Jude)
St. Jude Medical S.C., Inc., d/b/a St. Jude
Medical, U.S. Division
6300 Bee Cave Road
Bldg Two, Suite 100
Austin, TX 78746-5223 USA                     Yakima Regional Medical & Cardiac Center

General Electric Capital Corporation          St. Jude Medical S.C., Inc., General                                                    St. Jude Medical Comprehensive
20225 Watertower Blvd., Suite 200             Electric Capital Corporation, and Health     St Jude Medical & GE - EP Lab - 06-        Electrophysiology Lab System - Purchase
Brookfield, WI 53045                          Management Associates, Inc                   2012.pdf                                   Order Assignment
St. Matthew's University
Dean of Clinical Students                     Yakima HMA, Inc. DBA Yakima Regional
Address: 12124 High Tech Avenue, STE          Medical and Cardiac Center
350
Orlando, Florida 32817                        St. Matthew's University, Clinical Education St Matthews University - Affiliation.pdf   Clinical Education Agreement
Staff Care, Inc.                              YAKIMA REGIONAL MEDICAL CENTER                                                          Occupational Medicine Agreement with
5001 Statesman Drive                                                                                                                  Staff Care - AGREEMENT FOR LOCUM
Irving, Texas 75063                           Staff Care, Inc                          Staff Care.pdf                                 TENENS COVERAGE
                                              SHC Medical Center — Yakima d/b/a Astria
Staff Care, Inc.                              Regional Medical Center
5001 Statesman Drive                                                                   Staff Care - Locum Tenens Agreement - 08- AGREEMENT FOR LOCUM TENENS
Irving, Texas 75063                           Staff Care, Inc.                         2017.pdf                                  COVERAGE

Staff Care, Inc.                              Yakima Regional Medical Center
5001 Statesman Drive                                                                                                                  AGREEMENT FOR LOCUM TENENS
Irving, Texas 75063                           Staff Care, Inc.                             Staff Care Locum Tenens.pdf                COVERAGE
Staff Care, Inc.                              Yakima Regional Medical Center
5001 Statesman Drive                                                                       Staff Care Locum Tenens - Holder - 10-
Irving, Texas 75063                           Walter Holder, Jr. and Staff Care, Inc.      2014.pdf                                   Locum Tenens Coverage Agreement
State of Washington
Eric O. Dean
Office of Community Health Systems            State of Washington
Department of Health
PO Box 47853                                  Yakima HMA, Inc. Yakima Regional             WA DOH - Trauma Contract N19591
Olympia WA 98504-7853                         Medical & Cardiac Center                     Invoice - 05-2014.pdf                      Trauma Service Grant
STAT-RT Services, Inc.                        Yakima Regional Medical Center
10435 NE 204th Place
Bothell, WA 98011                             STAT-RT Services, Inc.                       Stat-RT 6-2009.pdf                         STAT-RT Services, Inc. Agreement
Stericycle, Inc                               Yakima Regional Medical & Cardiac
4010 Commercial Ave                                                                        Stericycle - haz waste removal - Agreement
Northbrook, IL 60062                          Stericycle, Inc                              executed - 05-2015.pdf                     Hazardous Waste - Agreement
                                              Yakima Regional Medical and Cardiac
Stericycle, Inc.                              Center
2333 Waukegan Road                                                                         Stericycle Pharmaceutical Waste Program - Stericycle Pharmaceutical Waste
Bannockburn, IL 60015                         Stericycle Inc                               10-2012.pdf                               Compliance Services
                                              Yakima HMA, LLC dba Yakima Regional
Stericycle, Inc.                              Medical and Cardiac Center
28161 N. Keith Dr.                                                                         Stericycle Sharps Disposal - YR - 09-      Stericycle Sharps Management Service
Lake Forest, Illinois 60045                   Stericycle, Inc.                             2013.pdf                                   Agreement
Stericycle, Inc.
Stericy Wallington                            Yakima Regional Medical and Heart Center
20320 e S                                                                                                                             Medical Waste Transportation, Treatment,
Kent, WA 98032                                Stericycle, Inc                              Stericycle.pdf                             and Disposal
Stericycle, Inc.                              Yakima Reg Med Ctr
4010 Commercial Ave.                                                                       Stericycle - RMW Removal - Agreement
Northbrook, IL, 60062                         Stericycle, Inc.                             signed -02-2017.pdf                        Master Service Agreement
Stern & Associates, Inc.
Maureen Wylie
Senior VP Recruiting                          Stern & Associates, Inc.
3914 N. Hwy 301
Suite 700                                     Yakima Regional Medical and Cardiac          Stern and Associates - HR Recruitment -    EMPLOYMENT PLACEMENT SERVICES
Tampa, FL 33619                               Center                                       Agreement - 07-2014.pdf                    AGREEMENT
Stern and Associates                          STERN & ASSOCIATES, INC.
Senior VP Recruiting                                                                       Stern and Associates - HR Recruitment
3914 N. HWY 301, Suite 700                    Yakima HMA, LLC d/b/a Yakima Regional        Amendment- Agreement signed - 03-          AMENDMENT TO Employment Placement
Tampa, FL 33619                               Medical and Cardiac Center                   2015.pdf                                   Services Agreement
Stern and Associates                          Yakima Regional Medical and Cardiac
Senior VP Recruiting                          Center
3914 N. HWY 301, Suite 700                                                                 Stern and Associates - HR Recruitment -    EMPLOYMENT PLACEMENT SERVICES
Tampa, FL 33619                               Stern & Associates, Inc.                     08-2014.pdf                                AGREEMENT
Stern and Associates                          Yakima HMA, LLC d/b/a Yakima Regional
Senior VP Recruiting                          Medical and Cardiac Center                   Stern and Associates - HR Recruitment
3914 N. HWY 301, Suite 700                                                                 Amendment- Agreement signed - 03-          AMENDMENT TO Employment Placement
Tampa, FL 33619                               STERN & ASSOCIATES, INC.                     2015.pdf                                   Services Agreement



                19-01189-WLH11                     Doc 1019              Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 113 of
                                                                                    94
                                                                                   141
Notice Party                                    Contract Parties                            Document Reference ID                         Contract Details

Stern and Associates                            Yakima HMA Inc. d/b/a Yakima Regional
Senior VP Recruiting                            Medical & Cardiac Center
3914 N. HWY 301, Suite 700                                                                                                                SERVICE FEE AGREEMENT FOR
Tampa, FL 33619                                 Stern and Associates                        Stern CNO 10-2008.pdf                         RECRUITMENT GUARANTEE

Stryker Corporation &                           Yakima Regional Medical Ctr
Subsidiaries2825 Airview Boulevard                                                                                                        CERTIFICATE OF LIABILITY INSURANCE
Kalamazoo MI 49002 USA                          Stryker Corporation & Subsidiaries          Stryker Corporation - COI - 01-2019.pdf       - Stryker Corp
                                                YAKIMA HEALTH MANAGEMENT
Stryker Endoscopy and Med One Capital           ASSOCIATES, INC - Yakima Regional
Funding LLC                                     Medical
John Steiner
405 S. Ruby St #2                               Stryker Endoscopy and Med One Capital                                                     Endoscopy Equipment Lease - Stryker
Ellensburg, Wa 98926                            Funding LLC                                 Stryker Buyout - Endoscopy - 11-2009.pdf      Buyout
Stryker Endoscopy and Med One Capital
Funding LLC
John Steiner
405 S. Ruby St #2
Ellensburg, Wa 98926

Stryker Endoscopy and Med One Capital           Yakima Regional Hospital
Funding LLC                                                                                                                               Yakima Regional New Finance Deal
10712 S. 1300 E.                                Stryker Endoscopy and Med One Capital                                                     Incentives - Stryker Endoscopy - Lease and
Sandy, UT 84094                                 Funding LLC                                 Stryker Endoscopy.pdf                         Buyout

Stryker Finance and Stryker Sales               Yakima HMA., LLC
Corporation and Med One Capital Funding                                                                                          Addendum to Service Lease Agreement -
950 Trade Centre Way, Suitt 200                 Stryker Finance and Stryker Sales       Stryker - Med One Capital Addendum - 05- Buyout - Stryker and Med One Capital
Kalamazoo, MI 49002                             Corporation and Med One Capital Funding 2011.pdf                                 Funding
Stryker Finance
1901 Romence Road Parkway                       Stryker Corporation and Stryker
Portage, MI 49002                               FlexFinancial

Stryker                                         Stryker FlexFinancial
100 E. MIlharn Avenue                                                                    Stryker - Suction Equipment - Signed
Kalamazoo, MI 49001                             Yakima Regional Medical & Cardiac Center Proposal.pdf                              Equipment Lease & Service Contract
                                                YAKIMA HMA, LLC dba Yakima Regional
Stryker Flex Financial                          Medical & Cardiac Center
1901 Romence Road Parkway                                                                Stryker - CHS Master Agreement - 21-9760- Early Buyout Addendum - Stryker CHS
Portage, Ml 49002                               Stryker Flex Financial                   1 - 10-2014.pdf                           Master Agreement - Equipment Lease
Stryker Flex Financial
Stryker Sales Corporation
1901 Romence Road Parkway
Portage, MI 49002
                                                Stryker Flex Financial
Stryker Sales Corporation
4100 E. Milham                                  Yakima HMA, LLC dba Yakima Regional         Stryker - Neptune - YRMCC Agreement
Kalamazoo, MI 49001                             Medical & Cardiac Center                    signed - 01-2016.pdf                          SUPPLIER'S EQUIPMENT AGREEMENT
Stryker Flex Financial, a division of Stryker   Yakima HMA, LLC dba Yakima Regional
Sales Corporation                               Medical & Cardiac Center
1901 Romence Road Parkway                                                                   Stryker - Neptune - YRMCC Agreement           SUPPLIER'S EQUIPMENT AGREEMENT -
Portage, MI 49002                               Stryker Flex Financial                      signed - 01-2016.pdf                          Stryker - Neptune

Stryker Instrumental                            Yakima Regional Medical
6201 Sprinkle Road                                                                          Stryker Surgical - neptune maint -
Kalamazoo, MI 49001                             Stryker Instruments                         agreement signed - 07-2016.pdf                PRODUCT SERVICE PLAN AGREEMENT
                                                Stryker Instruments

Stryker Instruments                             YAKIMA HMA, LLC DBA YAKIMA
4100 E Milham Avenue                            REGIONAL MEDICAL & CARDIAC                  Stryker - Tourniquet - Agreement signed-      Product Placement Agreement No.
Kalamazoo, MI 49001                             CENTER                                      10-2014.pdf                                   PP19268113 - Tourniquet
                                                YAKIMA REGIONAL HEART AND
Stryker Instruments                             MEDICAL CENTER
4100 E. Milham Avenue                                                                       Stryker Instruments - Neuro drills - Rental   PI DRIVE NEURO/SPINE DRILL SET -
Kalamazoo, MI 49001                             Stryker Instruments                         Agreement executed - 04-2016.pdf              Stryker Instruments Rental Agreement
Stryker Instruments                             Yakima Regional
6201 Sprinkle Road                                                                          Stryker - Neuro drill Procare maint -
Kalamazoo, MI 49001                             Stryker Instruments                         Agreement signed - 12-2016.pdf                Product Service Plan Agreement
Stryker Instruments                             Yakima Regional Medical                                                                   Stryker Surgical - PRODUCT SERVICE
6201 Sprinkle Road                                                                          Stryker Surgical - neptune maint -            PLAN AGREEMENT - Neptune
Kalamazoo, MI 49001                             Stryker Instruments                         agreement signed - 07-2016.pdf                Maintanence
                                                Yakima Regional Heart & Medical Center
Stryker Navigation
1410 Lakeside Pkwy                              Stryker Navigation, a division of Stryker   Stryker - Procare - Agreement executed -      Stryker Navigation Software and Service
Flower Mound, TX 75028                          Corporation                                 02-2016.pdf                                   Agreement




                19-01189-WLH11                       Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                          Pg 114 of
                                                                                     95
                                                                                    141
Notice Party                                Contract Parties                            Document Reference ID                         Contract Details
Stryker Navigation, a division of Stryker
Corporation
1410 Lakeside Pkwy
Flower Mound, TX 75028

Stryker Navigation, a division of Stryker   Yakima Regional Heart & Medical Center
Corporation
4100 E. Milham Avenue                       Stryker Navigation, a division of Stryker   Stryker - Procare - Agreement executed -
Kalamazoo, Michigan 49001                   Corporation                                 02-2016.pdf                                   Software and Service Agreement
Stryker Sales Corporation, acting through
Stryker Endoscopy division                  Yakima Regional
5900 Optical Court                                                                      Stryker Procare Services Agreement - 03-      STRYKER PRPCAREsm SERVICES
San Jose, CA 95138                          Stryker Sales Corporation                   2014.pdf                                      AGREEMENT
Stryker Sales Corporation, acting through
Stryker Endoscopy division                  Yakima Regional
5900 Optical Court                                                                      Stryker Procare Services Agreement - 02-      STRYKER PROCARESM SERVICES
San Jose, CA 95138                          Stryker Sales Corporation                   2012.pdf                                      AGREEMENT
Stryker Sales Corporation, acting through   Yakima Regional
Stryker Endoscopy division                                                              Stryker Flex Financial - Video Equipment -
5900 Optical Court                          Stryker Sales Corporation, acting through   Addendum 2 - Agreement signed- 10-         EQUIPMENT AND DISPOSABLE
San Jose, CA 95138                          Stryker Endoscopy division                  2014.pdf                                   AGREEMENT
Stryker Spine                               Yakima Regional Medical Center
2 Pearl Court                                                                           Stryker Spine First Amendment to Single       FIRST AMENDMENT TO SINGLE SITE
Allendale, NJ 07401                         Stryker Spine                               Site Pricing Agreement, March 2015.pdf        PRICING AGREEMENT
Stryker Spine                               Yakima Regional Medical Center              Stryker Spine Second Amendment to
2 Pearl Court                                                                           Single Site Pricing Agreement, March          SECOND AMENDMENT TO SINGLE SITE
Allendale, NJ 07401                         Stryker Spine                               2016.pdf                                      PRICING AGREEMENT


Stryker Spine                               Yakima Regional Medical Center
2 Pearl Court                                                                           Stryker Spine Single Site Product Pricing     SINGLE SITE PRODUCT PRICING
Allendale, NJ 07401                         Stryker Spine                               Agreement , December 2014.pdf                 AGREEMENT
Stryker Spine                               Yakima Regional Medical Center
2 Pearl Court                                                                           Stryker Spine - Amendment 2 - Agreement SECOND AMENDMENT TO SINGLE SITE
Allendale, NJ 07401                         Stryker Spine                               signed - 03-2016.pdf                    PRICING AGREEMENT
                                            Yakima Regional Medical Center
Stryker Spine
2 Pearl Court                               Stryker Spine, a division of Howmedica      Styker spine - purchasing amendment -         FIRST AMENDMENT TO SINGLE SITE
Allendale, NJ 07401                         Osteonics Corp.                             Agreement signed - 03-2015.pdf                PRICING AGREEMENT
Stryker Spine                               Yakima Regional Medical Center
2 Pearl Court                                                                           Stryker Spine - Agreement executed - 12-      STRYKER SPINE - SINGLE SITE
Allendale, NJ 07401                         Stryker Spine                               2014.pdf                                      PRODUCT PRICING AGREEMENT

                                            Yakima HMA, LLC d/b/a Yakima Regional
Stryker Spine                               Medical & Cardiac Center
2 Pearl Court                                                                           Stryker - Vitoss Consignment - 11-8-          CONSIGNMENT & PRICING
Allendale, New Jersey 07401                 Stryker Spine                               2011.pdf                                      AGREEMENT (Stryker and Vitoss)
                                            Yakima Regional Medical and Cardiac
Stryker Spine                               Center
2 Pearl Court                                                                           Siemens - Single Site Product Pricing         SINGLE SITE PRODUCT PRICING
Allendale, NJ 07401                         Stryker Spine                               Agreement - 05-2014.pdf                       AGREEMENT
                                            Yakima Regional Medical Center

Stryker Spine, a division of Howmedica      Stryker Spine
Osteonics Corp
2 Pearl Court                               Stryker Spine, a division of Howmedica      Stryker Spine - Agreement executed - 12-      SINGLE SITE PRODUCT PRICING
Allendale, NJ 07401                         Osteonics Corp                              2014.pdf                                      AGREEMENT
Stryker Spine, a division of Howmedica      Yakima Regional Medical Center
Osteonics Corp
2 Pearl Court                               Stryker Spine, a division of Howmedica      Stryker Spine - Amendment 2 - Agreement SECOND AMENDMENT TO SINGLE SITE
Allendale, NJ 07401                         Osteonics Corp                              signed - 03-2016.pdf                    PRICING AGREEMENT
Stryker Spine, a division of Howmedica      Yakima Regional Medical Center
Osteonics Corp
2 Pearl Court                               Stryker Spine, a division of Howmedica      Styker spine - purchasing amendment 1 -       FIRST AMENDMENT TO SINGLE SITE
Allendale, NJ 07401                         Osteonics Corp.                             Agreement signed - 03-2015.pdf                PRICING AGREEMENT
Stryker Spine, a division of Howmedica      Yakima Regional Medical Center
Osteonics Corp                                                                          Yakima Regional-Stryker Spine 4 YR
2 Pearl Court                               Stryker Spine, a division of Howmedica      Pricing agreement 12-09-14 v3b -              SINGLE SITE PRODUCT PRICING
Allendale, NJ 07401                         Osteonics Corp                              signed.pdf                                    AGREEMENT
                                            Stryker
Stryker
4100 E. Milham Avenue                       YAKIMA REGIONAL HEART AND                   Stryker Instruments - Neuro drills - Rental
Kalamazoo, MI 49001                         MEDICAL CENTER                              Agreement executed - 04-2016.pdf              BILL ONLY RENTAL AGREEMENT
                                            Yakima PIMA, Inc. d/b/a Yakima Regional
                                            Medical and Cardiac Center
                                                                                                                                      Yakima Regional's Chief Nursing
Sue Smith, RN                               Sue Smith, RN                               Smith Sue Addendum.pdf                        Officer AGREEMENT for Sue Smith, RN




                19-01189-WLH11                   Doc 1019             Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 115 of
                                                                                 96
                                                                                141
Notice Party                               Contract Parties                         Document Reference ID                    Contract Details
                                           YAKIMA HMA PHYSICIAN
                                           MANAGEMENT CORP

SUMMITVIEW MOB, LLC                        SUMMITVIEW MOB, LLC
1214 N. 20th Avenue                                                                                                          Summitview Family Medicine Lease - First
Yakima WA 98902-1209                       Central Washington Medical Group         SFM - Square Footage Amend.pdf           Amendment
                                           YAKIMA HMA PHYSICIAN
                                           MANAGEMENT CORP

SUMMITVIEW MOB, LLC                        SUMMITVIEW MOB, LLC
1214 N. 20th Avenue                                                                                                          Summitview Family Medicine Lease -
Yakima WA 98902-1209                       Central Washington Medical Group         SFM - X-Ray Room Amend.pdf               Second Amendment
Sundown M Ranch                            Sundown M Ranch
P.O Box 217
Selah. WA 98942                            Yakima HMA, LLC d/b/a Yakima Regional
Attn: Scott Munson                         Medical and Cardiac Center               Sundown M.pdf                            PATIENT TRANSFER AGREEMENT
Sundown M Ranch                            Sundown M Ranch
P.O Box 217
Selah. WA 98942                            Yakima HMA, LLC d/b/a Yakima Regional
Attn: Scott Munson                         Medical and Cardiac Center               Sundown M.pdf                            PATIENT TRANSFER AGREEMENT
Sundown M Ranch                            Bob Miller, Sundown M Ranch
P.O Box 217
Selah. WA 98942                            Yakima HMA LLC d/b/a Yakima Regional
Attn: Scott Munson                         Medical & Cardiac Center                 Sundown Biohazard 7-2009.pdf             Biomedical Waste Disposal Agreement
SUPERIOR COURT OF THE STATE OF
WASHINGTON
FOR THE COUNTY OF YAKIMA
JUVENILE COURT DIVISION - Detention
1728 Jerome Avenue                         Yakima County Juvenile Court Detention
Yakima, WA 98902-1820
                                           Yakima H.M.A., L.L.C. d/b/a Yakima
Western Division V.P., Managed Care        Regional Medical & Cardiac Center
Health Management Associates
PO Box 31686                               Western Division V.P. Managed Care       Yakima County Juvenile Court
Edmond, OK 73003-0029                      Health Management Associates             Detention.pdf                            HEALTH CARE SERVICES AGREEMENT
                                           Yakima Regional Medical and Cardiac
Surgical Neuromonitoring, PLLC             Center
10900 N.E. 4th Street, Suite 2300                                                   Surgical Neuromonitoring - Renewal -     NEUROMONIT0RING SERVICE
Bellevue, WA 98004                         Surgical Neuromonitoring, PLLC           Agreement signed - 08-2016.pdf           AGREEMENT

Surgical Neuromonitoring, PLLC             Surgical Neuromonitoring, PLLC
Vice President
509 Olive Way, Suite 1025                  Yakima HMA , LLC d/b/a Yakima Regional
Seattle, WA 98901                          Medical and Cardiac Center             Surgical Neuromonitoring - 05-2012.pdf     Surgical Neuromonitoring Services
Surgical Neuromonitoring, PLLC             Yakima HMA, LLC d/b/a Yakima Regional
Vice President                             Medical and Cardiac Center
509 Olive Way, Suite 1025                                                                                                    Surgical Neuromonitoring Services -
Seattle, WA 98901                          Surgical Neuromonitoring, PLLC           Surgical Neuromonitoring - 08-2013.pdf   Amendment
                                           Yakima Regional Medical and Cardiac
Surgical Neuromonitoring, PLLC,            Center
10900 N.E. 4th Street, Suite 2300                                                   Surgical Neuromonitoring - Renewal -     NEUROMONITORING SERVICE
Bellevue, WA 98004                         Surgical Neuromonitoring, PLLC           Agreement signed - 08-2016.pdf           AGREEMENT
Susan L. Dietrich, DMD
LMC
Department of Dental Medicine
150 55th Street
Brooklyn, New York 11220

LMC                                        Lutheran Medical Center
Office of General Counsel
150 55th Street                            Yakima Regional Medical and Cardiac      Lutheran Medical Center - YVFWC
Brooklyn, New York 11220                   Center                                   Rotation - 05-2013.pdf                   RESIDENCY ROTATION AGREEMENT
Susan Snyder, RN MBA                       Susan Snyder RN MBA
1670 East Sattoo Way                                                                CQI Executive Search - Snyder placement
San Tan Valley, AZ 85140                   Yakima Regional Medical Center           extension - signed - 07-2017.pdf        Extension Of Agreement

Susan Snyder, RN MBA                       Susan Snyder RN MBA
1670 East Sattoo Way                                                                CQI Executive Search - Snyder placement
San Tan Valley, AZ 85140                   Yakima Regional Medical Center           extension - signed - 08-2017.pdf        Extension Of Agreement
Susan Snyder, RN MBA                       Yakima Regional Medical Center           CQI Executive Search - Snyder placement
1670 East Sattoo Way                                                                Agreement and Addendum signed - 03-
San Tan Valley, AZ 85140                   Susan Snyder, RN MBA                     2017.pdf                                SERVICES AGREEMENT


                                           Yakima HMA, LLC d/b/a Yakima Regional
Swedish Medical Center-First Hill Campus   Medical and Cardiac Center
747 Broadway
Seattle WA 98122                           Swedish Medical Center                   Swedish - 06-2011.pdf                    PATIENT TRANSFER AGREEMENT



               19-01189-WLH11                   Doc 1019             Filed 02/05/20         Entered 02/05/20 15:21:55                      Pg 116 of
                                                                                97
                                                                               141
Notice Party                               Contract Parties                           Document Reference ID                        Contract Details
                                           Yakima HMA, LLC d/b/a Yakima Regional
Swedish Medical Center-First Hill Campus   Medical and Cardiac Center
747 Broadway
Seattle WA 98122                           Swedish Medical Center                     Swedish - 06-2011.pdf                        PATIENT TRANSFER AGREEMENT
Synaptive Medical
MaRS Centre South Tower                    Synaptive Medical
101 College St. Suite 200                                                             Synaptive - equipment rental - agreement
Toronto, ON M5 G 1L7                       Yakima Regional                            signed - 05-2015.pdf                         BrightMatter Vision Rental program
Synthes Spine                              Yakima Regional
1302 Wrights Lane East
West Chester, PA 19380                     Synthes Spine                              Synthes Spine 2-2009.pdf                     Synthes Spine Proposal
                                           Yakima Regional Medical and Cardiac
                                           Center

Synthes Spine                              Musculoskeletal Transplant Foundation
1302 Wrights Lane East                     Synthes Spine Northwest Tissue Services
West Chester, PA 19380                     Puget Sound Blood Center                   Synthes Spine.pdf                            Synthes Spine Agreement
                                           Yakima Regional Cardiac and Medical
Synthes Spine                              Center
1302 Wrights Lane East                                                                Synthes - Ltr of Commitment - Trauma         LETTER OF COMMITMENT For Trauma
West Chester, PA 19380                     Synthes Spine                              Products - YR - 10-2011.pdf                  Products
                                           Talent Acquisition Associates, Inc.
Talent Acquisition Associates, Inc.
1078 HAIG POINT                            Yakima HMA, LLC d/b/a Yakima Regional      Talent Acquisition - Recruitment -           EMPLOYMENT PLACEMENT SERVICES
LA PLACE, LA 70068                         Medical and Cardiac Center                 Agreement signed - 10-2016.pdf               AGREEMENT
Talent Acquisition Associates, Inc.
Attn: Mike Allen                           Talent Acquisition Associates, Inc.
Sr. Talent Acquisition Specialist
12360 66th St. N - 10-2016. Suite A-3      Yakima HMA, LLC d/b/a Yakima Regional      Talent Acquisition - Recruitment -           EMPLOYMENT PLACEMENT SERVICES
Largo, Florida 33773                       Medical and Cardiac Center                 Agreement signed - 10-2016.pdf               AGREEMENT
                                           TalentWise Solutions LLC
TalentWise Solutions LLC
19800 Northcreek Parkway, Suite 200        Yakima HMA, LLC, d/b/a Yakima Regional                                                  TALENTWISE APPLICANT SCREENING
Bothell, WA 98011                          Medical & Cardiac Center               Talentwise - MSS - 11-2011.pdf                   AGREEMENT
                                           Yakima HMA, Inc. d/b/a Yakima Regional
Tamara Thornell                            Medical and Cardiac Center
237 Saddlebrook Court
Yakima, WA 98908                           Tamara Thornell                            Thornell Tamara.pdf                          CONTRACTOR SERVICES

Tammy Kosoff                               Yakima HMA Physician Management, LLC,
Priority Medical Transcription Service     d/b/a Central Washington Medical Group
1307 S 9th Ave
Yakima, WA 98902                           Priority Medical Transcription Service     Priority Medical Transcription 10-2013.pdf   OUTSIDE SERVICES AGREEMENT
TCAR Education Programs, The
Laurelwood Group, Inc.                     TCAR Education Programs
31772 Callahan Road
Scappoose, Oregon 97056                    Yakima Regional Medical & Cardiac Center TCAR Education Programs - 11-2013.pdf          TCAR: Trauma Care After Resuscitation
TeamHealth
Associate General Counsel & Assistant
Secretary                                  Team Health, Inc.
265 Brookview Centre Way, Suite 400                                                   TeamHealth - Confidential Information     CONFIDENTIAL INFORMATION
Knoxville, Tennessee 37919                 Astria Regional Medical Center             Agreement - Fully-signed - 12-18-2018.pdf AGREEMENT

Telecom Optimization Partners              Telecom Optimization Partners, LLC
Mr. Frank Hoffmann
3800 Arco Corporate Drive, Suite 310       Yakima HMA LLC, d/b/a Yakima Regional                                                   LETTER OF AUTHORIZATION re:
Charlotte, NC 28273                        Medical and Cardiac Center                 TelecomOPs 7-2009.pdf                        Telecommunications Services
                                           Telelanluage Services
Telelanguage Services
421 SW 6th Ave., Suite 1150                Yakima HMA, Inc. d/b/a Yakima Medical & Telelanguage Language Interpretation            TELELANGUAGEsm SERVICES
Portland, OR 97204                         Cardiac Center                          Line.pdf                                        AGREEMENT

Terracon Consultants, Inc.                 Yakima Regional Medical & Cardiac Center
21905 64th Ave. W. Ste. 100                                                           Terracon - mercury removal - Agreement       Proposal for Mercury Cleanup Oversight
Mountlake Terrace, WA 98043                Terracon Consultants, Inc                  signed - 07-2015.pdf                         and Closeout Reporting
                                           Terry Wood
Terry Wood
203 S. 76th Avenue                         Yakima HMA, LLC d/b/a Yakima Regional      Wood Terry - HIM Dir - Agreement signed - Independent Contractor Agreement for
Yakima, WA 98902                           Medical & Cardiac Center                   11-2015.pdf                               Training Services
                                           Terumo Cardiovascular Systems
Terumo Cardiovascular Systems              Corporation
Corporation
6200 Jackson Road                          Yakima HMA, LLC d/b/a Yakima Regional      Terumo Indemnity Agreement - 05-
Ann Arbor, MI 48103                        Medical & Cardiac Center                   2011.pdf                                     INDEMNITY AGREEMENT - Unexecuted
Terumo Cardiovascular Systems              Terumo CVS Ann Arbor
Corporation
6200 Jackson Road                          Yakima HMA LLC d/b/a Yakima Regional                                                    CERTIFICATE OF MEDICAL NECESSITY
Ann Arbor, MI 48103                        Medical & Cardiac Center                   Terumo CMN Form - 04-2011.pdf                FORM



               19-01189-WLH11                   Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 117 of
                                                                                98
                                                                               141
Notice Party                               Contract Parties                           Document Reference ID                       Contract Details
                                           Terumo Cardiovascular Systems
Terumo Cardiovascular Systems              Corporation                                                                            Consent Decree of Permanent
Corporation                                                                                                                       Injunction with the U.S. Food and Drug
6200 Jackson Road                          Yakima HMA LLC d/b/a Yakima Regional       Terumo Cardiovascular Consent Decree -      Administration to distribute certain Terumo
Ann Arbor, MI 48103                        Medical & Cardiac Center                   04-2011.pdf                                 CVS devices
                                                                                                                                  TERUMO AZUR DETACHABLE
                                           Terumo Medical Corporation                                                             HYDROGEL COILS - Consignment
Terumo Interventional Systems                                                                                                     Purchase Agreement
2101 Cottontail Lane                       Yakima HMA, LLC d/b/a Yakima Regional
Somerset, NJ 08873                         Medical & Cardiac Center                   Terumo HydroGel Coils - 02-2013.pdf
Terumo Interventional Systems
2101 Cottontail Lane
Somerset, NJ 08873

HealthTrust Purchasing Group, LP           Terumo Medical Corporation
Attn: Vice President, Contracting &
Acquisition Management                     HealthTrust Purchasing Group, LP
155 Franklin Road, Suite 400
Brentwood, TN 37027                        Yakima Regional                            Terumo Pinnacle Sheaths - 02-2013.pdf       TERUMO PINNACLE SHEATHS
                                           THE NCDR PARTICIPANT (“SCPC”)

                                           THE NCDR PARTICIPANT AND THE
                                           AMERICAN COLLEGE OF CARDIOLOGY
                                           FOUNDATION

The American College of Cardiology         Yakima HMA, LLC d/b/a Yakima Regional
Foundation Attn: NCDR Product Support      Cardiac Center
Team
P.O. Box 79231                             The American College of Cardiology                                                     ADDENDUM TO NCDR MASTER
Baltimore, MD 21279-0231                   Foundation                                 ACCF Addendum - 11-2011.pdf                 AGREEMENT

The American College of Cardiology         SHC Medical Center —Yakima d/b/a Astria
Foundation                                 Regional Medical Center                   American College of Cardiology - Chest
2400 N Street NW                                                                     Pain Center Accreditation - Fully Signed -   ACCREDITATION/CERTIFICATION
Washington, DC 20037                       American College of Cardiology Foundation 03-13-2019.pdf                               BUSINESS AGREEMENT
The American College of Cardiology                                                   American College of Cardiology - Chest
Foundation                                 American College of Cardiology Foundation Pain Center Accreditation-Certification of
Attn: General Counsel                                                                Business Agreement with SHC Med Center
2400 N Street NW                           SHC Medical Center —Yakima d/b/a Astria Yakima dba Astria Regional Med Center -        ACCREDITATION / CERTIFICATION
Washington, DC 20037                       Regional Medical Center                   Fully Executed.pdf                           BUSINESS AGREEMENT
The American College of Cardiology         American College of Cardiology Foundation
Foundation                                 (“ACCF”)
Attn: General Counsel
2400 N Street NW                           Yakima HMA, LLC, dba Yakima Regional       ACCF Master Agreement - 2014 - ICD
Washington, DC 20037                       Medical and Cardiac Center                 Registry - 10-2013.pdf                      2014 Hospital Master Agreement

                                           AMERICAN COLLEGE OF CARDIOLOGY
                                           NATIONAL CARDIOVASCULAR DATA
                                           REGISTRY

                                           THE AMERICAN COLLEGE OF
                                           CARDIOLOGY FOUNDATION

                                           Yakima Regional Medical and Cardiac
The American College of Cardiology         Center
Foundation                                                                                                                        UNITED HEALTHCARE SERVICES, INC.
Attn: General Counsel                      The American College of Cardiology                                                     DATA RELEASE CONSENT FORM FIRST
2400 N Street NW                                                                                                                  ADDENDUM TO THE AMERICAN
Washington, DC 20037                       UNITED HEALTHCARE SERVICES, INC.           ACCF Addendum - 08-2011.pdf                 COLLEGE OF CARDIOLOGY
                                                                                                                                  AHA MISSION LIFELINE DATA RELEASE
The American College of Cardiology         THE AMERICAN COLLEGE OF                                                                CONSENT FORM
Foundation                                 CARDIOLOGY FOUNDATION
Attn: General Counsel                                                                                                             FIRST ADDENDUM TO THE AMERICAN
2400 N Street NW                           Yakima HMA, LLC, d/b/a Yakima Regional                                                 COLLEGE OF CARDIOLOGY
Washington, DC 20037                       Medical and Cardiac Center             AHA MissionLifeline.pdf                         FOUNDATION NATIONAL

THE ANSPACH EFFORT, INC.                   YAKIMA REGIONAL MEDICAL CENTER                                                         THE ANSPACH EFFORT, INC.
4500 Riverside Drive                                                                  Anspach Repair - Ortho Surg Drill - 01-     (Purchase order)
Palm Beach Gardens, FL 33410               The Anspach Effort, Inc.                   2013.pdf
                                           The Broadlane Group, Inc., f/k/a
The Broadlane Group, Inc., f/k/a           Broadlane, Inc., d/b/a Prolucent Workforce
Broadlane, Inc., d/b/a Prolucent Workforce Management
Management                                                                                                                        AMENDMENT NUMBER ONE TO THE
13727 Noel Road, Suite 1400                Hospital Management Associates, Inc.                                                   AGREEMENT FOR STAFF
Dallas, Texas 75240                                                                                                               PROCUREMENT AND VENDOR
Attn: Workforce Management Team            Yakima Regional Medical Center             Prolucent formerly Broadlane - 2011.pdf     MANAGEMENT SERVICES
                                           Yakima HMA, LLC dba Yakima Regional
The Clinical Recruiter                     Medical and Cardiac Center
2000 Mallory Lane, Suite 130 —303                                                                                                 Permanent Placement Agreement -
Franklin, TN 37067                         Monroe Group, LLC d/b/a The Clinical       The Clinical Recruiter - HR Recruitment -   Director of Resource Management and
Attention: Chris Monroe, CEO               Recruiter                                  Agreement signed - 06-2015.pdf              Director of HIM
                19-01189-WLH11                  Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                       Pg 118 of
                                                                               99
                                                                              141
Notice Party                             Contract Parties                           Document Reference ID                      Contract Details
The Clinical Recruiter                   The Clinical Recruiter
2000 Mallory Lane, Suite 130 —303
Franklin, TN 37067                       Yakima HMA LLC dba Yakima Regional         Clinical Recruiter - HR Leadership
Attention: Chris Monroe, CEO             Medical and Cardiac Center                 Positions - 03-2013.pdf                    Clinical Recruiting Agreement
                                         The Coding Network, LLC

                                         eBridge Solutions, Inc
THE CODING NETWORK, L.L.C.                                                                                                     eBridge Solutions Small Volume Online
324 South Palm Drive                     Yakima HMA, LLC d/b/a Yakima Regional      The Coding Network Agreement 11-           Storage Agreement for The Coding
Beverly Hills, CA 90212                  Medical & Cardiac Center                   2013.pdf                                   Network, LLC (TCN) Clients
THE GLASS DOOR                           Regional Hospital
216 S 4TH AVE
YAKIMA,WA 98902                          The Glass Door LLC                         Glass Door - ICU Door Quote - 12-2013.pdf ICU Door Installation Agreement
                                         The Greeley Company, a division of
The Greeley Company, a division of       HCPro, Inc
HCPro, Inc
75 Sylvan St.                            Yakima HMA, LLC d/b/a Yakima Regional
Danvers, MA 01923                        Medical Center                             Greeley JCo Assessment - 01-2012.pdf       Greeley Agreement Terms and Conditions
The Greeley Company, a division of       Yakima Regional Medical Center
HCPro, Inc
75 Sylvan Street, Suite A-101            The Greeley Company, a division of
Danvers, MA 01921                        HCPro, Inc                                 Greeley - MMS File Review - 03-14-11.pdf   Greeley Agreement Terms and Conditions

                                         Yakima Regional Medical & Cardiac Center

The Langmas Group                        The Langmas Group                          Langmas Group 2.pdf                        OUTSIDE SERVICES AGREEMENT

                                         Yakima Regional Medical & Cardiac Center

The Langmas Group                        The Langmas Group                          Langmas Group.pdf                          OUTSIDE SERVICES AGREEMENT
The Medicus Firm, LLC
14114 Dallas Parkway, Suite 600
Dallas, TX 75254
                                         Yakima Regional Medical and Cardiac
The Medicus Firm, LLC                    Center
1400 Buford Highway, Ste. L2
Sugarhill, GA 30518                      The Medicus Firm, LLC                      Medicus Firm - 06-2011.pdf                 MULTIPLE SEARCH AGREEMENT
The Medicus Firm, LLC
14114 Dallas Parkway, Suite 600
Dallas, TX 75254
                                         Yakima HMA, LLC d/b/a Yakima Regional
The Medicus Firm, LLC                    Medical and Cardiac Center
1400 Buford Highway, Ste. L2                                                                                                   RENEWAL OF PHYSICIAN RECRUITING
Sugarhill, GA 30518                      The Medicus Firm, LLC                      Medicus Firm Renewal - 11-2012.pdf         AGREEMENT
The Medicus Firm, LLC
14114 Dallas Parkway, Suite 600
Dallas, TX 75254

The Medicus Firm, LLC                    Yakima Regional Medical Center
1400 Buford Highway, Ste. L2                                                        Medicus - Physician Search Agreement -     MUTIPLE SEARCH Performance
Sugarhill, GA 30518                      The Medicus Firm, LLC                      09-2013.pdf                                AGREEMENT
The Medicus Firm, LLC
14114 Dallas Parkway, Suite 600
Dallas, TX 75254

The Medicus Firm, LLC                    Yakima Regional Medical Center
1400 Buford Highway, Ste. L2                                                        Medicus - Physician Search Agreement -     MUTIPLE SEARCH "Performance"
Sugarhill, GA 30518                      The Medicus Firm, LLC                      Gen Sur - 11-2013.pdf                      AGREEMENT
                                         Thompson Medstat ,The Medstat Group,
                                         Inc.
The Medstat Group, Inc.
777 East Eisenhower Parkway, Suite 1000 Yakima HMA, INC. DBA Yakima Regional
Ann Arbor, Michigan 48108                  Medical and Heart Center                 ThompsonMedStat.pdf                        Evidence based care management system
                                           The New Hanover Group, Inc.
The New Hanover Group, Inc.
12360 66th St. N - 04-23-2014. - Suite H-3 Yakima Regional Medical and Cardiac      New Hanover Group - Qual Officer -
Largo, Florida 33773                       Center                                   Agreement - 04-23-2014.doc                 Interim Staffing Agreement
                                           Yakima Regional Medical and Cardiac
The New Hanover Group, Inc.                Center
12360 66th St. N -5-2015.Suite H-3 Largo,                                           New Hanover Group-interim CQO-renewal
Florida 33773                              The New Hanover Group, Inc               agreement signed -5-2015.pdf          Interim Staffing Agreement - Revised
                                           The New Hanover Group, Inc.
The New Hanover Group, Inc.
12360 66th St. N -5-2015.Suite H-3 Largo, Yakima Regional Medical and Cardiac       New Hanover Group-interim CQO-renewal
Florida 33773                              Center                                   agreement signed -5-2015.pdf          Interim Staffing Agreement - Revised
                                           Pinnacle Physician Resource Group, LLC
                                           dba The Pinnacle Group
The Pinnacle Group
1900 Grant Street, Suite 1000              Yakima Regional Medical and Cardiac                                                 PINNACLE FMV WORKBOOK LICENSE
Denver, CO 80203                           Center                                   Pinnacle FMV Workbook 2008.pdf             AGREEMENT

               19-01189-WLH11                 Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 119 of
                                                                             100
                                                                            141
Notice Party                                 Contract Parties                            Document Reference ID                       Contract Details
                                             THE RINER GROUP, INC.
THE RINER GROUP, INC.
5811 PELICAN BAY BLVD, SUITE 210             Health Management Associates, Inc. On
NAPLES, FL 34108                             behalf of Yakima Regional Medical Center    Riner Group - 07-2010.pdf                   Letter of Agreement
The Seattle Times Company
Attn: Susie Marin                            Yakima HMA LLC d/b/a Yakima Regional
P.O. BOX C34805                              Medical and Cardiac Center
SEATTLE
WA98124-1805                                 The Seattle Times Company                   Seattle Times - Advertising - 10-2013.pdf   THE SEATTLE TIMES COMPANY
The Sexton Group, LLC
Ashley Mathews                               The Sexton Group, LLC
Title: Account Manager
Address: 113B Center Street                  Yakima HMA, LLC d/b/a Yakima Regional       Sexton Group - recruitment - Agreement      EMPLOYMENT PLACEMENT SERVICES
Deer Park, TX 77536                          Medical & Cardiac Center                    signed - 06-2017.pdf                        AGREEMENT

The Society of Cardiovascular Patient Care   Yakima HMA, LLC d/b/a Yakima Regional                                                   SOCIETY OF CARDIOVASCULAR
c/o Accreditation                            Medical and Cardiac Center                                                              PATIENT CARE BUSINESS AGREEMENT
6161 Riverside Dr.                                                                       American College of Cardiology Chest Pain
Dublin, Ohio 48017                           Society of Cardiovascular Patient Care      Accreditation Addendum - 04-2013.pdf      BUSINESS ASSOCIATE AGREEMENT
The Society of Thoracic Surgeons             Yakima Regional Medical Center and
Robert A. Wynbrandt                          Cardiac Center
Executive Director & General Counsel                                                                                                 COMBINED REPORT CONSENT AND
633 North Saint Clair Street, 23rd Floor     The Society of Thoracic Surgeons and        Society of Thoracic Surgeons -STS - 03-     AGREEMENT STS National Database -
Chicago, IL 60611-3658                       Duke Clinical Research Institute            2013.pdf                                    For Adult Cardiac Surgery
                                             Yakima HMA, LLC DBA Yakima Regional
The University of Arizona, College of        Medical and Cardiac Center
Medicine
Arizona Board of Regents                     Arizona Board of Regents acting on behalf
1501 North Campbell Ave.                     of The University of Arizona, College of                                                UNIVERSITY OF ARIZONA COLLEGE OF
Tucson, Arizona 85724                        Medicine                                  Univ of Arizona CE 5-2009.pdf                 MEDICINE
The University of Montana
Department of Physical Therapy               Yakima HMA, d/b/a Yakima Regional
Skaggs 135                                   Medical and Heart Center
Missoula, MT 59812-4680
Attn: David L. Levison, PT, ACCE             University of Montana                       Univ of Montana.pdf                         CLINICAL EDUCATION AGREEMENT
                                             Yakima HMA, LLC d/b/a Yakima Regional
                                             Medical and Cardiac Center
Therapeutic LaserTech,LLC
2500 Raquet Lane, St. 100                    Yakima Urology Associates, PLLC d/b/a
Yakima, WA 98902                             Therapeutic Laser Tech                      Therapeutic Laser Tech - 05-2012.pdf        LITHOTRIPSY SERVICES AGREEMENT
Thomas, Miller & Partners, PLLC              Thomas, Miller & Partners, PLLC
5210 Maryland Way, STE 200                                                                                                           Life Safety Plan Updates - Architectural
Brentwood, Tennessee 37027-5065              Yakima Regional Medical Center              Thomas Miller & Partners - 07-2014.pdf      Services
Thomson Reuters (Healthcare), Inc.           Thomson Reuters (Healthcare) Inc.
Attention: Legal Department
1007 Church Street, Suite 700                Yakima HMA, LLC, d/b/a Yakima Regional Thomson Reuters CareDiscovery Clinical           Amendment No. 1 to the CareDiscoveryTM
Evanston, IL 60201                           Medical and Cardiac Center             Suite Amendment - 01-2011.pdf                    Clinical Suite Supplement

Thomson Reuters (Healthcare), Inc.           Yakima HMA, LLC d/b/a Yakima Regional
Attention: Legal Department                  Medical and Cardiac Center
1007 Church Street, Suite 700                                                            ThompsonReuters CareDiscovery Clinical      CareDiscoveryTM Clinical Suite
Evanston, IL 60201                           Thomson Reuters (Healthcare) Inc.           Suite - 1-2010.pdf                          Supplement - Transform Package


Thomson Reuters (Healthcare), Inc.           Thomson Reuters (Healthcare), Inc
Attention: Legal Department
1007 Church Street, Suite 700                Yakima HMA, LLC, d/b/a Yakima Regional                                                  BUSINESS ASSOCIATE AGREEMENT -
Evanston, IL 60201                           Medical & Cardiac Center               ThompsonReuter BAA - 04-2010.pdf                 HIPAA Agreement

THORACIC & CARDIOVASCULAR SURG SHC Medical Center – Yakima d/b/a Astria
602 N 39TH AVE #200            Regional Medical Center
YAKIMA                                                                   Sharma Revised Second Addendum to                           SECOND ADDENDUM TO ON CALL
WA989020000                    Thoracic and Cardiovascular Surgery, Inc. Specialty Oncall 05.29.2018.doc                             AGREEMENT

THORACIC & CARDIOVASCULAR SURG               SHC Medical Center —Yakima d/b/a Astria
602 N 39TH AVE #200                          Regional Medical Center
YAKIMA                                                                                   Sharma Revised Second Addendum to           SECOND ADDENDUM TO ON CALL
WA989020000                                  Thoracic and Cardiovascular Surgery, Inc.   Specialty Oncall SIGNED 05.29.2018.pdf      AGREEMENT
TIAA Commercial Finance, Inc.
10 Waterview Boulevard
Parsippany. NJ 07054                         Regional Health

TIAA Commercial Finance, Inc.                TIAA Commercial Finance, Inc
390 S. Woods Mill Rd, Suite 300                                                          GE HFS LLC - via TIAA Bank - Demand
Chesterfield, MO 63017                       GE HFS, LLC                                 Letter - 02-13-2019.pdf                     Master Security Agreement - Demand
Timberlake Medical Search
RECRUITER: Lelita Erlich
Executive Recruiter                          Timberlake Medical Search
2060 Knoli Drive, suite 1,                                                            Timberlake Medical Search - Recruitment - EMPLOYMENT PLACEMENT SERVICES
Ventura, CA 93003                            Yakima Regional Medical & Cardiac Center Agreement signed -01-2016.pdf             AGREEMENT

                19-01189-WLH11                    Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                        Pg 120 of
                                                                                 101
                                                                                141
Notice Party                            Contract Parties                           Document Reference ID                       Contract Details

                                        Yakima Regional Medical & Cardiac Center
                                        Formerly Yakima Regional Medical & Heart
                                        Center
                                                                                                                               Amendment to CertiFACTS On-Line
                                        TMP Medical Listings, a business unit of                                               Agreement Between TMP Medical Listings
TMP Medical Listings                    TMP Directional Marketing, TLC f/k/a TMP                                               and Yakima Regional Medical & Cardiac
47 Perimeter Center East, Suite 500     Medical Listings, Inc., A Unit of TMP                                                  Center Formerly Yakima Regional Medical
Atlanta, GA 30346                       Worldwide a Division of Monster Worldwide CertifiFacts.pdf                             & Heart Center
Top Echelon Contracting, Inc.           Yakima HMA, Inc. d/b/a Yakima Regional
4883 DRESSLER RD NW, SUITE 301,         Medical and Cardiac Center
CANTON, OH, 44718-3665, UNITED
STATES                                  Top Echelon Contracting, Inc.              Top Echelon.pdf                             Agency Staffing Agreement
Tornier
10801 NESBITT AVE S,                    Tornier
BLOOMINGTON, MN, 55437, UNITED                                                     Tornier - purchasing - Agreement signed -
STATES                                  Yakima Regional Medical Center             07-2015.pdf                                 PRICING AGREEMENT

Toshiba America Medical Credit,         Health Management Associates, Inc.
Toshiba America Medical Systems, Inc.   Yakima
3000 Atrium Way, Suite 284                                                                                                     ANALYSIS OF LEASE TRANSACTIONS -
Mount Laurel, NJ 08054                  Toshiba                                    Toshiba - Ultrasound - 10-2010.pdf          Ultrasound Equipment
Toshiba America Medical Credit,         Toshiba America Medical Credit, Toshiba
Toshiba America Medical Systems, Inc.   America Medical Systems, Inc                                                           CLARIFICATION LETTER re: Lease
3000 Atrium Way, Suite 284                                                         Toshiba - Ultrasound - Price increase - 01- Schedule Number 01 to Master Lease
Mount Laurel, NJ 08054                  Yakima Regional Medical Center             2011.pdf                                    Agreement dated October 26, 2010
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract      YAKIMA REGIONAL HOSPITAL
Administrator
2441 Michelle Drive                     TOSHIBA AMERICA MEDICAL SYSTEMS, Toshiba - Service Agreement - Radiology - EQUIPMENT SERVICE AGREEMENT -
Tustin, CA 92780                        INC.                             65859 - 08-2014.pdf                       Radiology
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract
Administrator                           Toshiba America Medical Systems, Inc.
2441 Michelle Drive                                                                Toshiba Imaging Services - 2 - Renewal -    AMENDMENT TO SERVICE
Tustin, CA 92780                        YAKIMA REGIONAL HOSPITAL                   Amendment signed - 12-2015.pdf              AGREEMENT
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract      TOSHIBA AMERICA MEDICAL SYSTEMS,
Administrator                           INC
2441 Michelle Drive                                                                Toshiba - Imaging Services - Agreement -
Tustin, CA 92780                        YAKIMA REGIONAL HOSPITAL                   08-15-2014.pdf                              SERVICE AGREEMENT

Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract
Administrator                           Toshiba America Medical Systems, Inc.
2441 Michelle Drive                                                                Toshiba Imaging Services - Renewal -        AMENDMENT TO SERVICE
Tustin, CA 92780                        YAKIMA REGIONAL HOSPITAL                   Amendment signed - 12-2015.pdf              AGREEMENT
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract
Administrator                           Toshiba America Medical Systems, Inc.
2441 Michelle Drive                                                                Toshiba Imaging Services - 2 - Renewal -    AMENDMENT TO SERVICE AND
Tustin, CA 92780                        YAKIMA REGIONAL HOSPITAL                   Amendment signed - 12-2015.pdf              EQUIPMENT AGREEMENT
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract
Administrator                           Toshiba America Medical Systems, Inc.
2441 Michelle Drive                                                                Toshiba Imaging Services - Renewal -        AMENDMENT TO SERVICE AND
Tustin, CA 92780                        YAKIMA REGIONAL HOSPITAL                   Amendment signed - 12-2015.pdf              EQUIPMENT AGREEMENT
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract
Administrator                           Toshiba America Medical Systems, Inc.
2441 Michelle Drive                                                                Toshiba - Service Agreement - Radiology - EQUIPMENT SERVICE AGREEMENT -
Tustin, CA 92780                        Yakima Regional Hospital                   54032 - 08-2014.pdf                       Radiology
Toshiba America Medical Systems, Inc.
Attn: Pamela Bye, Service Contract
Administrator
2441 Michelle Drive
Tustin, CA 92780                        Yakima Regional Hospital

Siemens Medical Solutions USA, Inc.     Toshiba America Medical Systems, Inc.
51 Valley Stream Parkway
Malvern, PA 19355                       Siemens Medical Solutions USA, Inc.        Toshiba - Cath Lab - 06-2012.pdf            Cath Lab Supplies Agreement
Total Care, Inc.                        Yakima HMA, Inc. d/b/a Yakima Regional
Attn: Tami McDaniels                    Medical and Heart Center
307 South 12th Ave Suite 18                                                                                                    ADDENDUM TO TOTAL CARE SERVICE
Yakima, WA 98902                        Total Care, Inc.                           Total Care.pdf                              AGREEMENT




               19-01189-WLH11                Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 121 of
                                                                            102
                                                                           141
Notice Party                                 Contract Parties                             Document Reference ID                      Contract Details
Total Renal Care, Inc.
c/o DaVita Inc.
15253 Bake Parkway
Irvine, CA 92618                             YAKIMA HMA, INC D/B/A YAKIMA
Attention: Legal Department                  REGIONAL MEDICAL AND CARDIAC
                                             CENTER
Ellensburg Dialysis Center (2368)
2101 West Dollarway Road                     Total Renal Care, Inc. Ellensburg Dialysis
Ellensburg, WA 98926                         Center                                       Total Renal Care.pdf                       Patient Transfer Agreement

Total Renal Care, Inc.
c/o: DaVita HealthCare Partners Inc.
15253 Bake Parkway
Irvine, CA 92618
Attention: Margaret Howell Benson, Group
General Counsel

Zillah-Toppenish Dialysis, Facility #02409   Total Renal Care, Inc. DaVita HealthCare
823 Zillah West Road                         Partners Inc.
Suite 300
Zillah, WA 98953                             Yakima HMA, LLC d/b/a Yakima Regional        Total Renal Care - Pt Transfer - 03-
Attention: Michelle Yarbrough                Medical and Cardiac Center                   2014.pdf                                   PATIENT TRANSFER AGREEMENT

                                             Renal Treatment Centers - West, Inc. -
Total Renal Care, Inc.                       DaVita
C/o: DaVita Inc.
601 Hawaii Street                            Yakima HMA, Inc. (fka Providence Health
El Segundo, CA 90245                         System — Washington) dba Yakima
Attention: Assistant General Counsel         Regional Medical and Cardiac Center          Davita - RenalTreatment-2008.pdf           AMENDMENT TO ACUTE AGREEMENT
Touro University — California                Yakima HMA LLC, d/b/a Yakima Regional
College of Osteopathic Medicine              Medical and Cardiac Center
Attn: Reed Goertler, CFO
Address: 1310 Club Drive                     Touro University - California, College of
Vallejo, CA 94592                            Osteopathic Medicine                      Touro University - MSS - 03-2011.pdf          Clinical Education Agreement
Tovalin, Mirna                               SHC Medical Center — Yakima d/b/a Astria
16101 Glencove Drive                         Regional Medical Center
Hacienda Height                                                                        Tovalin, Mirna - FNP-C RNFA - Agreement       FAMILY NURSE PRACTITIONER / RNFA
CA91745 US                                   Mirna Tovalin, FNP-C, RNFA                signed - 07-2018.pdf                          EMPLOYMENT AGREEMENT
Tovalin, Mirna                               SHC Medical Center – Yakima d/b/a Astria
16101 Glencove Drive                         Regional Medical Center                   Tovalin, Mirna - FNP-CRNFA -
Hacienda Height                                                                        Employment Agreement Draft 1 - 07-            FAMILY NURSE PRACTITIONER
CA91745 US                                   Mirna Tovalin                             2018.docx                                     EMPLOYMENT AGREEMENT
Tovalin, Mirna                               Mirna Tovalin, FNP-C, RNFA
16101 Glencove Drive
Hacienda Height                              Cardiovascular and Thoracic Unit at Astria Tovalin, Mirna - FNP-C RNFA - offer letter   RN First Assist Nurse Practitioner
CA91745 US                                   Regional Medical Center                    to contractor - 07-2018.pdf                  Employment Agreement
Trane U.S. Inc. dba Trane                    Yakima Regional Medical Center
2021 152nd Avenue NE                                                                    Trane - HVAC Service Agreement               Continuation of HVAC Scheduled
Redmond, WA 98052-5521                       Trane U.S. Inc. dba Trane                  Continuation - 02-2012.pdf                   Maintenance Service Agreement
Trane U.S. Inc. dba Trane                    Yakima Regional Medical Center
2021 152th Avenue NE                                                                                                                 Trane Scheduled Service Agreement for
Redmond, WA 98052                            Trane U.S. Inc. dba Trane                    Trane - 02-2013.pdf                        Healthcare Facilities
Trane U.S. Inc. dba Trane                    Yakima Regional Medical Center
2333 158th Court NE                                                                       Trane Chiller - Approved Agreement - 03-   Trane Scheduled Service Agreement for
Bellevue, WA 98008                           Trane U.S. Inc. dba Trane                    2014.pdf                                   Healthcare Facilities
Trane U.S. Inc. dba Trane                    Yakima Regional Medical Center                                                          TRANE SCHEDULED SERVICE
2333 158th Court NE                                                                                                                  AGREEMENT FOR HEALTHCARE
Bellevue, WA 98008                           Trane U.S. Inc. dba Trane                    Trane - 03-2014.pdf                        FACILITIES
Trane U.S. Inc. dba Trane                    Yakima Regional Medical Center
2333 158th Court NE                                                                       Trane - chillers maint - Agreement signed -
Bellevue, WA 98008                           Trane U.S. Inc. dba Trane                    03-2017.pdf                                 Trane Chillers Maintenance Agreement
Trane U.S. Inc.                              Yakima Regional Medical Center
2021 152nd Avenue NE                                                                      Trane Service Agreement Continuation - 03-
REDMOND, WA 98052                            Trane U.S. Inc                               2011.pdf                                   Continuation of Service Agreement
Trane, division of American Standard Inc.    Yakima Regional Medical Center
2021 152nd Ave. NE                                                                                                                   Integrated ComfortTM Services - Trane
Redmond, WA 98052                            Trane, division of American Standard Inc.    Trane.pdf                                  Centrifugal Chillers
TransUnion
Western Region                               TransUnion
333 S. Anita, Suite 400
Orange, CA 92868                             YAKIMA HMA dba YAKIMA REGIONAL               TransUnion.pdf                             TransUnion Products Agreement

TRAVEL NURSE ACROSS AMERICA,LLC Travel Nurse across America, LLC Vendor
PO BOX 660919
DEPT 730068                     Yakima Regional Medical and Cardiac                                                                  AGREEMENT FOR TRAVELER AND
DALLAS TX 75266-0919            Center                                  Kelly Hartzog-signed.pdf                                     LOCAL LONG TERM STAFF

TRAVEL NURSE ACROSS AMERICA,LLC Travel Nurse across America, LLC
PO BOX 660919
DEPT 730068                     Yakima Regional Medical and Cardiac                       Travel Nurse Across America - CVTU &       AGREEMENT FOR TRAVELER AND
DALLAS TX 75266-0919            Center                                                    ICU Traveler - 08-2013.pdf                 LOCAL LONG TERM STAFF
                19-01189-WLH11                    Doc 1019            Filed 02/05/20               Entered 02/05/20 15:21:55                       Pg 122 of
                                                                                 103
                                                                                141
Notice Party                               Contract Parties                           Document Reference ID                        Contract Details

TRAVEL NURSE ACROSS AMERICA,LLC Travel Nurse across America, LLC
PO BOX 660919
DEPT 730068                     Yakima HMA, LLC d/b/a Yakima Regional                 Travel Nurse Across America - CVTU &         AGREEMENT FOR TRAVELER AND
DALLAS TX 75266-0919            Medical and Cardiac Center                            ICU Traveler - 10-2013.pdf                   LOCAL LONG TERM STAFF

TRAVEL NURSE ACROSS AMERICA,LLC Travel Nurse across America, LLC
PO BOX 660919
DEPT 730068                     Yakima HMA, LLC dba Yakima Regional                   Travel Nurse Across America - CVTU &         AGREEMENT FOR TRAVELER AND
DALLAS TX 75266-0919            Medical and Cardiac Center                            ICU Traveler - 11-2013.pdf                   LOCAL LONG TERM STAFF

TRAVEL NURSE ACROSS AMERICA,LLC            Travel Nurse across America, LLC
PO BOX 660919
DEPT 730068                                Yakima Regional Medical and Cardiac        Travel Nurse Across America - CVTU &         AGREEMENT FOR TRAVELER AND
DALLAS TX 75266-0919                       Center                                     ICU Traveler 2 - 08-2013.pdf                 LOCAL LONG TERM STAFF
TRC Entertainment, L.L.C. - Advertising
Contract                                   Yakima Regional Hospital                   TRC Entertainment LLC - aka Yakima
P.O. Box 50                                                                           Theatres - Orion Cinema Advertising - 09-    TRC Entertainment, L.L.C. - Advertising
Yakima, WA 98907                           TRC Entertainment L.L.C.                   2013.pdf                                     Contract
                                           Shawn Brenneman, PT

Triage Staffing Inc.                       Yakima Regional Hospital
11133 O St.
Omaha, NE 68137                            Triage Staffing                            Triage Staff - PT Traveler - 03-2013.pdf     Assignment Confirmation
                                           Shawn Brenneman, PT

Triage Staffing Inc.                       Yakima Regional Hospital
11133 O St.                                                                           Triage Staff - PT Traveler Exension - 09-
Omaha, NE 68137                            Triage Staffing                            2013.pdf                                     Assignment Extension

                                           Shawn Brenneman, PT

Triage Staffing Inc.                       Yakima Regional Hospital
11133 O St.                                                                           Triage Staff - PT Traveler Extension - 05-
Omaha, NE 68137                            Triage Staffing                            2013.pdf                                     Assignment Extension
Triage Staffing Inc.
11133 O St.                                Yakima Regional Hospital Triage Staffing                                                AGREEMENT FOR STAFFING
Omaha, NE 68137                            Inc                                        Triage Staffing - 12-2008.pdf                SERIVICES
Triage Staffing Inc.
11133 O St.
Omaha, NE 68137

MedAssets Workforce Solutions
MedAssets Performance
Management Solutions, Inc.
290 E John Carpenter Fwy                   Triage Staffing
Irving, TX 75062
Attn: Membership                           Yakima Regional Medical Center

Kyle Leif                                  MedAssets Workforce Solutions
2112 Essex                                                                            Med Assets - PT Traveler - Leif - 01-        AGREEMENT FOR TRAVELER AND
San Diego, CA 92103                        Kyle Leif                                  2014.pdf                                     LOCAL LONG TERM STAFF - Kyle Leif

                                           YAKIMA HMA, INC., d/b/a YAKIMA
                                           REGIONAL MEDICAL & HEART CENTER

TRI-CITIES TRAUMA SERVICE                  Kadlec Medical Center, Kennewick General
12360 66th St. NSuite --3 Largo, Florida   Hospital, and Lourdes Medical                                                           TRANSFER AGREEMENT For
33773                                      Center, d/b/a Tri-Cities Trauma Service  Tri-Cities.pdf                                 Adult/Pediatric Trauma Patients
Trinity, a division of Lank of the West    SELAH MEDICAL CLINIC, INC
475 Sansome Street, 19th Floor
San Francisco, CA 94111                    Yakima Hma Phys. Mgt

IMAGING SPECIALISTS NORTHWEST,             IMAGING SPECIALISTS NORTHWEST,
LLC                                        LLC
4409 CHELAN DR
RICHLAND, WA 99353                         Trinity, A Division of Bank of the West    Trinity Vendor Finance.pdf                   EQUIPMENT FINANCING AGREEMENT

Triumph Treatment Services                 TRIUMPH TREATMENT SERVICES
P.O. Box 2849
Yakima, WA 98907                           YAKIMA HMA, Inc. d/b/a YAKIMA                                                           BUSINESS ASSOCIATE - HIPAA
Attn: Beth Dannhardt                       REGIONAL MEDICAL & HEART CENTER Triump Treatment2.pdf                                   Agreement
TriWest Healthcare Alliance Corp
Frank E. Maguire, M.D.                     Yakima HMA LLC d/b/a Yakima Regional
Chief Medical Officer                      Medical and Cardiac Center
P.O. Box 42049                                                                        WA - Yakima Reg Med and Cardiac Cntr -       VA PCCC AMENDMENT TO
Phoenix, AZ 85053                          TnWest Healthcare Alliance Corporation     Triwest PC3 Amend 2014 08 01 (2).pdf         INSTITUTION AGREEMENT




                19-01189-WLH11                  Doc 1019             Filed 02/05/20            Entered 02/05/20 15:21:55                         Pg 123 of
                                                                                104
                                                                               141
Notice Party                                   Contract Parties                               Document Reference ID                    Contract Details
TriWest Healthcare Alliance Corp.              TriWest Healthcare Alliance Corporation
Donna Johnston
PO Box 742310                                  Yakima HMA LLC d/b/a Yakima Regional           VA - Yakima Regional - Amendment - 09-   VA PCCC AMENDMENT TO
Los Angeles, CA 90074-2211                     Medical and Cardiac Center                     2014.pdf                                 INSTITUTION AGREEMENT
Truven Health Analytics                        Truven Health Analytics
1 NEW ORCHARD RD,
ARMONK, NY, 10504-1722, UNITED                 Yakima HMA, LLC d/b/a Yakima Regional                                                   Truven Health Analytics - Core Measures
STATES                                         Medical and Cardiac Center            Truven Health Analytics Inc - 01-2013.pdf         Reporting Program License Agreement
Tuttle Recruiting Inc, dba Management          Yakima Regional Medical and Cardiac
Recruiters of Clearwater                       Center
143 8th Ave N,                                                                       Management Recruiters of Clearwater-              EMPLOYMENT PLACEMENT SERVICES
Safety Harbor, FL 34695                        Management Recruiters of Clearwater   Agreement signed -04-2016.pdf                     AGREEMENT

Tyco Healthcare Group LP d/b/a Covidien        Tyco Healthcare Group LP d/b/a Covidien
15 Hampshire Street                                                                           Covidien Enteral Pump Agreement - YR -   COVIDIEN ENTERAL FEEDING PUMP
Mansfield, Massachusetts 02048                 Yakima Regional                                11-2012.pdf                              TRADE-IN AGREEMENT


Tyco Healthcare Group LP dba Covidien          Tyco Healthcare Group LP dba Covidien
through its ev3 Peripheral Vascular Division   through its ev3 Peripheral Vascular Division
15 Hampshire Street
Mansfield, Massachusetts 02048                 Yakima Regional Medical & Cardiac Center EV3 consignment Agreement - 07-2011.pdf CONSIGNMENT AGREEMENT
Typenex Medical LLC
303 East Wacker Drive, Suite 1030              TYPENEX MEDICAL, LLC
Chicago, IL 60601                                                                             Typenex - ID band purchasing Agreement   Patient Identification Solution Supply
Attn: Keith Gavin                              Astria Regional Medical Center                 signed - 01-2018.pdf                     Agreement
U.S. Department of Military

UNITED STATES OF AMERICA

WAARNG OHN
Bldg 6224                                      Astria Regional Medical Center
2nd Division Drive
JBLM, WA 98433                                 U.S. Department of Military

WAARNG USPFO                                   YAKIMA HMA PHYSICIAN
Commercial Accounts                            MANAGEMENT CORP                Washington Military - #W912K3-15-P-0050 -
Bldg 32, Camp Murray                                                          Release of Claims - Occ Med - Fully
Tacoma, WA 98430-5141                          WASHINGTON ARMY NATIONAL GUARD Signed - 03-11-2019.pdf                   ARMC's Release on Claims
UL EHS Sustainability
5000 Meridian Blvd.                            Yakima Regional Medical and Cardiac
Suite 600                                      Center
Franklin, TN 37067
                                               PureWorks, Inc. d/b/a UL EHS
UL EHS Sustainability                          Sustainability
PO Box 102106                                                                                 Pureworks - Systoc Med Rec Renewal 2 -
Atlanta, GA 30368-2106                         Hospital Management Associates, Inc            Agreement signed - 09-2016.pdf           SYSTOC Client-Hosted Renewal SOW
UL Workplace Health and Safety                 Yakima Regional Medical and Cardiac
5000 Meridian Blvd., Suite 600                 Center
Franklin, TN 37067
                                               PureWorks, Inc. d/b/a UL Workplace
UL Workplace Health and Safety                 Health and Safety
PO Box 102106                                                                                 Pureworks - Systoc Renewal - Agreement
Atlanta, GA 30368-2106                         Hospital Management Associates, Inc            signed - 09-2015.pdf                     SYSTOC Client-Hosted Renewal SOW
                                               PureWorks, Inc. d/b/a UL Workplace
                                               Health and Safety

                                               Yakima Regional Medical and Cardiac
UL Workplace Health and Safety                 Center
5000 Meridian Blvd., Suite 600                                                                Pureworks - Systoc - Agreement - 11-     SYSTOC Client-Hosted Renewal
Franklin, TN 37067                             Hospital Management Associates, Inc.           2014.pdf                                 Amendment
                                               PureWorks, Inc., d/b/a UL Workplace
                                               Health and Safety

UL Workplace Health and Safety                 Hospital Management Associates, Inc.
730 Cool Springs Blvd., Suite 400              d/b/a Yakima Regional Medical and                                                       SYSTOC System Access Renewal
Franklin, TN 37067                             Cardiac Center                          Systoc Renewal 2014.pdf                         Amendment
UNIFORM DATA SYSTEM FOR MEDICAL                Yakima HIVIA, LLC d/b/a Yakima Regional
REHABILITATION                                 Medical & Cardiac Center
Suite 300
270 Northpointe Parkway                        UNIFORM DATA SYSTEM FOR MEDICAL
Amherst, NY 14228                              REHABILITATION                  UDS 4-2009.pdf                                          UDS-PROi® System Agreement
UNIFORM DATA SYSTEM FOR MEDICAL
REHABILITATION                                 Yakima Regional Medical & Cardiac
Suite 300
270 Northpointe Parkway                        UNIFORM DATA SYSTEM FOR MEDICAL
Amherst, NY 14228                              REHABILITATION                  UDS Amendment - 11-2010.pdf                             UDS-PROi* System




                19-01189-WLH11                      Doc 1019            Filed 02/05/20                Entered 02/05/20 15:21:55                       Pg 124 of
                                                                                   105
                                                                                  141
Notice Party                             Contract Parties                         Document Reference ID                            Contract Details
                                         Uniform Data System for Medical
UNIFORM DATA SYSTEM FOR MEDICAL Rehabilitation, a division of UB Foundation
REHABILITATION                           Activities, Inc
Suite 300
270 Northpointe Parkway                  Yakima HMA, LLC d/b/a Yakima Regional                                                     BUSINESS ASSOCIATE HIPPA
Amherst, NY 14228                        Medical & Cardiac Center                 UDS BAA 02-2010.pdf                              AGREEMENT
Union Gap Dialysis
1236 Ahtanum Ridge Drive
Ahtanum Ridge Business Park
Union Gap, WA 98903-1813
Attention: Facility Administrator        Yakima HMA, LLC d/b/a Yakima Regional
                                         Medical and Cardiac Center
Renal Treatment Centers-West, Inc.
c/o: DaVita HealthCare Partners Inc.     Renal Treatment Centers-West, Inc.,
15253 Bake Parkway                       subsidiary of DaVita HealthCare Partners
Irvine, CA 92618                         Inc
Attention: Margaret Howell Benson, Group                                          Davita - Renal Treatment Centers - Pt
General Counsel                          Union Gap Dialysis                       Transfer - 03-2014.pdf                           PATIENT TRANSFER AGREEMENT
Union Gap Dialysis
1236 Ahtanum Ridge Drive
Ahtanum Ridge Business Park
Union Gap, WA 98903-1813
Attention: Facility Administrator        Yakima HMA, LLC d/b/a Yakima Regional
                                         Medical and Cardiac Center
Renal Treatment Centers-West, Inc.
c/o: DaVita HealthCare Partners Inc.     Renal Treatment Centers-West, Inc.,
15253 Bake Parkway                       subsidiary of DaVita HealthCare Partners
Irvine, CA 92618                         Inc
Attention: Margaret Howell Benson, Group                                          Davita - Renal Treatment Centers - Union
General Counsel                          Union Gap Dialysis                       Gap Facility - 08-2013.pdf                       PATIENT TRANSFER AGREEMENT
                                         Yakima HMA, LLC. d/b/a Yakima Regional
                                         Medical and Cardiac Center
United Waste Solutions, LLC
P.O. Box 569                             United Waste Solutions, LLC and                                                           United Waste Solutions, LLC and
Franklin, TN 37065                       Stericycle Inc.                          Stericycle-UWS Letter 5-2009.pdf                 Stericycle Inc. - Negotiation Authority
                                         Grand Columbia Council #614

                                           Boy Scouts of America
United Way
Yakima Service Center                      Yakima Regional Hospital
12 N. 10th Ave.                                                                      Boy Scouts of America - Day Camp - 06-
Yakima, WA 98902                           United Way                                2014.pdf                                      Notification letter re: day camp operation
Universal Protective Services
fka Northwest Protective Services          Universal Protective Services (fka
Christopher Phillips                       Northwest Protective Services)
Corporate Director of Operations
801 S. Fidalgo Street, 2nd Floor           Yakima Regional Medical and Cardiac       Northwest Protective Services - termination Service Agreement (30-day termination
Seattle, WA 98108                          Center                                    notice - 05-20-15_2.pdf                     notice)
Universal Protective Services
fka Northwest Protective Services          Universal Protective Services (fka
Christopher Phillips                       Northwest Protective Services)
Corporate Director of Operations
801 S. Fidalgo Street, 2nd Floor           Yakima Regional Medical and Cardiac       Northwest Protective Services - termination Service Agreement (30-day termination
Seattle, WA 98108                          Center                                    notice - 05-20-15.pdf                       notice)
UNIVERSIDAD FAVALORO
Gerardo E. Bozovich, MD, Chief Medical     Yakima HMA LLC, d/b/a Yakima Regional
Officer                                    Medical and Cardiac Center
Solis 453
Cuidad Autonoma de Buenos Aires            Fundacion Universitaria - Dr. Rene G.     Universidad Favaloro - MSS Clinical
Argentina                                  Favaloro                                  Education Agreement - 01-2013.pdf             Clinical Education Agreement
University of Houston
Provost
4800 Calhoun
Houston, TX 77204

University of Houston
Dean, College of Liberal Arts and Social
Sciences                                   University of Houston
4800 Calhoun                                                                         University of Houston - Student Affiliation - Affiliation Agreement - Dietetic Internship
Houston, TX 77204                          SHC Astria Regional Medical Center        Fully Signed - 03-04-2019.pdf                 Program
University of Medicine and Health
Sciences, St. Kitts
Dr. Burton Herz                            Yakima HMA, Inc. DBA Yakima Regional
Northeast Regional Office                  Medical and Cardiac Center
Dean of Clinical Education
460 West 34th Street, 12th Floor           University of Medicine and Health         Univ of Med & Health Sciences St Kitts -
New York, NY 10001                         Sciences, St. Kitts, Clinical Education   Affiliation - 06-2010.pdf                     Clinical Education Agreement




               19-01189-WLH11                   Doc 1019             Filed 02/05/20           Entered 02/05/20 15:21:55                           Pg 125 of
                                                                                106
                                                                               141
Notice Party                            Contract Parties                             Document Reference ID                      Contract Details
University of New Mexico
Sandra Ferketich, PhD, Dean             Yakima HMA Inc., d/b/a Yakima Regional
College of Nursing                      Medical and Cardiac
MSCO9 5350
1 University of New Mexico              Regents of the University of New Mexico,
Albuquerque, NM 87131-0001              Health Sciences Center College of Nursing Univ of New Mexico Nursing CE.pdf             AFFILIATION AGREEMENT
University of St Augustine for Health
Sciences                                Yakima HMA, d/b/a Yakima Regional
Clinical Education Department           Medical and Heart Center
1 University Blvd
St Augustine, FL 32086                  University of St Augustine for Health
Attn: Christina Costello                Sciences, Department of Physical Therapy Univ of St Augustine PT CE.pdf                 CLINICAL EDUCATION AGREEMENT
University of Utah
Division of Physical Therapy            Yakima HMA, d/b/a Yakima Regional
520 Wakara Way #302                     Medical and Heart Center
Salt Lake City, Utah 84112-1290
Attn: Gina Musolino, PT, EdD            University of Utah                           Univ of Utah 2.pdf                         CLINICAL EDUCATION AGREEMENT
University of Utah
Nancy Johns, OTR/L
Clinical Education Coordinator          University of Utah, State of Utah, College
Division of Occupational Therapy        of Health Division of Occupational Therapy
520 Wakara Way
Salt Lake City, UT 84108                Yakima Regional Medical Center               Univ of Utah 2008 CE.pdf                   CLINICAL TRAINING AGREEMENT
University of Utah
Yda J. Smith, MOT, OTR/L                University of Utah, State of Utah, College
Clinical Education Coordinator          of Health Division of Occupational Therapy
Division of Occupational Therapy
520 Wakara Way                          Yakima HMA, Inc., d/b/a Yakima Regional
Salt Lake City, UT 84108                Medical and Cardiac Center                   Univ of Utah OT CE.pdf                     CLINICAL TRAINING AGREEMENT
University of Washington
1959 NE Pacific Street, Room T615A      UNIVERSITY OF WASHINGTON
Box 357266                                                                           Univ of Wa Pt & Partner Intervention Study Recruitment Services for Patient and
Seattle WA 98195-7266                   Yakima Regional Research Department          Invoice - 05-2012.pdf                      Partner Intervention Study
University of Washington                University of Washington
1959 NE Pacific Street, Room T615A
Box 357266                              Yakima Regional Medical and Cardiac          UW Clinical Research Study 1-2010 -        FINANCIAL AGREEMENT FOR CLINICAL
Seattle WA 98195-7266                   Center                                       revised.pdf                                RESEARCH STUDY
University of Washington                UNIVERSITY of WASHINGTON
1959 NE Pacific Street, Room T615A
Box 357266                              Yakima HMA, LLC d/b/a Yakima Regional        Univ of Wa - Research Participation        FINANCIAL AGREEMENT FOR CLINICAL
Seattle WA 98195-7266                   Medical & Cardiac Center                     Agreement - 02-2014.pdf                    RESEARCH STUDY
UNIVERSITY OF WASHINGTON                Yakima Regional Medical and Cardiac
SCHOOL OF MEDICINE                      Center
1959 NE Pacific St                                                                   University of Washington - Student         YAKIMA REGIONAL MEDICAL AND
Box 356340                              University of Washington School of           affililation Agreement - Amendment 1 to    CARDIAC CENTER AMENDMENT TO
Seattle, WA 98195                       Medicine                                     vendor - 08-2017.pdf                       AFFILIATION AGREEMENT
University of Washington School of
Medicine
Bruce Ransom, M.D., Ph.D.               University of Washington
Chairman, Neurology
Box 356465                              Yakima Regional Medical and Cardiac
Seattle WA 98195                        Center                                       UW Harborview - Telestroke - 11-2010.pdf Telestroke Care Affiliation Agreement
University of Washington School of
Medicine
Chief Business Officer
Chief Health System Officer
Vice President for Medical Affairs      UNIVERSITY OF WASHINGTON
1959 NE Pacific St
Box 356340                              YAKIMA REGIONAL MEDICAL AND                  Univ of WA - telemedicine - Agreement      UW MEDICINE TELEMEDICINE
Seattle, WA 98195                       CARDIAC CENTER                               signed - 05-2015.pdf                       SERVICES AGREEMENT
University of Washington School of
Medicine
Thomas E. Norris, M.D.                  University of Washington School of
Vice Dean for Academic Affairs          Medicine
1959 NE Pacific St.                                                                                                             UNIVERSITY OF WASHINGTON
Box 356340                              Yakima HMA, Inc. d/b/a Yakima Regional                                                  SCHOOL OF MEDICINE AFFILIATION
Seattle, WA 98195                       Medical and Cardiac Center                   Univ of Washington affiliation.pdf         AGREEMENT

UNIVERSITY OF WASHINGTON                Yakima Valley Farm Workers Clinic
4800 Sand Point Way NE, OC.7.830                                                     PLA UW Peds-YVFWC exp 2020-03-31.full
Seattle, WA 98105                       Washington Pediatric Residency Program       sig.UW #2483.w go.pdf                 Program Letter of Agreement
UNIVERSITY OF WASHINGTON
Attn: Ruth Mahan, J.D.
Chief Business Officer
Johnese Spisso, R.N., M.P.A.
Chief Health System Officer,
UW Medicine                             UNIVERSITY OF WASHINGTON
1959 NE Pacific St
Box 356340                              YAKIMA REGIONAL MEDICAL AND                  Univ of WA - telesmedicine - Agreement     UW MEDICINE TELEMEDICINE
Seattle, WA 98195                       CARDIAC CENTER                               signed - 05-2015.pdf                       SERVICES AGREEMENT

               19-01189-WLH11                Doc 1019              Filed 02/05/20             Entered 02/05/20 15:21:55                       Pg 126 of
                                                                              107
                                                                             141
Notice Party                                 Contract Parties                            Document Reference ID                         Contract Details
University of Washington
Cyndi Robinson, PT
PhD Academic Coordinator of Clinical
Education
Division of Physical Therapy
Box 356490
Seattle, WA 98195

University of Washington
Beth Rollinger, OTR/L                        The University of Washington, Division of
Academic Fieldwork Coordinator               Physical Therapy
Box 356490                                                                               Univ of Wa PT & OT Affiliation - 2013
Seattle, WA 98195-6490                       Yakima Regional Medical Center              Review - 11-2013.pdf                          Affiliation Agreement - Renewal
University of Washington
Physical Therapy:
Cyndi Robinson, PT, MS
Box 356490
Seattle, Washington 98195-6490

University of Washington                     University of Washington School of
Occupational Therapy:                        Medicine, Department of Rehabilitation,
Beth Rollinger, OTR/L                        Divisions of Physical Therapy and
Academic Fieldwork Coordinator               Occupational Therapy
Box 356490
Seattle, Washington 98195-6490               Yakima Regional Medical Center              Univ of Wa PT & OT Affiliation.pdf            AFFILIATION AGREEMENT
UNIVERSITY of WASHINGTON
REAL ESTATE OFFICE
Finance & Facilities                         Yakima HMA Inc. dba Yakima Regional                                                       REAL PROPERTY LEASE TERMINATION
1005 W Walnut Street                                                                     University of Washington Space                NOTICE
Yakima, WA 98902                             University of Washington                    Termination - 09-30-2012.pdf
                                             University of Washington
UNIVERSITY OF WASHINGTON,
SCHOOL OF NURSING                            Yakima HMA, LLC d/b/a Yakima Regional       U of W - Research Referral - Approved         FINANCIAL AGREEMENT FOR CLINICAL
Seattle, WA 98195                            Medical and Cardiac Center                  Agreement.pdf                                 RESEARCH STUDY

URock Radio                                  Yakima Regional Medical & Cardiac Center
2617 W Falls Ave                                                                                                                       4TH ANNUAL HUNT FOR THE GOLDEN
Kennewick,WA 99336                           URock Radio                                 URock Radio - 03-2010.pdf                     EGG - Advertisement
USPFO FOR WASHINGTON
ATTN: CHRISTOPHER E. MARTIN
BLD 32 CAMP MURRA
TACOMA, WA 98430

W8BL WAARNG ELEMENT, JF HQ
33 MILITIA DRIVE
MURRAY, WA 98430-5032


DFAS-INDY
VP GFEBS HQ0670
889 E 56TH STREET                                                                        Madigan Army Medical Center - 3-11-           SOLICITATION/CONTRACT/ORDER FOR
INDIANAPOLIS, IN 46229-3800                  USPFO FOR WASHINGTON                        15.pdf                                        COMMERCIAL ITEMS
Valley Cycling                               REGIONAL CARDIAC REHAB
1802 W Nob Hill Blvd                                                                     Valley cycling - cardiac rehab bike maint -   Valley Cycling Cardiac Rehab Bike
Yakima, WA 98902                             Valley Cycling                              Agreement signed - 09-2016.pdf                Maintenance Agreement
Vanesco LTD.                                 Yakima HMA d/b/a Yakima Regional
12360 66th St.                               Medical and Cardiac Center                                                                SERVICE FEE AGREEMENT FOR
N. Suite A-3                                                                                                                           RECRUITMENT OF: Director Respiratory
Largo, Florida 33773                         Vanesco LTD.                                Vanesco Recruiting.pdf                        Care
Vendormate, Inc.
3445 Peachtree Road NE, Suite 300          Vendormate, Inc.
Atlanta, GA 30326                                                                                                                      Vendormate. Inc. Mutual Confidentiality
Attention: Bill Hayes, COO Dear Mr. Hayes: Yakima Regional                               Vendormate.pdf                                Agreement
Vendormate, Inc.                             Vendormate, Inc.
3445 Peachtree Road NE, Suite 300
Atlanta, GA 30326                            Yakima HMA, LLC dba Yakima Regional                                                   notice of termination for the service
Attention: Bill Hayes, COO Dear Mr. Hayes:   Medical and Cardiac Center                  Vendormate - Term Letter - 03-26-2014.pdf agreement
Ventura MedStaff LLC                         Ventura MedStaff LLC
11420 Blondo St, Suite 103                                                               Ventura - Staffing Agreement - Fully Signed
Omaha, NE 68164                              Astria Regional Medical Center              - 04-05-2019.pdf                            VENTURA MEDSTAFF AGREEMENT
                                             VERATHON MEDICAL
Verathon Medical Corporate Headquarters
20001 North Creek Parkway               Yakima HMA, LLC dba Yakima Regional              Verathon - Glidescopes - Agreement            GlideScope Premium Total Customer Care
Bothell WA, 98011                       Medical and Cardiac Center                       signed- 12-2014.pdf                           Warranty Program

Verathon Medical Corporate Headquarters Astria Regional Medical Center
20001 North Creek Parkway                                                                Verathon - Glidescope warranty renewal -
Bothell WA, 98011                       Verathon Inc.                                    Agreement signed - 01-2018.pdf                Warranty Renewal


               19-01189-WLH11                     Doc 1019              Filed 02/05/20            Entered 02/05/20 15:21:55                          Pg 127 of
                                                                                   108
                                                                                  141
Notice Party                            Contract Parties                           Document Reference ID                       Contract Details

Verathon Medical Corporate Headquarters Yakima Regional Medical and Cardiac Cntr                                              GlideScope® Video Laryngoscope System
20001 North Creek Parkway                                                          Verathon - Glidescope warranty extension - Premium Total Customer Care Warranty
Bothell WA, 98011                       VERATHON MEDICAL                           Agreement signed - 05-2017.pdf             Extension Program
                                        VERATHON MEDICAL
Verathon Medical Corporate Headquarters
20001 North Creek Parkway               Yakima HMA, LLC dba Yakima Regional        Verathon - Glidescopes - Agreement          GlideScope Premium Total Customer Care
Bothell WA, 98011                       Medical and Cardiac Center                 signed- 12-2014.pdf                         Warranty Program
Verizon Wireless
ONE VERIZON WAY,                        Yakima Regional
BASKING RIDGE, NJ, 07920, UNITED                                                   Verizon Wireless - Phone Update - 09-
STATES                                  Verizon Wireless                           2012.pdf                                    Verizon Wireless Service Estimate
Veronica Peery                          Yakima HMA . LLC, d/b/a Yakima Regional
VP Communications                       Medical and Cardiac Center
4119 N. Lancaster Rd.
Coeur d'Alene ID 83815                  Veronica Peery, VP Communications          VP Communications - 01-13-12.pdf            Services Agreement - Graphic Design
                                        Yakima HMA, LLC d/b/a Yakima Regional
Virtual Radiologic                      Medical and Cardiac Center
11995 Singletree Lane, Suite 500                                                                                               Letter of Understanding Regarding
Minneapolis, MN 55344                   Virtual Radiologic Corporation             vRad - Ltr of Understanding - 04-2011.pdf   Credentialing Verification Services

                                        Yakima Regional Medical & Cardiac Center
visual sports image
17330 W. Center Road Ste 110            Visual Sports Image Yakima Athletic Club
Omaha, Ne 68130                         & YAC Fitness                            Visual Sports Image - 10-2010.pdf             ADVERTISING AGREEMENT
Vital Healthcare                        SHC Medical Center — Yakima dba Astria
Attn: President                         Regional Medical Center
15475 Ruggles St, STE 113                                                        Vital Healthcare - Staffing Agreement -
Omaha, NE 68116                         Vital Healthcare Staffing, LLC.          Fully Signed - 02-2019.pdf                    Supplemental Staffing Services Agreement
                                        Volcano Corporation

Volcano Corporation                     Yakima Regional Medical Center
2870 KILGORE RD                                                                    Volcano - Consignment - Agreement signed
RANCHO CORDOVA,CA 95670                 HealthTrust Purchasing Group, L.P.         - 07-2016.pdf                            CORE® Catheter Usage Program
                                        Volcano Corporation

Volcano Corporation                     Yakima Regional Medical Center
2870 KILGORE RD                                                                    Volcano - Consignment IVUS - Agreement
RANCHO CORDOVA,CA 95670                 HealthTrust Purchasing Group, L.P.         signed - 11-2016.pdf                   CORE° Catheter Usage Program
VOLCANO CORPORATION                     Yakima Regional Medical Center
2870 Kilgore Road                                                                  Volcano Corporation - Modality & Sole       iFR® Modality & Sole Source Program
Rancho Cordova, CA 95670                Volcano Corporation                        Source - Agreement - 10-2014.pdf            Letter Agreement
                                        Volcano Corporation HealthTrust
VOLCANO CORPORATION                     Purchasing Group, L.P.
2870 Kilgore Road                                                                  Volcano - Consignment IVUS - Agreement CORE° Catheter Usage Program
Rancho Cordova, CA 95670                Yakima Regional Medical Center             signed - 11-2016.pdf                   Purchasing Agreement
                                        Yakima HMA, LLC d/b/a Yakima
VOLCANO CORPORATION                     Regional Medical and Cardiac Center
2870 Kilgore Road
Rancho Cordova, CA 95670                Volcano Corporation                        Volcano Corporation - 03-12.pdf             IVUS MAINTENANCE AGREEMENT
VOLCANO CORPORATION                     Yakima Regional Medical Center
2870 Kilgore Road                                                                  Volcano Corporation - Modality & Sole       iFR® Modality & Sole Source Program
Rancho Cordova, CA 95670                Volcano Corporation                        Source - Agreement - 10-2014.pdf            Letter Agreement

VOLCANO CORPORATION                     Volcano Corporation
2870 Kilgore Road                                                                  Volcano - Ultrasound Contract - 08-
Rancho Cordova, CA 95670                Yakima Regional Medical Center             2013.pdf                                    IVUS MAINTENANCE AGREEMENT
                                        Volcano Corporation
VOLCANO CORPORATION
2870 Kilgore Road                       Yakima HMA, LLC d/b/a Yakima Regional      Volcano - Ultrasound Maintenance
Rancho Cordova, CA 95670                Medical Center                             Agreement - 08-2013.pdf                     IVUS MAINTENANCE AGREEMENT
                                        YAKIMA HMA, INC. d/b/a YAKIMA
                                        REGIONAL MEDICAL AND CARDIAC
Walla Walla General Hospital            CENTER
1025 S. Second Avenue, P.O. Box 1398
Walla Walla, WA 99362-1398              WALLA WALLA GENERAL HOSPITAL               WallaWalla.pdf                              PATIENT TRANSFER AGREEMENT
                                        YAKIMA HMA, INC. d/b/a YAKIMA
                                        REGIONAL MEDICAL AND CARDIAC
Walla Walla General Hospital            CENTER
1025 S. Second Avenue, P.O. Box 1398
Walla Walla, WA 99362-1398              WALLA WALLA GENERAL HOSPITAL               WallaWalla.pdf                              PATIENT TRANSFER AGREEMENT
                                        YAKIMA HMA, INC. d/b/a YAKIMA
WASHINGTON EM-I MEDICAL                 REGIONAL MEDICAL AND CARDIAC
SERVICES, P.A.                          CENTER
7700 W SUNRISE BLVD,
PLANTATION, FL, 33322-4113, UNITED      WASHINGTON EM-I MEDICAL
STATES                                  SERVICES, P.A.                             Emcare Addendum.pdf                         Emcare AMENDMENT




               19-01189-WLH11                Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                        Pg 128 of
                                                                           109
                                                                          141
Notice Party                               Contract Parties                           Document Reference ID                     Contract Details
                                           Yakima Regional Medical and Cardiac
Washington Military Department             Center
Emergency Management Division
Camp Murray, Building #20, M.S. TA-20      Washington Military Department             Washington Military Department Emerg
Tacoma, WA 98430-5000                      Emergency Management Division              Management - MOU - 10-2013.pdf            Memorandum of Understanding
                                           Yakima Regional Medical and Cardiac
Washington Military Department             Center
Emergency Management Division
Camp Murray, Building #20, M.S. TA-20      Washington Military Department             Washington Military Department Emerg
Tacoma, WA 98430-5000                      Emergency Management Division              Management - MOU - 6-2015.pdf             Memorandum of Understanding
Washington Military Department             Washington Military Department
Emergency Management Division
Camp Murray, Building #20, M.S. TA-20      Yakima HMA, LLC, dba Yakima Regional       Washington Military Department Emerg
Tacoma, WA 98430-5000                      Medical and Cardiac Center                 Management - MOU - 10-2012.pdf            Memorandum of Understanding

Washington Poison Center                   WASHINGTON POISON CENTER
155 NE 100th Street, Suite #100
Seattle, Washington 98125-8077             Yakima Regional Medical & Cardiac Center Washington Poison Center - 03-2012.pdf      2012 Letter of Commitment
                                           Office of Emergency Medical Services and
Washington State Department of Health      Trauma System Washington State
Ms. Mary Rotert                            Department of Health
Trauma Service Designation Administrator
Office of Emergency Medical Services and   Yakima Valley Memorial Hospital
Trauma System
P.O. Box 47853                             Yakima Regional Medical & Cardiac Center Trauma Letter of Intent - YR & YVMH - 11- Yakima Valley Trauma Service Designation
Olympia, Washington 98504-7853             Hospital                                 04-2011.pdf                               Agreement
Washington State Department of Health
Office of Community Health Systems         Yakima HMA, Inc. d/b/a Yakima Regional
Department of Health                       Medical & Cardiac Center
PO Box 47853                                                                          WA DOH - Trauma Contract N19591 - 05-
Olympia WA 98504-7853                      Washington State Department of Health      2013.pdf                                  Uncompensated Trauma Service Grant
Washington State Department of Health
Office of Community Health Systems         State of Washington Department of Health
Department of Health
PO Box 47853                               Yakima HMA, Inc. d/b/a Yakima Regional     WA DOH - Trauma Grant Renewal -           GRANT AWARD & AGREEMENT -
Olympia WA 98504-7853                      Medical & Cardiac Center                   Agreement executed - 09-2016.pdf          Trauma Care Services
Washington State Department of Health
Office of Community Health Systems         Yakima HMA, Inc. DBA Yakima Regional
Department of Health                       Medical & Cardiac Center
PO Box 47853                                                                          WA DOH - Trauma Srv Amend 3 executed -
Olympia WA 98504-7853                      Washington State Department of Health      03-2015.pdf                            Trauma Service Grant
Washington State Department of Health
Office of Community Health Systems         Yakima HMA, Inc. dba Yakima Regional
Department of Health                       Medical & Cardiac Center
PO Box 47853                                                                          WA DOH - Trauma Srv Amend 4 -
Olympia WA 98504-7853                      Washington State Department of Health      Agreement signed - 07-2016.pdf            Trauma Service Grant
Washington State Department of Health
Office of Community Health Systems         Yakima HMA, Inc. DBA Yakima Regional
Department of Health                       Medical & Cardiac Center
PO Box 47853                                                                          WA DOH - Trauma Contract N19591 - 05-
Olympia WA 98504-7853                      Washington State Department of Health      2014.pdf                                  Trauma Service Grant — Uncompensated
                                           SHC Medical Center—Yakima dba Astria
Washington State Department of Health      Regional Medical Center
PO Box 47853                                                                          WA DOH - EMS22261-2 Trauma grant
Olympia WA 98504-7853                       Washington State Department of Health     renewal amendment 2 signed - 05-2018.pdf CONTRACT AMENDMENT
Washington State Department of Health
Sherry Riddick
Immunization Registry Manager
CHILD Profile, Public Health-Seattle & King
County                                      Washington State Department of Health
401 Fifth Avenue, #1000
Seattle, WA 98104.                          Central Washington Medical Group - HMA    WA State Dept of Health.pdf               Information Sharing Agreement
                                            Yakima HMA, LLC d/b/a: Yakima Regional
Washington State University                 Medical & Cardiac Center
PO Box 1495                                                                           WSU - student affiliation - Agreement     NON EXCLUSIVE STUDENT
Spokane, WA 99210                           Washington State University               signed - 03-2017.pdf                      AFFILIATION AGREEMENT
Washington State University College of      Washington State University College of
Medicine                                    Medicine                                  WSU - College of Medicine Student
412 E Spokane Falls Blvd                                                              Affiliation Agreement - to vendor - 04-   CLINICAL TRAINING AFFILIATION
Spokane, WA 99202                           Astria Regional Medical Center            2018.pdf                                  AGREEMENT
                                            Yakima HMA, LLC d/b/a: Yakima Regional
Washington State University College of      Medical & Cardiac Center
Pharmacy                                                                              WSU - Pharmacy student affiliation
P.O. Box 1495                               Washington State University- College of   agreement - Agreement to signed - 10-     NON EXCLUSIVE STUDENT
Spokane, WA 99210                           Pharmacy                                  2015.pdf                                  AFFILIATION AGREEMENT




               19-01189-WLH11                   Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                     Pg 129 of
                                                                              110
                                                                             141
Notice Party                             Contract Parties                             Document Reference ID                    Contract Details
Washington State University College of
Pharmacy and Pharmaceutical Sciences
Dept. Experiential Services              Washington State University College of
Anjie Bertramson                         Pharmacy and Pharmaceutical Sciences
Director of Experiential Svcs                                                     Washington State University - Pharmacy
412 E Spokane Falls Blvd                 SHC Medical Center—Yakima dba Astria     Student Affiliation - Fully signed - 02-     Washington State University Student
Spokane, WA 99202                        Regional Medical Center                  2019.pdf                                     Affiliation Agreement
                                         Yakima HMA, LLC d/b/a: Yakima Regional
Washington State University College of   Medical & Cardiac Center
Pharmacy                                                                          WSU - Pharmacy student affiliation
P.O. Box 1495                            Washington State University - College of agreement - Agreement to signed - 10-        NON EXCLUSIVE STUDENT
Spokane, WA 99210                        Pharmacy                                 2015.pdf                                     AFFILIATION AGREEMENT

                                         Yakima HMA Physician Management Corp.
                                         d/b/a MidValley Family Physicians, Terrace
                                         Heights Family Physicians, Central
                                         Washington Rehabilitation Clinic, Central
                                         Washington Neuroscience Clinic, Central
                                         Washington Endocrine Center, and Central
Washington State University              Washington Occupational Medicine
Intercollegiate College of Nursing
2917 W. Fort George Wright Dr.           Washington State University Intercollegiate
Spokane, WA. 99224-5291                  College of Nursing                          Washington State University.pdf           Clinical Learning Experience
Wave Form Systems Inc.                   Wave Form Systems, Inc.
Charles R. Watkins, President
PO Box 3195                              Yakima HMA, LLC dba Yakima Regional                                                   Agreement for Transportable Health Care
Portland, Oregon 97008                   Medical and Cardiac Center                   Wave Form Systems - 02-2012.pdf          Services
Weatherby Locums, Inc.
6415 N. Federal Highway, Suite 800       Yakima Regional Medical and Heart Center Weatherby - Dr. Cone Recruitment - 10-       SERVICE AGREEMENT FOR PHYSICIAN
Ft. Lauderdale, FL 33308                 Weatherby Locums, Inc.                   2012.pdf                                     LOCUM TENENS COVERAGE

Weatherby Locums, Inc.                   Yakima Regional Medical and Heart Center
6415 N. Federal Highway, Suite 800,                                                                                            SERVICE AGREEMENT FOR PHYSICIAN
Ft. Lauderdale, FL 33308                 Weatherby Locums, Inc.                       Weatherby - 2005 Agreement.pdf           LOCUM TENENS COVERAGE

Weatherby Locums, Inc.                   Yakima Regional Medical & Cardiac Center
6451 N. Federal Highway, Suite 800                                                                                             SERVICE AGREEMENT FOR PHYSICIAN
Fort Lauderdale, FL 33308                Weatherby Locums, Inc.                       Weatherby - Agreement - 04-08-2014.pdf   LOCUM TENENS COVERAGE
Weatherby Locums, Inc.                                                                                                         SERVICE AGREEMENT FOR PHYSICIAN
6451 N. Federal Highway, Suite 800       Yakima Regional Medical & Cardiac Center                                              LOCUM TENENS COVERAGE FEES IN
Fort Lauderdale, FL 33308                Weatherby Locums, Inc.                   Weatherby - Agreement - 04-08-2014.pdf       CONFIRMATION

                                         Yakima Regional Medical and Heart Center

Weatherby Locums, Inc.                   Weatherby Locums, Inc.
6451 North Federal Highway, Suite 800                                                                                          Service Agreement for Physician Locum
Fort Lauderdale, FL 33308                Christopher F. Jackson, MD                   Weatherby - Locum - 01-2014.pdf          Tenens Coverage

                                         Yakima Regional Medical and Heart Center

Weatherby Locums, Inc.                   Weatherby Locums, Inc.
6451 North Federal Highway, Suite 800                                                                                          Service Agreement Physician Locum
Fort Lauderdale, FL 33308                Christopher F. Jackson, MD                   Weatherby - Locum - 2 - 01-2014.pdf      Tenens Coverage

Weatherby Locums, Inc.                   Yakima Regional Medical & Heart Center
6451 North Federal Highway, Suite 800                                                                                           Service Agreement for Physician Locum
Fort Lauderdale, FL 33308                Kevin D. Fradkin Weatherby Locums, Inc.      Weatherby - Locum - Fradkin - 06-2014.pdf Tenens Coverage
                                         Yakima Regional Medical & Heart Center
Weatherby Locums, Inc.
6451 North Federal Highway, Suite 800    Oliver W. Shelksohn DO Weatherby             Weatherby - Locum - Shelksohn - 06-      Service Agreement for Physician Locum
Fort Lauderdale, FL 33308                Locums, Inc.                                 2014.pdf                                 Tenens Coverage

                                         Yakima Regional Medical and Heart Center

Weatherby Locums, Inc.                   Weatherby Locums, Inc.
6451 North Federal Highway, Suite 800                                                                                          Service Agreement Physician Locum
Fort Lauderdale, FL 33308                Christopher F. Jackson, MD                   Weatherby - Locum - 04-2014.pdf          Tenens Coverage

                                         Yakima Regional Medical and Heart Center

Weatherby Locums, Inc.                   Weatherby Locums, Inc.
6451 North Federal Highway, Suite 800                                                 Weatherby - Locum - Jackson - 06-        Service Agreement for Physician Locum
Fort Lauderdale, FL 33308                Christopher F. Jackson                       2014.pdf                                 Tenens Coverage

Weatherby Locums, Inc.                   Yakima Regional Medical & Heart Center
6451 North Federal Highway, Suite 8OO                                                                                           Service Agreement for Physician Locum
Fort Lauderdale, FL 33308                Kevin D. Fradkin Weatherby Locums, Inc.      Weatherby - Locum - Fradkin - 05-2014.pdf Tenens Coverage




               19-01189-WLH11                 Doc 1019            Filed 02/05/20              Entered 02/05/20 15:21:55                      Pg 130 of
                                                                             111
                                                                            141
Notice Party                             Contract Parties                             Document Reference ID                  Contract Details
Wenatchee Valley College
Sue Gutzwiler Pearl                      WENATCHEE VALLEY COLLEGE
Administrative Services
1300 Fifth Street                        YAKIMA REGIONAL MEDICAL AND                                                         AGREEMENT FOR PROVISION OF
Wenatchee, WA 98801                      CARDIAC CENTER                               WenatcheeValleyCollegeCE.pdf           CLINICAL EXPERIENCE
Wenatchee Valley College
Sue Gutzwiler Pearl                      Wenatchee Valley College
Administrative Services
1300 Fifth Street                        Yakima Regional Medical and Cardiac          WenatcheeValleyCollegeCE Add 5-        Agreement for Provision of Clinical
Wenatchee, WA 98801                      Center                                       2009.pdf                               Experience
Werfen USA LLC                           Werfen USA LLC.
180 Hartwell Road                                                                     Werfen - lab analyzer 1 Renewal -
Bedford, MA 01730                        YAKIMA REGIONAL                              Agreement signed -06-2016.pdf          Service Agreement
Werfen USA LLC                           Werfen USA LLC.
180 Hartwell Road                                                                     Werfen - lab analyzer 2 Renewal -
Bedford, MA 01730                        YAKIMA REGIONAL                              Agreement signed -06-2016.pdf          SERVICE AGREEMENT
Werfen USA LLC                           Werfen USA LLC.
180 Hartwell Road                                                                     Werfen - lab analyzers renewal 1 -
Bedford, MA 01730                        YAKIMA REGIONAL                              Agreement signed -03-2015.pdf          SERVICE AGREEMENT
Werfen USA LLC                           Werfen USA LLC
180 Hartwell Road                                                                     Werfen - lab analyzers renewal 2 -
Bedford, MA 01730                        YAKIMA REGIONAL                              Agreement signed - 03-2015.pdf         SERVICE AGREEMENT
Werfen USA LLC                           Werfen USA LLC
180 Hartwell Road                                                                     Werfen - lab analyzers renewal -
Bedford, MA 01730                        YAKIMA REGIONAL                              Agreement signed - 06-2017.pdf         SERVICE AGREEMENT
Werfen USA LLC                           YAKIMA REGIONAL
180 Hartwell Road                                                                     Werfen - Lab Coag Analyzer Maintenance -
Bedford, MA 01730                        Werfen USA LLC                               1 - Agreement - 05-2014.pdf              SERVICE AGREEMENT
Werfen USA LLC                           YAKIMA REGIONAL
180 Hartwell Road                                                                     Werfen - Lab Coag Analyzer Maintenance -
Bedford, MA 01730                        Werfen USA LLC                               2 - Agreement - 05-2014.pdf              SERVICE AGREEMENT

Werfen USA LLC                           Werfen USA LLC Instrumentation
Instrumentation Laboratory (IL)          Laboratory (IL) Instrumentation Laboratory
Instrumentation Laboratory Canada (IL)   Canada (IL)
180 Hartwell Rd                                                                       Werfen - lab analyzer 1 Renewal -
Bedford, MA 01730-2443 U.S.A             YAKIMA REGIONAL                              Agreement signed -06-2016.pdf          SERVICE AGREEMENT
Werfen USA LLC                           Werfen USA LLC Instrumentation
Instrumentation Laboratory (IL)          Laboratory (IL) Instrumentation Laboratory
Instrumentation Laboratory Canada (IL)   Canada (IL)
180 Hartwell Rd                                                                       Werfen - lab analyzer 2 Renewal -
Bedford, MA 01730-2443 U.S.A             YAKIMA REGIONAL                              Agreement signed -06-2016.pdf          SERVICE AGREEMENT
Werfen USA LLC                           Astria Regional Medical Center
Instrumentation Laboratory (IL)
Instrumentation Laboratory Canada (IL)   Werfen USA LLC Instrumentation
180 Hartwell Rd                          Laboratory (IL) Instrumentation Laboratory   Werfen - Lab Coag Analyzer - Fully Signed -
Bedford, MA 01730-2443 U.S.A             Canada (IL)                                  07-25-2019.pdf                              SERVICE AGREEMENT
                                         West Valley MOB, LLC
West Valley MOB, LLC
1214 N. 20th Avenue                      SHC Medical Center — Yakima dlb/a Astria West Valley MOB Lease - Dr Lloyd Butler - West Valley MOB, LLC
Yakima WA 98902-1209                     Regional Medical Center                  04-2018.pdf                               Commercial Net Lease
                                         Yakima HMA, Inc. DBA Yakima Regional
West Virginia School of Osteopathic      Medical and Cardiac Center
Medicine
400 N. Lee Street                        West Virginia School of Osteopathic
Lewisburg, WV 24901                      Medicine, Clinical Education                 West Virginia School Osteo CE.pdf      Clinical Education Agreement
Western Institutional Review Board
Owen Reese, Jr., M.D.,                   Western Institutional Review Board, Inc.
Executive Director
3535 7th Avenue, SW                      Yakima HMA, Inc. d/b/a Yakima Regional
Olympia, WA 98502-5010                   Medical and Heart Center               WIRB service agreement - 01-2005.pdf       AGREEMENT FOR SERVICES
Western University of Health Sciences    Yakima HMA, LLC, d/b/a Yakima Regional
309 E. 2nd Street                        Medical and Cardiac Center
Pomona, California 91766-2854                                                   Western University of Health Sciences - PT
Attn: Academic Affairs                   Western University of Health Sciences  - 04-2010.pdf                              CLINICAL EDUCATION AGREEMENT
                                         Yakima 1-IMA, Inc. DRA Yakima Regional
                                         Medical and Cardiac Center
Western University of Health Sciences
309 E. Second Street                     Western University of health Sciences,
Pomona, CA 91766-1854                    College of Osteopathic Medicine of the
Attention: Academic Affairs              Pacific, Clinical Education                  Western University Osteopathy2.pdf     Clinical Education Agreement
                                         Yakima HMA, Inc. DRA Yakima Regional
                                         Medical and Cardiac Center
Western University of Health Sciences
309 E. Setxmd Street                     Western University of Health Sciences,
Pomona, CA 91766-1854                    College of Osteopathic Medicine of the
Attention: Academic Affairs              Pacific, Clinical Education                  Western University Osteopathy.pdf      Clinical Education Agreement




               19-01189-WLH11                 Doc 1019            Filed 02/05/20               Entered 02/05/20 15:21:55                   Pg 131 of
                                                                             112
                                                                            141
Notice Party                               Contract Parties                           Document Reference ID                      Contract Details
                                           Providence Health System-Washington
                                           d/b/a Providence Yakima Medical Center

                                           US Bank

                                           Health Management Associates, Inc
WESTWOOD WEST GOLF COURSE,
INC.                                       PROPERTIES WEST INC, successor to
414 Cherry Ridge Ct.                       WESTWOOD WEST GOLF COURSE,
Yakima WA 98902                            INC.                                       Westwood West Schultz Bldg.pdf             LEASE
WHATCOM COMMUNITY COLLEGE                  YAKIMA HMA Incorperated
237 WEST KELLOGG ROAD                                                                                                            Physical Therapist Assistant Program -
BELLINGHAM, WA 98226                       Whatcom Community College                  Whatcom Comm College CE.pdf                Clinical Education Program
                                           Yakima Regional Medical d/b/a: Yakima
WHATCOM COMMUNITY COLLEGE                  Regional Medical & Cardiac Center
237 WEST KELLOGG ROAD                                                               Whatcom - PT Affiliation - Student
BELLINGHAM, WA 98226                       WHATCOM COMMUNITY COLLEGE                Affiliation Agreement signed - 09-2015.pdf   STUDENT AFFILIATION AGREEMENT
                                           SHC Medical Center — Yakima d/b/a Astria
                                           Regional Medical Center

White Swan Ambulance                       The Confederated Tribes and Bands of the White Swan Ambulance - EMT Intubation
P.O. Box 693                               Yakama Nation d/b/a White Swan           Education - Agreement signed - 02-
White Swan, WA 98952                       Ambulance                                2018.pdf                                     CLINICAL EDUCATION AGREEMENT
                                           SHC Medical Center — Yakima d/b/a Astria
William Glenski                            Regional Medical Center
315 Holton Ave, Suite 102                                                           Glenski William - Medical Staff Leadership   Vice-President of the Medical Staff
Yakima, WA 98902                           William Glenski, M.D.                    Amendment - 01-2019.pdf                      Physician Agreement Amendment
                                           SHC Medical Center - Yakima d/b/a Astria
William Glenski, M.D.                      Regional Medical Center
315 Holton Ave, Suite 102                                                           Vice-President - Glenski - Agreement         VICE-PRESIDENT OF THE MEDICAL
Yakima, WA 98902                           William Glenski, M.D.                    signed - 2018.pdf                            STAFF, PHYSICIAN AGREEMENT
                                           WillStaff, Inc
WillStaff, Inc                                                                                                                   SERVICE FEE AGREEMENT FOR
12360 66th St. N 7-2009.Suite I-3 Largo,   Yakima HMA LCC., dba Yakima Regional                                                  RECRUITMENT OF: Director of Surgical
Florida 33773                              Medical and Cardiac Center                 Will Staff Surgery Director 7-2009.pdf     Services
Windsor University School of Medicine
Associate Dean of Clinical Education
Brightoas Estates, Cayon
St Kitts, West Indies

USA Information Office                     Yakima HMA, Inc. DBA Yakima Regional
Royal Medical & Technical Consultants,     Medical and Cardiac Center
Inc.
6212 Monee Manhattan Rd                    WINDSOR UNIVERSITY SCHOOL OF
Monee, Illinois 60449                      MEDICINE                                   Windsor University CE - 02-2010.pdf        Clinical Education Agreemeat
                                           SHC Medical Center - Yakima d/b/a Astria
Winegar MD, Corbett                        Regional Medical Center
1744 Leisure Ln                                                                       Winegar, Corbett 'Cory' MD - Employment    Physician Employment Agreement -
Yakima, WA98908 US                         Corbett D. Winegar                         Agreement SIGNED.pdf                       Orthopedic Services
Winthrop Resources Corporation
11100 Wayzata Boulevard 5811
Suite 800 Naples, FL 34108                 YAKIMA REGIONAL
Minnetonka, MN 55305                                                                                                             Agreement
                                           Beckman Coulter, inc.                                                                 PURCHASE TERMS AND CONDITIONS
Beckman Coulter
250 South Kraemer Boulevard                Winthrop Resources Corporation                                                    Lease Schedule
P.O. Box 8000                                                                         Beckman Coulter YR Lab Equipment Lease
Brea, California 92821-8000                Health Management Associates, Inc.         - Winthrop - 05-2013.pdf               Lease Agreement
Winthrop Resources Corporation .
11100 Wayzata Boulevard'
Suite 800
Minnetonka, MN 55305                       Winthrop Resources Corporation

                                           Health Management Associates, Inc.                                                    Lease Schedule
Beckman Coulter
250 South Kraemer Boulevard                YAKIMA REGIONAL                                                                       Lease Agreement
P.O. Box 8000                                                                         Beckman Coulter Equipment Lease -
Brea, California 92821-8000                Beckman Coulter, Inc.                      Winthrop - 05-2013.pdf                     PURCHASE TERMS AND CONDITIONS
                                           Winthrop Resources Corporation Health
                                           Management Associates, Inc.

                                           Yakima Regional

Winthrop Resources Corporation             Health Management Associates, Inc.
11100 Wayzata Boulevard, Suite 800                                                    Winthrop Resources Corporation -           Beckman Coulter Equipment Lease
Minnetonka, MN 55305                       Beckman Coulter, Inc.                      Beckman Coulter - YR - 05-2013.pdf         Agreement




               19-01189-WLH11                   Doc 1019           Filed 02/05/20              Entered 02/05/20 15:21:55                       Pg 132 of
                                                                              113
                                                                             141
Notice Party                            Contract Parties                           Document Reference ID                    Contract Details
                                        Winthrop Resources Corporation

                                        Health Management Associates, Inc.

Winthrop Resources Corporation          Brainlab
11100 Wayzata Boulevard, Suite 800                                                 Winthrop Resources Corporation -
Minnetonka, MN 55305                    Yakima Valley Medical Center               BrainLab - 07-2008.pdf                   Equipment Lease Schedule
Wondoor Corporation                     WONDOOR CORPORATION
1865 South 3480 West                                                                                                        Preventative Maintenance Service
Salt Lake City, UT 84104                YAKIMA REGIONAL MEDICAL CENTER             Wondoor Corporation - 08-2011.pdf        Agreement
Wondoor Corporation                     WONDOOR CORPORATION
1865 South 3480 West                                                                                                        PREVENTATIVE MAINTENANCE
Salt Lake City, UT 84104                YAKIMA REGIONAL MEDICAL CENTER             Wondoor Corporation - 09-2010.pdf        SERVICE AGREEMENT
WorkCare
300 S. Harbor Blvd., Suite 600
Anaheim, CA 92805

WorkCare                                Central Washington Occupational Medicine
1320 Harbor Bay Parkway, Suite 115                                                 Work Care - Occ Med YR & TCH - 06-
Alameda, CA 94502-6556                  WorkCare                                   2010.pdf                                 Medical Monitoring Program Agreement
Xavier University School of Medicine,
Aruba                                   Yakima HMA, LLC DBA Yakima Regional
B.L. Stalnaker, M.D.                    Medical and Cardiac Center
Vice President of Academic Affairs
1400 Old Country Rd. STE C109           Xavier University School of Medicine,
Westbury, NY 11590                      Aruba, Clinical Education                  Xavier Univ CE 5-2009.pdf                Clinical Education Agreement
                                        Yakima HMA, Inc. DBA Yakima Regional
                                        Medical and Cardiac Center
Xavier University, School of Medicine
100 Grove Street                        Xavier University, School of Medicine,
Worcester, MA 01605-2627                Clinical Education                         Xavier Univ CE.pdf                       Clinical Education Agreement
                                        Xerox Corporation

                                        YAKIMA HMA, INC

                                        Yakima Regional Hospital

Xerox Corporation                       Toppenish Hospital
PO BOX 7405
Pasadena, CA 91109-7405                 Central Washington Medical Clinics    Xerox - 12-2011.pdf                           Xerox agreement
                                        YAKIMA HMA, LLC d/b/a Yakima Regional
Xerox Corporation                       Medical & Cardiac Center
PO BOX 7405                                                                   Xerox - CTI Copier Amendment - 02-
Pasadena, CA 91109-7405                 Xerox Corporation                     2013_2.pdf                                    DOCUMENT SERVICES AGREEMENT
Xerox Corporation
PO BOX 7405                             YAKIMA HMA, LLC d/b/a Yakima Regional Xerox - CTI Copier Amendment - 02-
Pasadena, CA 91109-7405                 Medical & Cardiac Center               2013.pdf                                     DOCUMENT SERVICES AGREEMENT
                                        Yakima HMA, LLC dba Central Washington
Xerox Corporation                       Clinics
PO BOX 7405                                                                    Xerox - CWMG amendment 13 -
Pasadena, CA 91109-7405                 Xerox Corporation                      Agreement signed - 09-2016.pdf               XEROX PRINT SERVICES ADDENDUM
                                        Yakima HMA, LLC d/b/a Central
Xerox Corporation                       Washington Clinics
PO BOX 7405                                                                    Xerox - CWMG maint amendment #12-
Pasadena, CA 91109-7405                 Xerox Corporation                      Agreement signed - 01-2016_2.pdf             XEROX PRINT SERVICES ADDENDUM
                                        YAKIMA HMA, INC. d/b/a Yakima Regional
Xerox Corporation                       Medical Center
PO BOX 7405
Pasadena, CA 91109-7405                 Xerox Corporation                          Xerox - Demo Agreement - 04-14-2011.pdf Demonstration Agreement
                                        YAKIMA H MA PHYSICIAN
                                        MANAGEMENT CORP d/b/a CENTRAL
Xerox Corporation                       WASHINGTON MEDICAL GROUP
PO BOX 7405
Pasadena, CA 91109-7405                 Xerox Corporation                          Xerox - Demo Agreement - 05-13-2011.pdf Demonstration Agreement
Xerox Corporation                       YAKIMA HMA, INC.
PO BOX 7405                                                                        Xerox - Finance Copier Amendment - 02-   DOCUMENT SERVICES AGREEMENT
Pasadena, CA 91109-7405                 Xerox Corporation                          2013.pdf                                 NONCOTERMINOUS AMENDMENT
                                        YAKIMA HMA PHYSICIAN
                                        MANAGEMENT CORP d/b/a CENTRAL
                                        WASHINGTON MEDICAL GROUP
Xerox Corporation
PO BOX 7405                             YAKIMA HMA PHYSICIAN
Pasadena, CA 91109-7405                 MANAGEMENT CORP                            Xerox Lease 2008.pdf                     XEROX Copier/Printer Lease Agreement
                                        YAKIMA H MA PHYSICIAN
                                        MANAGEMENT CORP d/b/a CENTRAL
                                        WASHINGTON MEDICAL GROUP
Xerox Corporation                       MEDICAL GROUP
PO BOX 7405
Pasadena, CA 91109-7405                 Xerox Corporation                          Xerox Lease 2010.pdf                     XEROX Copier/Printer Lease Agreement


               19-01189-WLH11                Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                     Pg 133 of
                                                                            114
                                                                           141
Notice Party                   Contract Parties                         Document Reference ID                     Contract Details

                               Yakima HMA, Inc d/b/a Yakima HMA
Xerox Corporation              Physicians Management LLC
PO BOX 7405
Pasadena, CA 91109-7405        Xerox Corporation                      Xerox Lease 2012.pdf                    XPS Change Amendment - Print Services
                               YAKIMA HMA, INC. d/b/a Yakima Regional
Xerox Corporation              Medical Center
PO BOX 7405                                                           Xerox - Machine Demonstration Agreement
Pasadena, CA 91109-7405        Xerox Corporation                      - 10-2014.pdf                           Demonstration Agreement
                               Yakima HMA, LLC d/b/a Central
Xerox Corporation              Washington Clinics
PO BOX 7405                                                           Xerox - maintenance -Agreement CWMG
Pasadena, CA 91109-7405        Xerox Corporation                      signed - 12-2014.pdf                    XEROX PRINT SERVICES ADDENDUM

Xerox Corporation              YAKIMA REGIONAL MEDICAL CENTER
PO BOX 7405
Pasadena, CA 91109-7405        Xerox Corporation                        Xerox.pdf                                 Lease Agreement
Xerox Corporation              YAKIMA HMA, INC.
PO BOX 7405                                                             Xerox - Copier Management Amendment -
Pasadena, CA 91109-7405        Xerox Corporation                        02-2013_2.pdf                         XPS Change Amendment
Xerox Corporation              YAKIMA HMA, INC.
PO BOX 7405                                                             Xerox - Copier Management Amendment -
Pasadena, CA 91109-7405        Xerox Corporation                        02-2013.pdf                           XPS Change Amendment
                               Yakima HMA, LLC d/b/a Central
Xerox Corporation              Washington Clinics
PO BOX 7405                                                             Xerox - CWMG maint amendment #12-
Pasadena, CA 91109-7405        Xerox Corporation                        Agreement signed - 01-2016.pdf            XEROX PRINT SERVICES ADDENDUM

                               Yakima HMA, Inc d/b/a Yakima HMA
Xerox Corporation              Physicians Management LLC
PO BOX 7405
Pasadena, CA 91109-7405        XEROX CORPORATION                        Xerox - CWMG Network - 05-2012_2.pdf      XPS Change Amendment
                               Yakima HMA, Inc d/b/a Yakima HMA
Xerox Corporation              Physicians Management LLC
PO BOX 7405
Pasadena, CA 91109-7405        Xerox Corporation                        Xerox - CWMG Network - 05-2012.pdf        XPS Change Amendment
                               Yakima HMA, Inc d/b/a Yakima HMA
Xerox Corporation              Physicians Management LLC
PO BOX 7405                                                             Xerox - CWMG Network Amendment - 05-
Pasadena, CA 91109-7405        Xerox Corporation                        2012_2.pdf                           XPS Change Amendment

                               Yakima HMA, Inc d/b/a Yakima HMA
Xerox Corporation              Physicians Management LLC.
PO BOX 7405                                                             Xerox - CWMG Network Amendment - 05-
Pasadena, CA 91109-7405        Xerox Corporation                        2012.pdf                             XPS Change Amendment

Xerox Corporation              Yakima HMA, LLC d/b/a Yakima Regional
PO BOX 7405                                                             Xerox - maintenance -Agreement YRMCC      Master Services Preferred Provider
Pasadena, CA 91109-7405        Xerox Corporation                        signed - 12-2014.pdf                      Agreement

YAKIM.A, VALLEY FARM WORKERS
CLINIC
Central Administration:        Yakima Valley Farm Workers Clinic
PO. Box 190
Toppenish, Washington 98998    Central Washington Internal Medicine     YVFWC Farmworkers.pdf                     Memorandum of Understanding

Yakima Bears                   YAKIMA BEARS
P.O. Box 483
Yakima, WA 98907               Yakima Regional                        Yakima Bears 11-09.pdf                      Advertising Agreement
                               Yakima HMA, LLC d/b/a: Yakima Regional
Yakima Chest Clinic            Medical & Cardiac Center
303 Holton Avenue, Suite 1                                            Barg - Inf Control Med Dir - Agreement      MEDICAL DIRECTOR AGREEMENT
Yakima, WA 98902               Yakima Chest Clinic                    signed - 03-2015.pdf                        FACE SHEET - HOURLY
                               Yakima HMA, LLC d/b/a: Yakima Regional
Yakima Chest Clinic            Medical & Cardiac Center
303 Holton Avenue, Suite 1                                            Barg - Inf Control Med Dir - Agreement
Yakima, WA 98902               Yakima Chest Clinic                    signed - 03-2015.pdf                        MEDICAL DIRECTOR AGREEMENT
Yakima Chest Clinic, P.C.      Yakima HMA, LLC d/b/a Yakima Regional
303 Holton Ave.                Medical and Cardiac Center
Yakima, WA 98902                                                      YCC - On-Call Intensivist and Education -
Attn: Office Manager           Yakima Chest Clinic, P.C.              Extension signed- 12-2014.pdf               Physician Group Services Agreement
                               Yakima HMA, LLC d/b/a Yakima Regional
Yakima Chest Clinic, P.C.      Medical & Cardiac Center
303 Holton Ave.
Yakima, WA 98902               Yakima Chest Clinical PC d/b/a Yakima    Yakima Chest Clinic - Jt Mktg Agreement - JOINT MARKETING SERVICES
Attn: Office Manager           Chest Clinic                             08-2013.pdf                               AGREEMENT
                               Yakima County

Yakima County                  Yakima HMA Physician Management, LLC.
128 North 2nd Street           d/b/a Central Washington Occupational Yakima County & Occ Med Agreement
Yakima WA 98901                Medicine                              2014.pdf                                     HEALTHCARE SERVICES AGREEMENT

               19-01189-WLH11       Doc 1019           Filed 02/05/20            Entered 02/05/20 15:21:55                      Pg 134 of
                                                                  115
                                                                 141
Notice Party                         Contract Parties                          Document Reference ID                     Contract Details
Yakima County Department of Corrections Yakima County Department of Corrections
Director, Ed Campbell
North Front Street                      Community Health Systems d/b/a Yakima Yakima County Department of Corrections -
Yakima Washington 98901                 Regional Medical and Cardiac Center     06-2014.pdf                             HEALTH CARE SERVICES AGREEMENT


YAKIMA COUNTY DEVELOPMENT
PO BOX 1387                          Yakima County Development Association
YAKIMA                                                                       Yakima County Development Association -
WA989071387                          Yakima Regional Hospital                Pledge - 2014.pdf                       New Vision Investor Pledge Agreement
                                     Yakima HMA, LLC d/b/a Yakima HMA
                                     Physician Management, LLC d/b/a Central
Yakima County                        Washington Occupational Medicine        Yakima County - ClinicServicesSales
128 N. 2nd Street                                                            Renewal - Agreement executed -5-        CLINIC SERVICES AGREEMENT FACE
Yakima, WA 98902                     Yakima County                           2015.pdf                                SHEET
                                     Yakima HMA, LLC d/b/a Yakima HMA
                                     Physician Management, LLC

                                     Yakima HMA Physician Management, LLC
                                     d\b\a Central Washington Occupational
Yakima County                        Medicine                              Yakima County - ClinicServicesSales
128 N. 2nd Street                                                          Renewal - Agreement executed -5-
Yakima, WA 98902                     Yakima County                         2015.pdf                                      CLINIC SERVICES AGREEMENT
                                     Yakima HMA Physician Management, LLC
                                     d/b/a Central Washington Occupational
Yakima County                        Medicine                              Yakima County - sales agreement
128 N. 2nd Street                                                          extension - Agreement signed - 03-            EXTENSION TO Healthcare Services
Yakima, WA 98902                     Yakima County                         2015.pdf                                      Agreement
                                     YAKIMA COUNTY

YAKIMA COUNTY                        Yakima HMA Physician Management LLC
128 North 2nd Street                 DBA Central Washington Occupational       Yakima County - Occup Health - 04-
Yakima, Washington 98901             Medicine                                  2010.pdf                                  PERSONAL SERVICES AGREEMENT
Yakima County                        Yakima HMA Physician Management, LLC
128 North 2nd Street                 d/b/a Central Washington Occupational     Yakima County & Occ Med Agreement
Yakima WA 98901                      Medicine Yakima County                    2013.pdf                                  HEALTHCARE SERVICES AGREEMENT
                                     Yakima County

Yakima County                        Department of Emergency Medical
Department of Emergency Medical      Services
Services
5110 Tieton Drive, Suite 370,        Yakima HMA, LLC, d/b/a Yakima Regional                                              AGREEMENT TO PROVIDE HOSPITAL
Yakima, WA 98908                     Medical and Cardiac Center             Yakima County - EMS - 2-2011.pdf             CLINICAL EXPERIENCE
                                     YAKIMA HEALTH DISTRICT
Yakima Health District                                                                                                   MEMORANDUM OF UNDERSTANDING
1210 Ahtanum Ridge Drive             YAKIMA REGIONAL MEDICAL AND                                                         FOR EMERGENCY PHARMACUETICAL
Union Gap, WA 98903                  CARDIAC CENTER                            Yakima Health District 5-2009.pdf         STORAGE AND DISPENSING

Yakima Health District               Yakima Health District
1210 Ahtanum Ridge Drive                                                      Yakima Health District BHCCP - YR - 07-    Breast Cervical & Colon Provider
Union Gap, WA 98903                  Yakima Regional Medical & Cardiac Center 2014.pdf                                   Agreement
                                     Yakima Health District Washington State
                                     DOH Provider Agreement
Yakima Health District
1210 Ahtanum Ridge Drive             Yakima HMA, LLC d/b/a Yakima Regional     Yakima Health District BHCCP - YR - 07-   YAKIMA HEALTH DISTRICT — BCCHP
Union Gap, WA 98903                  Medical and Cardiac Center                2012.pdf                                  PROGRAM
                                     Yakima HMA, LLC dba Yakima Regional
                                     Medical and Cardiac Center
Yakima Health District
1210 Ahtanum Ridge Drive             Yakima Health District Washington State   Yakima Health District BHCCP - YR - 07-
Union Gap, Washington 98903          Department of Health Provider             2013.pdf                                  Yakima Health District — BCCHP Program
Yakima Heart Center
406 South 30th Ave., Suite 201
Yakima, WA 98909

Velikanje, Moore & Shore P.S.        Yakima Heart Center, Inc. PS
Attention: Morris G. Shore
P.O. Box 22550                       Yakima HMA, Inc. d/b/a Yakima Regional YHC - Swedish - ECG interpretation and       ADDENDUM TO Electrocardiography
Yakima, Washington 98907             Medical and Cardiac Center             storage service agreement 01-2007.pdf        Services AGREEMENT
                                     Yakima HMA, LLC d/b/a: Yakima Regional
YAKIMA HEART CENTER                  Medical and Cardiac Center
406 SOUTH 30TH AVENUE, #101                                                 Yakima Heart Center - Echo Reads PSA -       PROFESSIONAL SERVICES
YAKIMA, WA 98902                     YAKIMA HEART CENTER                    Agreement signed- 05-2016.pdf                AGREEMENT

Yakima Heart Inc. P.S.               Yakima Heart Center, Inc., P.S.
406 S. 30th Avenue. #201                                                      YHC Echo Equipment Lease Amendment - AMENDMENT TO EQUIPMENT LEASE
Yakima. WA 98902                     Yakima Regional Medical & Cardiac Center 12-08-09.pdf                         AGREEMENT




               19-01189-WLH11             Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                      Pg 135 of
                                                                         116
                                                                        141
Notice Party                            Contract Parties                           Document Reference ID                   Contract Details
Yakima Heart Inc. P.S.
406 S. 30th Avenue. #201                Yakima Heart Inc. P.S.
Yakima. WA 98902
                                        Yakima HMA. LLC, d/b/a Yakima Regional
GE Healthcare Financial Services        Medical & Cardiac Center               YHC Echo Equipment 10-2009.pdf              EQUIPMENT LEASE AGREEMENT
Yakima Herald Republic
114 N 4th St.                                                                    Yakima Herald Republic BusyBee - 08-
Yakima, WA 98909                        Yakima Regional Medical & Cardiac Center 2010.pdf                                  ADVERTISING AGREEMENT
                                        YAKIMA HERALD REPUBLIC Advantage
                                        Newspaper Consultants, Inc.
Yakima Herald Republic
114 N 4th St.                           Yakima HMA, LLC d/b/a Yakima Regional      Yakima Herald Republic Ad Agreement -
Yakima, WA 98909                        Medical & Cardiac Center                   10-2010.pdf                             ADVERTISING AGREEMENT

Yakima Herald Republic                  YAKIMA HERALD REPUBLIC Advantage
114 N 4th St.                           Newspaper Consultants, Inc.
Yakima, WA 98909                                                                 Yakima Herald Republic Ad Agreement -
                                        Yakima Regional Medical & Cardiac Center 11-2012.pdf                               ADVERTISING AGREEMENT

Yakima Herald-Republic                  Yakima Regional Medical & Cardiac Center
P.O. Box 9668                                                                      Yakima Herald Republic Playdate - 03-
Yakima, WA 98909                        YAKIMA Herald Republic                     2012.pdf                                Advertising Agreement

Yakima Herald-Republic                  Yakima Herald-Republic
P.O. Box 9668                                                                      Yakima Herald Republic Unleashed
Yakima, WA 98909                        Yakima Regional Hospital                   Sponsorship - 01-2012.pdf               Unleashed Sponsorship
Yakima Herald-Republic                  Yakima HMA LLC dba Yakima Regional
P.O. Box 9668                           Medical & Cardiac Center
Yakima, WA 98909                                                                   Yakima Herald Republic Indulge - 04-
                                        Yakima Herald-Republic                     2010.pdf                                Advertising Agreement

Yakima HMA Physician Management Corp. Yakima HMA, Inc. d/b/a Yakima Regional
206 S. 11th Avenue                    Medical and Cardiac Center
Suite 48                                                                                                                   ADDENDUM TO MEDICAL OFFICE
Yakima, WA 98902                      Yakima HMA Physician Management Corp. CWOM - Auto Renew Amend.pdf                    BUILDING LEASE

Yakima HMA Physician Management Corp. Yakima HMA, Inc. d/b/a Yakima Regional
206 S. 11th Avenue                    Medical and Cardiac Center
Suite A
Yakima, WA 98902                      Yakima HMA Physician Management Corp. CWOM - Lease.pdf                               MEDICAL OFFICE BUILDING LEASE


Yakima HMA Physician Management, LLC Yakima Regional Medical & Cardiac Center
d/b/a Central Washington Medical Group                                        Yakima HMA LLC & Yakima HMA
111 S. 11th Avenue                     Yakima HMA Physician Management, LLC Physician Management LLC - Lease - 11-
Yakima, WA 98902                       d/b/a Central Washington Medical Group 2013.pdf                                     SPACE LEASE AGREEMENT

Yakima HMA Physician Management, LLC Yakima Regional Medical and Cardiac           Yak HMA Phy Mgmt - Employee Lease -
111 S. 11th Ave.                     Center Yakima HMA Physician                   Information Sharing Agreement executed -
Yakima, Washington 98902             Management, LLC                               12-2014.pdf                              INFORMATION SHARING AGREEMENT

Yakima HMA Physician Mangement, LLC
111 South 11th Avenue
Yakima, WA 98902

Yakima Regional Medical and Cardiac
Center
110 South 9th Avenue
Yakima, WA 98902

Legal Department
Community Health Systems Professional   Yakima HMA Physicians Management, LLC
Services Corporation
4000 Meridian Blvd                      Yakima HMA, LLC d/b/a Regional Medical     Yak HMA Phy Mgmt - Employee Lease-
Franklin, TN 37067                      and Cardiac Center                         Agreement executed -12-2014.pdf         EMPLOYEE LEASE AGREEMENT
Yakima Neighborhood Health Services     YAKIMA NEIGHBORHOOD HEALTH
PO Box 2605
Yakima, Washington 98907                CENTRAL WASHINGTNON MEDICAL                                                        PROFESSIONAL SERVICES
Attention: President/CEO                GROUP                                      Yakima Neighborhood Health 2013.pdf     AGREEMENT
YAKIMA ORTHOTICS & PROSTHETICS          Yakima Orthotics & Prosthetics
313 S 9TH AVE                                                                      Yakima Orthotics and Prosthetics -
YAKIMA                                  Yakima Regional Medical and Cardiac        purchase agreement - Agreement signed - SERVICES AGREEMENT
WA989020000                             Center                                     06-2015.pdf                             (INDEPENDENT CONTRACTOR)
YAKIMA ORTHOTICS & PROSTHETICS          Yakima Orthotics & Prosthetics PC
313 S 9TH AVE                                                                      Yakima Orthotics and Prosthetics -
YAKIMA                                  Yakima Regional Medical and Cardiac        purchase agreement - Agreement signed -
WA989020000                             Center                                     06-2015.pdf                             SERVICES AGREEMENT




               19-01189-WLH11                Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                    Pg 136 of
                                                                            117
                                                                           141
Notice Party                      Contract Parties                          Document Reference ID                       Contract Details

YAKIMA PUBLIC SCHOOLS             Yakima HMA, Inc. d/b/a Yakima Regional
YAKIMA SCHOOL DISTRICT NUMBER 7   Medical and Cardiac Center
104 N. FOURTH AVENUE
YAKIMA, WASHINGTON 98902-2636     Yakima Public Schools                     Yakima Public Schools Lease.pdf             OFFICE BUILDING LEASE
                                  YAKIMA REGIONAL CARDIAC &
Yakima Reef                       MEDICAL CENTER (YR)
610 Reservoir Loop Rd                                                       Yakima Reef - Renewal - Agreement
Selah, WA 98942                   MICHAEL D. DAY dba YAKIMA REEF            signed - 01-2016.pdf                        AQUARIUM MAINTENANCE CONTRACT
                                  YAKIMA REGIONAL CARDIAC &
Yakima Reef                       MEDICAL CENTER
610 Reservoir Loop Rd                                                       Yakima Reef - Aquarium maint -
Selah, WA 98942                   MICHAEL D. DAY dba YAKIMA REEF            Agreement signed - 01-2017.pdf              AQUARIUM MAINTENANCE CONTRACT
Yakima Reef                       YAKIMA REGIONAL CARDIAC &
610 Reservoir Loop Rd             MEDICAL CENTER (YR)
Selah, WA 98942                                                             Yakima Reef - aquarium maintenance -
                                  MICHAEL D. DAY dba YAKIMA REEF            Agreement - 01-2015.pdf                     AQUARIUM MAINTENANCE CONTRACT
                                  Yakima HMA Physician LLC d/b/a Central
Yakima Specialties Inc.           Washington Medical Group
1819 W J St                                                                 Yakima Specialties - Cleaning - Clinic -    EXTENSION TO Yakima Specialties
Yakima, WA 98902                  Yakima Specialties, Inc.                  Extension signed - 08-2015.pdf              Janitorial Service Agreement
                                  Yakima HMA Physician management LLC
                                  DBA Yakima Regional Medical & Cardiac
Yakima Specialties Inc.           Center
1819 W J St                                                                 Yakima Specialties - Cleaning - YR -        Yakima Specialties Janitorial Service
Yakima, WA 98902                  Yakima Specialties                        Agreement - 10-2014.pdf                     Agreement
                                  Yakima Specialties, Inc
Yakima Specialties Inc.
1819 W J St                       Yakima HMA, LLC d/b/a Yakima Regional     Yakima Specialties - Cleaning - YR -        EXTENSION TO Yakima Specialties
Yakima, WA 98902                  Medical and Cardiac Center                Extension signed - 08-2015.pdf              Janitorial Service Agreement
                                  Yakima HMA Physician Management,
                                  LLC., d/b/a Central Washington Medical
Yakima Specialties. Inc.          Group
1819 West J Street
Yakima, WA 98902                  Yakima Specialties, Inc.                  Yakima Specialties 2013.pdf                 OUTSIDE SERVICES AGREEMENT
                                  Yakima HMA, Inc. d/b/a Yakima Regional.
Yakima Specialties. Inc.          Medical and Cardiac Center
1819 West J Street
Yakima, WA 98902                  Yakima Specialties, Inc.                  Yakima Specialties - 01-12.pdf              OUTSIDE SERVICES AGREEMENT
                                  Yakima Specialties Inc.
Yakima Specialties. Inc.
1819 West J Street                Yakima HMA. d/b/a Yakima Regional
Yakima, WA 98902                  Medical and Cardiac Center             Yakima Specialties 2012.pdf                    Laundry Services AGREEMENT
Yakima Specialties. Inc.          Yakima HMA Physician Management, LLC                                                  Amendment to Yakima Specialties Outside
1819 West J Street                d/b/a Central Washington Medical Group                                                Service Agreement
Yakima. WA 98902                  Yakima Specialties, Inc.               Yakima Specialties Amend.pdf
                                  Yakima HMA Physician Management DBA
Yakima Specialties. Inc.          Central Washington Medical Group
1819 West J Street                                                       Yakima Specialties - Cleaning - Clinic -       Yakima Specialties Janitorial Service
Yakima. WA 98902                  Yakima Specialties Inc.                Agreement- 12-2014.pdf                         Agreement
                                  Yakima HMA Physician LLC d/b/a Central
Yakima Specialties. Inc.          Washington Medical Group
1819 West J Street                                                       Yakima Specialties - Cleaning - Clinic -
Yakima. WA 98902                  Yakima Specialties, Inc.               Extension signed - 08-2015.pdf                 Janitorial Service Agreement
                                  Yakima HMA Physician management LLC
                                  DBA Yakima Regional Medical & Cardiac
Yakima Specialties. Inc.          Center
1819 West J Street                                                       Yakima Specialties - Cleaning - YR -
Yakima. WA 98902                  Yakima Specialties                     Agreement - 10-2014.pdf                        Janitorial Service
                                  Yakima Specialties, Inc
Yakima Specialties. Inc.
1819 West J Street                Yakima HMA, LLC d/b/a Yakima Regional     Yakima Specialties - Cleaning - YR -        Yakima Specialties Janitorial Service
Yakima. WA 98902                  Medical and Cardiac Center                Extension signed - 08-2018.pdf              Agreement

Yakima Symphony Orchestra         Yakima Symphony Orchestra
32 North 3rd St. #333
Yakima, WA 98901                  Yakima Regional Medical & Cardiac Center Yakima Symphony Orchestra - 08-2013.pdf Advertising Contract

Yakima Symphony Orchestra         Yakima Symphony Orchestra
32 North 3rd St. #333                                                                                              ADVERTISING - SPONSORSHIP
Yakima, WA 98901                  Yakima Regional Medical & Cardiac Center Yakima Symphony Orchestra - 08-2011.pdf CONTRACT
Yakima Tennis Club
Indoor Facility                   Yakima Tennis Club
2505 Fruitvale Boulevard                                                   Yakima Tennis Club Annual Sponsorship -      Yakima Tennis Club Annual Sponsorship
Yakima, WA 98902                  Yakima Regional Medical & Cardiac Center 2014.pdf                                     Contract
Yakima Theatres, Inc              Yakima Theatres, Inc.
P.O. Box 50                                                                Yakima Theatres Advertising contract - 06-   Yakima Theatres, Inc. - Advertising
Yakima, WA 98907                  YAKIMA REGIONAL HOSPITAL                 2013.pdf                                     Contract



               19-01189-WLH11          Doc 1019              Filed 02/05/20          Entered 02/05/20 15:21:55                         Pg 137 of
                                                                        118
                                                                       141
Notice Party                        Contract Parties                          Document Reference ID                     Contract Details

Yakima Town Hall                    Yakima Town Hall
5000 West Lincoln
Yakima, WA 98908                    Yakima Regional Medical & Cardiac Center Yakima Town Hall - 02-2012.pdf             Yakima Town Hall Speaker Series
Yakima Valley College               Yakima Valley College
Radiologic Sciences Program
PO Box 22520                        SHC Medical Center — Yakima dba Astria YVC - Student Affiliation - Radiology - 7-
Yakima, WA 98907-2520               Regional Medical Center                2018.pdf                                     CLINICAL AFFILIATION AGREEMENT

Yakima Valley Community College     Yakima Valley Community College
P.O. Box 22520
Yakima, WA 98907-2520               Central Washington Occupational Medicine YVCC Allied Health Occ Med - 03-2011.pdf Affiliation Agreement Addendum
                                    Yakima HMA, LLC d/b/a: Yakima Regional
Yakima Valley Community College     Medical & Cardiac Center
16th and Nob Hill Blvd                                                     YVCC - Radiology Student Affil -             NON EXCLUSIVE STUDENT
Yakima, WA 98902                    Yakima Valley Community College        Agreement signed - 09-2015.pdf               AFFILIATION AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima Regional
Yakima Valley Community College     Medical & Cardiac Center
16th Ave and Nob Hill Blvd                                                 YVCC - Nursing student affil - Agreement     NON EXCLUSIVE STUDENT
Yakima, WA 98902                    Yakima Valley Community College        signed - 07-2016.pdf                         AFFILIATION AGREEMENT
                                    Yakima HMA, LLC d/b/a: Yakima Regional
Yakima Valley Community College     Medical & Cardiac Center
16th Ave and Nob Hill Blvd                                                 YVCC - Nursing student affil - Agreement     NON EXCLUSIVE STUDENT
Yakima, WA 98902                    Yakima Valley Community College        signed - 07-2016.pdf                         AFFILIATION AGREEMENT

Yakima Valley Community College     Yakima HMA Physician Management, LLC
Allied Health Technology Programs   d/b/a Central Washington Medical Group
PO Box 22520                                                                                                            Medical Billing and Coding CLINICAL
Yakima, WA 98907-2520               Yakima Valley Community College           Yakima Valley Community College.pdf       AFFILIATION AGREEMENT
Yakima Valley Community College
Allied Health Technology Programs   Yakima Valley Community College
PO Box 22520                                                                 YVCC Allied Health Occ Med Addendum -
Yakima, WA 98907-2520               Central Washington Occupational Medicine 03-2011.pdf                                AFFILIATION AGREEMENT

Yakima Valley Community College     Yakima HMA Physician Management, LLC
Allied Health Technology Programs   d/b/a Central Washington Medical Group
PO Box 22520                                                                  YVCC - CWMG - Medical Assisting           MEDICAL ASSISTING AFFILIATION
Yakima, WA 98907-2520               Yakima Valley Community College           Agreement - 12-2012.pdf                   AGREEMENT

Yakima Valley Community College     Yakima HMA Physician Management, LLC
Allied Health Technology Programs   d/b/a Central Washington Medical Group
PO Box 22520                                                                  YVCC - CWMG - Medical Billing & Coding    Medical Billing and Coding Affiliation
Yakima, WA 98907-2520               Yakima Valley Community College           Agreement - 12-2012.pdf                   AGREEMENT
Yakima Valley Community College
Allied Health Technology Programs   Yakima Valley Community College
PO Box 22520                                                                                                       AFFILIATION AGREEMENT - Yakima
Yakima, WA 98907-2520               Yakima Regional Medical & Cardiac Center YVCC NursingCE.pdf                    Valley Community College Nursing
Yakima Valley Community College     Yakima HMA, LLC d/b/a Yakima Regional
Allied Health Technology Programs   Medical and Cardiac Center
PO Box 22520                                                                 YVCC - Pharmacy Tech Agreement - YR - Pharmacy Tech Affiliation Agreement
Yakima, WA 98907-2520               Yakima Valley Community College          04-2013.pdf
Yakima Valley Community College
Allied Health Technology Programs   Yakima Valley Community College
PO Box 22520
Yakima, WA 98907-2520               Yakima Regional Pharmacy                  YVCC PharmCE.pdf                          AFFILIATION AGREEMENT
Yakima Valley Community College
Allied Health Technology Programs   Yakima Valley Community College
PO Box 22520
Yakima, WA 98907-2520               Yakima Regional Pharmacy                  YVCC PharmCE - YR - 01-2006.pdf           AFFILIATION AGREEMENT
                                    Yakima HMA Physician
                                    Management/Clinics

                                    Terrace Heights Family Physicians

                                    Midvalley Family Medicine

                                    Endocrine Clinic Neuroscience Clinic

                                    Occupational Medicine Ahtanum Ridge
                                    Clinic

Yakima Valley Community College     Central WA Internal Medicine
P.O. Box 22520                                                                YVCC Allied Health Tech Med Assisting -
Yakima, WA 98907-2620               Yakima Valley Community College           2006.pdf                                  AFFILIATION AGREEMENT

Yakima Valley Community College     Yakima Valley Community College
P.O. Box 22520                                                                                                          Allied Health Technology Programs
Yakima, Washington 98907-2520       Yakima HMA Physicians Management          YVCC AlliedHealthUpdate - 10-2010.pdf     Externship Site Contract Update



               19-01189-WLH11            Doc 1019            Filed 02/05/20            Entered 02/05/20 15:21:55                       Pg 138 of
                                                                        119
                                                                       141
Notice Party                               Contract Parties                         Document Reference ID                      Contract Details
Yakima Valley Community College            Yakima Valley Community College                                                     Allied Health Technology Programs-
P.O. Box 22520                                                                      YVCC PharmCE - YR - Update - 03-           Pharmacy Technology Externship Site
Yakima, Washington 98907-2520              Yakima Regional-Pharmacy                 2013.pdf                                   Contract Update
                                           Yakima Valley Community College
Yakima Valley Community College
PO Box 22520                               Providence Health System - Washington
Yakima, WA 98907-2520                      d/b/a Central Washington Service Area    YVCC PhlebCE.pdf                           Clinical Education Agreement

Yakima Valley Community College            Yakima Valley Community College
Radiologic Sciences Program
PO Box 22520                               Yakima HMA, LLC d/b/a Yakima Regional
Yakima, WA 98907-2520                      Medical and Cardiac Center               YVCC Radiology 2011 - YR.pdf               AFFILIATION AGREEMENT
Yakima Valley Community College            Yakima Valley Community College
Radiologic Sciences Program
PO Box 22520                               Yakima HMA, LLC d/b/a Yakima Regional
Yakima, WA 98907-2520                      Medical and Cardiac Center             YVCC Radiology 2013 - YR.pdf                 CLINICAL AFFILIATION AGREEMENT
Yakima Valley Community College            Yakima HMA, LLC d/b/a: Yakima Regional
Radiologic Sciences Program                Medical & Cardiac
PO Box 22520                                                                      YVCC - Student Affil - Agreement signed -    NON EXCLUSIVE STUDENT
Yakima, WA 98907-2520                      Yakima Valley Community College        09-2015.pdf                                  AFFILIATION
Yakima Valley Community College            Yakima Valley Community College
Radiologic Sciences Program
PO Box 22520                               Yakima HMA, LLC d/b/a, Yakima Regional   YVCC Surg Tech Program - YR - 06-
Yakima, WA 98907-2520                      Medical & Cardiac Center                 2012.pdf                                    CLINICAL AFFILIATION AGREEMENT
Yakima Valley Farm Worker's Clinic d/b/a   SHC Medical Center — Yakima, d/b/a,      Yakima Valley Farmworkers Clinic -
Wapato WIC                                 Astria Regional Medical Center           Cardiology Services to Yakima &
620 West 1 Street                                                                   Toppenish Locations - Fully Signed - 01-11- FIRST AMENDMENT TO MEMORANDUM
Wapato, WA 98951                           Yakima Valley Farm Workers Clinic        2019.pdf                                    OF AGREEMENT
Yakima Valley Farm Worker's Clinic d/b/a   Yakima Valley Farm Workers Clinic
Wapato WIC
620 West 1 Street                          Yakima Regional Medical and Cardiac
Wapato, WA 98951                           Center                                   YVFWC - MOU - 07-2017.pdf                  MEMORANDUM OF UNDERSTANDING
Yakima Valley Farm Worker's Clinic d/b/a   Yakima Valley Farm Workers Clinic
Wapato WIC
620 West 1 Street                          Yakima Regional Medical and Cardiac      YVFWC - Resident Affiliation - Agreement   Sollus Northwest Family Medicine
Wapato, WA 98951                           Center                                   signed - 11-2014.pdf                       Residency Program
                                           Yakima Valley Farm Workers Clinic
Yakima Valley Farm Workers Clinic
604 West First Avenue                      Yakima Regional Medical and Cardiac      YVFWC - Resident Affiliation - Agreement
Toppenish, WA, 98948                       Center                                   signed - 11-2014.pdf                       AFFILIATION AGREEMENT
                                           YAKIMA REGIONAL MEDICAL AND
Yakima Valley Memorial Hospital d/b/a      CARDIAC CENTER
Yakima Valley Trauma Services
2811 Tieton Drive                          HMA Physician Management, Corp d/b/a
Yakima, WA 98902                           Central Washington Medical Group
                                                                                    Central WA Fam Med - Residency
Central Washington Medical Group           Yakima Valley Memorial Hospital          Program.pdf                                AGREEMENT


                                           Yakima HMA, LLC d/b/a Yakima Regional
Yakima Valley Memorial Hospital            Medical and Cardiac Center
2811 Tieton Drive                                                                   Yakima Valley Memorial Hospital - 02-      Patient Transfer Agreements-Yakima
Yakima, WA 98902                           Yakima Valley Memorial Hospital          2012.pdf                                   Regional

                                           YAKIMA VALLEY MEMORIAL HOSPITAL

                                           Yakima HMA, LLC d/b/a YAKIMA
                                           REGIONAL MEDICAL AND CARDIAC
                                           CENTER

                                           Yakima HMA, LLC d/b/a TOPPENISH
Yakima Valley Memorial Hospital            COMMUNITY HOSPITAL
2811 Tieton Drive
Yakima. WA 98902-3761                      COMMUNITY HEALTH OF CENTRAL              CHCW - Residency program - Amendment
Attention: Chief Executive Officer         WASHINGTON                               signed - 07-2015.pdf                 Addendum: Updates Exhibit 6.2

                                           YAKIMA VALLEY MEMORIAL HOSPITAL

                                           Yakima HMA, LLC d/b/a YAKIMA
                                           REGIONAL MEDICAL AND CARDIAC
                                           CENTER

Yakima Valley Memorial Hospital            TOPPENISH COMMUNITY HOSPITAL
2811 Tieton Drive
Yakima. WA 98902-3761                      COMMUNITY HEALTH OF CENTRAL              CHCW - Residency program - Amendment
Attention: Chief Executive Officer         WASHINGTON                               signed - 07-2016.pdf                 Addendum: Updates Exhibit 6.2
                                           Yakima HMA, LLC d/b/a Yakima Regional
Yakima Valley Memorial Hospital            Medical and Cardiac Center
2811 Tieton Drive                                                                   Yakima Valley Memorial Hospital - 02-
Yakima, WA 98902                           Yakima Valley Memorial Hospital          2012.pdf                                   PATIENT TRANSFER AGREEMENT

                19-01189-WLH11                  Doc 1019           Filed 02/05/20            Entered 02/05/20 15:21:55                      Pg 139 of
                                                                              120
                                                                             141
Notice Party                           Contract Parties                           Document Reference ID                        Contract Details
                                       Heritage University
Yakima Valley Memorial Hospital
2811 Tieton Drive                      Yakima Valley Memorial Hospital
Yakima, WA 98902
                                       Yakima Regional Medical and Cardiac
Heritage University                    Center                                                                                  AFFILIATION AGREEMENT and Clinical
3240 Fort Road                                                                    Heritage University Clinical Lab Science -   Laboratory Science Program Financial
Toppenish, WA 98948                    Tri-Cities Laboratory                      07-2010.pdf                                  Support Agreement
                                       YAKIMA VALLEY MUSEUM
YAKIMA VALLEY MUSEUM
2105 Tieton Drive                      Yakima HMA, LLC d/b/a Yakima Regional      Yakima Valley Museum - 7-23-2013             YAKIMA VALLEY MUSEUM FACILITY
Yakima, WA 98902                       Medical & Cardiac Center                   Event.pdf                                    RENTAL AGREEMENT
Yakima Valley Publishing, Inc. d/b/a   Yakima Valley Publishing, Inc. d/b/a
Yakima Valley Business Times           Yakima Valley Business Times
P.O. Box 2052                                                                     Yakima Valley Business Times Ad - PNUW Advertising - Pacific Northwest University
Yakima, WA 98907                       Yakima Regional Medical                    - 07-2010.pdf                          of Health Sciences
                                       Yakima Valley Publishing, Inc. d/b/a
Yakima Valley Publishing, Inc. d/b/a   Yakima Valley Business Times
Yakima Valley Business Times
P.O. Box 2052                          Yakima Regional d/b/a Central Washington Yakima Valley Business Times Ad - Selah -
Yakima, WA 98907                       Medical Group                            04-2011.pdf                               Advertising
                                       Yakima Valley Publishing, Inc. d/b/a
Yakima Valley Publishing, Inc. d/b/a   Yakima Valley Business Times
Yakima Valley Business Times
P.O. Box 2052                          Yakima HMA, LLC d/b/a Yakima Regional      Yakima Valley Business Times Advertising -
Yakima, WA 98907                       Medical & Cardiac Center                   03-2012.pdf                                Advertising
                                       Yakima HMA LLC, d/b/a Yakima Regional
Yakima Valley Racquet Club/YAC         Medical and Cardiac Center
Steve Pratt
2500 Business Lane                     Yakima Valley Racquet Club, d/b/a YAC
Yakima, WA 98901                       Fitness                                    YACFit - 03-16-2010.pdf                      OUTSIDE SERVICES AGREEMENT
Yakima Valley Radiology                CENTRAL WASHINGTON
Attn: Arthur Cove Jr.                  OCCUPATIONAL MEDICINE
PO Box 2925                                                                                                                    RADIOLOGIST INTERPRETATION
Yakima, WA 98907-2925                  Yakima Valley Radiology, Inc.              Yakima Valley Radiology.pdf                  AGREEMENT

Yakima Valley Radiology                Yakima HMA Physician Management, LLC
Attn: Laurie A. Stuckel                d/b/a Central Washington Medical Group
PO Box 2925                                                                                                                    RADIOLOGIST INTERPRETATION
Yakima, WA 98907-2925                  YAKIMA VALLEY RADIOLOGY, INC.              Yakima Valley Radiology - 09-2013.pdf        AGREEMENT
Yakima Valley Shorts Commission        YAKIMA REGIONAL MEDICAL AND
Richard Huebner                        CARDIAC CENTER
10 N. 8th Street                                                                  Yakima Valley Sports Commission
Yakima, WA 98901                       Yakima Valley Sports Commission            2009.pdf                                     2009 PARTNERSHIP

Yakima Valley Visitors & Convention    Yakima Valley Visitors & Convention
Bureau                                 Bureau
10 N 8TH ST,                                                                    Yakima Valley Visitors & convention
YAKIMA, WA, 98901, UNITED STATES       Yakima Regional medical & Cardiac Center Bureau - 02-2012.pdf                           Advertising
Yakima Waste Systems Inc
PO Box 2830                            Yakima Waste Systems Inc
Yakima, WA 98907
                                       Yakima HMA, LLC. d/b/a Yakima Regional
United Waste Solutions, LLC            Medical and Cardiac Center
P.O. Box 569                                                                                                                   solid, shredded, recyclable, and biohazard
Franklin, TN 37065                     United Waste Solutions, LLC                Yakima Waste-UWS Letter 5-2009.pdf           waste removal service agreements
Yellowstone Healthcare Solutions
Rafid Fadul, MD, MBA
Director of Program Development
2111 Center Street
Cleveland, OH 44113

Ziad Tayeh, Esq.                       SHC Medical Center - Yakima d/b/a Astria
Tayeh Law Offices, LLC                 Regional Medical Center                    Yellowstone Health Care - Termination        Agreement to Terminate Pulmonary Critical
11509 Lorain Avenue                                                               Agreement & Promissory Note - 12-20-         Care Services Agreement and the
Cleveland, OH 44111                    Yellowstone Healthcare Solutions LLC       2018.pdf                                     Promissory Note
Yellowstone Healthcare Solutions
Rafid Fadul, MD, MBA
Director of Program Development        Yellowstone Healthcare Solutions           Yellowstone Healthcare - Termination
2111 Center Street                                                                Letter - CEO Signed & Sent to Yellowstone Pulmonary Critical Care Services
Cleveland, OH 44113                    Astria Regional Medical Center             12-14-2018.pdf                            Agreement - Notice of Termination




                19-01189-WLH11              Doc 1019            Filed 02/05/20             Entered 02/05/20 15:21:55                         Pg 140 of
                                                                           121
                                                                          141
Notice Party                                 Contract Parties                               Document Reference ID                       Contract Details
Zillah-Toppenish Dialysis, Facility #02409
823 Zillah West Road
Suite 300
Zillah, WA 98953
Attention: Michelle Yarbrough
                                             Yakima HMA, LLC d/b/a Yakima Regional
Total Renal Care, Inc.                       Medical and Cardiac Center
c/o: DaVita HealthCare Partners Inc.
15253 Bake Parkway                           Total Renal Care, Inc., subsidiary of DaVita
Irvine, CA 92618                             HealthCare Partners Inc.
Attention: Margaret Howell Benson, Group                                                    Davita - Total Renal Care - ZillahToppenish
General Counsel                              Zillah-Toppenish Dialysis                      Facility - 08-2013.pdf                      PATIENT TRANSFER AGREEMENT
                                             Astria Health Astria Regional Medical
ZoJen LLC                                    Center                                         ZoJen LLC - Medical Gas Equipment
P.O. Box 695                                                                                Preventative Maintenance - Fully Signed -   Preventative Maintenance Service
Post Falls, ID 83877                         ZoJen LLC                                      06-2019.pdf                                 Agreement
                                             Zoll LifeVest

Zoll LifeVest                                Yakima HMA Physician Management, LLC
121 Gamma Drive                              dba Cardiac & Thoracic Institute of Central
Pittsburgh, PA 15238                         Washington                                  Zoll LifeVest - BAA - 06-2013.pdf              BUSINESS ASSOCIATE AGREEMENT
                                             Yakima Regional Medical and Cardiac
                                             Center
                                                                                         Malkovich, J - Med Tech Sign On - 09-
Joseph Malkovich, Medical Technologist       Joseph Malkovich, Medical Technologist      2010.pdf                                       Sign On Bonus Reimbursement Agreement
                                             KELLEY'S TELE-COMMUNICATIONS,
                                             INC.
KELLEY'S TELE-COMMUNICATIONS,
INC.                                         Healthcare Management
16 N. 10th Ave.                                                                                                                         SERVICE & EQUIPMENT SALES
Yakima, WA 98902                             Cardiac Thoracic Clinic                        Kelley's Tele-Comm - Cone.pdf               CONTRACT




                19-01189-WLH11                    Doc 1019             Filed 02/05/20                Entered 02/05/20 15:21:55                       Pg 141 of
                                                                                  122
                                                                                 141
